    Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 1 of 87

x                                                                                                                9/1 71201 9 12:09 PM
            ~                                                                          Marilyn Burgess - District Clerk Hanris Counly
                                                                                                            Envelope No. 36875829
                                      2019-67421 / Court: 129                                                     By: Charlie Tezeno
                                                                                                          Filed: 9/1 7/201 9 12:09 PM

                                         CALJSE NO.

     ATO ENERGY INC.,                                      § 1N THE .DISTRICT COURT OF
                                                           §
                     Pllintiff,                            §
                                                           §
     ~'s•                                                  §        JUDICIAL DISTRICT
                                                           §
     MEC SERVIC.ES, LLC AND NEW                            §
     YORK MARINE AND GENERAL                               §
     INSURANCE COMPANY,                                    §
                                                           §     HARRIS COUNTY, TEXAS
                     Defendants.                           §


                P.LAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT

    TO THE HONORABLE JUDGE OF SAID COURT:

                Plaintiff XTO Energy Inc. (" Plaititiff') files its Original Petition for Declaratory Judgment

    against Defendant vIEC Services, LLC ("MEC") and New York Marine and General lnsurance

    Company ("NYMAGIC") (together, '`Defendants") and respectfully sliows the Court as follows:

                                  /       1.      NATURE OF THE ACTION

                1.        This is a request foi- declaratory juciginent. XTO and MEC entered into a Master

    Service Agreement ("iVISA") in wliich 1vIEC agreed to release, defend, indemnify and liold

    hartnless XTO from any and all claims for inler crlia personal injury in any manner incident to,

    connected with, oi- arising out of work performed by M.EC pursuant to the MSA, in addition to

    namino XTO as an additional insured on the insurance policies provided by NYMAGIC.

                2.        XTO seeks a declaration from the Court that MEC is required to provide a defense

    and indeninity pursuant to the.MSA in connect.ion with the underlying lawsuit described below.

                3.        Plaintifffurther seeks a declaration trom this Court that NY1VtAGIC is obligated to

    provide a defense and coverage for XTO in connection with tlie underlying lawsuit because XTO
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 2 of 87




is included as an additional insured oii the relevaiit insurance policies issued to MEC by

NYMAGTC.

                                        II.      DISCOVERY LEVEL

        4.      XTO intends to conduct discovery under Level 3 of the Texas Rule of Civil

Procedure 190.4.

                                                I.II. PARTIES

        5.      Plaintiff XTO is a Delaware corporation with its principal place of business located

at 22777 Springwoods Valley Parkway, Spring, Texas, 77389.

        6.      Defendant MEC is a limited liability company formed under New Mexico law.

MEC may be served with process throu;rh the Texas Secretary of State through its registered agent,

Ma.rk Co,ner, 3791 Soutliern Blvd., Suite 260, Rio Rancho, New Mexico 87124, or wlierever he

may be found.

        7.      Defendant NYMAGIC is a foreign corporation incorporated in the State of New

York, doinb business in the State of Texas. NYMAGIC may be served with process by serving its

registered agent, Corporation Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas,

78701-3218, or wherever it may be found.

                                  IV.         JURISDICTION AND VENUE

        8.      The Court has subject matter jurisdiction over this action under Chapter 37 of the

Tex. Civ. Prac. & Rein. Code and because the amount in controversy exceeds the minimum

jurisdictional limits of this Court.

        9.      Venue is proper in Harris Count_y pursuant to Tex. Civ. Prac. & Rem. Code

§ 15.002(4) and §15.032 because Harris County is where Plai►itiff XTO resided at the time of the

accrual of the cause of action.



                                                    2
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 3 of 87




       10.     The daniages and other relief sought herein are within the jurisdictional limits of

this Court.


                                V.      COND1T10NS PRECEDENT

       11.     All conditions precedent liave been performed and/or have occurred.

                                             VI. FACTS

The Indemnity Provision in the MSA

       12.     On or around March 8, 2017, XTO—a company based in the State of Texas—and

MEC entered into the MSA, whicli controls and governs all work MEC performs for XTO, without

regard to whether it was provided or performed pursuant to a written or oral work order (tlie

"Work"). See MSA, Article 1 and Sections 2.3, 2.8—.9. A true and correct copy of the Agreenient

is attached hereto as Exliibit A.

       13,     The MSA is governed by the laws of the State of Texas. .See MSA, Section 14.8,

       14.     The .MSA requires MEC to release, defend, indemnify and hold harmless XTO

from any and all claims arising out of any physical injury, illness, and/or death of any member of

MEC Contractor Group in any manner incident to, connected with, or arising out of the

performance of Work (the "Indemnifiable Claims"). See MSA, Section 10.1.1.

       15.     The .MSA furtlier obligates MEC to release, defend, indemnify aiid hold harniless

XTO, without regard to the cause of the lndemnifiable Claims, and includes Indemnifiable Claims

that result from sole, gross, joint, or concurrent negligence, willful misconduct, strict liability, or

otlier act and/or omission of any member of XTO. See MSA, Section 10. l.1.

        16.    MLC's contractual duty to defend and indemnify XTO pursuant to Section 10.1.1

of the MSA is to be performed in Harris County, TeYas.




                                                  3
          Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 4 of 87

'!   y
      ,         ~
 y




          Insurance Coverage

                    17.   The MSA also requires MEC to secure and maintain several insurance policies,

          Illcludlnb commercial general liability Illsurance and unibrella liability insurance policies (the

          "Insurance Policies"). See M.SA, Article XI.

                    18.   The Asreement requires that all Insurance Policies extend to and protect XTO as

          an Additional Insured, to the full extent and amount of MEC's coverage under the Insurance

          Policies, and ttiat all such Insurance Policies are primary to, and receive no contribution froin, any

          otlier insurance or self-insurance program maintained by, on belialf of, or benefitting XTO.

          See MSA, Section 11.4.

                    19.   MEC obtained insurance pursuant to the MSA from the Texas-based insurance

          broker Arthur J. Gallaaher & Co., located at Six Desta Dr., Ste. 590, Midland, Texas 79705,

                    20.   The MSA renuires MEC to furnish a Certificate of Insurance of the Insurance

          Policies to XTO, as evidence that the required insurance coverage has been obtained and

          maintained, before Work may comnience. See MSA, Section 11.5.

                    21.   The Certificate of Insurance issued to XTO pursuaiit to Section 11.5 of the MSA

          names NYIVIACrIC as the general comniercial liability and umbrella liability insurer.

                    22.   La.stly, the Agreement requires tflat TvfEC shall be the employer or common law

          employer of all personnel performing the Work. See MSA, Article XII. The Agreement expressly

          disclaims that any member of MEC or its respective workers, officers, employees, or agents will

          be deemed the agent, representative, employee, common law employee or servant of XTO.

          See MSA, Article XTT.




                                                           4
    Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 5 of 87
4




    The Texas Lawsuit

            23.     On August 26, 2019, XTO and MEC were named as defendants in a lawsuit styled

    Ii•artcisco Maldonado v. X70 Eraergy Ihre. and A.7I;C' Seri,rces, I,I,C, in the 165th Judicial District,

    Harris County, Texas, Cause No. 2019-58891 (the "Lawsuit"). In plaintiff Francisco Maldonado's

    ("1VIaldonado") OriErinal Petition, he alleges that he sustained physical injury while perforniing

    work for MEC and XTO. The work Maldoiiado alleges he was doiiig that fonns the basis of his

    claims was performed at least in part in the State of Texas. A true and correct copy ofthe Original

    Petition is attached hereto as .Exhibit B.

           24.      Any work performed by Maldoiiado and forming the basis of liis claims against

    XTO was Work performed by MEC pursuant to the MSA, tliereby triggering MEC's and

    NYMAGIC's duty to provide a defense and indemnity/coverage to XTO.

           25.      Accordiiigly, XTO has made a demand on NYMA.GIC for a defense and coverage

    pursuant to XTO's status as an Additional Insured on the Lisurance Policies.

           26.     Further, XTO lias made a demand on MEC for a defense and indemniry pursuant

    to the indemnity provision in the MSA. The demand letters are attached hereto as Exhibit C.

           27.      A.s of the filing of this declaratory judgment action, .Defendants have not provided

    a defense and indemnity/coverage to XTO.

                    VII. DECLARAT®RY JUDG1VfENT ACTiON AGATNST MEC

           28.     The foregoing paragraplis are incorporated by reference as if fully set forth herein.

           29.     In accordance with Section 37.001, et se ., of the Texas Civil Practice and

    Remedies Code, XTO seeks a declaratory judgment declaring the scope of MEC's obligations

    relating to the lndemnifiable Claims as set forth under the Agreement.




                                                       i
        Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 6 of 87

~   T
              ~




                  30.      XTO seeks a declaration that IVIEC is obligated to provide XTO with a coniplete

        defense and indemnification for the Lawsuit.

                        VII:I. DECLARATORY JUDGMENT ACTION AGAINST NYNIAGIC

                  31.                  .; paragraphs are incorporated by i-eference as if fully set forth herein.
                           The foregoin`

                  32.      In accordance with Section 37.001, et se . of the Texas Civil Practice and

        Remedies Code, XTO seeks a declaration of NYMAGIC's obligation to defend and provide

        coverage to XTO in the .Lawsuit pursuant to XTO's status as an Additional Insured on the

        Insurance Policies.

                  33.      XTO seeks a declaration t]Zat the NYlV1AGIC is cecluired to provide XTO with a

        defense and coverage for the Lawsuit.

                                      LX.    ATTORNEYS' FEES AND EXPENSES

                  34.      The foregoing paragraphs are incorpo.rated by reference as if fully set forth herein.

                  35.      In order to enforce its rights against Defendants, XTO has been forced to retain the

        undersigned counsel. XTO therefore seeks to recover costs, including reasonable attorneys' fees,

        experts' fees, pre judgment interest and post judgnient interest, incurred in prosecuting and

        defending the claims described herein.

                                                      X.         PRAYER

                  WHEREFORE, Plaintiff XTO Energy Inc. prays that Defendants MEC Services, LLC and

        New York Marine and General Insurance Company be cited to appear and answer and that the

        Court enter a final judgnicnt against them for the following:

                        a. Declaratory relief as specified above.

                        b. Pre- and post judgment interest as allowed by law.

                        c. Court costs and attonieys' fees for pursuing this lawsuit.



                                                             6
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 7 of 87




           d. All otlier relief to which Plaintiff XTO Energy Inc. may be justly entitled.

Dated: 17th day of September, 2019.
                                                   Respectfully submitted,

                                                   K&L GATES, LLP

                                                   -:y- Michcrel 7: Alfrn•,vhy
                                                   Michael T. Murphy
                                                   Texas State Bar No. 24051098
                                                   r_~ ii:h;acl.t.n~~~r;~h•,-::it~i`1>7;~tc:~.ccn~
                                                   Jasoii P, Rudloff
                                                   State Bar No. 24098356
                                                                     ~,~ -
                                                   tas;:3n. ~a d Ics l;c~~1,J(gate; com,
                                                Hannah T. Warren
                                                State 13ar No. 24098356
                                                }:ani....}i ........ rr~n; i.:_ic~~~te5._c__c~ril
                                                K&L G ATFs, LP
                                                1000 Main Street, Suite 2550
                                                Houston, Texas 77002
                                                Telephone: (713) 815-7360
                                                Facsimile: (713) 815-7301

                                                ATTORNEYS FOR DEFENDANTS RTO
                                                   ENERGY INC.




                                               7
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 8 of 87



                  2019-67421 / Court: 129




          ~1~~~,
              Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 9 of 87
Ciue;!1Sittn E.nvelope ft; B711EF46-D3A.0-4FC2-30Fc-3791Ft :361rVk




                     'I'EI1S MA5TFit ;iF136'ICI: .4S;REEMEN'1' ('C}'+l'1'A1NS &)v11B1k.141N1FIC;A"i'1dIN PRtI419;'sit?NS,
                   IdELFA;;.E C)F LIAI3II.,I'1'Y AN19 rll,LtK',4TTt)N OF I+;TSIC. I3Y EAFCfiTii`1f.: Tl-ilg ;4tiASTFi2
                   SE•RV9C'F AfrItF.FME;ed'[' ANID/4)I8 (;(3M-lIENt;tNG T1iF W()ItTC, XTf3 FNF'RGY INC:, AND I'1'S
                   I,IS'i'&;D fhl~'I+ILI.kTFS ANI) C:t?i'J'3'12AC'TE?I2 AGRI:I: 7fC3 B>E: B4PYlNt3 13Y ALL C3F "t'HESE
                   PIY43V1SIC)'NS.

                                                                  MAS'TF1Fi S.LItVICE AG12E.EMFN7'

                  •rI-IlS MASTLI2 SL.E:VIC;E AE;REE Nti?TI' is ntade arul eutered into orl Marell S. 2t ► 17       . betsi'eel; A1'®
                   wi:.NFR(TY I.NC;. .lracl its atlsli:dtev, ti,4IiNE;'1"1' („4TH1;€tlNG, Li.(:'; t=-1lGLI:iFI 13A9' PIPt~ L11tiE,
                  1LL(',; 1AYF,1"I'L,VI.LI.F (;A'T1;t,1;;YZYNCr C:f)N'flPANI:"; )'41t)[I1'tf'FAIiV CTA'1'III:LdINC;. LL(;; NESSf.)N
                   eTA'l-frErizI'NG SYSTEM, LLc:.'; IUNGeVOOv c;;A'I'I1FRINc;i CO1v1PANY; TREND GA`rtiERrNG,
                   & TrfzEAT1Ncs, l.l c.; :tnd TlMBE1zLAND GATH ERINc;, & PROo':ESStNG t:OMPa,Nv. LLC
                   ('srlditi•idtlally anci collectivel} '`XTO"i, lzgal entitic.s hav ing tltcir pnncipal placcs of blistl"H;ss at 8.10
                   t-louston St.. Fort Worth. '1:X 76102. aud M.F.C, Semices
                    t LLC                 htte~i.r~, its 1?rineil:al 1>taic ofbllsinc,c: at. ?2l ~1. ~'icnnod ~?rcc[ ~'l l. Carlsb;d. Tvtit. {d"22t1
                   ("Collirttctnt,":1. .XTO ilnd Contr%fc tor dtl-'. refCrl•,^,d to 11[.renl 1Df.11Yllli1811v as a"Partv" and collectiti'eiv as tl.tie.
                  ":Pa rties ...

                  TltePa[ties acknaticic.dge and a~rec .ls fcdlol3~s

                  I.           PElal_r_blc. Tliis N4astcr Scrvice Al;rranrent cot;irols and gove•rns iltc. Work (as defined below)
                               t>er:Corn:ed by
                                             . Contrttctor Group (ns dclincd bclow) for X-l'O. li may be u:cd in c.00junctioo tvith
                               oral or Svritten Worlc Ordcrs (as defined be.losa) bezveen tlrt: palties. Oril ttle paiti;;illar lerrns
                               inciudcd i..o tlzis iutaster Se ~'iti.e Af>;re+en:cnt that Jvl~-c applicatiou. to t.h:,'t yl>e of Worl: ttklt .is
                               co4,e[ed bt• La parti.etlla.r Vs'ork. Orcler wi.tl appl} . Tlris NIaster Scn-ic:e .Apc:er.uent doc,s not oblu;ate
                               tT0 to order Work from Cont;act.or and does not ol>ligate C or:b•acto.r to accept ordcrs .for Work
                               froni XTO.

                  11.          Dcf[nitions.

                               3.1         "Afliliatc" nlcaris. tisith respcct to eilhc.r Ptirt}. ;tny individttal, partncrship, ioint venttlre.
                                           ilrn7, co[poratiVlt, 'r.ls5ocii1tl(}n• tlllst or ot.her cnt.ity direct.ly or indirectiv conUi?Iling.
                                           controlled by, or i[ndcr common control 7 vit1r, sllclr Partv

                               ~.?         "AgreC'.nlent" mcans this MGlster Sc[vicc Agrccntent and Zny or,9l or written Worlc Ordet-s
                                           hetR'ecrl ttle P'tllles.

                               ?. 1        "(Alltlhctor Gr()up3' sli;ill nleail lndtvidllilll}' er tn irn}' c()R1bInF1t[o?i Contraetor, its
                                           Atiiliates. anv Subcontractor ol' Contraclor, and tl[e.ir respecttve directors. otT'icers.
                                           e.rnployces. repn:sen;ativcs. ngenis, licerlsccs, il[vilees tlnd assignccs.

                               ?.-1        "Master Setvice A-reernent" rneans this docurnent standint; alonc.

                               2.5         "Stte n1cilliS iltc location or loc._ltior[s at 5i'hlch Cor[ti',tctor is pct'E.'ornlino the luork fi)r
                                           X'l'C).

                               2.6         "Strbcorit.tiactor" nrcttns a ptut.y that Cor[lractor ctlg,lgcs to porforn:[ all or a parl oP the
                                           Work. References to Colitractor ln this Agreement wili include. where approprate,
                                           CUCUraL'tor'S St(bcoirtr3ctilrs.

                               2.7         '`Stibsidiary" n[e;tns. with respect to eithc-,r F'ttrty. any indiv idual, parUtersliip. joint
                                           vcntrlrc. firrn. corporation, association, trust or othcr onlitl' dirc.ctly or indircctly
                                           condrolled bv such Ptirt:~.




                  ;S.lS,t lvitr'i Lrsrerl:1jj,%lrart>s i-Fr,:,.   i.2 rOti: iti;-30.1                                                  Page 7 of 21
               Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 10 of 87
' 17ac:uSi~n Frivi;tope It7• 13711FF46•173h1Q-4FG2-ttOFC-3791F1'361,L;




                               2.8       "XT'O Orotqp" shall Ine,tn itidividually or in am' col3il)lllilt3otl X"fO. its AiTilialcs, co-
                                         U11'ners ol' Co-lessees (tivhether of ra (ce, lease. niincnil tease or ottlerwisej ;ri thc Site..joint.
                                         inl.ereSt oi4`ttcrS, loint venturers, p;)rtne.rs. contractors And subcontr:lctol's otlier tllan
                                         Conti-iictor, C'ontractor Group, or its or their SubcontlTictors altd All of 111Cir respei;ttVe
                                         directors, of'ficers, en:plovees, reprasentati~'es.. agents. licetLsees and iln•itees.

                               2.9       "1'v'ork'' iilcails ever:- t7tinv to be providcd or perfJrrned lr_r' thc Cortiractor Ciroup lnon;
                                         titne io til7le lintier ihis Maste.r Cen, ice Agraelrivnt, or w)liclt ILis beeu providzd or
                                         performed b}' C'ontr;ctor t:?r,>up, Whetl?er «ith or without Li pW'ticttiar Writt::.rl or crtl
                                         Worl; OItier.

                               ~. 10     "W(Srk Ordel' ` nl.eitns tlle L'IlrectlorLs fro:tn XTO to Contracl:Jr, LS'hti:li [nay Je or;ll (wllli;ll
                                         n><1Y be f'ollowed by aw riting ivitlun ieli (1(}) days of tlle oral request) ol' I% ritten. to
                                         provide or ftirnish XTO t1'tUt c(luipli"lent (il3aluclirip,. without limitatiom ct7uipmcnt
                                         iilUric<tted b), the Coutr,ictor Ciroup). ntaterial or .seivices at zl speciPic. titne, hdtice anci
                                         cost; such directions arc incorpot<tted in illis M.actcr Scivice A;:rceincat f?} rcfctt.ncc.

                     III.      Cotttluct of Work.

                               .i.l      Coll"Intertce.lnt.nt Cbl worl;. Wlicn Ihc ltrtns of a bVilrk Orcler for tlie roaterials, scn•ices
                                         an<i%or ecluiptnent de;ired b}- XTO trc aUree.d upan, C'onitrictor will commmnc.e fiu'nishing
                                         sanac at t11c al;rocd ti.tnc, alyd continu;; sucil oper.ations snfcly, diligeiltly t3.nd 1Z7thilllt
                                         de1ay. in strict corifornlity N,ith ihc specitications artd requirctncnts con.ttliiu;d ltc.tti.ili and
                                         in such Work Order tuitil cornpfctc.

                               i.?      Ti;zic and i?t
                                                    - EalitV . Ti.tnc aod rtua.lily of u'ork chall be the cssence oi thiS Ao r;emcr)t.

                     1V.      Resnol:sibilit:ic:s of I.he Patiics.

                              =1.1      Contt.ictor's r<espotlsibiliiics. Contractor, at its sole cost. risk and. expetise. wili:

                                         t. i..l   Fl.umish the sen-iccs of a)1 personncl tt.guircd to perfoml atad complet.e t)le
                                                   work.

                                         1.1.2     SupplY all nlachincr}', cqnipot.tlt, tools, ilLalerials tinil expetzdablc consinaction
                                                   itcros. transporlation. ar:d snpplics ihat arc rcquircd to perform and comp)cte t.lic
                                                   G'vork;. iinlcss XTC) h<Is agr,^cd in writin, t.o s13pp1-y sucli in8tG1'tills :and
                                                   ecluip t:tcnt.

                                         1.1.3     Provide all nccr_ss,ir}? sal'eguards for the protectioii oi all ;.tspecl.s ol' Ihe V4'orlc
                                                   and ;Ill persons etnplo;'cd dit•ectly or indirectty bti i.he Contrtictor Uroap or t.liird
                                                   p8 rt ics.

                                        4.1.4      O17t'rtlll i3ild prnvtde CVid cncc to XTO of 8]1 perrllits .Ind liccnscs t)D)t ale required
                                                   to per fornr the lN, orl•., cxccpt torair pi;rmits and Ei'A pctiniis.

                                        =t. 1. 5   PF1V (i ) ar11 i?celtpillloil or sinlil2ll' t'<lles 1Ylllch rarise lrom tlrc Work atid Ni'liich tire
                                                   iLcluircd uudcr thc. 1aw or 1'or whir_.h XT(") has cicctcd not to givc thc C'ont.rac.lor
                                                   :i direct pay certi{9cntc or ottter valid eteinption cealiiicate; (ii} ell pa}•roll taxes,
                                                   all t<<xes Ineasurrd bt1 payrolls, atl asscssmenlss or c.hargc5 for social security
                                                   purposes, tulelnployment compensatiou, ol<1-age pcilsions or bene lits. anttuifies
                                                   or othe.r charge.s that ire requirecf to be nKide witlt respec.t to or measured b v ihe
                                                   wa~cs ttnd sal~irics of persous cmplo~"cil bv thc C'ontrticlor C.roup lhit <rrc
                                                   iruposed by or ttnder ttte laws ol' eithet' tlle Unitcd S1<lies or the State ut wllich
                                                   tlEe 1t'ork is perfornted: alid (iii) for all labor ttnd nultetials fiirlushed bv the
                                                   Contraotor Ciroup fbr tllc ti1,%ottc. C'ontr:lctor shall protcct. ilefcnd, iildclluuf-~ and



                    1./S:1
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 11 of 87
GocuSign E.nvelope I[7- t371;EF4S-D3Af1-4F;~2-30EC-375t1E1'3ti1AA




                                                        hi)Id 111rinless tile XT o Ciroup frotn and ag<}insl. the 1':nhu•c of ans ntcinber ol'the
                                                       C'ors.rilclor Gronp io pin' sl:ch (,xcs. Contr3cior Elgrces li> rcqlnre f}ils salne
                                                       a~~rceinent. frorn each rnclnber of' the Cont.ract.or Group ond to ilx9enurify the
                                                       :YT'O Group 1'or aiiv bii.acll or 1'ailtirc. fo obuEin sucll agrecrlients.

                                            1.1.6       Inuiiediate.tv iiotif'Nr \TU of any incident arising otd of or relatirlg to tlte Vvotk
                                                        rccnliin- tn iteath or pel'soEu31 try?nt' to an}• persoil or propert, darnage or loss.
                                                        im.fuding. bul Eiot lirrlited (o, cnvironunental darnages or losses. rEnd %vill kurt:is)t
                                                        X'1'O awrittcn report xitlliri 72 hotu•s r)f tJle irtcident detriiling all relev:nit facts.
                                                        Contnactor will fllrnish :{'1'C7 with a copti of all tlocuntc:nts lnit•ae bs Coutractor
                                                        to anr~ Ensurcr or E;ovcrnEncrit<tl authorih• regarding such accidents or
                                                        occttrrences.                 ~

                                           4.1.7       Le t>;:sponsible. lbr: (i ) Ule trainin;;, supeiY isiou artd safetS of all persoxis v,rithirt
                                                       tlic Contractor Group evho rtrc performing the Work. (ii) the 4Vorlc perforrriect
                                                       and (iii) all ntatexialS, scn'i~;is <,nd c~cltdpmcnt pror~ided by thc Contracior Group
                                                       or am. member ihcreof. ,tnd an; c;fmdor or supplier of tlu: C'o« tzactor Grnup
                                                       inc:idental to the W;,rk.

                                            l.l.t;      lf applicablc, in acc.ordaEex <<ith the Occupalion;il SaCety iind l-ictllfh
                                                        AdEllEn3st[iJtions I-laza:•d Co0u1Yun3cal.totl Standarel, ?9 C'F.R 1910.1.2{}0,
                                                       C'o:ataactor shall providc to XTO all TvTttcrial Safct} DaUl Sl2ccts (1vI5DS)
                                                       applicable to the ecluip:r.ient:matcrials 1>urchesed at or be)'orc thc tirne of tlEe
                                                       initial shil:unent. A.11 npdates to such n4S.DS sliall be procided b> ?:TC1 ir°ith the
                                                       first shipnient aftcr upcfating.

                               =1.2        XTC)'s Respoitsibilities. XTC) will:

                                           1.2.1       Flirni:h m;:ttcrial; <lnd equipincnt that kTC? lkls :igrrcd to fiu-nish.

                                           4.2.2       Providc access to tlic Sitc.

                                           4.2.3       Proti•ide ollter goocis andlor scn•ice.s as agl•ecd tn rL'r1t11.1g. by the Partics.

                  V.          f'aynl.rtt and AiSdil R3ghLs.

                              ~.l          Cont.ract. Pricc. ZTU ~~°ill pa} C.'oiV.rlctor for the Work based on tl;e rate ,lnd tcrols in tl~e
                                           iuork Orders. l)nlcss othcri~.ise pro~•idcd iu this ?~;rccinent and subjccl lo ~.rticle IX
                                           hereof' and ret.ention rigltts peniutted by lmv, pay nkart will be due 30 days after XTC1's
                                           receipt of a corn:ct invoice and stipporting docunlentation tlterelor.

                              5.2          E4tldit. ltlghts. Contractor will preserve di?ctrinentation related to a Woltc C?rder fbr tliree
                                           y;:ars after contE,le.tion of tlte 'Wor;: C)rder. X"1'O may audil Con1r<tctor's cofnpli<tnce ir-it.h
                                           ttiis Agreenient aiid any th'ork C73•dcr ltereuiu{er ,tnd Contrtctor ry ill l;roti-ide kl'O acccss
                                           to Contrtctor s documentatioti- personncl <3nd lilcilifics in support or any st.lch rittdit :tnd
                                           will permit. :l'1C? to reprochlce anj- of' (Jie docunlcntatiori. Contrlctor will cause <ny
                                           subcarltractors t.o prescivc doctunentation aud ,allow XTCI to audii to thc sante cxtcnt.
                                           X7'O tisill bear its owii cosls to 1?crfomn an <nzdit- but. will not bc liablc 1'or Contractor's or
                                           stibcontractor's costs resultinl~ E'rom an aadit.

                  v:l.        Wo:k S[_nndards,_4L'as_l.~l(iNsw(~un1 ly::..T:itle ~l~r.l ~lUt;l9.e

                              6.1          Wo-E''.c--_Strtfitiitrda. All Worl: by llic Corurac(or Ciroitp tvill bc perCornicd svitli dite
                                           diligence, iri a tiood, sale and worknEaulike inaEnrer, usln}; skilled, conipefent und
                                           i'xperienced workers and supelvtsors arEd in r3ccordamce t001 good oiliield sernicing or
                                           other Espplicable busincss or prol'essiorlrtl pracliccs. All nuatcrials, equipnte.n€. supplics or



                  ;! IS-1 )vJFh I is(ed :'% rlfar~>s
                                            f        1 E~r~sinn .i.2 ; f3-5i 1~Y/2O.l G.i                                             P~►~;e. 3 o.f!`(
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 12 of 87
DomjSigi) Ermflope IP: B71IEF46-D3A0-4FG2-30ECI-379 I E 1 1 361 AA




                                       manufaciured articics furnished. fabric;jtcd or tised b~' the CONFaCtor (IrOLIp ill the
                                       PCFf0I-jIlalICCOfLll0WorI-- will bcselectedmid
                                       business or professioiial paictices, for tlicir rspective purposes. and Miall be of' lirst
                                       quality. Conmictor agrees to ase-crialn. beforc perfotiiiiiig any Wort whether any
                                       drawinos and specificatif-mr, are at. variance ~iithapplicable law iixid -ood engineciingand
                                       operatiolial practices, notify XTO Of sLicli variances. and with XTO's agreemwA ensure
                                       tivit any necessary cftaiiges are iriadc.

                            6.2        XTO Provided             Equipment. Contractor agrees to hispect all. materials and eqt~prnent
                                              ---------- ...................................
                                       furnishod by XI'D and will notifY XTO ofany appa-rent defects tlicrciti b0f0re LISillg tIlC
                                       rml[CrialS and ecilapincriL. ShoWd thc Coiafnmr GI'OLIP use stic-li inatefilals and cqttipiiieiit
                                       wilhout 110617vil-lo XTO orlliv stici) defect, Contractor Nr ill be doemed lo have assuiried
                                       all fisk and liability for any MiShap Lllilt (11i1ti OCCLli- ill OPCI-,16011S C011CI1ICICd liereLiii(lei bN
                                       rc4mll offa      -iftli-C ("r defccls ill SLICII material and qUipt'llellL Conlrxior will not be liable
                                       ri) r clai iiis diie solch: to latent de-fects.

                            6.3        Warranties,

                                       6.1. 1.     Services. For setvicos provicilcd. Contractor warrants tllill ihc Work will be nrid
                                                   has been colllr*:tCd ill accurch-muc with (his Aim--cmcnit. [lie applicabic Wi)j-L-
                                                   Order, arid t[ic most currerut applicablc codes AIM industry slam.-lards. using its
                                                   best professional cfforts and iti caccordm)cc with the illosi con-mit geacrally
                                                   accepted windard., in t[io applk.ablc industry. busmm or profmioil.

                                       6.3.2                                   For equipment al)d inatexials purchnsed or teased bir XTO
                                                   fron, . the Colitractor Grotip. Contractor, ill additio.ii (c) the other provisions
                                                   ficreof. -warrants (i) that ti)e equipment ai-ei materials will be free and Clear of all
                                                   licii.s. Inxes, secivily intoresas orcricumbranec.s.- (ii) good and merchimabic tille
                                                   to thic. cquipmerit and rrotcria)s: (iii) that itic equipment ,ind malcrials ivill be
                                                   fi-ec froin defccl., , in maicrjal and workmanship for a period of -12 months
                                                   fnilowin.- ilic date of jristrillatior),. oi- ilic Cojili'actor or manufacrurer's standard
                                                   warranty. whichcvcr is longer-, (iv) that the cqtiipiiiciii and matcrials will
                                                   conforrn tk) applicable specificat i oils, drawings, designs, and samples: (v) tilit
                                                   tk qii(pinciii and materials will befit foi- their usual, custonlan,.- . iiid gencrally
                                                   iiitcnded purpose-, and A) vvith ruspect to non-custom cquipuncrit wid materials,
                                                   that sticii collipment aiici niAlcrials ivill be ofno less than ordinary quality

                                       6.          In addition to the express warramics set forthabove. ilic Work ilid all equipment
                                                   and materials •xfll be covered bY ;ill implied warranties avqiiable at law.

                                      6..;.4       In addition to all rights aiid renicdics available to XTO by law. all of'which are
                                                   reserved, if' X'T'O discovers any defect or deficiei-ici- in Lile Work ivithiii. the
                                                   wamully pefiod, aiid X'T'O IK-is notified Contractor ol' tlic. d6ect or delicienci,
                                                   NvitIlill el reasonable period ol' time tiflor its discovery. Cofitractor. at iis sole
                                                   eNpc, .i:c aiid i-isk. stiall at XT01's option cittier (1) Prompfly repair. m-pelforril.
                                                   or repkice the dellective or cleficiciit Work- 0and sluill provide all labor. illaterials.
                                                   equipment iiid otlier services ncccssarily iiicidental lo effecting such corrcction
                                                   of' [lie defect oi- dcIioiuncN.,) or (2) r0ind any paymews made by X'T'O ror the
                                                    Work. 'Pli.c repaired, re-perf'ormed. or replaced Work shall be warranted on ttie
                                                   same basis as provided above lor the longer of the bdarice of tiic applicable
                                                   %varraiif-v perioci or 6 nionflis froiii the date XTO accepts ill-, repair. re-
                                                   Performaiice, or replacement.

                                      6.3.5         Warranties
                                                   .....                 of 01hens.
                                                         . . .... ..... ............... . ......Contrae.tor s[iiill Lise its best ef'forts to eiisui-e that any
                                                   warianties available froiii Subconti-actors or niaiiuracitirei-s are assiglieu oi-
                                                   otherwise madc availablc to XT0. and shall Lipon rcqLIC.St delh,cr to XTO a copy



                  VS11. with Lisfe(I.-Ijfi'huw.N              3.2 108, M... I                                                                pagye -1 of2l
              Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 13 of 87
t7ocii8ign F.rivelope It; B71 1 FF46-D3Ao-4FC2-DQFG-37t3 i E 11361.AA




                                                        of e.ach tl-ritten wan.lrlty pro ided by S1lbcontraUtorS, nrflrll9lacturers, or any
                                                        otlleT tlrlyd liilrties. ]f £1 warTartty 1'i-oni Slibcontractor. nianulFEctllrC:r, oT t€trrd
                                                        p<lrtt- cannoi. be assigned to \T0, C:ontracti>r shal€ bring and iiili~~cntk €7uE-stte ;r
                                                        n-arr<;nty ::li:im 1'or XTO's bcrr;;Pil if X'1'C? se recluests.

                               6. t         _Title__i2i~k_ef Ltss, '1'itl to :nl,' cqrtipnieiEt :Encl nlatcrials (eXi;€uding Contrtrctor's tools.
                                            eiltiiprnent aild Tznted ilenls) prorided uric€er this Agrcemenl. -will pass to X'£0: (i) upoY:
                                            pifVETietit tlre.r'efor by \ •I'O: or (ir) tlpo3r delll'elv to r1'O 's lv'emises, aoertt o:' otl'ker srte
                                            desigri:tted by X"1'0, ;slEiclleter occtn"s earlier. Kis:: of loss or dEitmEge to equiptnent anc€
                                            tnrtterials slutll pa.ss to ?;'I•U tipon detivcn to Y'1 O's preruises or rn-1 ageilt designitle(1 by
                                            X'I'C}. Notivithst;lndinb the foregoirrg. the tratisfer o.£ tille or risi: of lo5s to X"1'O does riot
                                            constitlrte X'1'O`s ac.ceptance of alty eqinp lrieril <End nlateriiEls.

                               6.7          Siorlb ._mfx€,.T; Eri1E10E7l
                                                                _ ....... Qt ~ti;~~_~- L.C~LrF~?9i7ent__dfldM~le[7i11S.
                                                                                                               -           If t"Jrll[i1CtOr stores ~itn of
                                             \ TC)'s rnaterials and!or equipnient LEnc+er one or rriore Vv'orlc tDrclers. C'ontractor shtlll
                                            kei:p atzd prov id.r tlEose records tltat ntay b;, reqo;;stell b} X'rC> irlcluding,, bnt not iinlitcc€
                                            ta arl insenton o.f sticl"t inaturiak and/or eqtEiplile.nt, by location. at t€le end of e.actt
                                            calenda.r ye.ar• or tnore freqoently if reqtlested. by .KTCa. Contractor m.tiy chsr•Ue .KTC) a
                                            fee ror sloring tlre rntlteria]s and/o:r e<IcipnlerEt onl.y tf i)tift 'fcc• is agl;,ecl t.i, by XTCf in
                                            ~~ritir:~,. C'orltra<,tor slkEll; (i.j storc; snch m,ilcri2ls tulc€r`Ur cillElprTlc llt rn a c.li<lrl. dr}. anLl
                                            secure local.ion. unlcss otlhenvise aE;reec€ in wrii.:ung by XTCI, (n) sek;r'egate sllclr Iliaterials
                                            an<L%or cquiprncrtt £ro:n ite.tns bclongine: to c nliiies otlicr than `:TO- if tllc nyat~:.raals arr, o.f
                                            ti nalllr4 WtUCh. Jn~\' bl. ~E:°.rl~,IIlUcl, ~lld (rll; nlaTl(, or othC:r~Ylsc Jf:i~icitt4 iil 1 rl'<"IElni:.r to
                                           rnake ii evir.lcnt no C'ontrtc.t+>r's crec€ltors, ifuit such rlatzrials arrd/or cqu:iprte.nl l.7elont) to
                                           XTU. `:TC} ,shml€ 1.1r:ve access to s71c11 nlaterials aridJor eC u3pnienf drE-rEEl,f; Canfractor's
                                           nor.niAl btrsi_ne5s hou.rs, ard. Contracto.r s11,211 nse rcasclitab.ic c otnniercial e f!irrts to pE'ovrrie
                                           XTC) awess to sucli mrrteria€s. ,~-hen E'Cqiiested by XTO, duriiii* non-buslness itotu•s.
                                           Dcliver}- ol' XTC3's matcria:s and/or cClrrpilleiit. 1S cUnsidelL'd hy bollr p;litics io bc tl
                                           b,rilnicnt aitd not suhjcc,t t.o thc ter-inis and conditions of 11re [_lniform ConirrEercial C'orlc or
                                           sllilllilr 1a51', its thi; satne lntEti• be cociiFied in applicahlc stfll.c la«' p:a-tarning to sales and!or
                                           secUred tlttriSactiUrls. lt' rll;)terials Undlor Ctilnpnlent storctl b1' Corllractor lilider olii: or
                                           niorc Work C)rdcrs arc los1, stoterl or c€aal;agcc€, t:oritractor ,sh;E.l t?e iLsf)ontii171;; for tllc fuEl
                                           replac;;nieln vallle or sllch lnaterials ancl.%or cqnipm;.rit. 1; t.he Contl:actol' stoi"es an} of
                                           XTC3's materials a.zi•:f-'or ec(llipnte3u. CoEltmactor asstlt3ics all risl: t?nd lir:lbitity for ;:im-
                                           property dani;lge io the nzaterial ;;.ndior cclnipnie:it d;zring the Ix:iiod of'such slorsge.

                   VI€.        Patents. 5oftla'are alid lnfrini;erne.11r..

                                  1        (;ontrilctor represents iirid w:trr:Ents tl;<lt the 1.1si ol- Uilnstllli;tloil UI' 'clnv arid all tools,
                                           eyuipmerit. ,ind i?ther rnate.ri<Els fElrnislicd by tiic C-;ontractor Ciroup itld trsed i❑ tlie Work
                                           c9oes llot irtli'iitge orl :lEl}' hcctisc or patent isstEcd to. or applicd 1'or hy.. a titird pai-€N-.

                               7.2         It' etluiptnent or lnaterials ar:: pmvidcd tir,itll enibedded or irrclttded software or tirmwsrre,
                                           «Ilether cre<ltcd b~ C,ollt;actor or tl ihir;l party", Coritractor gr:lnts to VI'O a perpetual,
                                           roti•alty-f'ree. worldwide and irrevocable rigtlt to u:se tlic sofrivare ]n cUnikcLFUrI :Vith lise
                                           ot• the c(llfipnle.nt or niaterials. w]riclt riglit is extendt:ble to ailv persoli or elitil` pernEitted
                                           by XI'O to usc the cquipnient or matcri:lis arld which is .£ulh- I.r,EnslerabJc irl connecl.ion
                                           with :in}' salc or other Irinsfcr ol' tllc cql.iipmcrit or lrEatcri,ils. 11' ac::css to or lrsc of' tbc
                                           sottwZre or tirnliti'rlre reclllires, a'T'C) to "accept'• terlris and cond,tioris tltri)ugh use of'
                                           "cfick-AvrrEp'., :,shrilik••;a ra}~' or any otlior nleans, XTC1 rnay .`ilccept' in ord.er to trccess or
                                           rse lhe sotttivare. or firaEware- !io«-e%'er such (ernEs and conditioi>` k~i.li be of no Gorce or'
                                           e.fl'ect tEnd XTJ's use rig€its slEall be go-,ei-iiecl solel) bti• tlus Af;reeiuertt. Erubedded ot'
                                           includod soffiiare or firrir+<trr shali be trcat.cd as "ccluiprrEcEit or nEat::rials" £or A
                                           purposes.




                  :11,);1 witli I_,i.crr rl:^Jf ! crrr s i~Crsron .i.? r'1)!+.'.15' _:016i                                                  PtiUe 5 of 21
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 14 of 87
C)ocuSiiln Envelope ID- 6711FF46-p3Ao-4F02-30E:C-3791F11361AA




                            ".3        [rtf'➢'inj;eB134'IHf Nnt➢cC itn(1 IS14Ien➢ B1ifBl'iBti(Dn. Jf a➢ ilj' n➢ efnhel' 11f tll(`, XI'C)< t`;ror(I➢, oa' :t➢1
                                       Aftilil➢tc, is ma(9e tl➢e sub_jcet of any• claim (yr lanrstlit b.tse(1 on the a➢ llegctl
                                       infr-i➢aoc➢➢tent ol' nB➢salpl)➢'(>•p➢'tatlon oil $rly tl➢ Ir(B-p4a1'tl° ltatent, copy(•igB➢t., tr.i(le aecc'et
                                       U➢' othe➢' Jlr{)lti'iCtBr}' (bl' iC}telleL'tu8l prol➢ert6' r9gl➢ t hy rt:215o11 ni 3n6' .iS1fCf.f (3f tI1C
                                       w(SI-1< llr(ab'itie(1 11y tfle C(kntrilctnr Gro491B he{'eunder, {,ol➢ tt'Ilct(i➢' Sl➢alll (iefenti,
                                       in(le➢t➢ rlif}' tlFt(1 l➢(➢1(1 hi9i'[i➢ IeSS tl➢C XTO CitYbUl) algi➢lnst II19y F➢n(1 iill Cl'<ttfl)?i f)r 1$1Fs9rlts
                                       .$➢'tSti90 (131t nt d)r ltiltie(1 (bn tlte ;iCttl;ll dir flllegCll (➢1frinl;Crni:t3t ol' IniSirpllt'()I➢('i:➢ti0n (11T
                                       t!➢ t0' sLiS'h t't3ir(1-Ii2trtj I'lf;lit h)` C.nntt'>1Ct(?1' Grnttl}. I Ile En(fenli➢ itid4 tiCt fi➢ 9't15 i15 thts
                                       SC(:t6(tH➢ sh:➢11 IrlLlll(IL', 4i'ith(Dtrt IilnitAti(in. 211 I9er6it1tFL5, $i6'a3'ds. .1t741 jS9(Ip9n{;nts; atll
                                       cQittrt atrldl%dPr iirbltraltidin C(Dtit4y li<Riil e(PstS £ttl(, tlle S(b!lt;ro of (Ieft'nb(': i1n4.1 OtllQ;r
                                       I'ea➢Sorlall)IC OLtt-(Df-1➢Uclbet (;osts., f4;e4 ot' eXll('.nSes il]Cttrre(1 it! c()d1n4:Ctlnll 15'ith Silelr
                                       elainrs (1➢• l,twsa➢ its. Contractor shall llave llie riultt to corltrot (lte d.eCense of atly
                                       €itioatioat ancl to seltie or c.ornptnnlise till clainis and lawsrlits subject to its indenutitf~;
                                       hot~~ever. Conu~et.or uln~~ not seltic• or conlpronlise such clentl or 1a1~'su3t Nvrthout the
                                       ~; rilteEl consznt: of X']'U if any settlernent ol- cotnprolrktsi. (ll) requires X7'Q to r(cfrn.it fault
                                       or n rongdoine, or to pa.rt ii'ith any protx'i1, rigllt or illterest. asstune ;tm i:bligation or
                                       onAtke aln' pn~ ntcnr. not indelrnlifiecl, or (b) subjects XTC7 or XTO Affiliate to anv
                                       injunctiert. Subji.ct to tlle folt.goinlr,- XTO .shall ltin e the right. at its ol7tii~n. and expense.
                                       btat riot thc oblik,ation, to retai.n advlst73r' citullsel to reproiel.t its inierests in defending
                                       any s(lcli Clailrl or 1<ilvslnt.


                                       I1 any alction resull:s in. arl il,:junction against anc• mr,ntbcr ot XTO t;noup with tr.spect to
                                       tl-le Work perforored under am Work Qrcfcr. Contrac(or ao,r;;es that it shall.. at its sole
                                       espense. cithc.r (1) procnrc: for X"f0 tllc fi;ht to coltlint1e ,1sioV, ltle iafri.at;il➢g s~.ltl,ject
                                       tiliitter, o!' (2) r~~plRc,e I}i' lilodifv llle silnle sll Ihflt li becOlnes non-intrtlit°,➢ nf; 1L'ith
                                       s(lbstlntl1111' I:CIiiiS;l.lclli per.(';?rtrutltcc. lf llel.lher (1) nor (2) ;;1re posSlbtC. Contrlclol'slli)ll
                                       reftntd to X.TO all ;irnotnits paid ilnder the applicabie Wo:rk Ordcr.

                 VTI.l.    C'.onfident.ialin. Cont.rac'tor ivili treat. ,lnd will cause the Cont.ractor C;ronp to ircnt, llJl infornr;ation
                           obtained in ilic pertorn>altce of thc Wo1k as confidelttiall, and C:ontraci.or will not, and will cl>.stttt
                           that the Contract.or Gronp Mll not, ciit•lllf;c stich inforntation to ,tny person oE- ent.itz, ivilllont the
                           prior wrJtten consent of XTC). i`ontlactor will not, and C'oritractor tivill ensrlre tly-it ttle C'ontl;actor
                           tiroup will not., l.lse ,:ta`' sttch IntOrlin;illoli eZcept trl collnection with the Work 1nd wl)1 not dlsclose
                           dctrtils of thc Work to zlni tllird p:aoty cxcepl io those «- ho tlre to perfol:ll the bVork. rtnd tben oniti
                           to l.ha extclnt thnt it is rcc)uired to fxrfornt ihc pnrtictll.tr portion c,f t.hc Work. Colitractor i(-i11 t::tke,
                           and Contr;lctor wi11 cnsure tlklt thc Contractor Ciroup wiil L•jkc, ,111 rcasonable prccautions r' o
                           safmf-wlyd an5' dOc11l1lents cOni;tilllnr 17roprtet:iR lnfol'rmliion. The 3'cstrlciions in tllls Sectlon Vlll
                           s1Lglt nol. appl} io nm,- informetion: ( i) ;xhlch l.s at I.he tlnlc of :ilsclostn'c lll, or sfter disclosure falls
                           ialto, the pttblic donulin tltrottgli no f,lnit of' Corltratctor or alty member trf'the Contractor Ciroup; (ii)
                           which is firsl. r>:ceis-ed bv C'olitractor froltl a t.hird parl:~~ ~ti•ho, insofar as is kno~s~n to C:ontractor: is
                           181tii1i11F ln posScsslolf 01 s(tcEl llllOrnlltton 8nd Ilot Ln breFtcfl ol illll' i:onLTiiCttEall, legalt ol' flducl8r}`
                           oblio;lt.ion t.o XTC) or the XTC1 Grollp; alnd (iii) disclosllre oi' whic1L tipon aldv ice of' cotlnsci.
                           C.Ol:tl'alctUr rea3sOnlbiy deelT.s necOssilfZ% to colnplti- with anv lcgal or regtllaltorn obligatiort ;rttich
                           Corltractor oeiieves in ;;ood faitl"I it lvls. 11' eitihcr Parts or atr.yo:re to ,vhont it transmits
                           cord'ideni.inl informntion pulsuanl to ihis Agrccnient bccomcs le;allly rcquired to disclose anN such
                           inf'orinntion-. th,~t 1'alrt~~ shall pro~-idc thc other Parh ~~itfi prolnpt u~ritt.en not.ice so tl? tt i; ma_y seek
                           a protective order or otlier appropriaic retne(iy. If such protecthe order or otller remed}' Is not
                           obtaincd, tllc disclosing Palii• shall l'tirnislz ollly tllal portiou of t.he coniidentiasl infornlaiioll which
                           is legafly recluired to be.litrnished irl thc opiniorl of i.he dis::lo:sing Pnrty's counsel and no more.

                 1X.       Liens. ('ontractor sviil mal:c limely nnd Cull paynrelrts to 7ll 7~-orlcrne.u. malerialmeli and
                           5ubcolr:r,tctors. itlsure tltatt <1[1 mzrlbers eP tfle Contracdor C;roup tnake linlely <tn.i full p<lytnents to
                           all work nlerl. llktlCrtiElincn and Sub(;ontl<lctors. tltld tailce. ;111 otlter action necessar< to lcccp thc sttc
                           and illc 'vVork free of liens. Contlnctor agree.s to indennnify, protect, defend ailld tlold lutrmless tlte
                           X'1'O Group froni anci <(~~ainst all sucll cliarges. claims and liens tuiless cau.sed by :\'i'C}'s failtlre to
                           pay Contl-actor. XTU t➢tilY wit1111o€d pati-nicllt of £InfOnnts due to am ulernber ol' ttle Cont.ractor



                MS:9 lviih Li,cved ._1lJilictres i irnsiorr 3.2 ((+8: 1,4'.?O1 Cii                                                          Pflge 6 of :? I
              Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 15 of 87
f)ocuSit,ln F..rwt;lope IC;: 6711EF46-D3AQ-4F~02-30FC-3791E1'369AA
.         ~



                                  GroLrp ur)dcr lhls Agreeti)cilt (tilc€tliftrig Ilie apPlic.lblc WorE: C)rdc.r enii am' Uther Work Orders)
                                  artd any olhcr contr',ict be!.weon X7'0 ,ttld Contt;tctor uiltil X't'O h;(s bectE iltrnlshed ltiith proof
                                  s,:ri.i;fi3Ct.UR tU (t tl:lal. cither all a)noutlts tlilti-e been ptid or Cantractor htts pruvided for satisftct.ot}
                                  pay-rti.etil. If a lieu arising frorrE the Work att<iches to t4e Site or the Work, X"1'C> :ntn-. a➢ its solc
                                  optiott enake any payinent rteCessar5' to discdi..ree the lier). aii{t it illay offset the anlount ol'tlie lien.
                                  together •,sitI➢ datnages atid c.osts. iirc.lrEdi))g rourt tosts arid reasetutble attonteys' 1'ees, ttwt it
                                  titcttrs bei:ilUsi• Of Ilte lren ot' its dfsctlilt'ge against any pa~'tl➢ellt o\Vrtik or to t?e Uti5'ed tU C'Otltractor
                                  or ativ otlEer rtletnbe.r of tiie Contractor Urottp. Corttractot• 1vill famistt, on reqtiesl by XTO.
                                  receipts and releat`es ec-itlt respect to the Wortc tl><rt shon• ttiat costs atid expenses ol' ttie WUt'k ltiive
                                  bcen paid (tnd Ittttt nU C1811ris, ltet'.S. Ur tlgtlts tU E1G)s exlst agatllst Ilie :S i{} Grotrp Ur tts properl.~'.
                                  I oiltrai;tOr ;1Crees l.0 rcClti➢ t'e tllls sFiillQ aC7"i;cinerll If'orli each of ]l s Subcottir)ctUl's atld to {lefc.ntl
                                  ilnd nldet)ltlllV tl➢e VF1' Cil'ol)p for allty bre.ach of sucL• agreetrtenls bi' :liiV of tts Slibcot)trzctors.

                   K.             fdE L,EASI+;< t}&;)uENSE fNDEab'lNl'i'Y r1`J1:9 i;I()LD 11ARNILI;SS.

                                  30.1        C:ot3tractor's C4blimations.

                                               t{l.l.l       Contraztor treret)y al;rees to r•eteitse, defer(d, ia➢ dernnif)- a➢ nd Itt))d t€➢e XT®
                                                             Gl'oflll) ltarnlless f :rort) and af.;irit3st ttn!' tind i911 Cl'r➢ iABls, denVi➢B)(l:ti, itrill Cal(Ses
                                                             of i➢ctlon E)f l'!`er'y lilr➢ d Nnd Ch5➢ rtrCler tirtCltl(linl; Si'it€1{)ut 1➢ trriti➢ ttU[l, fine5,
                                                             I>erit➢ ltit'c, l•etnedial obligatiot)s, cl)ttrt Cost9 and realtitlrla➢ bll' a➢ttortleys' fees,
                                                             irlilBrllirE~ att01-rleys, t~elJ irli:➢B3'rl'd En the f'nIQ9➢'Q;ertterit: o€' t€riti iHidernnit!')
                                                            (co€lectle'el}' tl➢ e "indenttailsxble Cli➢ rrns") ilris)rtg otat ot, 5e"(tllout Irtn(tatlon,
                                                            at➢y €)hysical or (nental injury, illness ar➢ (t/or cfcutl) of arry one or rr➢{>rc
                                                            lnd rnbers of ihe C'(lritl•actor Group, and/or loss oP or (laRlatge to I)ropel-t{' or
                                                            itDterests irt liropel-ty of auti' (ir➢u' or' rtlore rnerr(bers of tlle t;onlractor Grotll)
                                                            irt any rnia➢ ntier ineider➢ t to, coeltlet:ted N4ritlt or t➢ rioirit; out of tlte performance
                                                            of the Work. Tllis oblif;attiors is witl➢out regart3 to tt➢ c cata5e or catlses of
                                                            Sl)Ch IDht'S€ea)1 {B➢' r()t'iltal itii➢lrV, illrl(.ES, El.e:l.tl:t, {DB' 11)," (tf (fr di➢[n7ge tEl
                                                            prolDerto or il➢ t:ere:t.s irt glroperfy and ir(c.€abdes, but is Blot lin➢➢ ted to,
                                                            Indenrrtifiable f:latitns resu€ti➢rg froli➢ alir' sole, gross. ,6oir➢t or coticurrent
                                                            r➢ eglioeac.e, wiliftll ntiseol)dttet, strict liability, ot' other act .(nclkrr otnissiot)
                                                            of ar➢y otie ot' r(l<rrc nternbers of the. h.TCf Gt'oup.

                                              10.1.2        To tll{: e-xter➢ t rto(' c+)vet'ed an Sectioal .10.3, C'ontradtor' tterehy f(lrtlDe)° agrees
                                                            to protecl, ri:€ease, t€et'erDti, irit)cnrrlity and liolil tlic XFC>' Croup h.i.rtnless
                                                            frorl➢ iA11d d7f;i➢ )ELst arly il➢9d i➢11 lndi.'(rDBtiflap€)ll'. Cli3ilns at'istlEl;; Otrt {Df tlte
                                                            etnis':ioEi. di?{'€Darh                                                                          b!' lal1Y,
                                                            tll tl"te exlen( t)lil.t 4BlCh elr!➢ti6rUn, diseh'.A'rl;e Ui' i't',leiisl: itrlties oit(t of t.l3e 1{Fle.
                                                            gr+>SS, j13int. I)r Collf.Ul'ret)t. ne~,;ligeB)ee, YS'il)fttll rtlititorDdtlQ:l. 6t'ril't ti;➢1)rllt}, IDI'
                                                            otber aCt t➢1Ctd/<}r f.)rrti.`:sioB) of i➢ rl`t' orEe {rr rtloi'e BAier9)bers i)f tlla C.'o7ttrIICtor
                                                            Caf'o4il}, ?'YlliC1B iC itt ;ttiy Iri,lPlfler inCAdent to, eorttil'.Ctef.l S4'ith ot' ilt'ise5 ot(t ol
                                                            the perfor(nance {ri tiie wor€➢ .

                                             10.13          CfDr)t.riBcl(rr itgreeE tbitt its 6ndetriflil!' ttl.rl➢galtioi➢ s lid'p'eirt S4'ill 13e 4ril)IH))'ted b1'
                                                            93D;v13i'alnfe `VF'1tfB at least t.€le llainirrlunt arnount.s €)rovided in At'ticle Xl, wbich
                                                            (ns1)ralncP. Isrll be 1)rertli➢ ry to arl5' ot€➢ er )nsurarkr.e €)ro4'rde{l 17y ar available
                                                            to ala,y olle or rrtore rnern~ers of't1DeXTO Csro➢➢1) and shal)1 prijride wair-ers
                                                            of'sullro~ation a➢ g.)it➢ot ali nletnbere <ll'thc :tiTO (><r{irrp. To the cste➢ )t that
                                                            al)1)licable latir, prohillits ttie n)onetaDry lin)its of insurance require{I or tlee
                                                            iit(lelatrrities voluotxrily <➢ ssurned heretar(tlzt', the resluit-c:riu;nts ➢e-ill
                                                            autoa➢)atica➢ Ily ba: r'evised to cc)r➢ fornD, taD th.e olasin➢(tol esteut {tern➢ ittcd,
                                                            w•ittt allt)licab€c €ais.




                  1.I5:1.   Evitlt Lict~rd :?Ij';,'iate~s   i i~nsion .3.1 %O-ti1I8':::):'Cii                                                        PtaUe 7 of 21
           Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 16 of 87
Do(;uSi~i)EnvelopelD 6711FF46-D3AQ-4FD2-30FG-3791F-1'361Aq




                           10.2        X'fO's Ot3li~mtions.

                                      10,2.1       A"1'O hereb4' wMrees to reldase, clefea3d, in(leniraii'.- aiu➢ hol(f 1l3e t;frntractor
                                                   Groul3 hartniess front an(1 :tgainst anv anii itil Dndll'tna3tta'athl(: C'la➢an3s arisinf:
                                                   Oiit Of, eYft)rOrft li:(nit<3.titBn, aOr' lDh;9sic3ii Q}r' nit':t3ta➢1 9n,lt1ry, .ilint',9s alndl%Or
                                                   dfeati9 Of arl!' Ol➢ e (ar 13701'e 31Be.ar11)erG (af ti3e XTg'} Ccl'Ot(l}, $ndId)r l0ss of (3r'
                                                   danl(age to pro f3cr€.;s or interesls in l3rope:rl:y of ant' One (DI' rnore rrienthe➢-s of
                                                   t:he vf o CrrUfllD in OtBv lniBrtMler it3ct(fCnt to, cottnt'Q:€:e(1 RS'ith Or avisi.n;; out o9'
                                                   6:he ple.rfcirn3ani.e of t.he. work. ,'1'his (Fliligataos➢ ic withotat (•ei;ar(1 €o €he
                                                   Cafi3gE,' dtr d:'13.11se.`( of sUCh i}ha'tiiCal (67' naS.'nt ;➢1 in.jrlrv, illnes.v, (teath, (tr loss of or•
                                                   6lian➢8ge to €3rolBi.t'€;}' (i(' it8t3'.('eits itl jJr!)1)ert!' aa➢(I 1(3clu{2'Cs, f}Il€. Is nOt lrin).ti(1
                                                   t(i, Itr(j?rnnifiatlje (,,.€liltts t'e%t(ltini; l'7'd)tn an0's(Dle, gt'0,^ss,jU3nt dkr droirC3ArrCnt
                                                   B➢L°gll!~{,C.ft4.e, 0'!'iIi$'tll 3T(i6cOt3flti('.(, s€t'ict liai3tltiv, (Di' OtillC'r" Act ianCiJdfr ()BTtissitlt3
                                                   oi itrrE' Otle OB' n3(Pl'e nt£:t37j)ert Of the COnt3'i➢CtOt' E'srr)F311.


                                      1().2 .2 To the e'Cti'tBt rt{Dt c05 et'e{i iia Sectiolr 10.3, )£TO h.erehy fu.rther agt•ees to
                                               qsr•otetit, t•cld:arse, (lcfen,.f, in(le.tnnifv ar((t h(3l(i 'ttie. iltjt➢ Irt9ctor CmpYt(lj}
                                               haru3less frotn an(1 apins€ any atn([ all I.t3(le nln3i'ia➢ hlt' CIat3MS .➢ risitlg out of
                                               tht CniiSsi(}Ir, f3iscltarf;e ar reltit4f. Of 170i1q(t artts or substanr.es 131Y3hi2)itCtl 13;ti
                                        _          li3'1i', t0 the t_'kt:(',d➢1 th'a3.t mCh erliiEEtnat, (Il6i:.hllr€;e Ot' rele;3Se alrt§d's (Dttt Of the
                                                  ;j(41e., Cr0$s, ji3init oY cl)nc93rr(:ni r1f:i;lir;ettce, 11'illf(J1 n?iscotttf(3C€', str.ict
                                                   IlahflitV, ol' Other act ftn(Illlr Otnlstii0t3 of ian;l' One or nldlrt' tnL'nlhi'.r8 olf the
                                                  X'I'O (sa•oull, ii- hicil ia in any tn,et3ncr inci(ient €o, a:.ot➢ t3ectetl witt➢ or i➢ rises
                                                  orrt of the. lreffor 31➢ at3cc of thc wori:.

                                      10.2.3      74.7'O agrees tlta➢ € its in{len3nitti• ohlif;atB(Dn5 ftl'-a'elr3 !'t'ill eFtllCr lii. ;1(li3;;)orte(I
                                                  t3y insuratrtce rr•ith at least ti➢e Bllir➢ in3ilnl an➢ounts ;3rovi(ie(3 in Articic X[,
                                                  whicl3 insurance t}'!Il hC. 17rianar0- t(F anb- f3thei' ins9➢ ranCe 13rf3i itle(1 hy (ar•
                                                  ae-ail.tflEe to aa➢ b• one or nlore tnenlhers off the C::ontractor Grot(l➢ atl(f shall
                                                  1>r•osi(fe wi➢iFen, of suhrd3q;ation agaitbst all tYt£n3he rs (3f the C;orttri➢etor
                                                  G1•or(p; oa• XTf? ln,av hc se.lf-i3lsurc(l. 'I'o the ext.ent that al3l3lii°ahtc laiv
                                                  1➢ ro3lihitc monetary litnit5 ot' insnl•anc.e re.fftaircul itir tl➢e in(leantlities
                                                  vohrtl#alrill' lBsBunle.(f heYCtan(lel', tBte requiren3ents Nvi@I autonlaticalltv Ile
                                                  reaiseai to c(3nf'orn3, to the nlaxirnlanl extent tlera3littetl, ze'ith aglgllic:tble 3aw.

                           10.3       Drifiinu of Oi1 (3r fra5 Wcll. 1Votwithstalnding anv 13rovision in this Articic X to tfrc
                                      contrar-y (b(9t eY'Dre58lY s(tt3• Oect to Sl'ct9()il I0.3.4 hereof) the folloivitlg 13rov isioBls SYlIi
                                      ai3[3l}' tfD (313e1'i(ti(!n'i inY()IYefI in tJ1C (it'illi(li; (➢f :fln 0(I (3r' !nas i0't`,ll:

                                      10.3.1 XTO I➢ Crd'nV rd;lC:R4Cs iin(f a(pf➢'CCS t() tf('.ff:rl(f, indlClnnif}' Ffln(l h0id thd'
                                             Cfbtrtl'a➢ct(31' Gt'otll) ltar-nrless fl•on➢ $n(f againtit arny a➢ nfi aril lrr(id'.niIfl)flahle
                                             ClaFn➢s al'isia➢ to f!'Onl llollution or cont anlinati43n i3l'lOS1' thC st9rf;flce (ff fhe
                                                  lan(I, S!'c➢ hd'(f o3' 16'atCr, rCtrtltin~y frd3rn h1Q34!'OIYt, firE', l'.ratQ`('in!W, SCC#)i(2e Oi'
                                                  arry f)the➢' OnCo9➢ti'011l'•(i fl0F3' of Oil, gas or n]inCl'tll :tinhstanCe (luring thc
                                                  'At'rfiDrnaitrlc'C ot' the W01'I;:, excel3t to thC Cd€en( §u(:ll h1;;5 or (lan➢ iln'C is
                                                  cadiSC(i f3Y the C.fl3r3trf(CtOr Cst'(b(tl3'S i;r((DSS nt'hligettce (ei' Laillfttl nli4d'ontitict.

                                      lil,.{'.? AI'O her('1)'1' 1'elea9es ati(I i1grt.CS td) i17efCrtd, indfErniilfi' i8nf1 hollf the
                                                 C(3ntractOt' ~IrOr4,6 h}Brn1lCsS fr()nl at3(I 'cBi;ai31s6 thc toss or d3ainitgC (i) to itng'
                                                  ge0l0giC72i f01'nta€'i0n. 4trata (!I' Oil or git0 rt'?i('t'6'oir o!' rniraeri➢ls tY°4iDUrci'
                                                  hLnB'2➢ t€3 the 9E(rfacd.'. (rl` tfEf:. IaiB4l !)r waler, (Ei) fOr tlie llltiti fbf Ot' dl,lra3ilgt° t0
                                                 :rn}• holcis) (3r-          an(i (iiij for atly itrtlrairrnen! (3f arti, 13ropertw• rights or
                                                 othd'a• ir➢tdrests i➢ t or to irn}' O(l, nas or t➢liracrals i-csotarces resultiug 1'ron➢
                                                 dtloan•otrt, firc, cratering, ol• any othet• caat;;e, whic.h ina t-csult (1u1an.L' tt(d'
                                                 1;'erf(Drnranci ot' tl3c 4'4•'or6,, exccl3t t(3 tl➢ e ex€eni gt3cFt' l(+ss or (fan➢ are is
                                                  causetl fr}• the C'ontra(ct(lr Groull's t;ross                                              n3iscc3n(ftict.


                iI,S.I luith I r•c•rerlA%fllkaies i fer~•inn 3.2 (0<5.-M::0.16.)                                                                  Paoc' 8 of'•'..1
               Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 17 of 87
Dcrc;:jSicfn E.rtvelope IC: f3711F.F46-D3A.(1-4F02-80F..C-37g11=1 ,361AA
.          .




                                             10.3.3      lf cdlnilrrr➢c.➢➢t ()r u)strnetrer➢ ts ot' t.he Ci3ntr,)ctdDr Gwou!) 1)ec()n)e itrst in the
                                                         ivell, XT0 Fi'ill eith£i' r('.c6D1'er tI➢eXn w➢ th(➢ tit C.(FSt t() ihe CnntraCtq ➢' Crt'()Y➢1P (Dr'
                                                         1)aati• tlae t'(Dntra)ctdDr Cs'rOnl) f()r tIl(', d:(lil)1)ntl'nt dD ➢' ln5tr15n3ent0 (tle preciatedi to
                                                         (fate ol' i()ss); I'6i0I%IlbEi3, li0WE`vF.ld, EF '1'tTl:; Lf.3SS IS C.4[;SE1T f3l'
                                                         T1Ii: C;ItOSS Nli;t;Li£xEIV(-F OR WlL.LF1JL 13'1lS(;ON13iJC1' 6 F Tlfll
                                                         f;ON'T1ZAC10It (JdZO€1.P, X'FO WILL NOT BE I,I41iL•1r TO ANY
                                                         EX'I'1':.N'T FOTZ 1HE LOSS A;VD 'T'tTl±: (;(}N'I'12AC:'T012 G12iTf1.P WILL
                                                         12F•LEASE, lTN:k'ENB, IN1DE1'viN1FY r'ON-D TIOLD 1-Ir'4FtML1:SS 'F1fF A'I'O
                                                         C➢120€1P 1'ltC).-M AN.i1 AC;.41NS'r ANSr' L05S, i:OST OfT EXPF,NSF,,
                                                         1NfiI.11TDINC; t'O[J1tT COS'I'S :LNB FZF:AS.CI:'dAi3LE A'1'TOFiNFY'S
                                                         Fti;FS, SY.•TJ.'FT:121:;13 Oit INi;1JlZl2ED I3Y '&'iTT; }f'I'O GF€f)OP TITAT
                                                         AId[SES 092 li4:S1JL'f'6i '@'EIEftFF€t014•1. C4lntraCt(Dr 11'ilI I)e re(luared td)
                                                         ft➢ ri)ish f)a➢c3inf) (lUCtinlet)tatif3i➢ t0 Sfflf)i)Q)rt thC CitlCnEilti(Dn d)1' i-t`.inilnErsaI71C
                                                         c(3ats f(ir eqnitDnzcnt o➢, instr➢Dmcaitz 1(jst in t3➢ e hole.

                                            1().:3.4     'Y'() ti➢ e eiteut anv 1)r(Dv is➢(Jn i➢i tl]iS S1.'ft➢lDt) 10.3 .apl)licai)le to t➢➢e di➢•il(inf; of
                                                         an oil or g:➢;; dsa'll is in coe)flid oe•ith ;uty ether gzrosisid)n of tl➢ is Article l,
                                                         thePl sElch i)r()V1Si(DE➢ {)9' thiS °Ja~:.iian .10.3 ri•ill 1)rei aiE, hut ii' there is eto sueh
                                                         c(Dnllict the cniire Ar9lcli X wi11 al➢1D9,~.

                                I0.4        SPIt`'IAL P1204'iS10N FOld i~'t:W M1<.X16'O ACr`tl WYO'v1ING. Tli.E
                                            P'O1,L0WINO T']70i%ISION A_lal'Lfla`.S WIlETd.E ii1-'O[T.K 1S '1'fe 1$1t: .€'P;RY,'01C:011=;ID
                                            I14 1VEW PVfl9:%I00 Oli WYONIITvO, NO'l"wl`f'T-TS'l"A,°•lDI:N{; AN"Y Pft0V1SiOJVS
                                            IN "€'IIIS ,A,OIfC; l;M[.1\"3' 'T'O 'T'IiE C'ON'@'ItAlTY. 'I'o the extent thio Artie€e X ig
                                            Mover'ne(I by Ne.ew Meeicdr d)r WyUrr➢i¢➢ <,4 tasv, then the 1)rd)s isid)ns the)•ein ,hall he re:(d9
                                            Fiot to inClt➢.(IY, ind1L°iiBnir'tCiltiUB) t`®(' (iCFt''s ONt'n i➢ egligtt➢ Ce, (;rdD3S t➢ Coligence or willful
                                            [3ti3cd➢ ndlnCt.


                                10.5        SPFC:IA1.. PI20~%1SIO'YS .FOId~t~OUiSirL14A. ThII; F'O€,I,OWIN0 PIe04"FS€ONS
                                            ~PPL,'➢' 1VEtFi~l;: WOR1G fS "1'O .f3T? PE1$P'OktMLD t_N OR OFFSfIOgt.E;
                                            LOT:ISTA_N- A, NNOTWITf4S"fAvDiNCz ANY PROViSTOItiS i.l! THIS
                                            rBC;.TtEEMFN1' TO TH.F C:OIti'@'RAld'f'.

                                            10.9.1 'Ta Elir. exfen9 ?lrt(cle \ is gOVi:.I'➢➢ L'dI hy I.ouisiiln➢r l,➢ w, thir) (1) the
                                                     pro),isi(Dns ihcreic➢ sh,aEl f)t: read nnt ta insldi(le iE➢ deonnitecation for cDne`§
                                                        l.syp'B) i)mi)gd:.t➢ Ce ilB)(1 (2) ti)e Indlen)nili;Al)le CAa9➢D'ts fiD➢' 4YhiCh in(le➢1) ➢)itY i§
                                                        C>P'F'eCl, 1)Urs➢Aii[)t t(3 ArticOC 10.1< itnd>? 10.2.1, fhilil inCltide clilif))S ilriS)ng (n➢ t
                                                        ()f c(➢ ntY:tCtlBal in(feillf ➢ itv (fhhfyat10t1S 0{0'e(1 t0 t_AntrlCt()r Gi'nt31) 01' X'1'O
                                                         4b3•os➢➢ r, as apJrlicable.

                                            At).5.2 The Parties ;➢cicndDwledlge an(f :➢gree that all Wd➢ rlc 1)£rforn➢(:d hy C'ontx'aetdDs'
                                                    kr➢](1 its f:➢Y113llPYCeS ))nrsUailt t() tI➢ is A rrr.ee➢➢e➢tit is an inte?;rBI 1)art. Of :ril(I is
                                                    c:s6enti;tl to the :rhiliiy (>E X'I'O to ger➢crate XTO'v gdDn(Is, 1)r•cxlucts aDr
                                                    se.rvices. Withont lin)itino the t'ortg(Dinr, XTO allB(1 C EDE3tr71C.tdDr 1ah➢Y:c tltat
                                                    X3'O is antl wvill !De (lccinetl .➢ stat➢➢ tdir}' £rni)1(D}'er Of COntriict(D➢''A etn(?l()yl`CS
                                                    fa ►' i)nr1DOses uf I,t). R.S. 23:1061(A)(3), .➢ s tfDe 4ame mav l3e a)➢nen(le(1 fi'(Dm
                                                    tin-3s teD ti➢'I➢ e. In ft9➢'thb:r' Cdlntidert➢ti()n d)f th£ an)(➢ i2)Dt6 ta I)c rcceive(1 bti.
                                                    C'dsa➢ tr•ac.t()r iiurtuant t(D thiti Avree➢r➢£nt, X'1'O aa➢ (! Cnntract()r a)gree that
                                                    (`(Dntractd)r dvill be res,l)onsiblc f(Dr tlte payment dDf alf cor➢ zPe)esatia)n henefits
                                                    g3s➢ ici tdD d)r fur th€ bef➢ efit dDf C;(Dr➢ tr aC.t()r'9 e)71p10}'CeS. Cd)ntract0l' an(f/d)r
                                                    ('(b➢Dt➢'aCtf➢➢''R iBi14fL'r4i'r'iters .➢tiree that thei' will h:re-c nc) rit;ht td) seelc and
                                                    will n()t teek a➢Ey c()I➢tril)Uti®n or indfe➢nnity from A1'f? fd)r an},
                                                    C0111(2Ci➢ Oatfd)n     benefitr 1)aid !)v (v()ntri➢Ctf)r lt3341/f))' 4,:dintri➢ct(Dr's
                                                        arnder4vriters.




                   :?J,):1. w;tl~ 1•r.c~cd.,J;,'L'~ltts i"trrsforr 3.<!(i,ti. l&:;U:'Ci,.i                                                    FaUf 9 o.f 2I
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 18 of 87
Gor.nSiyn Erivelope IC~, F3711FF46-D3A0•4FC2-30F..C-3791t:1 I,36'AA




                   XI.         Insurance.

                               11.1        Co}_era~es, Subject tu tlti' pro4'tsioni of~ Section 11.2. Coturactor «ill secure and
                                           Mriintrtin, atid tviil rcquire its Slibcorltractor's to sccurc :lud tnaintain. during Ihc ternt of
                                           tltis ilgreetnent tne Coliowitlg insurtucce cotierages tir'ith lintits not iess tltit:l tfte amoutits
                                           specified. aiid tvitlt rolitpartis;s satisfacton' to 1TU 11'ilil arc itutllorl'LCd to do 1)ttstrtess irt
                                           (he jttrisdiction Ntlleit the 1>,%o.r)c is to be perfornted.

                                           11.1.1     Worker's Conipeit<atiotl lnsarrtnce «•ith linuts oP ttot less tiltut $1_000.0ftt3 or the
                                                      statuton- l-cqttiretnents ol' titate laws (as wcll as Fcderat law:. if applicable).
                                                      tichicitever 'ts greater, wlticlt sl>itll irtclude Employer's Liability Irtsurtutce with
                                                      lirnits of not l;;ss tlla.n 55(0,000 per incident. I1'thi, ixJork is to be pe.t•formed in
                                                      tlte• state.s of Pdortit Ust}:ota. Ohio. 14'ashingtort or Wvi:nting. "Stop-Gap"
                                                      ~~.tnhloy er':s Liabilitz ltl ttrnnce ;~~itlt lintits of not less th<in'~50U.iti}it per inc.ident
                                                      r:ntst be procured. Such Worker's Contpensation ittsurance rrtust be endor,ed, if
                                                      al;plicable. (o coter cirtirnn uniler tlr t_Jnited States l..ongshorc and :-larbor
                                                      Wtu'kers' Cilnlpensatloll .A t.t. tht, tJnler Continental Sftelf Ltu;ils r1.ct. tlie Jortes
                                                       t1.tit 8.tid. °Y.iler[ll Anmtltl.nle lifl!', wl.tl1 i311 "ln rL.tt.l" e.ndorse.nlent slatlni`, t.t)at i3n
                                                      actien "in rem" te-:ill bc trcal.::d a:, a claim agminst ihe .itisurei! nri lx~rsonant.'.

                                           11. 1.2 C'onrm.ercial General 1_,iabi€ih: )nslit-atice IN"Cl, unlNC; CONTRACTUAT.:
                                                    1,IABILITY, nilh ininitnlun li:ttits of liabilin' for i:njur;, ilettUh, or property
                                                    ilamr3ge of 911!000,0H00 cotnbirled sio,O]e. liniit 17er oi•ctlrrence, and an agarc>ti;at.e
                                                    annu<il limit of not less tirua .S2.,o(?o iioo.

                                                      Aulorrtobilc f..i ;:ibJEl.t}- 1nStErallcu G7NC:ring otiFlled. lllrc^il. atld noa-otitinE:d \'clllcles
                                                      used bNl Contractor, jvitil in.initinam linlits of liabifitw- fot' injut}•, deatli, or
                                                      propert.s daninge of $1.060.000 con?bined single lin;il pet' occltrrence.

                                          11.1A lJmbreila Insurance (with coiwago at leasT as broad as fhc underlying polict')
                                                  o1-et' tll8f 1'cqt)lrcd In 11.1.2 ;lnil 1 l.i. 3 ttith minimunt litnil; ofSS,QOii.C)!)lt. and
                                                  sfccifically inclltdingcont.r;lctuaf Iiabilit}.

                                          17.1.5      If tlie Work rcquires tl;e tlse ef mr;rine yessel.s or otlier tti<itcrerail. C:ontractor
                                                      will carrn, or reRuirc (lie owner of tllc titiatercrafl to cani•- (i) al.l risk. ]lall
                                                      insiurancc in an anloutlt eC111a1 to Ihe vessel's dccl;.'tred 1'aliEe ;lnd (ii) pro(cCtion
                                                      .ind inderntiity insttrance, inclltdlng, brt ❑ot ii.miicd to. colli,ion li;,bilit}-,
                                                      renlolll of debris. towint= liability and covc•rclge for Admir,illti• benefiis and
                                                      dalutlgcs tlndcr the Jones Acl and generai marttime la«, il; a miltitnum ttmotuit
                                                      of' $l,t)ftt).C)Q(i cotnbuied :.ingle lilnit per occurrerice, alid thtt in all sucft
                                                      iresttranCc the "ot.hcr itt itn ol1'ner G lausC lvill be dcictcd.

                                          11.1.6      11' the Work reiluirn_s tlie use of aircraft. Contraotor lsill cat-ty, or reqttire tlle
                                                      otianer of the aircraft to carl)•: (i) all risks 1iE171 insurance in tlic alnolnit etlF1'r91 to
                                                      tlte replacernent value of t.he aircrtt.l't ttnd (ii) bi>dily iqjnry li;lbilit.t'. inchiding
                                                      passenger liability r.tnd properh7 danlrtge, of not Iess tlian $ 10.000.000 com.bincd
                                                      sinRle litnit per occurnuce.

                              11.2        rl,ctt.tai lnsuralice. NotWttltstandirtl; ilie tninirnunl cover,tges specif'ied in Sections l l.l.l-
                                          11.1.5 above. should Cotltrlctor nlairu,tin on a gellcral. blanket, colnprellcii ive or similar
                                          basis arn- instlramce; incluilin-P but rlot li,nited to excess liabilitc insuc~tuce or corttractual
                                          liability i:lsttrance, in ar.tauttts Oreatc•r ti>itn sttcfl ltlinintullts. tlie.it tlle tt;:tual insttrance
                                          wl;iclt Conti-actor sltall proride hercuudcr will bc such largcr anli)unts carrioci bv
                                          Coruractor (or indictlted in any certif;ctte of iiisilt-attc.e furtlislled by Cont.ractor) ,tnd not
                                          tlle nlirllIIlllnls rZfZl'Zltced iil tiectiotls 11.1.1-11.1.5 above.




                  ALS:I lvitli I,isrrrd;l%f1iiQ(F.'.1' f f42vir»r.i.i !Ufii lS/'O.1 6i                                                       Fat,i 10 o.f 21
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 19 of 87
C)oc;~iSign Fnvf:lope ID• 13711FF46-D3A(?-4F02-30FG3791=11361AA




                             11.3        LinuL  ..&d'tlstnicnts. ?CTO nr::.; at. rntV tin;e tlpou pr.or writtcn nolicc rctluirc Contractor Lo
                                         increase thc limit.s set .forth ti? such ,tniounts as inflatiorr, indtrstry practicc or other factors
                                         indicate are reasonahle. Th:: folegoing insnrince recluirarnents will appll ;}'hether or noi.
                                         required by any other provision of lttis A.greenrent and the In311ts of co~'cl:zge do rrot ttlfer
                                         the illdertirtities and trllocation of respoltslbllltfe-s irr tllls Acreeirrent.

                             I1.+        ('fitl~(lr~=--_C=prcrage---~tlid .._~dc(i(i~~r>tll.._lrlsur~d~. hL.L 1NSL~R:'~NC'h~ 1'OL.[C:IES Al~f~
                                         C ~~'f:RAGES L1S'I'EL) fN "1'I11S J1k,T'1CL.I: x1 'W'ILL, EX"1'EhdD "1'O AN1) ?FZO"1'EC"t'
                                         TI]L: XTO G1201i1' •1'O'I'IiL. FLiLL. EX"I'EN"': ANL3 Al'vIOUN"1' OF St;;C:f-f C OVLRAC.iLS.
                                         1NCLUDiNG ElCLSS OR U:11L'RELL•A INSURf1NTCES.                                  AL1_, 1NSURf1NC:E
                                         PC}LI.C'IES LIS'['EL) IN T1IIti A.RTICLL :Y1' WILL .FiE pRll~[ARY 'I'O. AN[:l FtECEIV)✓
                                         N0 C'.ON'1.RIEiU'I.,ION r=RON1. ANY OTI-lER INSEJRANCL OR SI=I:F-INSURANCE
                                         PROGI:A.N1S "N'I:iINTAINL.D BY OR f-}N L3ETItlLF OF OR }3I:NrFt'lING 'I'ffE X'f0
                                         GROUP. THI; .L1M1'7'S F..ND COVI- RAGES OF '['1-1E INSU:[,1,ANC;ES 013 !'A1Np:D F3Y
                                         C;ON'-1'RAC'1'OR WILL 1N NO WAY LIlv91'1"F'I-{.L LIFsE?.[Ll'E'IEti O.R. OBLlG,'> I'lONS
                                         ASSI✓111E:Ci .E;Y c,:ONTF:AC'TOR UNI3.GR TI-IIS ;aGF?EE1v1F..N 1'.                         A1..L OF
                                         CONTF2ACTOWS L1,tiBl1,[TY 1NSUF'.ANCE POL[C'1'.S Wll.:l., N;l.ltiii; THI;. XTO
                                         GR.OUP AS tlN r',DDITIONAl., iNhtJl'..F,D. :1J.,L OF CONTR.AC'f'O.R'S .INSi?R!1.NCE
                                         POL.IC.IFS WILL. CONTAl:v A. W!+..IVF..R. ON T1iE F'ART OF TIIE INSUId.FR. BY
                                         SUk?ROG%rT10N UR.OTHL:RWI.SF.., OFAL.[, RIGFITS AGAENST TI-lE lT0 GFtOUI'.

                             11.5        Gertificatc ne_itlsltrttlltc. Conttactor ot• Contrai:tor's iusuralicc carricr(t) «-i11 fur.ni.sb.
                                         cer1111c71eS oi rrLslErBtice Cq1151qctor)' th X•1'Cl, tCi[cctrng tl14' JnStrEiltll:C1 reflll.11:3n1v,Ill:s Of this
                                         Article X1. as evidencr, ttlat the rctluired insuraace coreraF;e lias bcen obtained and
                                         nlainiained. bc.iore ca7tizn:en6n~~ the Work. Tlte ce:rtifrcaie slk•tli bc on a fi,rm :l,opro,•ed bti
                                         the Tes.as T3eparllue.r,i. o.f Ir~sura:nCc.

                                         No ivaivcr oi'the provisions of this arlicle X' «•ill be infcrre(I froni an,- f.ailure rni t.hc p;:trt
                                         of XTO i.o object or complaiti about <trlv failure of Co.ntrnctor ar Cont.I-ictor's insurancc
                                         cttrric.r to provide Sllch. certiticale of :nsUrttrice. t.ortt.rF)ctor sllhll prol']d£ 1T0 noticc and
                                         C•v1de?lie oF slnl` nlodrflc;3tloJi to, or CNtcilsEon. o1- ca.ncell;ltlon o.f, CAiltiactor-S rey utrcd
                                         trlsrlrir_ce CoterBge.

                  X.II,      I.ndu'pcl3denl C.ontr;lctor. Cot1l.r;lctor \t'r[1 17e all Iiidepelidetit cot1L['1ClOr lOh rf:spect to the Work,
                             aIid IIi S.ill ca4es, (Antri3ctor Sh:ill I)c lhc entployer or cot)-inlon 1a11' cn7ploS'er ol' :111 l~orkcrs
                             pert'ornrinh the ~~1'ork. Neilher C'onlrsctor nor r~ns- Subcontractllr or i3nb' tne"nibcr of tlle C',ont.i-actor
                             Grollp, nor tllclr t-es[n;ctive iti•orkers, officers. employees or agcnis. 1vill be deenicd the agent.,
                             representative, crnplo}-ce, comnion laEv enil:loy ce or selvalit of XTO. 4rrbject to ihc pr-ovisions of
                             gectiort 10.5.2, if applicable. C;ontractor, the Contractor Group and am- of it.s or tltcir
                             Subcontractors Lvlll lUve ::ornplele ;urd sole control ovcr ilrcir respective .vorke.rs and cmplol"ccs
                             and Lhe details of t[ic 'Nor1C peI'formed end lh(; ntet.lrods by w[lich t.he Work is accontplislied. it.
                             beilig I.n3derstood tlt;3l. XTO is interested o:liv in the results of't.he Work. t";olitractos- speci#Ecall}
                             agc•e.e5 that it shall enstrr•e that rlo iracrllller rir nicnil~r.rs of' the Ctinr.r:itttrl 4Traup are
                             inipr'dzltea•BN ' c!<tssifieal :Es indt-@rendent c.ant.f'aCtd}rs irl• its tlle txlrnnlon laiti• einlfltryee` of tlle
                             XTQ3 (aF•tru11, a3nd1 sh:all dlefe.nd, tlldlenribif'S' ;rnd holti hail•anle.d6 the XTO (.aI'oup 9'rdim artdl
                             atgairrst any I€itlemnitiable Cl;diills .hs a a•esvlt ot' rLI•asing rrut of a>ny t;2iltll•e hy tire C'on.tl•actol'
                             C;roup to colrjply with this Seetiooi XII or 4ectirjn pV tlhove. Notiv ithstartding the forcf;oing:

                                                         XTO rela:irts the right t.o ial revietiv ;t list., in advtlnce ol' (Jle ::on1r11encernellt oi'
                                                         tlic Worl:, of t[ic nam:;s lt3c Contractor (iroup titiorkers wito will be
                                                         perfornling work on an ;'TO tucanion, and (L) refuse entn to or request that
                                                         ttle i:ontractor Group reptace. <im unsati.sfactor} ,t•orkc.r ivho is or nlay bz
                                                         perforn.urif; work al an .Y'f0 loctltio2t. X•1'O shall lt<nc tha ri;hi to
                                                         immediatelv rernove 1'ront its locatiort a lcor_ker of t.11e Cotttrtactor Grottp
                                                         n hose beFatvior is urrs:itc or other-icise unacceptable, racle. hara:sing or
                                                         threatenirrg.



                 1hi1 ivitli I,Lcrazr.i,4. 7i ifiaies i'r~rrrinl, .3.' (f~•S.J~Y JJI<i
                                                                                  r                                                      Pai;cc 1.1 of .?!
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 20 of 87
C)or;uSicln Envelope R: 13711EF46-Mr?0=4F02.-3()FC-3791f 1's61AA




                                          (ii)           X'Tt) sltitll not bc lil-cclttded froln sssertinl; :ul} bon-ose•ed clnployce or
                                                         statut.ortiti• emplo}-er dcl'ense or ot.her defe3ise that lnaV eNist.

                                         (iii)           :~lE rnclterlalS. eyulprlte•nt alld sel, ices shall trreet the al;proval of 1'I'O alld
                                                         shall be sub.ject ta a genernl right of itlspection.

                  Xlll.      Contpll~llc_e.~~;3t711 _a~cs ~4it1 X_i_C) Ree7il~tticlns_~Il,.~_F'~~iici~~s.

                              13.1       Safet~.. Stlfe opzrations arc of par<ln3ouru import:utce to :{TCi. ,'1cr,.ordinglF', XTCI hr.ts
                                         establisha9 a safets arld cnvironnlenial program for its own enlplo}'ecs atld mquires thtil
                                         ali nletnbetl of lhe Contractor Group f>;lve art t:lppropriate sa.fet.y and ernN irtlnrnental
                                         prograni. Colltractor unde.:'stands that tlle Work ln;,y involve danger and risk of injuri.
                                         and ttle tl]ilerellt danger Is Undetstood znd assunled "oy C'ontlactor. C.'ontraclor sh.ttl111 t~ e
                                         soie responsibility f'or tlr, s:l(etv of the CoiltrGlctor Clrotrp empioyees. alYents, and
                                         rr.presi:ntativcs, al)d ackno,,t-lcdoe.s and aarecs that XTCJ has no dutr to supervise U.le
                                         svork o.C, or to proride a s;lfc pIF3Ce ti? R`ot'k for. the elliploSees. 81?;Cllts o r representzttives
                                         of the. Contractor G.roup. Coutrac.(or shall ade<tuatel)' i.ustittct all its eolplovecs and those
                                         ot' its Subcontra.ctols or oUt,~r ntc,nlbcrS of t11e C.ontruc:l.i+r Grotrp in 1.hc us4 of safety
                                         equi.prncnt al;il prolx.r tivork pro:;aclurc.s for 1hc, pwrpusc of cloing ercrYthing reasollably
                                         possihle to prote:ct agaulst (t) pea'.sonal injnty or ill:le.ss <u!d (ii) d:ro)ttg,c io property or
                                         ctluipnlerlt. Cc•r.ltracto.r sllizll take. all rca,sonable lncasures nc.ccssary to provitie safc
                                         working, c.onditions. Conttactor shal€ fttrnish XTO prolllptly u ith a tepoll of zniti" and all
                                         accide nts involvilxf; tlhc Worl( (whether invols-ing Contr;lctor or tfle C.or:tractor Gror,tpj
                                         an<I sluall no€if} all f;overnuner.l age.ocies of accidents tt.s lzq0.r4c1 bv law. Contractor
                                         ap.:rtes to providc ~'i't~ r+itll ;aa}~ rc<lson.~blc infclrlltati>tl a1-lout am ou:nlucr of the
                                         Conttactol' Group t1ii1. XTO lrqucsls for its in'rernal nse iri eralu;ttinf; tl,c saf.ety and
                                         crivironmental rccord of thc Conlractor C;rotlp.

                             13,2        XTO Reglllations alld F'olicies. C.'ontractor ;till coniplc with and ;vill causc tlie
                                         Cont.ractor Group to comply vvith alt af!plicable ?CTO rulcs and reonlations (as reviscd
                                         fro:n tinle to tin.e;i tl><;t rela(e !o U-ic safcly and scctnih, ot penons and property.
                                         protection o1'the cnvironn3ent.. hotlsekeeping ;lod plant wol'k honrS, Snch.idlng, bnt Ilot
                                         lintited to, XT01 s Dritl;. Alcohol. Firc[irnis. e%ehicle Seal°ch rind C'ontriaband PolicS>
                                         atti3ched llcl'cto cs A.ttachnlclit 1 and YTC)'s Safctv. Hcaltli and Environ.mcnr.al Polici'
                                         attachcd 12 crct.o ,ls Attacluncnt 2, botll of 1.°llich arc incolloraled b1- rcfercnce hcrcin.
                                         Depending tlpe?tl tlie scopi: a3td iL':itnl'e of t.he Work to be perfot7ncd.. .XTC) may reqnire
                                         Conttact.i?r or llle C'onl:racior Groltp to exccute other \TO sa.fety pohcles oE' lo conlplcte
                                         polic.y questionllaire.s or sur.,eys. X`L'0 ruay revise, ,aluend i?r alter its rulc,, or policies or
                                         adopt new or ttdditional rules or policies arld Ule.), -will becolrle a p,:lrt of thrs AgreeInent
                                         wllell t;ontractor reccives a cop} of thcm.

                             13.3         C.omplfance with Laws. C:o?ltrl(aor ;vill compl}-, and ir ill cau:•e tlle C.onmactor Clroap to
                                          conlph•, with all fcderal, state. €ribal, a.nd loc,tl laws. 1-1llcs., reauialions. ordilinnces.
                                          executivc orders and of.hr_r aliplicabic rer}uirenlertts ol' all government:li a.gcncies Izlving
                                         .jurisdiction over the Work v;llich novi• or in lllc ftlture nntiv be (i) applicable to all W'ork
                                          perl'oi-mcd hercunder or (ii) applic,tble to C:'ontractor's or thc Contractor Group`s
                                          busincss, cquipnlctit, iiorkcrs or elrlploNccs cnaagcd in or irt artn= nlanllcl connect.ed Nvit.h
                                          its perforinance hereander. All of the provtsli)ns ol' t]»s Al:u•cenjent. shall be e\pressh'
                                         subiect to all applicable lasys. orders. ra]es and r;,•,Wlations of rtny gov erunlenhll body or
                                         ageticy Ilavill- jurisdi;dion over thc prerni.ses, and a1t Work corlt,-nlplated lreretltzder shall
                                          bc conductec`: ill conl'or•nlitv theretis-ith. Ariv provision of 411is Agl;;etne.nt which is
                                         i:nconsistcnt with am- such laws. orucrs, rulcs or rcgulatiotu shall bc modiftcd so as to
                                         conferin therewiU3, aud lhis Agreeallent. as so u,oifified, sh,111 collt3rtue nn .ftrll torce ttrld
                                         e.tlect. For tlle purpose of tfre precediilb sertte.nc.es, "laws, olriers, rtde.s; or regulations'
                                         inclltdi;s_ )_711t Is llot llnlltcd to. tllc dtlty-cnactcd and effcclivc rcgulations and ordintulccs



                 ;1J,S;9 luitfi J.istr.>d:i/ti!rittes i"Vrsio r 3.s %G-1'; j,s `(J,'Ci                                         Ptif;e I:'. of21
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 21 of 87
CiocnSiftn Erivelope ID: f3711FF46-D3AA-4F6:-30.F.G379IE1i361A"-.




                                         of vty (eldid'F111F'-reci?Crllletl 131diAn or First Nation;, tribc. XTO and Cotitrictor shall
                                         exccute such docunterlts, purc.hase orders .ntd other instnirticnts ,ss mtly be reYlsorl;lbly
                                         reyalired to coril'orm with any applicable larvs or ordets. Ctlntractor shall llrotect,
                                         dcl'tntl, inalentnif~° antf ]tolal h :arntle« the X7'CD (;rotrll 1'rom and a};ainst :an~~ and tall
                                         liallil'aties or pera:alties incnrrecl . Qee!i 4Sr trrieti us,essed, ar flarlrageg ruft'erezl ak n
                                         regult ot' the 1';aila3re rrf f;otatriaa:ttar C;<roaall to ealanply rvitla this 4ea:tiorl tandiot' aitr-
                                         :dppl"rc:ahli lais•s (ialelu(l'inti, baat nrlt lirniteal to, the P'atieut l'roteetiun and :!f't'ortlable
                                         s<.are Ac.t and the ftealsh Cat•e and Etlariatitln fieconciliatioaa Act}, rules, re'_,ttl:etions,
                                         QbrdinanCes, eieCattil'C OrE1L't-s, and other a l)19lieflhle retlaB91'en➢ents.

                             13.4        'I'o tlle extcrlt tllilt Atlc̀tCl[iT10nt 33. titltiril Fntplo)- nlelit Opportunity ProvisiurL Cc.rtification
                                         of Non-Segrecated Pacilit.ies. and E:n lplov[1lClil Ol' Qtlilltfled I3isablcd li:dividuals and
                                          Vete.r:lus, applies to tllis Acreemet:l. Contraclor u°ill rtbide bY Attiicllnieilt 3. .lnd w ill
                                         eiLure that tlle Contr:u.tor Group ilbFdes bl A t.lachluent 3.

                  XIV.       yliscelline.ous.

                             .1=1•1.     Attornevs"Fi_s r.f t}ic. Aar.tles becol7l:; irnolved in litigatiort. arbitratiorr or medi.aiio.n
                                         arisimt out of or rclatr:<t to tlris Agrecm elU in tivllii:h ttic s;rvices of ali atl.ortic:y or' other
                                         expert are it:<tsotlnbly rc<luircil, ilic isit:•, ailinU ('<u1} n ill bc fuliy coErlpi'nsta(:;il fbr tlte co,st
                                         of its pirtrctpilil0tl itl s:mh pr;>cccdi.n,~s. ir,c.lud.in, coui-t costs. exp(:.nses and the
                                         rcasonabl.c i:osts incurrcd forttlto.o~rc}s' fccs and cxp\;rts' fecs. Uulcss juil,~mcnt gt5cs by
                                         de:fatill, tl-lc ;aitorlti:vs' fe.c- aEvard will uot bo computed in accoritancc, r+-ith any couri
                                         schcdirle, bu.t ivill b<: such as to fully reilzlbutse all rrasolaable attornc:vs' fes:c nctllall.N
                                         irlc:ttrred b)' llic^• prevtliltrrg Party, rvg•ardless of i.hi; sizc of the judtanellt and retrardless of
                                         wlietht.r Elle 1]S.ti'nletlt 1)f 811 or fl j?orl:io(1 of Sttl;ll feCs 14as Golltirtll,eli.t lipoll f.11c ilutci)n1e of
                                         the arbitr;diloil ol' litlg rttion.

                             14.2        Tcrin. This Mast.er ;icn•ice Agrcernent n iil bc Por a t.ernl of 1 Scar froin tlic dtlte hercof
                                         al~d frotii r-~ctlr to ~rear thelLnftcr unlil term:ll;~itcd. Fitlter P;,rt~ n~ay teriliintlla tltis ;;-laster
                                         Scrvicc Al;reetncrit at an- Piiiic.. with or withol.lt causc; prot•ided, howcv:.r tti:tt Contraclor
                                         w-ill hrovide 30 d;i}s hrior «-r iltc;t riotice (!t .1115' such tcrnlin;a(:on. Any t.ermittat.ion will
                                         not affect any rigltts or ohlignr.ions that h;lt e ticcnled tntder this Agrccincrrt_

                             14.3        Forcc 1vlajcurc. A defay it1 Or' IFltIlliL' t0 p:,rtorrli by sl P3rt). cA.her 1L111 ttie pliy131ent ol'
                                         n,olicy• will not constitute i1 def8t11t tJl'rit C\poses it to Iral}IIItZ' fOr I)reticll if Ilnd to tlle
                                         exterit tiie delil}' Or tTillurC Ic) 1mrfol'ni ts 1lntOreseelble ilnd 1S C1its+:il by 3n occtn'R;tice
                                        bevond tlic rcasonabEc control of thc Per1v, iltclu+.iinr,, but nol liniired to ;:trl 'tlc t of Ciod or
                                        the public eneruy; e\l?ropritltion or confiscatiort of facilitics: corupli.lnce rrilh any order
                                        or recltliren:icnt of arrti goverrintent<tl ❑ut3lotity th,lt lYilS unl?>r;:sec,lble: act of• vvar,
                                        rcbcllion. lcrroristn, pirac} or stibot::ge or dilnl8.s4e resuitin , t}lcre.frorn: fire. flooii. storru,
                                        llurricztie; t.orre<ado. e.r- plosion or ;lccide.nt; riots or strikes or otiler coricert.ed acts of
                                        workers, whetlier direct or indirect; it>ilbility ali.er diligelit effori to obt<tin nece.ssary
                                        license.s or permits: or any otlacr cause. nllether or not ol'thc :,anic cl;tss or ki:id as those
                                        specifiotally above nanied, ir-hict; is liol nitllin the control oi'ilic P,trl} n.nd wllich, bti° tlte
                                        e•xer-cise of rertsonible ditigence, the P;lrtr ls un,lble to prevent or remedt. If tl condition
                                        ol' 1'orce P.1:ljealre rentains in el`fcct lor more tll<ln teiz (10j days, X"1'C) siLill tlave tlte right
                                        to tca•nlivatc thc applicil'alc Work Clydcr xithout fcc or pcnult}. and Conl.r.3ctor sltttll
                                        refuriil to \'tO anc prepaid anlounts tiuder such Work. Order.

                             11.4       Nef~~ttes. All. lV~~rk is to be. perll xrned on <ln arm's-letlglll brisis. i~zit(ler Contrtictor nor
                                        tlie. Cvritrtctor Grotup will pay :lny commissiors, s,llary or fe.es ot• elnnt an} rebates or
                                        othcr iz.nluricrstion or gratrlity to allti• cirlployoc of :{'1'O. tiny rclati\ c of un cmployce of
                                        XTO, or any representative or agerl.t ot' \7~0. otlier than ,Eifts of nerninrll vttlue a7td.
                                        Zrltetl<11[Lirletat. nteitls. flnd soCtill itl\'(tflClonS thrlt are custortuu'v and proper under tfiz
                                        C1r:;llnist;lrtCCS ii'lliclt dll liol 1?18cc t.11c Tc:cipielli Ut1dCr Obl[Liitlo[l.                i'hc fori;gotl'tt



                 ;11J:1 1viFli L,is1ecl:9Jjilrnlets i E'idinr, .i.~ tU, :'18:'2,016i                                                        Pai',e 13 of 2l
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 22 of 87
C)ocuSittn E.rivelope ID: B711F.F46-D'3Ao-417 02-80EC-3791E1 1361A;




                                          prollibition will not appl;' to tlTc payment of ssileries to eanplo}ees oi' C:orttractor or the
                                          l;orttrtictor Ciroup who .rrc relatcci lo X.TO employces, if eniploynTcnl of the relative is not
                                          relttted to X`f'C)'s busiiiess reltitionsliip with C;olTt.ra, ctor. lf any ernployee of ;:'i'O shoiild
                                          solicit a gift or patnitV fi'oril Coillrelclor or the Corltrilctor Gr'olrp, 6ntr8ctor rrorccs to
                                          rtotifi- tllc Controller of >fT0 oi' sttc'il act. lt is flltther- uticlerstooci tlstt f;tilure bv
                                          Coiltractor to coTnpls with tfiis policy re:.garding re.bates maN. arnotii, otlter rernetiie.s.
                                          result in titc tennination of this ragreenient b7' XI"O suicl nlay prcr.hule an~ futurc cl;:.alrrlgs
                                          bettt•een thc partie.s.

                              14.5        _~ssi~~iri_icrlis
                                                      - - arlci_ ...................
                                                                  SubcoTltr;lctors.  ........... ]veitller Pitrt~~ nti,~~ assi o n ttiis Agre.cntent ~titfiout the
                                          prior ivritten consent of (]rc olller [-'clrtt-. Conlractor in<r5 not sltbi;ontrtict i(s Tigltts Ur
                                          duties arider tliis Agreernent- exce.pt to an Affili;lte, Wit.ltout llie prior i;rit(eu conseut of
                                          x rC?. AIit asslgrunerrt, delegation or subcontinct iri viol<•ttton of ll»s 5ectlon 14.5 ivill be
                                          voiCl. ArR' Conser lt given by \`fO ,t•ill ttot relie;-e Contractor of msponsibility t'or
                                          perfblrnrince o1' its obligations ltnder lhis :lgrei;lnent.. !11'iF ilsstl;'rree oi• StlbcortinflGtor of
                                          this Aprecnie.m slktll expressl}, a.s4ulne afl oblig;rtious of ContUncton kruundQr- includink;_
                                          bl:rt nwt limited to, Contractor's indctnnily obligatiorls. upon accept~uTce of <rssignntent of
                                          this ALlreenient. or snlicontracting of tlie VVot'1.<.

                                          Corrtttictor sltlll cnstuM tiiat ia con(,'actti w ith its SnbcUt;tra;:tors co.nt;lin larorisiolls wl:ich
                                          at•c in coofornlity witll <nicl.11•o Icss strin;:,cnt tlian tbe pro6sinn.s o.f tlus Arr;rccn2crif <uuI tl.ae.
                                          al>plicable Work Cfrdci•.

                              14.6        ~~'aiver. Tbe. m<tive;r b~, c:itlte.r Part), i~f i, b;>;:it'ch or c`e.fattft br• t.Jte. otlTer Part~• t~ill not bc•
                                          ciee!ue,~ a ;t.~river of tni~ di.f;l;rerd or later bre.ach.

                              14.'        C:onflicts. For conflicts bet-ween or• among provisions in tltc ?vlastcr Sert'ice Agreenacr.it
                                          and ani; oral or Tvrilten Work Order. tlTis lVlast~cr Scrnice ?,greclt;cnt colttrols over ^nv
                                          writl.en oi• oral «'ork Ordcr. It is cxpressl;" undcrstood and anreerl t1ti:1t no prot-tslon of
                                          any dcliveiz, tieket, i:lvoicc, connrnifltion of purclTase order, published t ate sch.edtilc or
                                          ottter ul.strlinient used or provideci by C'ontractor -will supersede ttic provision of ihis
                                          Ma:ter Scrviec Aprcement or am- othcr agrcement to any e>a.erlt, for AiIF pIIrpose.

                              1•4.8       Awlicab€c L,:lu. This AI.7reement               be gor-erned by the laws of tlie Stat.e of Tex;xs.
                                          eschlding tlle Te.tias rules ori cordlicis of' law. For Work perlornied offshore, the
                                          piroVlSrons ot tlTis AnreetnenT. sh;:il be constnred in ;lccordancc i~•it1T the Gencral AlInritime
                                          l..tw of the iJnited St:ltes or, if not ,:ipplicable. «-it.h tlTe lart o?'t1Te sttitc applicable to the
                                          'vVork.

                              14.9       Conss,uential Dam;.tpes.. tl; no cvcnt will citlier 1'arty bc liablc to t1Te other urider this
                                         A;reen~ent for indirect, speci<Tl. irtcidcntal, putlitive or coriseqircrlt~al d;una~~es., inclt.tdini ,
                                         but not lirnited to, loss of' prolits, loss of usc of assets or loss of' pmduc.t or ficilities
                                         doiF-ntime. This Section 14.9. €towcver. .shall irr no it°a,, lunit or nlocliij- a Part}'s
                                         indemnity obligations incluciing cori::ccluent.ial d;nnage:s rtssoci<lted with slzcli itidemnifN
                                         obligatfons uncler Article X. ttbovc.

                              11.10       Cttpt.ions. Tlie captions itseil in this At;recrncnt ,lre foi" ci?m eitietTce oniti' nn(J wili in rro
                                         lL'8y dctlne. lillill. or di;scilbe tlie s::ope or intent of this fAgrecirlCnr or Rny part. tllCreol'.

                              14.11      1`lUtic.eS. A11 itoticeS antl otlici' CoinnlnnU:£itlons reclllrreCt bV t)lis 11k'.reen)enl to 1:1e in
                                         wrilir,g «•ill be <iee:nell cililv gtven to s Party t-wo busiaess dal°s ttfter snc.11 notice or otlier
                                         i:oI7iniunicntroll is sent to suc.ti Pzrrty. by reristered or certirieU inail. rcturn receipt
                                         rcquesicd, pc,~stago preptticl. rtdciressoci to the iridit•iliul~l anll address indicated for sircll
                                         Part3° in ,l Work Qrder oi• sucli otlicr person as tt Party n>iiv ctesigi><,te frorn tirne to tinr.e as
                                         tfizi3• representali•,•e. Fz Party n>iT~• senci ~2 rlotice c~r otlier cornrnuclictition to ttte otlTer 1~ar25~
                                         using arty othc,r nic.ans of'dcli~•cn,. including per•sonirl dcliv cry. facsimilc. tc(c•x. orcfirrrlr~'


                  a.J,S,•1. ivitli Lrsted:?j!%IrOtes i ers•rur,• 3.2 f(.%-S.`!S 20Ib:1                                                        Ptui,e 14 of:7.1
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 23 of 87
t7ocuSiyn E.nvelope IC f3711EF46-D3A0-4Fo2-3o.F.C-3791i:1'36'r'✓A




                                         rmtil. or electronic nlail, bl[t no sucll notice or ot;ler commlinication wil I bc dec;nied given
                                         unlc:ss rmd iintil it actt>ilih is roceived by sucli otlier PartY. A Party rnrY cl-vtr:ge ;.he
                                         individual andr'or address for notices bN t;iviug the ot.lker Party notice of' suclr cllaEil;e in
                                         the nianricr set. foE;li he.rcin.

                             14.12      EEifire_~'1:;c_zement:'T~liis ~~lastcr 5en~ice. Abree.ment, tor~etller ~~•itll its Attitclunenls atid
                                        an) written or oral Work Orde.r botween X'1'U atra Contractor- as the cttse mav be, <ire thc
                                        entire agreenient between tlie Pa[ties oir the subjac[ rrtatter referred to t.berein a[id
                                        supersede all piior :icgot,ations, ageements, discussrons rnid corresponcie.nce. Tliis
                                        1~•1r>ster Scrvi 0.. At?'Il.en3crit nlily ilot be chtliged orttlly. but inns be changc.d orily b} an
                                         u7lendmcnt., siguecl by botli Partics, zvltich sisc;:ii'ies tl[e charigi:. a(1(litioii or deletion. i\n
                                        ,,n:endnzent that is not in tvritirig i; void. 'fhis NQaster 5ern-ice Agree[rient. when e~e.ctrter.l
                                        b} Cofitractor. sopersedes arn prek ioiis contracts between i ross; "1'inibers Opel<tting
                                        Colnpany, C.ross `['irnbers Prodtiction ContPan,•, or X'1'Q artd i.`or:tractor i(tentitied iis rt
                                        (titaster Sen ic.e Agreenier:t. or -M;3ster F ield Serti ice Agreen"Ient.

                             14.1'       Se.ve.nabiliht. Tf am provrsion iif tbis iViaster Sct-vicc A.greeoient is lie.td to be
                                         urtenforceable. this Master Setvi.ce At}rccn3,nt will l,e deented to be a.niendecl to the
                                         e\lent. llccesSft1S' to t1iElIZY' .It ellforci'.able_ Jr. lf necessarV. tl.is N'(astcr St~[vice A.p,roentc.nl
                                        will be (lecmed to be <tn;cr[dc:d tu deletc tEi;; :mcnlorccable proOsiu:; or portion Ilicrcof. [f
                                        ahy 1)Cil,vrsion Is deleted or amcrndc:d. thc [ti'ntiu.ntnk' provisions «ill renl.iin in full f'orcc
                                        al,ct c.f:fcct.

                             14.1.4     Use of 1\arne and Marks. C'-oni.tttctor slrall not t[se X.TO's or Exxon \4obil Corhoration's
                                        ❑a.are• tnade i-iniytc, or tr-adeirtarhs, o.r tbose of any o:f XTU's A:ffilimes or otiler entity
                                        owned or controlle.d b,y Exton 1•ilobil Corpo.[tati.on. i:n ,111~, ad~~ertising or c,ontutuni{,aiio.o
                                        to the Pirblic.. or naake pttblicit~~ reicascs or annot3ncenients conccrning the bVork C)rder,
                                        Se[vices, or related activitics, in anY Ibrniit withou[. XT{.)'s prior express writtcn cotuent.




                 ~IS,1 rvilri I isa?rl:,f!%1'arf~,s i~rsio,r .3.; (()8, IR :'O.l ~i                                                 Pam. 15 of? 1
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 24 of 87
CiomBign E.r;velupe I[7: F3711F.F46-D'3A0•-4F62-30-F.C-3791t-.11361AA




                    IN'vVI'I'NESS tiVHEI2Lt}F. the Pariies havc ca:tsed tltis ylastcr Smic: Agreement to be executed b}° thcir
                    dul} auihorized repr;scntatives as oE'the date tirst above u'61lel3.


                    x'f () E>`rElt(YY Ii°rT£".                                                   MX.C. Sea-e-ices
                                        f---•^~DocuSigned Dy:                                                                    -- DocuSioned by:

                    I~epresentati~~e:~                                                           I~C~1r'2SC3iti1ttl"::: ~ lbH1~ '
                                            '~-v-^ 60 C53B4?50EB425... I1~ t' JrIgi la[Ee rE i                               ~—SOC91699D22C485                     ~~s JI~'uelilfcJ


                    Name: Katic F3aker                                                           N;imc: NiarE<
                                                                                                        .................Comer
                                                                                                                          - ........... -............................................ -

                    Title:     Sttperti-i.sor. ?vlttrter Contracts                               Title:          01vr'cI•

                    Date:      y1aE•ch 8. 207.7                                                  Daic:          NIarcI18. 2()l %

                                                                                                 Fcdertl Ta\t.D. 4 $5-52541'~
                                                                                                                    --- ---- -... .......


                    PARNi:T7' G18TT'IE.RIl'vt;i, .i-,I,C:                                        T!2>r:ND GATH.ERINf; & TdZEA'F1NC, I.LC
                                            /.^•^DocuSigned     Dy:                                                                   Docu51gned Dy:

                    Repi:;sentative: ~~ ~~                                                       Rel7IeserltatlYC•j ~"""' .`"
                                                                                                                                                                    •--•-----•-----------
                                        '         BOG53B4750E6425.. ve 5i,~t~ali:re)                                          ~•~--~--B005384750EB425... vf o1,~,'?7fliiliY)

                    Nante: hatie Bas.cr                                                          V1111e:          kfltEe I38kcr


                    Title:     Slxpmisor. Master Contincts                                       Tiile:          Super% isor.                         L:ontlsicts

                   Dat^c: Nlarch 8. 2017                                                         Da.le:           Niarch S, 201 "!




                   >Fl\'4;rI-:ISH BAY PII'EI.,INE. LLC:
                   1E'AYE7"T.Eq%1L1,F ><.T.4,THERI!VG C:(3MPAiiY
                   14iO[;NTA.I'~T GATHERTI,`C;, I,[.:C
                   NESS€31ti (;ATHPRI~TG S-V'S"I'F.M, fl,41C;
                   itiN(9W(}OD C3A'i'IIi;l21N{; COMPrii+d Y
                   1'IlbllilE+',IiLr1NI`1 tYA'I'IIERiN(; & I'RQ3C'.EgSIiVC; (;O14'bPP.NY
                                        r•^—•DocuSignotl Dy:

                    Representative.:~~~ ~~~                                              ----
                                                  eM53Ba750E6425.. ~e Sig:EJiarej

                    N;ttn,>: Ktuie F3akc!-

                   Title:      Srlpern isor. Masicr Cantracts

                   D;ite: March 8. 20I?




                    ~IS:1. tvitlrl_,isled.lfJ%hnres i-a>rsinl•r 3.2 %1%tti,'14 ;`OICii                                                                              PaL).e 16 of21
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 25 of 87
Doc:uSign Ertvelope ID: B711EF46-D3A0-4F02-80Er.:-3791E1'361A:.




                                                                                                        AP.Sfi flttachnrettt I

                                                             A'Td? F1NFRfiY iNTC.
                            13RtU5;. AI.COI-1O1 FI12EAR1iI '4rE%IICLR :tiEARC`.19 ANI1 CONI'1bA13AN13 PC3LICY

                  X'I'O PROI-IIBI"I'S 'TTIE. liSE. M:LvUFAC'I'URE- SALE. 'I'RANSFER. {}R POSS£SSION OF
                  ALC.CII-IOLIC E3E.VI;RACiL,S- ILLEGAL ;1ND NON-PRBSC.RIBED I)RU(jS. DRUCi
                  PARAPIIERNAL.IA. ErYPLOSI V~~~:S- FIREAR.h•IS !AND O•T'HER WI_.APONS ON ANY XTO PREIv1I5ES
                  OR A~N-Y WORK SFIE WF{ERL XI'O'S EVII'LOYEES, COv7'RAC„1'ORS. VENllORS OR
                  S1; £t CONTRAC'1'Oli S ARE iN GAGE lJ.

                  IF PR>_;SCRIP'T'[ON MED[C;.A'I'ION MUS'T' I3F E3R(?llGll'(' TO ANKY SUCI3 WOIz.I: LOC.:'1'T':ON. "I'F-IE;
                  1VI[:llIC:1TION ItiNS'1' L-3E :SCI?PT IN 1'I'S PRI;SCRIPTIC.'rN CON'T'AINTER UN'I'iL L( SED. AiaY USE Ol'
                  A PRE;SCRIB)+:D I~1}?,ll1CA`1'ION ML1S'I' BF. IN S'I'RIC.T AC.CORI3ANCE WI'1'tI TII-E PI?ESCRII'TION.
                  NO ONi; NIAY \XlORK ON AN _X1'O lV'ORK L.C.}CA`I'lON IF I-IEiSI-tE 1S 7'AK1NG .1~2EC}lC!iTION
                  TI-IAT INTEItFERF.,S 4irIT1-J I-I.l:`,II-IER. ABJLITY TO PE.RFORv1 H.IS,JEI.ER JOB SAFEI.:Y. T1j.F USE OF
                  ANY .i,•'IEDJCATION T}TAT MIGHT iNTERFERE WITH A_N INDTVI.L?UAL'S ABILITY TO
                  PERFORPv1 H.IS/I-IFR .uOF3 SAFEI.Y 11/ILJST BF. REPOTtTED TO TIIE SF,NIOR XTO OFFICIAL ON
                  .c'.+ITE, OR, JF NO :XTO OFFIC'I:AI: 1S ON SITE, TO XTO'S .ENVI.RONMENTAI.. I-IF..AI.TJ:I AivD
                  SAF.ETY DF,PARTMENT.

                  F.N^r" PERSON WI-10 IS FOUND 1:3.EPARTING XTO'S WC}RK. J.,OCATION I':V` I'OSS.F..SS10N OF :!YTO
                  OR A I,ANL30WivER'S PI?OPERTY THAT IS NOT .A11TI-IORI"/.,EI) fN WR1T1.'VCi FOR iZEti10VA1.:
                  FROM YTO'S WORK 1:,OC.ATION IS SUE;JECT TO F3ISCIPLINARY ACTION, INCLUDJNG
                  JINLMF.,DIATE I?I.SCIIARGE. OR REItii.OVAt. ANT) FL1Tt?RE PRO.IlIJ3ITi0N FR.Otif TI-IE PREMISES.

                  E;'vTRY IIN-('O OR PR.ESFNCE ON XTO'S JOI3 S1TE BY ANY P.FRSON IS COivrDI.TIO.iv'FD IiPO.:ti
                  XTO'S RIGHT TO SEARCH TI-IF PEP.SON AND PROPERTY OF .A~TY PER.SO'`1. AT ANY TiNIE.
                  AND WITHC}UT NC.)TICE. ANY PERSO''v. .HISfHE.R VEHIC'.I.E. OR 1'ERSON.AL. PRC)PERTY IS
                  SiiB.1EC'T TO SFA-RI-:H.    PR!1PY.RTY N9AY INC1.:I-1DF, B1iT IS NOT t:I.t`17TEC) TO. TH.F.
                  FOI.:I.,OWItTG: WAI..LETS. PE.iRSFti. 1..Oi:K.F.RS, E3AC;GAGE. OFFICES. .DESKS. TOOI.: F30XE,r-i.
                  CLOTHINCi, AND VEHICI.ES. ANl'' .IL.I.EC_iA1. CONTRAB.AND OR i.)NA[iTH()RIZF..D PROPERTY
                  FOIJNCI ~1r;Y €~E TIiRNED OVFR TU -t'H .F. APPRC)PRLATE A1)THORITIES.

                  XTO RF,SERVES THE RIGH'1" TO REpt:IRf:; A.NY PERSON ON AN XTO 1:C.3CATTON TO S1JBmIT
                  TO A DRL;'G TFST OR TO RF..QIJIRF ANY C:ONT'RACTOR. VENDOR. OR S1JI3-C.ONTRA('TOR TO
                  TEST .I T S E1tilP1..{.}YFF:S. RFFIJSAL TO SI.lBMIT TO OR F.A.II,ING A D.Ri;G TF: ST Wli:l, RF:SCI.LT
                  IN THE [lvIR4EDIATE REMOVAt-: FRON4 THE.I.,OCATION.

                  C:ONTRACTORS. VEN130RS, OR SI11i-CONTRAC"1'ORS VIOLA`CiNG 1'I-fi;, POLIC,Y 1NIAY 'r3L-'
                  SUJ3JECT TO AN I>ti1 v71:DlA-T'L: L'.ANCF,LLA'1 lON C3F'I'HEIR CON"I'R:1C1'.

                  I'N 'THE. EVL:.N'1' Ct)N'TRAC'1'OR. VENDOR. OR Sli}3-CON'i'R-AC'1'OR AR-13 PERFORIvllNCJ WORK
                  SI;IiJECT 'I'O L?EPARTMEN'I' OF TRANSPORTA"f'lON (D0"1') REGIiLA"('IONS. S1JC'.H PAR'I'IES
                  WILL SLMAiT A CC}I'Y Ol''T-HE.IR ALCOHOL AND DRUG TEST1NCi PROGRA;~11S FOR REL'1EW
                  L•3Y XTO. X'I'O MAY USE A -1'HIRU PART'Y 'T'O REVII:W 7'HE PRO(iRA.'IS, AND IN I'HE EVEN'-.I'
                  THE PROC3RANIS ARE NO'1' SL!FF1CIi:'IT 13Y DCFT S'T-ANDARDS. THE COS'T' OF ANY
                  SCiF3SEQUENT REV'lEW.FOR l";O:~IPLIANCE SHALL 1`S(; PAID T3Y SiJCH PARTIE.'S.

                  SHOULD YOU HAVL: ANY C}UI;S'1'IONS Ri:GARDING '1'I-IIS POLIC'Y. PLE:ASE S.EE YOUR X'I'O
                  t:O N' f RAC'T' R EPR.E: S}:;N'1'A"1' I V E.




                  tiJil (~iFlt !.i.crc d .-9/f,'lrizri's 1 trrsio+r .3.                                       P<llrC: 17 Of 2 1
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 26 of 87
Coc:t181%1rl E.flVelope IC7: F371 .F.F46-D:if1G-4F0:'-SOFC-3791E1136SAA




                                                                                                                                               MSA /`iPlifci'2 FFPL:lft .9,

                                    X1 C$ ENiERG`Y' INC. g.1FE1'Y ff&:ALTH `i.iVD ENq/CRfl31YINI&.NTcA.L I'OL1CY

                    X"1'O is corrlrtlitted to protectin° tl"le enr'Irolrll?ent aiid tllee hea(tll aiid safetN, of enlployees, contrtic;tors, local
                    CoIIlll3nrntles, and otlrers tivlto rnay be .'tnrpacted ~~~ its busirress a{:tivi.ties. X'rG rcclf;iree its corltlactors to
                    acti~-z1~ f7articipat , arrd. tQ car.rse its affiEiates. silbcantractors, and oiher nletnbers of the Contractot' Cit'onp
                    to actively pztrticipatc, irt tfic esttrblislrn'leni o#' a safe worEcing Ziiviroiilll2'iit a5 follows:

                    C()NTRAC."iO;ld AND 1'I-iE C'C)N'I'IdA(;'i'Olt C;1'3t)E;>?'S RESI'UNSIt3V1LI"I'YES

                    o     PerforlYi all work 111 ci sHfC.                                 3i;nsltt,'e, a1[t{, lt'orlS.nlitnlllil; nrilniler "<llid prill idl'. rtL'CCSSirry
                          slfet;''1)reCantlol:ts Fnld. Cf7tliprlti:llt for illc.rr c•i)71)lo\"eCS.. ConlraCtQrS, l:QitSlrJtill'(IS. iltld Qtllc^r pC.rsiHltic^..1.

                    0     1ZC]3Qrl i311 tllltlrlC6 itrld SilridCnt,; (1nC1llillilg pl'QpCrl!' dhn:4lne) in1r1'1Cd11tC11' (311cInd1I11; il Fi'rlttell I'Cport
                          -witllin 72 horli;s of t.hc accitienti ti) llie XT() supervisor or design;)ted alterrvlte.


                    ~     Report 1fl spills and releases ilnnrcdiately (irtcluding aNeri(ten report witllin 72 hours of tllc incident)
                          to the 1'I'C} srlper>-issor or desigi>`tted tilte:•nate tuld communicate to 1CI'O any otJler ens ironrnelltal risl.s
                          or expostxres.

                    4     Itlstrtrct i.is e. ulployccs iil the applicabl ,1'TC} stand«rds and pr<rcticcs.

                    0     C'ondrlct it;s operations in a Lnanncr ttiat protects htirnan 1)ettltJl sal:d safcte, ttlinlinr~.i adverse
                          enF'1rQnn:erltal in)pacts, ancl nlitircflCs nP.avoId&l)lc ill7pilct.s on tJle Criviron117Crlt..

                    '19   Colilply witll all applic<rble srrfety, }realtll, ?.itd eIEY1rQInlleIltal 1a51's ilI1C1 re~ò'r11at1f)ils, 8nd flppl6'
                          r4sponsible ctalEdards evhere 18w o?• regi:latrorrs do not exist.

                    ~     F.{avc: 'rt) pi«ce arl ttctivc injur, and loss prevcntion prorr:r.,r•l and advisi: and irairl linc nlaElat;4r.s rn
                          safets, )te.alth. and,,nvironmeiit::rl rLqtEireme.nts.
                             i
                    ®     PTol'ide It) etllploy ccs witli aderlilate tE:linini; in s:tfely, licrllt.h. ;lnd envi.ro;i.nlental niattcrs. ;lnd hold
                          each en.iploycc ticcotintFlule f.oI' coi1117111incC wlth t1Ls policy.

                    o     Provide techriical and ie.ha) sitpport to tllose tilie martagers i•esponsinle for coinpliance with this polics'.

                    s     R.ecllrirL tinlel; cornnrunic:atinn belw;;en. cnll:)1oyccs and ilieir slrpr:.n'isors rek;arding salc€Y. hcal;li. and
                          env               issrze.s.

                    ®     Reqilr3•e erl)ployceS to coll)mtinicate tllcir conCer7ls to matlal;emeni. al)QUt. 8nY illit'esQlSfed safety. 17CiE1t15,
                          :311i1 C[1ViroflA"T1L'nt:ll rislts tlie? miglrt tlave idealtiCied irr tl)c C,olltractor'G opeE'f3t1;111G.


                    #     Nlonitor. evaluate and report perfori7lance in safl-.tv, healtli, and em'irotuxental protection.

                    ®     Pro; idc tr c.op} oi' tlus polic-1 tO t11c. Colltractor's contractors trnd noti:~- tl7cin that i11cy rrnd tlicir
                          subcontrcl.or, uill be z.\Pectcd lo perl'orrn all uork. for the. Conir<lctor in con'0611ce. witl) Ihis policy.

                    + Fniphasizc tllc inlpori;mncc of .n)aintailiilin s,ifeh and cntironlncntal standards in ccononzically-
                          Con1TFPCtitEYe 5Iti49tlof)s.




                   111S;9 wrtr'r L,isrr>d.4Jfir0r,c i earsior•r.i.2 fi1fi:I8~ ~U16i                                                                    Pttve 19 of?1
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 27 of 87
Cioc;:j6ign E.nvelope IC;: F3711;EF46-D3An-4FG:-80FC-3791E11 361AA




                   C:CaIlTTtAS'T(9R AitiD TFiF, C;ONTRAC:TOI2 t;RC7UTS PERSO1tiNF;i.: (FAM.Pi,OY.EE/
                   SUBCONTRACTOR/ CONTRACTOR /CONSULTAND RFSi'4}IeiSdf3tI.ITIE,4:

                   Eac12 employee sttal': dc.monstrate a positivc~ ;Ittilucic. todrard injuff -pre.vcntion arul end4011111efital protectioti
                   .itrd conipaln pr;iper.y. Eacli eirtploy ee is responsibli:. for:

                   ,0    Per.fori.nia.0; tlicir job safely, for 11-icir personal safet}•, tl3e safetti' of fel.lotia «iukets, and the protcction of
                         01c ern-irom»vnt aiKl Co1TlpiII1S' Uropertl . TIllS incluiles t!ze. proper LrsC of s:tletV i:q'i[tprt2i't1t 13t(I SineE.
                         aithi.3r.z~ce to saf.~ dvilt'1C ~ t~ctice.s.


                   e     l;ndct'standing all safetti• an;l c3Vi.ronnDci1tal l)Olicics perlinent to tt',eir job responsihiliiies.

                   4     Perfon3iii)g safety and em'3rortn]ent;tl ,tssessmeTtt.s.

                   a.Act.i-ve1y participating in sa.feti' and etavironu)ental. tnet~tiuk;s.

                   ~     Re}1o.rting proiupth a11 urtsaze ;;onilitions anil p.ractices (irtcluclit.ig tl3)se o.f cotttrrictors), t.o tlteir
                         supervisor.

                   ~     Reporting, ed-ery spilUrelcase to tlieir sttpen,isor.




                  Vh:1                                I f.'!'S1oY 3.2 08,•13 ?;)l G;i                                             PaF!e 19 o:f 21
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 28 of 87
fJoc:uSlgn E.r:Velope It; B711f;F46-D3A0-4F02-3t)EC-3791E1i36 AA




                                                                                                                                   rbfS:4 APtcrehrreeett.i

                                F,f IJAI, IEM1'i.Ol:'IYTEN'f I.3.PP'C'}I2Tt;?VI'E'1' 1'1dd1V1SI(31Y, ('F:R1'IFIC:A'.1'IC)101 ()F
                          IdO°w`SEC;ItEGAT'E1J I+Af:Il.l'FI1 S, AND E!•II'1,€3I'MEN'T OF OI.1:lI.IIFIEI) 1)ISAI3LE.D
                                                   I14D1VI€B?1;.4d.S ri1VD b'E'1'EleAldS

                              'I'he te1'ITt -C;ontlnctoC iFs trsecl hcrcin shnll nlcan tlte party designtited as C:oniraclor, ol'tsltich tbis
                  Atti:C11n1eI:t rs a pilrt. 'I`lte lern3 '~.~Zreellleilt, as useit herertl sball n'le;ltl lil., furel;o111Li ?j,feernel,t to \v113c11
                  tllls .AttaClllTledtt rS a parl. 'ihts Aoreenletit, FII'rd ;3:i aUt1\'ItleS o3't)p4tnllotls c:olkclili:tei't b\ tlle lY;litles nridGr
                  tllis Af*rtenlent, are e.xpressl}: subiect to. atld sltall compl; tiritb. <l11 laws. orde.ls. tul;s. atid reotllatioit_s of
                  a1i fedcrtl. st.ate. rind loc;ll gor-e.rtuncntai anll.iorities havrng lnf7sdictioll ovet' tile WorE;, incitlding bnt not
                  linliteci to l;xe•cudiv e Urder 11 2,46' .

                              'GQUAI, f:>FII'L(9Y1i•I&;N'.I' i}I'POR'1'C;;`1-1'1"5' PItOVIStOIV

                  lf t}lc 4alue of this Agrcouacnl csa:eds'{i 10,000, thcrt during llle pc:rlortllallc(' ;if 11?is r?grcculctit. Coniracior
                  FlglCi?s ils Z(',11oN's:

                              H.             -IIe. c.onn-act clattsc. }irescribeil in Section 202 of Esecnt(ti e t?rder :`o. I t 246 of Jcptealber 24, 196;
                                             :
                                             ~' I CPI; ;oJ ), is illcolportied. b} reference itEro tilis Aira.c:luneur.

                             B.              Contracior futllier agrees aud ccrtifies tilal, if tllc Vallic of this Ag,recnlent is SSfl.t?(ln or nlorc aiid
                                             Colitraclor lias ;il or niore criiployecs, all('s is nor othenw ise esenlpt. Colllractor will:

                                             (f) Llevelo.p a irriiten nrfiat)vlVe :lctioa colnpLance proglaln 1;1- cacil ot' I;is cstabiishmcuts iu
                                             ilccolc:auwc willl tile requirciaerls r,l' 41 CUR bi)-I,+i) asld 60-2. "tllis pro;>ratn sltalt be de%elopF•d
                                             Witliiri 120 days of Ilie comincncc:tlent of cr covercd :or:rac:. aild sli:,ll bc lr;iintailtcd ;s Iong as
                                             rcquired b} tatti or regtrlation.

                                         1,2) F;le annnally, coniplete arui ncctrratc: rcpoll.c on Stand;r.d F,l;nl 100, 6qrtal Eitnploylnent
                                         Opporlunilz• irlfo:- matiou Rei:olt EEO-l. ;n accordance wIlll the reqrtrrclil0li1 s o; •II CTR 60-1.71.
                                         aild ollienvise complY wial a;id lile such otlter c.ornpliance repons as mne be rcquire^. iutder
                                         GxeculiV:: t)rfler I t2.46. as tEmeadrd.. artd R:i;es rlad Rel;o.lil:ioas arloptcd rllc:rcundcr.

                  2.         C:EIdTl:tclCA'1'IC)N CDF'r'€)1siSlF€;Itl;t➢ATE(D F:9t;(1_1T'IF;S.

                  Ci7ntr;letor cCrtific's that it. Cloes rlot ]rmrntatn or proFldC fo1' Its enlploy ces flI1G segref-tted f£1Clhttes at an} of
                  it.s estllbll511n]eIlts, a rtd ihat it does not. permit its ernployees to pelfiann tlzeir sct-vic.es rll any location itrlder
                 its coritrol Nviiere se;;remted facilities are imintllined. Contractor certili.es 1'urther t11.1t it will not Iuaintain
                 oI- provide for its cnlpioyces any sthregated lacilitics ;11. ilI1V ol'tts ;StJbhS11CIleI1t5. and tllat 1t !Vtll Itot ;,ermit
                 its eltlplovees to perlontz their serl iccs at amr loc.ation, tinder its control. wlt•ere se4.;rehated faciliiies are
                 maintained. 'C;ontractor agrees tltitt a breach of tltis certi?ication is a violation of the Gqual C)pportutiity
                 clause in ttlis Agreetuent. '1'he te.riti';ztlre-ated facilities" nteans <lny tl•aiting roont, -~tor':, ar.eas. re.stroonls
                 :lnd tvash roonLS, r'Stilltrarlts _tnd etlle.r ealinj aretl . tlnle cloi;lCs, locker roonts aEid ollter Stol«Z;e or clresslllF'
                 areas, paI•king lots, drinlci;tg fbilntaitis. recre:ltion or enteilain:tlent areas, transportatiotl, ;lnd ltousilig
                 facilrties pravided for ernployecs wllich are seg,re.gated by explicit direclive or arc in I'act segregaled on thc
                 basis of racz. co €or. religiori or nrttiolt<il origirl, beutuse of [tabit. local custolrr or othertt•ise. Contractor
                 ftrrthcx agrees Ulat (cxccpt 1`'llero tt il<1s obtalncd 1:lclitic;al ccrtificatioll~ frorri proposccE subcontractor for
                 lhc. specific linte period) it ivill obttlin tdt.ntical certification from proposeci subcoutractors prior to t}le
                 awarcl of stzbcoraracts exceeding $10.0(}() tt•Itich tlre not :;xempt from tlle provisions of tll.e. Equal
                 Opportulut-V clause: tilal it t-t•ill retrEln suell cert117Catlorls ill tts files; and thrlt it st-ill f+Jrward tlle Iollowlltg
                 riouce to sUc.il proposed stibcoritractors (e.wept witore tlic proposed subcontractors lu7S'e. sUbrElltted rClelltical
                 cerlifications for tlle sp-.cific tiuic pcliocl).




                 ;if,V lvilh T:iva>cl.'ffllrnles i irr.;rn,r .i.,i {'(?8, 18•201 6i                                                      Pag,c 20 of? 1
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 29 of 87
        ,
C)ot:uSii~n E.nvelope ID- 67111f:F46-D3Ao-4F0: -II0FC-3791 11 3Ei ;rU,




                                      ::NU"f1C;E'T'OPRC1Sf'EC'i'(~l t~ VE\DOKS AND SI;L-3CON'1RaC'1'ORS
                                   REQLIIRL''N1EN'l' FC)rc CER"I'1FIC.A"I'IUN OF NONSE',CIEZECiATEf) F'ACILI'1'lES

                               A Certiiication of Noltscaregyated Fac.iliiies, %ts reip-iired b~ •tt CFR 60-1.8, nwst b: stibntittcd prior to the
                               atira:d ofaum- corara;:t or st:bcoznrnct cxceedinl; $ lO,itQt3 u hicll ic ttot exe.inpt f'rom t;te hro"' isiimc ol'tfleI?qual
                               UppornirtilV Clattse (41 C:FI; 60•4.4). 'i'he Ccltil'.ical:ort ma}• Uc snnnu.ttcd citber 17or eat;ii taibconiract or for
                               nU subconlracts d;rntt,, a lx:riod (i.e., quau;crig. semi-anauallc or annua;h ). (NCY.I:: The pcna.lty ror rnaking
                               ialsc siatemclzts is ;rrescribcd in Ii; (U.S.C. lt)Oi)."

                               1~r
                               — ,P>C,~t~ 1~(d l~~
                                                 1lF  II~I TFIi :~ iDI~i,4II@_:1T,:tb
                                                  .._._~._.._..._.._.                                   I,S r1NIP VI';TI?RANS.
                                                                      _~..._..~~.._..m....__...w_~_..,.....~......_...~~._.._~...._....
                    Cotrt[;ictor rs-ill t;ol disccinlinate a~ lO15t 8llt' C111171oE'e.^-, or tipplic,ttit for cluhlo~•ali~tlt bccaasi~ r.f ph)•sical or
                    n7e.nta1 disatli.lity in regard to any position tor whicEl thc e.nlployce or applicant J'o.r etnplovl.neat is <tualiiied.
                    To citlrtl;ly witle 41 C:FR 60-471 fSi:clion 5U; o{' [he F:iauabilitation Act of 1.9 73. trs ;tn.icndid;, a.rn
                    Cont.r.iclor witi.l a cont.tnci oce.r t10.000 itl valtte milst c:stablish an ,t;6rrnativc action prograrlt to crnpliri-
                    att(I advat.tcc ialcc[tploytncrlt qt[a1:Ciccl disabl.cd individttals.
                   Cottt.mctor ivi(l not cdiscrinlirtate against vlj Cmployec. i)r 8pp134FlIlt l'or i 01O1Ci1'111(,'Ilt l3C causc llc or sltc ic a
                   spcci2ll disflbled \`C9Orarr, ve.tcntn oi i}lc Victtum cra. recentl) separtted vctcren. o: o(Ix:r protected \clera[t
                   in re ,ard ii) au}• positioa for -w Ilic:h the on3pl•aEcc tir aUplicanl For eniploy;nent is clualified. To cornply wil.h
                   41 fiF'R 60-250 iSc<:(ton Itl' of illc Vi<:tntlm l?rtt b'eter<tns R.C:adJtrstnSent Act ot 1974. ,t• aolcn&<E). cacll
                   Cootr-actor ivit1l a co.ot.rttc.t over S100il(',U nntst tttl;:e a.11irtnati~e a.cuon Ic~ cnrpli+F t:nd :;tcitituIce i3z
                   cnlploynte.ra clu;ttilic;a spt;cial ciisahl;d veteraas. rcutttly;cp;:n<tted ;eie.rans.                  ot: t[re victtlant F..ra.
                   v4terans w110 servect on <tci.ivc dutv in tht~ Armcrl Forcec ihtriuw; a uar or in a cantpaiLn or cxp4dition .Gor
                   whieh a cazY!pai#;n tr,tcEN:e luts Lc•en authi,rii.ed. %=e.teratls who. tishilt: servink; ou ai:tic;;. cfuh in tllc Arr,;cd
                   For.ces, participza4cl i.a a Llnite<E States nlilitary ope.ralion t'or sv.itii;h ;tn F1.rnle.d Forces Sers°ice 7tilcdal was
                   awarded it:trsirazlt to F.xcctltivc Clyder No. ( y935; or (tl?[e,r protcc€ed veterans. :trtd list wiilt approptiatc loi:al
                   employntcrlt sert-ice o(liccs ali sait<iblc etnplol'nlerEt opertino,s.
                   'i'Ite a<Iciitional c:ontract clttt[ses prescrioecf in -tl Cir.? 60-44 1.4 a:tcE oii 25[).-t .tre iticorporntecl by refcrertce
                   lllto tlns : ittacl][n:'nt.




                  :1.IS,1 witlr L,r.crccl:'Jf,-/iarer i ersior; $.,? ;p,ti: (8:?Ol~i                                                     }'an 21 of 21
                            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 30 of 87


                                                                                                                                                                                                                                                                                                        ~~


                                                                                                                                                                                                                                                                                                                           s'M'i6tflAtO
            .... ...........:::.::.......:
                                     _.._ . ....::::::.:.:::...
                                                              .... .,.,... ..:.::::.,,-:r.~:.:,-:,~-::.r:~:.:-.~::r.v::,.
                            .:::.~:..:~::......:.:................            .      . :}...,,,. .:..:..t.... L..:•: .f.,        ..r:x.r::.r::.
                                                                                                                         ..:,.s.........           r:...:•::.~:.~........,...
                                                                                                                                                .....
                                                                                                                                                   ..f_:                          ,:.:..;,   ;..2{}'."a~':;2x::+.        •:.wrx   }:v::.•.•.,•i ~}r:.   •4:a  '            :a'rx.::.,+:.:v.~..y
                 I~ r~.{~.{.,.;.:
                             :. ., ..   ..;,..::'.:::::.~::....3.}vwsL::x•i:•:,             . . c,.....'.i~..            ;.:,,,..,•,: ,.;, ..4.,.'k  ......::.....'4:.f:;:,:...                                             :t..::..r.              :"`F.•. frF:",'i~?:':              r.a o:•Rd.' •'#:i"o~':::';:::?:~~;.:~:.:;::2;:!L?:
          #
                     . . ., ., . ...
                                      :'q
                                      :p .-:
                                           (.~yy.....
                                                  ~ 3
                                                         ........r.z.,
                                                             .5y~'„
                                                                         .;.rs.v.
                                                                    . ~.3...      r.4•,.+r.•}~..4x-
                                                                                 ',.
                                                                               ..::-, ..,.   ~ : . +;}+•,x.5,. ,<'F•:.ra:#;:
                                                                                        . .: .:                      x„
                                                                                                                     .      ,.e.1..:a:.:   :..£>•:.
                                                                                                                                       .a i:.      .{x ....:..,r]....
                                                                                                                                                            ..
                                                                                                                                                                            .
                                                                                                                                                                     .,.gt:..Y.};~
                                                                                                                                                                         .:.:: .Yv....
                                                                                                                                                                                       ..~r,..}t~:
                                                                                                                                                                                        '              ..2.:
                                                                                                                                                                                                  ;'~5::-.}           !+F•
                                                                                                                                                                                                            ~'.•}.'+..t: , R.}'-    •:a~~L'~~•;i:%~        5.t.4'>r~:~          t-r~.
                                                                                                                                                                                                                                                                                   a.2}:•M~  ,2. :%•}
                                                                                                                                                                                                                                                                                                  "~
                                                                                                                                                                                                                                                                                                   p       d.o ..              ~ o::
            .       ~Cil.~..WTa.FRi:t                                             .xx•..
                                                            ~R~A:t:l:~'~::# ............
 : .v......:....:::.............................1~...................
                . .:..............................................                                                   ....... 2 w,..:....,:......
                                                                                                                                    v`.........         ,.... t:..v{ r
                                                                                                                                                   n:^r+:+-i}:::;.,+•i
                                                                                                                                        ..,v.........  n.v:n              {i-}':;•v.,'r+i}':?.Y...p'.+;:[£Y{iiY                         .L.4':Yi^w:nq.v{x:ti
                                                                                                                                                                                                                                 i:.%':}:.          .v~: t 6:}.{:]:4'::-t~ :L}.A
                                                                                                                                                                                                                                                               vji;i...       ''L.R::::.Y~.•
                                                                                                                                                                                                                                                                                   R:.       ' ,~.'. : ,•s.?•
                                                                                                                                                                                                                                                                                                                             a Y:
                                                                                   ........Rv..:..... ...: ....b....    ....                                     ..}..{'v~..i.}...}.....5.}•.       Anv.:}      .yi}.̀.hix::ry?.i....v.f:.
                                                                                                                                                                                                            ..ti...                       ..R:<!{•::;v.vv                   y:}4.?.L,ai%t;:;`.X>s.•?;":i+u.: x~   . ~       Q~'M..   ~
 :.:.                                                             ........:.. .....3:?e.s{:}..c}
                     ....::.::.:..:..:..........: . ;:..:::: ...:...                                       ..., •, •:.;::,.y.::~•.-:.:::::.l:n,..,v.:r.,..f....
                                                                                                                        :.,shsi:?1n..v,:..}i..:i.?::,v:.:.:nTn..,f::..,...{;v-.x{;::~i;:{y.S:i%:':i%,S.:i?•fY'iniw?]'at?:tin;':f?H.cic:::5:}:C:.r::}rY.}nf•:r%v}:::v::i~:iY:~ti~,Ss~}'r.~4:%i£.4%]?.~%%ii''~`,Ki%if• k,sa'?„n{9.•~
  Envelope Id: [3711EE46D3,a04F0240EC3791E1136111.A                                                                                                                                                                                   Status: Completed
  Subject: XTO Energy Master Service Aqreement witti MEC Setvlces, LLC
  Source Envetope:
  Dor;un:ent Pages: 21                                                                                                  Signatures: 5                                                                                                 E.nvelope Originator:
  Supptemental Docurnent Pa;es: 0                                                                                       Ini1ia;,: 0                                                                                                   Sue KinU_
  Cettificate Pages: 3
 nutoNav: Enabled                                                                                                       Payn;:;nis: 0                                                                                                 suc._king`cDxtoenergy.com
  Envetopeld Stamping: Enatlted                                                                                                                                                                                                       EF Ar'dress: 158.26.65 165
 Time Zc•ne: ;UTC-06:00) Cer!trat Time (UU ii
 Canada)
       •:::                .............           .,... .... ......:. .                  ;t:+.xi::::::::;'•.:: ::.~
                                                                                                                   ...;....:.:-.
                                                                                                                      :.: .      ,.                 ..;. ...:.                           ..:. . : .;    ..: .• ..:.:                                                                                                    :: :,.~.:,•
         .. ....        ~ ......:.
                              .. .., .. .              :        ,.,
                                                  . ... ..-Y,:a::sr.:_..           ,.r.,.i::..:
                                                                                           .... .:w,.:.a::::'.:
                                                                                                     ......... . ..:'% ..:}.::.Y ,.;. ...:,;..~aY:.:                           .                                                                       ?:                                                                      ~g

 ..
             .
     ....... . .....
  .:...
                    . .. Tr~cklf.t .. .i..9•.r~..
                        .... ... ... . . ..
                             .... .~.......
                         ::....
  ........ ..... . .......
                                      . ..
                                     .. .. ...
                                           .. :
                                               ~r..
                                           . ......    ~ ..A
                                                          ........
                                                ... .......
                                                     .....n.
                                                      ....,:...
                                                                 : .......
                                                                .,.,•.
                                                               .......
                                                                  . . .......
                                                                :. .x....
                                                                             . .{r:5~.x.:...,Y.3....
                                                  .....a}' .~....,.....r.,..............
                                                                       : n . ...~~... . .::..:....
                                                                           ...........
                                                                       ........
                                                                               x.., ........
                                                                                              .,:
                                                                                        . . .:n..
                                                                                        ...
                                                                                  ... . ...}.5..x
                                                                                                   .:.,
                                                                                                ..... . \~~
                                                                                                         }:.r
                                                                                                     O t...
                                                                                             . .......  .. .
                                                                                                       ,...
                                                                                                            .:........:
                                                                                                               ..+.,
                                                                                                        a}}nr..:
                                                                                                             . .,...
                                                                                                           ..v.
                                                                                                                    ..,-0.....:.t......
                                                                                                               ,.. ...:...................a....:.
                                                                                                                   .:
                                                                                                                   . ..
                                                                                                                 ....
                                                                                                                       ..:,::.......
                                                                                                                      ..:.....,
                                                                                                                         .. ..
                                                                                                                        ....
                                                                                                                                . ..:~.::.:.::..:,....:
                                                                                                                                  {.4..}..........
                                                                                                                            . ..}:......
                                                                                                                               ...  .. ..>.:.
                                                                                                                                 .:..v
                                                                                                                                       . .....    ..
                                                                                                                                                       ,........
                                                                                                                                                    ....
                                                                                                                                                   . v: ..
                                                                                                                                              :~. v.
                                                                                                                                            :...
                                                                                                                                                           .:.::::...:.:.....
                                                                                                                                                     ..........
                                                                                                                                                        . :..                     ..+..:
                                                                                                                                                                            .. :..:
                                                                                                                                                                                          -..'}'.......~.............
                                                                                                                                                                                     .::r.~~
                                                                                                                                                                      .:.:...:.:.;a.:.......:.:
                                                                                                                                                            .... . . . ..:r
                                                                                                                                                                        .. .w....
                                                                                                                                                                                                  ..
                                                                                                                                                                                                  . . ...,.a.,...+. y.y:,
                                                                                                                                                                                   .. ........ .... .:. •. v...Y.-r - .
                                                                                                                                                                                                       .. .::           .           . .: .....      . . .. .
                                                                                                                                                                                                                                                                             ,::}..           ~:E~f~:2?::
                                                                                                                                                                                                                                                                                    i . .:xk;24: !~f}1>~{~
                                                                                                                                                                                                                                                                  .. .. ..:n . . .y..: . ....n.
                                                                                                                                                                                                                                                                                                          na{.::
                                                                                                                                                                                                                                                                                                                 ~:
                                                                                                                                                                                                                                                                                                                  ~ ` •.X~....
                                                                                                                                                                                                                                                                                                                       .,• ,cif.~''
                                                                                                                                                                                                                                                                                                                               a;:,~.    . ,:i... .
 Stanls: O3igirli3l                                                                                                 HOtdt:r; Stie King                                                                                               t.ocatton: CocuSigr:
                       31"
                         e/2017          9;45:46 Af41                                                                                   s1je•-ki:lu(d,xtoenergy'.corn
 Security Apptiance Status: C'orniected                                                                             Pooi: XTO'
   :.:: ........ . .::.: :.......:     ... ... .i
                                                ..;.,.:;:..   .?J;x ;.: «..:
 v.;.:.::':'::~.....:::.:..:'......:.:~.
     .. a ...........
                  ...: ........  ..:...:r:-..,..V
                           .......        ,.. ..vr+}Y•..v,.....,
                                                          ... ....
                                               .:...$.f./,,.                  ... .w.:. v..avJ
                                                                        •J ..tl"v:::a•.v}.y:.+.{':'
                                                                             ..#:F.....
                                                                  ..?S:.R.~.......~r.            ....b~
                                                                                                              iyq}.::.::~:~:..
                                                                                                     .. ......vv...
                                                                                                         .nn          ..:........ ...::.:......:..::::.r.
                                                                                                                             . ....
                                                                                                          . . ..~c•...........:.r..:.                   y r.a.  •.,      ,v•pS; :•f..   .i.:.:R-:.,n       ::3. . 4av ::~..           ~:J:' y4F:.{::4.':' ::~f:i:                        }:r::\..~r. ,,}
                                                                                                                                                                                                                                                                                                       ,:•{.a .}.,,..r   ~".or;. .:'r~.,:;T
 ~
 ►~ rl~.r ~te
 .....
  .....J~
    .....
       .
         2~•t              . ~ .~„.•.}....
              ::::.:.........
                . .: .:
                     .. :..:.:::.
                         . .. . ::.::
                                     {~ ::,c?..
                               .....R•..:.a~!?:      •   i$:}•....... a'~J'•r:S...
                                                      :'5.,..
                                        Avr.~:.:.+F.:::.r:
                                  ... ;t•..:... .; ., .: . .:.v}  , ..: . n~...v
                                                                `•w.v.v
                                                                                ......:::::
                                                                            , . .:
                                                                                . £;~r.W
                                                                                  :
                                                                                           ~k~:sssR~i
                                                                                          .ta.3.:.:.:a.r:,.::.-.;...:
                                                                                                                                  . .y... ,,,t.~
                                                                                                     : nr ::.. ~: :: ~.............
                                                                                                                         `..5.~::::..~.:. :: ......
                                                                                                                                     . . ...
                                                                                                                                                    ^.h ^
                                                                                                                                             , ...:~.:-:
                                                                                                                                                             . Cw :::3?•
                                                                                                                                                          n:.: ~..:
                                                                                                                                                                     ..Y.~:;:i!#:~
                                                                                                                                                                       ~ ::v:,.,,v.v£~.,:•:
                                                                                                                                                                                                    .,f,•'t•....h:x..
                                                                                                                                                                                 •'~k~. • <•.'A. `i}.. :%a.
                                                                                                                                                                                             ... n:::.v.;
                                                                                                                                                                                                              '.v3:{~ 2
                                                                                                                                                                    •~:a>.?......t::3,::n?:u.:•.rr::.:....~x%:~a:
                                                                                                                                                                                                          ...,-,....,:..,.~
                                                                                                                                                                                                                                   }•a:
                                                                                                                                                                                                                       - ',:: • ru\A.n...i .... .......
                                                                                                                                                                                                                                                          {
                                                                                                                                                                                                                                                           ..... .: Y':`}~'J{•'`: .:~~::...~......
                                                                                                                                                                                                                                                  .. .. ........                    :v :{.} . .:..]..:.
                                                                                                                                                                                                                                                                                                        ::.y+,'a
                                                                                                                                                                                                                                                                                                    ' tt..:
                                                                                                                                                                                                                                                                                                         t{{;{;        +• r
                                                                                                                                                                                                                                                                                                                                      i . ri
                                                                                                                                                                                                                                                                                                                                         .,?:.
                                                                                                                                                                                                                                                                                                                                           S..j`
                                                                                         ,...                                 .                       .. ....%:.:
                                                                                                                                                .. . ...    . . ..:.J.{,.::..:.,... .........:.::::....:....y..
                                                                                                                                                                                                  ..        .a~: .. -.?:0?:}:4r:•i;:a':.:...:......................::}^
                                                                                                                                                                                                                                             .                ..     . .: .. ,., . . .. .            .+?.., .,...
                                                                                                                                                                                                                                                                                                                ~.a.....
                                                                                                                                                                                                                                                                                                                     ...   ~r2~,~1•~~,~.,:~'
                                                                                                                                                                                                                                                                                                                        . .:..
                                                                                                                                                                                                                                                                                                                       ..        v ..       .w%
                                                                                                                                                                                                                                                                                                                                             ., .
 149esrk Cc:•mer                                                                                                                                                                                                                     Seni: 3/6121017 9:46:44 Akll
 r:#2r'r,ecorner~gn:ail.corn                                                                                        ~~t~ {~t'r                                                                                                       Viewed: 3.7,'2017 2:30'34 PM
                                                                                                                      ;i<.~::;;•::x x.>
 owner                                                                                                                                                                                                                               Signerj: 3;8!201 i 9:55:07 nPLh
 fUt.E.C. Serrvices
                                                                                                                    Using IP Address: 199.195.1'r,'9.45
 tec:urity Levra: Email, Account Aufhentication
 (None;
 Efectt"onic Record and Sigtiature Disctosure:
          Accepted: 31; i2i,17 '~:3::34 PM
         ID:e0c22166-5acc-45a5-8b46•3963115ad852
         Compatty Nanie: ExxonMobil Productian 10


 Katie 6aket'                                                                                                       f        ~wyv~~~:                                                                                                Sen! 3r8i201'' 9:56:n8 AM
 kalie_hakerCa, ctoenr;rgy.com                                                                                      p~ R, f"'k`+~
                                                                                                                                                                                                                                     Vi:~veen: 318i2<<17 10 16:03.AM
 ;u                                                                                                                 t .. . a.}a, ss.;£                                                                                               ~.         n                 ,
 • rrrvisor,
    F•       fvtaster Cor•.tracts                                                                                                                                                                                                     igned: 5,`+l2 017 10:16:38 ~,M
 XTO
 ~_                                                                                                                 Using IPAddress: 15d.26.2.165
 ~ecin5ty Level: En:ail, Hccout;t 7,uihentication
 (ttione)
 Etet:h'or.ic P.ecord ernd Signature Disclosure:
     Accepted: 3i8!2017 10:16:03 r1M
         I D: 36a5348d-2932-4d4f-865e-Pe3d8645et;cr
         Curnpany Narr!e: ExxonMobit Production 10
                                           ::..... ...:                                                                             ....,                                        ...
                                                                                                                                                                           .v ..:n::.                .:.:.:.R;,.. . ... . . Y..,'...r. . •-':?:t:::: ':.:+i:r.~.x ,.::•.:'•.'::]:...
                                                                                                                                                                                                                                                                                 ':iN:~...YYxa]::Y.IXa:•Y;:'r{+{t}:iK:N~Y.'Sw:t+}:'4i.y' '~F
                                                 . . . ...~:~::...:.. ...y::...........    ...+v:•i~~.,:.'.:':    i.                                                                                ;
       .
....:..:.
             •
       ... .......
                 . . ....
              . .....
                         . .
                        . .........
                      ......          ~...
                                           ~
                                           .e 'T~.
                                         ..tb'...~
                                          t.0      :.: ..~~>~.
                                              .........
                                                                                 ....:y..,.r.
                                                              ... ...: . ..,.v..r.v....
                                                         . .::::::        ..       . ...r
                                                                                             :rn.;.;v...:..:x..
                                                                                                :r.{.,.,.;
                                                                                           ,.... ..          . ..
                                                                                                             {.a:t.
                                                                                                          ...;.. '. (
                                                                                                         .v.,::.}}~ti
                                                                                                 .. x?.:....
                                                                                                    ...:.....,~
                                                                                                                                                        .:::.
                                                                                                                                                            :.;r';,.
                                                                                                                                                                             .a.. ......... . ..;. : ...v v+'s•':"~nY::~:.i.:.".
                                                                                                                                                     ...•,..;: ~..: ..: _.1.::
                                                                                                                                                                                        •
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                ;<.         y.
                                                                                                                                                                                                                                           ..q...i..t........
                                                                                                                                                                                                                                                     ~~i .       n •:
                                                                                                                                                                                                                                                                                  ....}:.'.a :,.:.,yt:^•i•:~n.}'~}.t'~:::"'
                                                                                                                                                                                                                                                                                                           +'.}:::}:.`.?.:      : - '.•4i
                                                                                                                                                                                                                                                                                                                             ^.~. I.g~,gs~
                                                                                                                                                                                                                                                                                                                                        . 'i
                            .. .............    ......
                                  . ............. :::. .::...         ..v,:..a:.:v-r. Ybn. ~E.n,v::    :}..?n..:::,,..~::.%J.:,::
                                                                                                                    .:.: ,..: ~:: .; ..~:...;
                                                                                                                                           ~.:::,:::::  :.:,,-:.o:w•.}3::+:!:-i'.::;:t
                                                                                                                                              :, ;{.::.v....:                          f':}":"::.:"f~i::53:n:t;:;:!:os::.~,t';.:rK~:,r.,,,:,,:.:
                                                                                                                                                               n{..n.x>.r{••:•n..:..L.vx:                                                         :...        :: 8':2s:^.S'::r
                                                                                                                                                                                             ~: :v^-::.,:.r..xa.,.:::Ix:.{At:...-?.:::. ....:: ~,:'::'~:':%:::.~  .... .. :. k. n, , .:fr$fi;'s.:Y:i•YG;~`^PSf::Yst%k,c~i;:c^~i:#~:"?Gra?;~•
                                             ........::.:...... Y.v..:    .. ...:. ..........  x:r..::.. ..:.; .... :::.::::,.;??}v:. :.;:•.:: rY;,;::.;::~:
                                                                                                                                                         ~                                                                      ... ..... .......... .::iz:r:c-`~ . .4                            .....
...w...........
  ...
          .....::...:::.........::.~::~.:..:;.;.;~:.......           ]. 4.          v.:v}. .S.
                                                                          .t~:.n.is.S,,x.      r;..,,::i
                                                                                                      i...'.::.:::<:.:..:.:,,::,
                                                                                                            . .....
                                                                                                                . (~......Y.,...x    ..., .:,.:rr
                                                                                                                                          ...     ..    .t?.}".,;.
                                                                                                                                                   . ..u..,...k..'~?t.i
                                                                                                                                                                  .>x~. :-~~':.:f«z{:    •tc;E.~   . -:r• •,::.::: ~.: ~::...
                                                                                                                                                                                            ~ fi :.Jr                     .:.:;;; ~::~:                                           :::^:!:4^""
                .. .                                                                                                                                                                             .: ~.:...tx:•
                                                                                                                                                                                                            :•k}t.r ,]:::,:          ~. ~.'~~:~~:z}:        :•fh`Y.~ .,:
                                                                                                                                                                                                                                                                       t..i:i[•0.2%µ{v..a...is 'us"a"
                                                                                                                                                                                                                                                                                               ir
                                                                                                                                                                                                                                                                                                ir,r r •~;r~:~~.' .6
                                                                                                                                                                                                                                                          .+.:;'i'~~.;ry::~~:a..$.
                                      . .. .              ....,.a:%:+ih.
                                                             : ~.:.~:.:.... ~ :.v... v. 2..F. : . ....•              .. .....•:,.:..,.
                                                                                                                              ..~. .~..:.  ...::.%i}.Y ......:........
                                                                                                                                            .:,......:::                  :}.v.v: ,.,...
                                                                                                                                                                                   -.::a?:ir...
 ..             .. .                 ~)...
                                        . .                 ,.,........f:•..;•f$+f}:•     .^{:i:::.
                                                                                                 ..''.,:;        +~ ~•c.:~.....:..              ;,..{.::>..:
                                                                                                                                                           . ...:......     ......
                                                                                                                                                ......... .................}......i,::.:::?.::.s.,                - itti'SC.'~lN'ift~2'i.':;k
                                                                                                                                                                                                                            y ,{~         $.
                                                                                                                                                                                                                                                                                           ::5:.}•:ri.t                 .a..:.
                                                                                                                                                                                                                                                                                                              Y..:1•'}•j.i)::•
~..:.    ::... ....:.........          .......... ..........t:i.i:vx.v........:{t`i'...%
    . .......::.:......::...D..:::::..:...........:                          ¢
                           . .. ... ..... ..........::::: ~:.... ::..:,....v.t.Y•::.~          :.+:   ,2       .LIL.M :..........%
                                                                                                ,. v. f.,.Y:......?Y:
                                                                                                         . ..........::
                                                                                                                                                    R.             .....: :•... ..n•. ...{:i•;•v;ri.•..:.:..
                                                                                                                                                                                                           ...rv.x~..           .... .. . .. . .K..,Yr .v.:.. ..}i,.{:s..~,.Y$-i:..,.:•'#,xs:~:. i.£5 ~''~...,•
                                                                                                                         . .•;:;;t:. r.Y•.n4x.......v:..,:}:ii::s:ri;•:fYY.....t:`rnt~ii:.vr:,vn..4r5.::.~::::~.::::~:::::'~:.:.:::..:'..:~:i.'.s:~:v:b{:{:a9.S:xC:}:'..rir,"ntYL:
.. s:.....::...  . .. . :. ................................xS:..4.r% .. . . .:          . ~ .^'v.'3          .:......:~.::..':.£a           .: :~.{'Y•}'^:
                                                                                                                                               ..+1.'.r•                                           ?<:E+•:t?..   .s.

:.v: .... ~ ...
              ...::. :.:::........   .           ............ . .            ..
    . - ... ..
,*:..
                .. ......                                    :                        ;. :.:~:-}:.: :::::::
                       . . ... ~.:~::,.::: .. .: s:>:.::'..:rxx::.,..:....tr:..:.~s..S.;.,.:.
                                                             .;,;::]..:•;;`:';':
                                                                         •v ..:..                            ;...:...
                                                                                                    . . . :cr:.:.:r:' :: :}-.i:.....k:, st•+:'a;;:::'
                                                                                                                                          :.t.b :.:::: a:•'~'r: ~:.~:'k:v9.      x:;.;:,os:},::c%,! +>:~:J::,:...:..;;'.;.::::: .
                                                                                                                                                                         -.,.x.:.~.:o...r.... }
                                                                                                                                                                                                                                    ,rl;::. y::x•;R.x;:Y:Y:v.:i}.F;:::::{%~);:%:4v';:o;'::::i::k:::.
                .: (^{, . ..~..... .... :.......:~...                       C               .. . ~..: :  y' y. ..,•w
                                                                                                                 .v ar::::...;}{   Y:.  t,:..                                                                   ': y~~            .~:.;:....
                                                      icw,iS.. ,YN:^]i^:]}:..r~,~$:wh,F!C.;                          a.,:.r.:.ry:      ..:....<,fv...... ...:.::g..:.:.}'Y.r.'.                                 ~
a<+l
 r ..:.
...
       • ~l~t.S~9~l.t.~~$~.
    : ....
               :.:
               :
          ..:. . ..   . ,           . 1..
                                      4
                                     . :.  ~
                                        . ~~~rQ~A~
                               :. : .. .. .... .           ... ..:~r..
                                                  . . .:::n}v;:
                                                       ...]x?ah ~ '{^i%Y-.!;},:., %. .:T. ]:~~.'T4
                 .. . . .......................................r?......,...,2.
                          . . .... ... .:.......                                                         :}Sa','v::}ry
                                                                                               :.:::....::..:.
                                                             ....:.,.......,.:..,.,}:•:r:.:.,.......
                                                                                                                              ~....~~
                                                                                                                                   Y
                                                                                                                   ,. .:... •r.~r••.
                                                                                                                . ~,£•
                                                                                                                                    .a,-:~:.:.:c]xi;+.k.:.a.
                                                                                                                         ...?::<:'tV. .hCaYwrYS•rii:~.:••fv
                                                                                                                                 .. ....  .....::. .::.:..::..
                                                                                                       , ... .....::r..::......:.:.::.:....,..
                                                                                                                                                                  ~..,.:v:.a:';•sx'tx
                                                                                                                                                                     ...<n.~:F?:
                                                                                                                                                         . ::,y.4c?}'.
                                                                                                                                                                  :.t .....  .:.a.:O':h
                                                                                                                                                                                  ..t.Y}:•
                                                                                                                                                                              ......::...
                                                                                                                                                                       }:•x•::..  ~
                                                                                                                                                                                              ..C..
                                                                                                                                                                                                    <;{:::.
                                                                                                                                                                                        ..::;"::>?t..
                                                                                                                                                                                                              F FI: ~R.
                                                                                                                                                                                                    5:{ ...:..:E:.
                                                                                                                                                                                                                          ~j./:{
                                                                                                                                                                                                                                       i..
                                                                                                                                                                                                                     "'~~iJ:i~Ai~~o:: ::}..
                                                                                                                                                                                                                          ..... .:2:...:,
                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                               •:y
                                                                                                                                                                                                                                                                 'i;:~(
                                                                                                                                                                                                                                                                      `i
                                                                                                                                                                                                                                                    '~•.:t: .r.•.#%•:r.
                                                                                                                                                                                                                                             .:tt~v.•}..'4e.,~        : i;32~:Y
                                                                                                                                                                                                                                                                                ..~+
                                                                                                                                                                                                                                                                            ,:'`.v:c:' .,f~
                                                                                                                                                                                                                                                                                                 +:a•
                                                                                                                                                                                                                                                                                a-:.:~>:.~...n.:.'-'~£•
                                                                                                                                                                                                                                                                           . ..:....     •„~:~ :
                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                       Y                      ~~ ~
   r: :.: .: ... ....... .............. ...........                                                  ...............     :.;:y :.~...:....:v
  n .. ............
           . . .          ... ....
                         :.    ..... ....,..........  .................
                                                            ..;... .            . , : x'.v:.:.:::..v.::::ii:-.:.x.....:..
                                                                                                             ...
                                                                                                           .....; .ti..:
                                                                                                                   ....{...               •'.rx.:..                                    ~. ivJ+''r'i:..•::::.:
                                                                                                                                              . .i?tt.wx};:;,; ;.. ;,}. .n ..:.... ...v.:
                                                                                                                                                                                ~ . ..:....:.::...~:x•::
                                                                                                                                                 . .........,,....:..~:.,..~.....
                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                               v :.::.::.:::::::v:.xia             •.::~k'it 't:4.
                                                                                                                                                                                                                                                                                              -v.x } +:
t1~et~~dEar'...~D~f
..
   .
     ...
  . ..
 .:.e
...
,
         ..
           ~ ....:.......
            .... . . ......
                            e . .......... . ...:.:. ....~........
                 ..... .........
                        . . ...
                                 .. .
                            .. .,..
                           ...~1'
      .............................  ....
                                         .      .  ,...
                                                . ......
                                           .......        .a.......~~~a.t~s....
                                                        ... ..
                                                                   ......... .... .
                                                            .........
                                                                      . :+....
                                                                          .r...:..:..
                                                                   . t~~.+4....:.
                                                      . . ......... . .: .....:.i
                                                                          .. . ..$..,.
                                       .:...............................t...vnn
                                                                          .......
                                                                                      ::.;:::..::..:
                                                                            .. r.::}......r   • :.: :•:
                                                                                        . .. ...
                                                                                       .,,...]an ,.h.......:...
                                                                                                                  . ...... ~ .....:..:.:.:,;...::{..
                                                                                                        .............   .
                                                                                                                  ..... .. .. . ... ....
                                                                                                                                      .. .. ...
                                                                                                                                                 ::•... .......... .
                                                                                                                                                       .:...
                                                                                                                                                  . .....3.,
                                                                                                            .. . ................:......w.nv,.$:..r..:.:
                                                                                                                                             ....,...                   :.
                                                                                                                                                             .:~...:.:.:.:
                                                                                                                                                               :...      ...::>::~.~
                                                                                                                                                                 ,...:..:..:.-
                                                                                                                                                                                              .          ....
                                                                                                                                                                               ...... ..%:i~}v::::~::.....
                                                                                                                                                                                                                                 Y:':'CirriesCatiii~i:.....
                                                                                                                                                                                                                                                       ".
                                                                                                                                                                                                                                                       : .:
                                                                                                                                                                                                                                                       }
                                                                                                                                                                                                                                                                                                r.:kJ~.f:,::.~:,:r'
                                                                                                                                                                                                                                                                                                 ~k;h::;:~Y:;:;;r~x;~•
                                                                                                                                                                                                                                                                                         :~j?~ ?~i.~.
                                                                                                                                                                                                                                                                                                                       d.h
                                                                                                                                                                                                                                                                                                                              ~    :'~Ỳ`~?;•f  ~'
                                                                                                                                                                 . ..:...;,,.::.                              .w.:::. .i.:,..;'.::;;:.?.                    .                    .......,..~St~wxxa::;:;2:r3•stt.~`x'8:~t'. .... .;`.~r` +F~,i
•i.+x~}::::~.                                                                                                      ..                            .      ,                                      . {.~.
                                                                                                                                                                                                   :. ~. a.i.{:.;
    . . ~. . ..... ~~.:..:~::. ::::~,::...:...:
                                     ~>~: i..~ :.::.:::.::::::
                                                             ..~::i::
                                                                 . ..~.:..:...:.aA:'::Y}
                                                                      .. .
                                                                         . -:..-.v:....   . ir:+:
                                                                                              . . {. .•': S/
                                                                                                          :•:vY:.2>i~:+x     .>::~: '. %..,...   ,.:....r.r.:                                                  . a;•:                                                                                                                           ^:'x•:
' . ..r......  .. r     :. :.::.
                        .         .
                        ... , . .~-
                                       . . ...  . :.:.
                                                ..       ..                .....s}{:>si.ica,
                                                                                  .
                                                                           ...:.n..n
                                                                                 ..   ..........
                                                                                           . . ..R. ....
                                                                                                     ..:           .: ..,...
                                                                                                         :.... .:..v.r.r.            : . r.i;J'r
                                                                                                                                             .. . .. r. .
                                                                                                                                            :.:..:,.,:..:  ,.;....
                                                                                                                                                               . ......
                                                                                                                                                                             ..,.,..:...,,,:.
                                                                                                                                                                    ...... .^.
                                                                                                                                                                            ,,
                                                                                                                                                                          .. .c...
                                                                                                                                                                                     ..::.......,
                                                                                                                                                                               . +• .:..   ...     ..,.. :..
                                                                                                                                                                                                 .....:
                                                                                                                                                                                                   ....  :...:..,. ....}:s.,.  ... .      ........,......:f n i:s.i. r:..i:      •     -'v:• }.:.            w
                                                                                                                                                                                                                                                                                                              .;.:y;'~'                       •y.~.
~;v;                              .               ' ... 't~t~...                                       { ...{ti     nt....         .       ... ,..,.::::.. .^.v:v,:..f
                                                                                                                                                              ...,v,:
                                                                                                                                                               ..Y :.:o-..     r.~3...:i~   . .•.:,,,.nr..nAy..
                                                                                                                                                                                                             .: }n.   }rnr~•::•F•.ao.
                                                                                                                                                                                                                                 v.i.n:..
   : :.
      :.. . :.....             eI.   tV~
                            ...:........F~...   ..~Stt~
                                             :. .::'            .
                                                                  . . r.:
                                                                   .....      ...F..:....
                                                                               -
                                                                            .)•:..   :......~   -+...
                                                                                                   .:..kv   :   x:
                                                                                                            :.:.,.. : .....:     .t~~}.~.:.:
                                                                                                                       ,... .:...:           ........ :.,•r:.•.
                                                                                                                                                          .Y.,::...,,,t::
                                                                                                                                                                      .......  ~,,.'.;..:.:.J:....::;•.
                                                                                                                                                                                      ...... :..... .n '.,m1
                                                                                                                                                                                       ....,{..........                    ,- $f.;v
                                                                                                                                                                                                               . :}w.,.{.::::.
                                                                                                                                                                                                                    k-t\•..Olf          ..: J~it~~~~9}a: i:~{C+'Y
                                                                                                                                                                                                                                      ..~
                                                                                                                                                                                                             :;<;::,..::.?":ar'••i:xay,:}..•.•..r:~:::,.^                     :S?;<.;. S::m:ih~..r Y.r.                                     ~»~
                   ..                                          .. »r>•}.,.:                                             :. .          .,: ": •'                 .                                                         c                                    .::...........;`:•t?.:i:%.::       r:.::,.rk:.fxJ.r•::~::....               ::.o:oa: r
::.       .
    ::.,.. ~-.-...::::m-.......:.
  ~....,:..
               .. ~ :.: :.. . ....
         .. . s. ... . ..
                                         ....
                                   ~ :::!::~.~::.:::'~:
                          q~;.. ... '...
                                                           . .a::.:...}:.,}..
                                                         :+}+Y.
                                                          .n .....
                                                 . ... ,~(~                .n,'-.
                                                                     . .,: >~
                                                                    },       .,>.
                                                                              .    ~.i..ri•iiw~i:.:'..x.}-:+•::::::
                                                                                   ....   ...... 3....n      .v.       •...v: ~ .:'.t:::i~.
                                                                                                             :{.yt::::~•~. t..' .:.:.....
                                                                                                                                                         ~:._: ........ :' 4. ;  . :..a.a
                                                                                                                                                                            :....{
                                                                                                                                                                               ..:vi     .iii:~}kki:i:i•:  ,::\•: :A`v:i:                                           .t :M1:7`+i.i,if,'r
                                                                                                                                                                                                                                                                                    rSYf. •'S4::;12         :v;y}.. ;Ca .x~}':a.~z>
                                                                                                                                                                                                                                                                                                     ,v;r.2Y-:                                  ~
     ~y                .:
                       ,~-,.           ': ........
                                                 . ,.
                                                         ...:  .::::..:
                                                             .,::::::td%;;    ..::.,.
                                                                             ::::::::.;:: •`.•k1.;
                                                                                                 ...,r~`. ;^
                                                                                                          ..r..                 n;...!:.}::;.:.   vnx4:.:    .,"
                                                                                                                                        .: .... .v<rs~xY;:a..::)
                                                                                                                                                     .. ..,.,Y::C::.:               •...t.;
                                                                                                                                                                         . ..:;::; ~:       ,.                      n.v?.`.Y::.}jG̀"v,}?:::t::'::;::5:::::;:::;::!::i'.:
                                                                                                                                                                                                                                   `Y:;`.t                                             a:~:ts::.. ?..; .C.,v%, .:f:Y
                                                                                                                                                                                                                                                                                                                r..Y:.t'' : Cs.,
                                                                                                                                                                                                                                                                                                                  v: if ,a:•'   v
                                                                                                                                                                                                                                                                                                                                .R             {•baa
 ..:.............. .:.........                ..
                                              ~r.Ez  rl.,.  3:.,:
                                                 ~:~:::.,~5}Y.f{.
                                                  ......:...:.      ...;: i  :..a::#}}w•
                                                                     ;.qiv;:Y,.6..:
                                                                         :....        ,.;.v....{]l.:vrd?.:::
                                                                                    .:.......:...,.:::......
                                                                                                              .in~::::
                                                                                                              ..:.:.
                                                                                                              :
                                                                                                                      ~y~BtLI.~.:.:
                                                                                                                ...v.:l.......  ....
                                                                                                                                 ...s.
                               .. .......................:.,w::...r.».:...x•.r..!.ia..::,:.n....:..::.::.:. .~...t:,.;-:.-:.:.......:   . y..,.:..:}:ix:...,.-,..
                                                                                                                                       ::t•'.:•
                                                                                                                                              ..~.. :                .5':'.:
                                                                                                                                                      ....:::......:.. '.      ..#n~•
                                                                                                                                                                          ``'%'•     .3,:       ..r.      . t?Vr,'~z:~.~z'...~1
                                                                                                                                                                                       •'tt.ti.<r:~:J;:~;R''<' }.y,
                                                                                                                                                                                                 a:<:: n:$.~...':'.S-~;.:::}..:•#:.v.:n."!'
                                                                                                                                                                                                             ,.(..
                                                                                                                                                                                                                                              ~j'~
                                                                                                                                                                                                                                                   Q;aYi! Ft ~ryszt'~                            ,.
                                                                                                                                                                                                                                           :.: :.:.: :: . ...; .. ..t(`x]:iL'~:e:'3 ,.•t:R~..i....~:~::..~:.Y2:.%
                                                                                                                                                     .,.,.::.~: ..... ~~:.....:'o.:.+,.............r.....,,.......:......,.......................:.,..:3.'
                                                                                                                                                                                                                                                                                                                      n.ì•.u•xY.:..
                                                                                                                                                                                                                                                                                                                    :HL,':   ~''::a~w.
                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                    ..a
                                                                                                                                                                                                                                                                                                                             :x,::................,.$
 ...::. . : :: ' :::::. .:.: :..:     ...... v:;. ....:.  :.... .: ...,.......:::.y.                                  ....:ir:-'.':....}
 J~    : .::: .:.5' ...
  .:........:.                   .:.:.~.v.:;'        '                       ••• :~ ...~::: ;r•:•:
                                                                                          :.::n..i"xt?-0:-'YY
                                                                                                  .                                •
                                                                                                                                   ~ ,•: A~::srx::.:~w
                                                                                                                     . .x•R.'tY. •e.•. +.:      .. {.4Fv
                                                                                                                                                   .                      x'+.f{i..}":33:"n+::i:]i:}3':Y}:'.:':li:~'^.::                                   w:%:.. ..            '.t"n•+..: .
                                                                                                                                                                                                                                                                                        .a:'.v,•:?•i::i::. '     :;.:h:^: O
p~~                   . :..:.......
              . e•... ...
                               ..:..........
                                .. . ......
                                         : x,...ti^..f:'v:'}:'~:.i.iJ
                                                 . ......
                                              vxn,..   ..ry
                                                          R. :...k.      +- a}.,                       r .. .Y-. .•'~#x,                                      r% .'.1-%S..{
                                                                                                                                                                  J.. ,     ~: }:: . }....ra ;}.vr'.•.^:]}. •                                                 : --2.*t:£:: ]t £..}.'' ,^£^\:AS:...tC+::.}.
                                                                                                                                                            .: ..:..r.tv:.::?.v:. ~.at..,i' .~ ..S.v:'
      .      ~                            x..       ..:.,...     v,,.......<....        m....:.•...f...£............r.:.+.~s......:+i:£?"......::?}:FnN......v..,.
1~1.'~iiF.~t'>;3~
   .:. .... ,7. .:.~
..........            . .;:~~~t~1,~.
                                         v:...ii}-
                                                 ..~] vv!+
                         . ...:.::.:.....:.:.,•.,::,:,......
                                   ..........:...:
                                                              x{`}.v.Sr:,.{:.-
                                                                :.... s... -.}l.Y~:
                                                                                    #: .....
                                                                                   :}.   .,..Y.
                                                                            '>.: .:~:.ta..
                                                                                         ~:r,,..
                                                                                                 ....5. ...,,:.
                                                                                              ...,~:..:     . .:..b
                                                                                                           .,~.:.
                                                                                                                 ~ . ...$....it::
                                                                                                                                r:,:,::vn?.
                                                                                                                       ,,.;..~::....    •:+#r . ~.K:iv:.v..£,                                          :•v w
                                                                                                                                         ::r.+~+. ::...,.:.:.:,.ir,,:...:::}}vu•:ir}::.t.t.,..:•.itt::S.
                                                                                                                                                      ,...,..,.      ...
                                                                                                                                                                                                               .:::
                                                                                                                                                                                                            .x..
                                                                                                                                                                                                              .,..,   :'x:;
                                                                                                                                                                                                                         n    ~~~.'~~ r       ~y '~$':             ~.S•   .i,~
                                                                                                                                                                                                                                                      ,;i:s;'~;:.F.:i6t.,i:+:
                                                                                                                                                                                                                                                                     ..,. ... ,. ~.         ..«.;f.,C%:b.x.+:k
                                                                                                                                                                                                                                                                                         . $:
                                                                                                                                                                                                                                                                                    4:%w.S.....tc+             +c.
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                             o-0.r.$r.'
                                                                                                                  . r.:.,,.:.                                                              .,:...                                                                                      ...!.   .
:..:..~:..:....                                            ,. ...::.k
                                                                .                      ... : ...
                                                                                  .r.....•:..:v8x.,•.:.~.:..,..£•.,.
                                                                                                             .:.......                                                                                                                       .i!;}~$:?::•3Y.';3,..:~r
                                                                                                                                                                     ,.:....:.:{:?ri}ii:i{::i:.........:n.v.E....{.-0%?+F%~:~?'n~:>:..~~.::.....:.. ....{:n..v.x:~i:~^   xv:tii;?} a..:i:v.}...r..F. ..'?'.':~.Ki.+i.•r.
....                  .. . .. .. :::::. . :..::::.~ ............... ....... ....-
                                                                             .: ...,...t                                                                                        ... .                      ..i.:: \.. .:... tf:
  . . . ..... . ...... . ..
}r}•.L:?::'::::~:':':.::~:'.::~:?~:::                       ..........
                                            . . . . . . ...:. . . . . . ...:..v.r.                 Y . : , ::,::... :.::
                                                                                                                         ~;}...:: .:..:~:~::.:~.;.{., :.w:v.+r':. ?~:....
                                                                                                                    ~ .: : .. :........
                                                                                                                               .... ..........   :.:.;:.....:v:}
                                                                                                                                                     ...            .::.  ..: ,.:,>ti.:+::??;::
                                                                                                                                                           ..... . ...:::..:.:.                 ;.. .....
                                                                                                                                                                                                 ..~.. ....v.                     :.} }: ' ii>:::2:::
                                                                                                                                                                                                                    '~^v.... :n. .:.~ i`s:i..
                                                                                       . :ir:?tt::'-0:i:                                                                              .f.:.                  :...Rnx:}:,
                              .       ..                                            ;.:..v...;v
                                                                           . . :. ::.?
                                                                                  ..?;^'`+t%.  ,.,:.:.v.
                                                                                                     .t......      - .,-;.).v           . . . .r.r.
                                                                                                                                     ~....:~           . ......                  ,.:{.:
                                                                                                                                                                      . ?:t:':.~::      .:r:Y:'                  :^r..                          t:...~::..~"        '':'~}:Y:Y2':}::::':•'.:.'.:n~::::vw:..:}~£tri~`.t...+
                                                                                                                                                                                                                                                                                                                   £.:: -::"'r ~vi~':n,^t?'~'
                                                                                                                                                                                                                                                                                                                                           :.-
     ~~~t~'~t7 ~~.:~.t:t~:l~tG~t'~ :J~~fl~ ~                           ~                                                                                                                                   '
~~.
 . ... ........ .::.::...      :::....::
                                   ,,      . :..........~:.
                                       ......
                                         .. ...                ...... ...,~....r.i-0..a..
                                                     :..... .,.,
                                                   ....sr.,::.i.}i.~t.a::<.                    +%.
                                                                                       r.:s..?I. . .:•F ;'{.:'.:~;~~3~la,
                                                                                                            ..:..:.....                                                                          :...::...::.:..~               'Y>::,.          9Tt~~a~dlTF      ~'?.;S"t~ < .r:%%;           :                     s.a~s        ~~G.
 ..,r.                              ,......::  ..,..
                                                  ..:......r.::..                                                                                          ...a:v..~:.....•
                                                                                                                                                        ..r.r.....5.4.)..,..:f'::;•:F::~                            52.::..::.:::::w~F                                                       :,t '
                                                                                                                                                                                                                                                   .....:.... ...........`F:'ft:~}::::t++.,~4."•t+"      „ L.., r ' te•i{i 2
Envelope Sent                                                                                                       Hast:edlEncrypted                                                                                               3r't;/2017 9:56:08 AM
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 31 of 87
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 32 of 87
.F.IE:ctronic Record :3nci Signature t7icsClosurc c:reats:d on: 12/30/20 ,e~ F;:so:o~ ,~ar~
partir; ayrQed to: Nlarr Comer. Katie 8aker




              ~~•i1l;CTRONIC Rt<:CORD AND S>ltaNA TURF DISCLOSURE
              Exxcits. IV1.obii Corpi>rr7.tion (FxxonMobiJ)           taset the [)ocuSifyt.i servici; to coilt;c;t si.gnatiirt,s,
              enclor5ements. and ttpprovals f'ot, corportite purpose.s. Docu:iien may be tase.d bv I✓ xxi;nMoLif to
              condt.lc.t co7-jorate busi.nt,s5 c;nclor•setrle.nt.s an.il approvr3is or ti} ;;atlu;r c:lectronic sigrlalltres frorn
              3iYI pclTtli:s for 17Us7n>;sS plllpoSt,ti. PfeilSC rt;ad tlle inlol't71atlo❑ I?elolv tlnd if you ,_an ac.cess thiiy
              inforntirtlon Clectrf.)rl.li:illly tt) y'f?ttr sat75faction ancl .agri'.e tO t11eSe tErins i).nd C'olldillofts, I31ease
              confirm your agrect7icnt by clickitig the 'l a~rce' l~ittton.
              .=~a;l~notivlerl;;i~~~; Yvz.ar ac:eess art+~ a~cinsent t4p receive riiaterials eflec.trunf€:ally-
              13y c.heckit:g the 'l at;ree' bo;r, I conf'i.rm t.ha.t:

                  0    1 can access at7d read tllis Flectronic f.'(MSl?lti`T'I'C) I;LEC'I`Rm1C f:1:;C:E'sl1''I' i)p,
                       1~.LECi';Z13N1.C. REC'URD nND SICiNA'C'UI2I: DiSCLOSUitf=:S document; ancl
                  m Z can print ;,n pciper t.ile clisc.losure o.r save or sc,ncE the clisc loSUrC: t() <i pla.c:c; w,icsre. I cat)
                       print it. ~or futurc ref'e,••encc.
                  ° I a.rn autktorizixl to cio t}tc specific typc ot work (rtpprovc. anc9orx;, etc.) in t}lc c.oun.try
                       wliere I am pliy:+ically locate.r}            llsin; DocuSign
              Getging paper s:sspies
              Y oil ivilI 1721ve the abitity to ilirwnload itncl lrirnt iloclitllt;l]t8 LVe St;11CI tCl Viirt Ihf.'()lIl'. h (he f)ocl.lSign
              systet-ii dct.ring anii                                    thc docurnont.
              1-;<osc t.o iojatact: F xXsb>CI IN{U1piI Cf3r1)tDriitit➢n :
              I ol' ctrtail addlc.ss c.hangcs o:• if yc.}u ]zati'C C]u; siion t; about a documcnt yoU 1'l'cl.ivC pl ca.5e contac.t
              the send.ing Fxxon.Nlcibil I3cIsirtess or:,tani.i.t:li.ott.

              f. l lEucot:MoLi1 and/or L xxonNlohil AtT'iliates metln (a.) Ex:rot: ti9obil Corporation or any pv-e.nt of' L:.txon iGlobil
              C.otporation. (b) any comp<ury or pm-tn:,rship in «hich Lxxon iVloril i:orparation or anv p,t-elit ot LXx(:n N        .ltotJtl
              Coipot-ation tiow c3r hereatter, tlirectll' or indirectly ( i) owns or (') controls, more. than tiftv pet- cei7 t (SrJ%) of the
              owner,hip interest ha;itzg the right to v,.;te or appoi;tt its i4irectors or functional ectuiv31ent, ("Atriliatec! Compan; ")
              tua(I (c) any joint venture in which Exxon Mob:.t Ci,rpor:tions, an}' perent of I=,xron Mobil Corhoration or an
              Af[iliated c:omPany has day te aay oherr+tional camtt-ol.
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 33 of 87



                   2019-67421 / Courta 129
         Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 34 of 87

•   ',                                                                                                   ,8/2212019 4:35 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 36202476
                                    2019-58891 / Court: 165                                                 By: Nelson Cuero
                                                                                                  Filed: 8/22/2019 4:35 PM

                                     CAUSE N0.

          FRANCISCO MALDONADO,                      §          IN THE DISTRICT COURT
                                                    §
                 Plaintiff,                        §
                                                    §                                    4
          vs.                                      §                JUDICI~ DISTRICT
                                                                                    ..;.;:'
                                                                                         `:
          XTO ENERGY, INC. and MEC
                                                                              :r.
          SERVICES, LLC,
                      .                            §                      :~~~
                                                                    11   ,'


                 Defendants.                       §           H ' .~;'~S COUN'I'Y, TEXAS
                                                                ~..,,✓~
                    PLAINTIFF'S ORIGINAL PETITION, aVIRY DEIVIAND,
                                   AND REQUEST FOR DISCI &URES

                                       Ci,,-., AT:
         TO THE HONORABLE JUDGE OF SAIDp,~~:

                COMES NOW, Francisco Maldona,4 'Plaintiff') and files this Original

         Petition, Jury Demand, and Reque t;`~i
                                           .. Disclosure against Defendants XTO

         Energy, Inc. and MEC Services, IiiC (collectively "Defendants") and alleges as

         follows:                         ,


                Plaintiff Maldonaclo ~o' ntracted coccidioidomycosis, a disease also known

         as "Valley Fever,"„~.w4
                               -16 performing work for Defendants in Texas and New

         Mexico. Coccidjo:i~~smycosis is an infection caused by the fungits Coccidioides.
                            ✓,`:
                         ~ `


         As a result o~~~~aintiffs particularly severe infection, Plaintiff Maldonado has
                      ~~.,

         lost his~~ht eye and appears to have aged several years over an incredibly

         short time-period due to the severity of his infection. The progression of

         Plaintiff Maldonado's disease is virtually impossible to describe in words. For

         this reason, these images are included for illustration:

         PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND                                             PAGE 1
         AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 35 of 87




          Francisco Maldonado while working prior to the infection:




                                                                                ,r~:,y •+


                                                                              ~ J?
         Francisco Maldonado during the progressio 'of the infection:




                                            ~: •.
                                          rL~ Francisco Maldonado today:
                                          .•..
                               ti.L.J.•             ~~~~~~~~~~~~~~~~~~~~~~~
                         t••

                 .~ ~r•5~.,


             ~
        ~i




PLAINTIFF'S ORIGINAL PETITION, JURY DEVIAND                                                 PAGE 2
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 36 of 87




        Francisco Maldonado developed a particularly serve form of the disease

through his excavation work. As a result of the foreseeable, preventable

infection he contracted during his excavation work for Defendants, he is

permanently disfigured due to the loss of his eye an d some of thelToii6s around
                                                                  ~• . ~;
his mouth. Plaintiff spent months in the hospital, and willr~<.elu-ire additional

medical attention related to the infection for the remaind,k,bf his life.

       This horrific tragedy was entirely preventable efendants knew and

should have known of the risks of contracting VaL~~.~ Fever, which is k.nown in

some instances can be so severe as to causei
                                           ;.-...    anent impairment, and even

death. Defendants nevertheless intentioinAlly and with reckless disregard

failed to take adequate precautions        bvicie sufficient warnings, appropriate

training, and failed to provide pr"~r protective gear to Plaintiff, which would

have prevented his perman. l;:zlisfigurement and impairment.
                                  ~.. ~


                           ~I,~:COVERY    CONTROL PLAN
                             "> .
       1.      Plaintifl41ntends to conduct discovery under Level 3 of Texas Rule
                     -:~
                   c.~ U
of Civil Procedu~~e
              . ~-:.. _. 190.4.


                            AMOLTNT IN CONTROVERSY

       2.      As required by Texas Rule of Civil Proceclure 47, Plaintif.f states

that he is seeking monetary relief of over $1,000,000.00.



PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND                                  PAGE 3
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 37 of 87




                                         III.
                                       PARTIES

       3.     Plaintiff Francisco Maldonado is an individual residing in Clint,

Texas. The last t.hree digits of Mr. Mal(lonado's social sectrity number are 740,
                                                                              :,, .
                                                                        rN'     ,

and the last three digits of his driver's license number are 777.^~t~`'

       4.     Defendant YTO Energy, Inc. is a Delaware coq),Q~'ation authorized

to do business in the State of Texas and whose princip          lace of business is in

Spring, Texas. Defendant XTO Energy, Inc. may served with process by
                                             ,
                                             ~..


serving it.s registered agent, Corporation Servico0ompany d/b/a CSC-Lawyers
                                                         ,~.,
                                                      ~;•:)~>
                                                  / ;~r.:•.
Incorporating Service Company at 211 E. .'Nfi Street, Suite 620, Austin, TX

78701, or wherever it may be found.
                                       , V~
       5.    Defendant MEC Seivis,
                            ...    LLC is a foreign limited liability
                                    ~ ~•>
company doing business in the,;., tate of Texas and does not have a designated

agent of service in Texasendant
                          ,;
                                MEC Services, LLC may be served with

process through the TAXas Secretary of State through its registered agent,
                             \`

Mark Comer, 3791'rSAthern Blvd., Suite 260, Rio Rancho, New Mexico 87124.
                       •a
                   '                        IV.

                            JURISDICTION AND VENUE

      6.     Venue is proper in Harris County pursuant to Tex. Civ. Prac. &

Rem. Code § 15.002 because Harris County is where Defendant XTO Energy,

Inc. maintains its principal office.


PLAII!'TIFF'S ORIGINAL PETITION, JURY DEiNIAND                                        PAGE 4
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 38 of 87




       7.    The Court has subject matter jurisdiction because the amount in

controversy exceeds the minimum jurisdictional limits of Harris County

District Cotirts.

      8.     The Court has per:sonal juriscliction over Defendant ~ O Energy,

Inc. because it is a resident of Texas and it committed tort~`r ~vhich are the

subject of this suit, in whole or in part in Texas.

      9.     The Court has pe.rsonal jurisdiction over I?eknclant MEC Services,

LLC because MEC Services, LLC purposely avail itself of the privileges and
                                                  ~~ va
                                                 r~~• `

benefits of conducting business in Texas an .400
                                             ,...     mmitted torts, which are the

subject of this suit, in whole or in part in `I~`Ras.
                                             C.~.




                                    STATEME$;T OF FACTS

      10.    To the extent not ir~consistent herewith, Plaintiff incorporates b,y

reference all of the above,~u~~~ and paragraphs as if set forth fully herein.
                                    ~~J))




      11.    From appxlqximately August 2018 to January 2019, Plaintiff
                          ;-. ..-
Francisco MaldonW'o was doing construction and excavation work for
                     .,,
                ~"   ~N
Defendants in ~'''kas and New Mexico.

      12. ~,
           ,-While performing work for Defendants, Plaintiff was exposed to

the soil organism Coccidioides and contracted Valley Fever.

      13.    The area where Plairitiff was working is endeinic for Vallev Fever.




PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND                                 PAGE 5
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 39 of 87




      14,      Defendants knew of the risks of contracting Valley Fever and knew

 that Coccidioides fungus was found or could reasonably be expect:ed to be found

in the area Plaintiff was working and was eYposed to Coccidioides fungus.
                                                                       1. 1 _,
      15.      Defendants failed to provide Plaintiff with the px•op~~^ ~rotective
                                                                        ccys`'
                                                                   .^,-:..~: •
equipment to protect Plaintiff from Coccidioides.

      16.      Defendants failed to use best practices to ~f'
                                                          ~. ,ect Plaintiff from
Coccidioides in an area Defendants knew Coccidioide ere endemic.
                                                         r._


      17.      Defendants failed to provi.de proper z, ety training or warnings

about the risks of exposure to Coccidioi~W'~ungus, and to disclose the
                                                 .;'V
possibility of contracting a severe case o~:
                                          f.r 66cidioidoinycosis.
                                          ,~
                                           ~~~
      18.      Defendant XTO require r(]~. ,;~dEC Services to comply with its safety

regulations, and those safety regtl~ations increased the probability of Plaintiffs

harm, and Defendant XTQ~iled
                       ~..   to appropriately investigate, screen, or
                                ~.. ~
supervise MEC to ensur~",that Plaintiffs harm would not occur.

      19.      As a res'd.f..>` Plaintiff has stiffered and will continue to suffer
                      ~~...J~

serious and de4il~ating injuries and damages.

      20       r,~aintiff has endured nionths in a hospital and has undergone
            i^.`J•


multipl~~geries due to the infection which caused the removal of his right

eye and portions of his jaw.




PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND                                       PAGE 6
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 40 of 87




       21.   Plaintiff Francisco Maldonado must now be fed through a tube.

 His medical care as a result of his irifection is ariticipated to continue for the

reniainder of his lif'etime.

                                          VI .
                                   CAUSES OF ACTION
                                                                                              '•'`.~--
A. Negligence
                                                                                         ~~:'•,,
                                                                                         , •;:,
       22.   To the extent not inconsistent herewith, p1~iritiff incorporates by

reference all of the above facts and paragraphs as ifUt forth fully herein.

       23.   Defendants had a duty to exercise o '                                  ary care, that is, to do what
                                                                             ...
                                                                        ~`._ ....
a person of ordinary prudence would have ~one under the same or similar

circumstances.                                                   ..
                                                               ;;,•!
                                                          `,,.̀~• ~v.
       24.   Defendants breached,tlil'`sVduty by, among other things; engaging
                                                ,~:~ •>
in the following intentional ac~~~ and omissions, without just cause or excuse,
                                            '
                                        ~
that were reasonably expe~~ to result in the injuries siiffered by Plaintiff:
                                ..J,'
             a.         Failk_'
                             ~~..;to provide proper safety equipnient;

             b.      11- F'a~'ling
                         ~..
                                   to warn about the dangers of Coccidioides;
                  C 1J-i`~~,

             c:!~:'F'ailing
             ~              to properly investigate; screen, or supervise
             -.~.. subcontractors;

             d.         Failing to provide prope.r safetv training;

             e.         Failing to implement appropriate control measures; and

             f.         Failing to have proper policies and procedures in place
                        regarding safety, including policies and procedures related
                        to Coccidioides and/or Valley Fever.

PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND                                                                PAGE 7
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 41 of 87




      25.   Defendants expected the foregoing acts and omissions to result in

 the injuries suffered by Plaintiff and/or utterly disregarded the consequences.




                                                               ""




PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND                               PAGE 8
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 42 of 87




       26.    Defendants are jointly and severally responsible for the acts and/or

omissions of its respective agents, employees, servants, ostensible agerits,
                                      I

and/or representatives through the theories of employment, agenc,y,

res p            p
    ortdeaf, su, e~~i.or,   ostensiblea gency, a pparent agency, actual ag~6cy,
                                                                           1    and/or
                                                                      ;. (:/r ,
                                                                       .:,..
                                                                     i-• ~:,
other agency and/or vicarious responsibility principles.             •~''

       27.    Defendants' acts and omissions described;y~i~ein proximately

caused Plaintiff to suffer serious injury and damages,'i~~luding but not limited

to past and future pain and suffering; past andr;.~.
                                                 *Are mental. anguish; past
                                                         C~y r.
and future medical, pharmaceutical, lif~^ -re, therapy, and treatment
                                                 F(~ .
expenses; past and future lost earningea'Aacity; past and future lost income;

past and fiiture loss of enjoyment               past and future disfigurement; and

past and future physical impair.j&.nt. In addition to each of these damages,
                                          ~.

Plaintiff also seeks prejud~~E~nt and post-judgment interest as well as all
                           :

compensable court costs t,
                              ~.,,.
                               ,
                                             VII .
                                          I)AMAGES

       28.    Tpo~     extent not inconsistent herewith, Plaintiff incorporates by
              ; ~>>
reference a~I
           ; ,of the above facts and paragraphs as if set forth fully herein.

      29.~ As a consequence of Defendants' wrongful conduct described

herein, Plaintiff has suffered actual, compensatory, consequential, and special

damages, including but not limited to the following: past and fLiture pain and


PLAIl1'TIFF'S ORIGINAL PETITION, JURY DEMAND                                      PAGE I
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 43 of 87




suffering; past and future mental aiiguisb; past and futtire medical,

pharmaceutical, life care, therapy, and treatment expenses; past and fiititre

lost earning capacity; past and future lost income; past and ftiture loss of
                                                                   r"' 11
enjoyment of life; past and fiiture disfigui-ement; and past and futuiV physical

impairment. Plaintiff seeks damages in an aniount within the'      ''
                                                            '~ J`urisdictional

limits of this Court.

                                      Vill.
                                  JURY DEMAND

      30.     Plaintiff demands a J'ury trial and te. ers the appropriate fee with

this petition.



                         CONDITIONa,;PRECEDENT

      31      All conditions   precel. t to Plaintiffs claims for relief have been

performed or have occurred,.~,
                             ,53"--!

                                          X.
                        "
                        -QUEST FOR DISCLOSURE
      32.     Under',TVKas Rule of Civil Procedure 194, Plaintiff requests that

Defeindants di~ se, within        50   days of the service of this request, the

informatio~      material described in Rule 194.2.




PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND                                 PAGE 10
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 44 of 87




                                          XI.
                                       PRAYER
      33.       For these 1•easons, Plaintiff asks that the court issue citation for

Defendants to appear and answer, and that Plaintiff be awardedr I judgment
                                                                                           ,.v

against Defendants fot• the following:
                                                                            ~-'. . .,...
      1)    Past and future pain and suffering;                              J
                                                                   •q,
                                                                  c~ ':•,

      2)    Past and future mental anguish;

      3)    Past and future medical pharmaceutic~jf- life care, therapy, and
             treatment expenses;
                                                       ,lr•=Ji'
                                                           ,
      4)    Past and future lost earning cap iG~;

      5)    Past and future lost income;

      6)    Past and future loss of e           ent of life;
                                        ..,,
      7)    Past and future disfigui:ement;

      8)    Past and futule gkyblcal impairment;
                             ~~- ;.,
      9)        All other eco,po~iic damages allowed by law;

      10) Exemplai;y::- mages;

      11) Prej id~~~nent and post-judgment interest at the maximum rate
              .lo
           a~~able by law;
            u.~.

      12)~~.t~sts
             °       of Court; and
       '~.. ~
      1`3)~ All other relief to which Plaintiff may be justly entitled, at law or in
             equity.

DATED the 22nd day of August, 2019.



PLAINT[FF'S ORIGINAL PETITION, JURY DEMAND                                                       PAGE 11
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 45 of 87




                                           Respectfully submittecl,

                                           /s/ Clar•r:sfopher S. Ham,illorr.
                                           Cliristopher S. Hamilton
                                           State Bar No. 24046013
                                           chamilton «;hamiltonwingo_~ xi'
                                           Stephen T. Blackburn       ; ._ji"
                                           State Bar No. 24043555*-~;:~`V
                                           sblackburn@hamilton,w"I'bgo.com
                                           Ray T. Khirallah, Jr;";~'
                                           State Bar No. 24     091
                                           rkhirallah@harr iItonwingo. com
                                           Andi•ea L. Fit i rald
                                           State Bar .,.24081982
                                           afitzger    .liamiltonwingo.com
                                                     %
                                           HAMIL'FON WINGO LLP
                                                     Paul Street, Suite 3300
                                                  Texas 75201
                                          < = Aephone: (214) 234-7900
                                            acsiniile: (214) 234-7300


                               •~~c~:~~    ATTORNL~ YS FOR PLAINTIFF
                               ...
                           ,     ,•~




                    A
                    7 •~

                u~, ?
            ~~~
          ~~
          r
           \a




PLAINTIFF'S ORIGINAL PETITI.ON, JURY DEMAND                                     PAGE 12
AND REQUEST FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 46 of 87



                   2019-67421 / Court: 129




                                               ~


                                        r,
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 47 of 87


rmxxon Mobil C*rP*ration                                       shannnn E. Gals
22777 Springwwds Vglage Pa6way                                         Lidgatiori
NI..49.271
Spiing, Texas 77389
832.624 1523 Teclephare
261.353 2164 Facs~riio'e



                                                               E*Q0 "InMobil.


Septem6er 13, 2019

Via Email:
and            €narkcqmeft)gmail.com
Via UPS Overnighi Delivery
Mark Comer
M,E,C, Servir-esI
522 W. Mer.mod Street #721
Cadsbad, New. Mexico 88220

Dear Mr. Comer.,

  , Cause- NO. 201945.8891:; Francisco Pdatdonado v. XTO Energy, Inc. and MEC Services,
Re.
LLC, in the 165th Judiciai District Court, Harris County, Texas

Doar Mr.. Cbmar:

On. Augqst 26, 2019, XTO Energy Inc., an ExxonMobil sub-sidiary, (xXTO") received a Petition
riled by Mr. Francis.co Maldonado. ("Mr, Maldonado') in the 105tti Judicial: District Court, in Harris
County, Texas (the Watter"). We understaod that Mr. Maidonadb is alleging he contracted
coccidioid.omycosis, or AValley 5ever," while performing excavation work in Texas and New
Mexico for MEC Sem'Ges,LLC(*MEG") and XTO. A copy of the Petitiori is enclosed for your ease
of reference (Attachment 1'),

This Ma"er is subject to MEC's indemnificadon obligations as a Contractor underlhe Master
Service. Agreement which was execiited by the partiOs effective. on March.8, 2017(the "MSA'or
"Agreement"). Acopy
                  ' of the NISA is also enclosed for your ease of reference (Attachment 2)..
Under the Agreeinent, MEC agreed to:

       release, defencf, indemnify and hold the XTO Group harmless from and
       against any and all c1a;ms, demands, and causes of action of every kind and
       character (including vvithout limitation, fides, penalties, remedial obligations, court
       costs and reasoneb.le atiomeys' fees, including attomeys' fees incurred in the
       e nforcemeht of this indemnity) (collectively, the 1ndemnifiable Claims') atising
       outof, without limitation, any physical or mentat injury, illness andf'Ordeath of
       any one oi- more rnembers.of the Contractor Group.... In any manner incident
       -to, connected with or arising out of the performance of the Work.. MSA,
       Section 10.1.11.
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 48 of 87


Mr. Mark Comer
Sept.ember 13, 2019
P'age 2


The, XTO Group is specifically defined to include XTO Energy Inc. as a. pa.rty entitled to protection
under this Agreement. See MSA, Sectiori 2.8, Accordingly, ~O hereby. reqkjests that MEC
assume the defense of XTOand agree to indemnify XTO for any.liability that may result from the
Matter.

  Upori receipt of this letter, please notifv me in writing, as to whether MEC will assume and condutt
 the defe.nse of this Matter and [ndeniiil'fy XTO for any liability that may result. Additionally, the
  MSA. required the XTO Grotip to. be narned as an additional insured under MEC's general liability
i.nsurance and/or um.brella excess liablky insurance policies. See MSA, Section 10.1.3. XTO
 therefore reqijests thatyou put your irisurance carrieron notice of t'ho Matter as soon as possible.,
 i -fyou have not done so already.

If you, have any questions or:concems, please db not hesitate to contact me.

Sincerely,



Shappan E. Poss

Enclosures

Cc,.   Arthtir J. Gallagher & Co. Via Email debbig are ridana-'— --m and (JPS Ove might Delivery
       Attn: Debbie Aranda
       Six Desta Dr., Ste-5900
       Midland, Texas 79705
       W/enclosures
   Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 49 of 87




                                                                                                                                                                     rsaFl! a' ALL
                                                                                                                                   a ranarritisl Nurrsber: 20297100.
Notice' of Service of Process                                                                                                           D$>,~



Pettnary CorE9ac#:                  Ma:fhasv T. SNqnley - N9.48.301
                                    Eaxort Wb'sE i:,orpvratior=,
                                    227""r"~' Sprirt ~rrsods VilEagR P kw~~Y
                                    S~rirtg,'~;~ 7~38y-1425
E3mctsonEo copy Prutridad trg:                                I{amn Cunnfngham fd9.48.299

Ees9€4y:                                                     3il"O ErT':• y'n+".
                                                             E:;911y 3C}    urr,ber 1737E44
Er3tity Stsmi;                                               itT"O t=n$rgy fnc .
T'3fe rja Act:iQcr:                                          Francism Maidor?at{o vs. X'1'O >wr:ergy, fnc,
Dvriuer3enits, Type:                                         iritatilonrpet:iian
Natraee r31 Ac`lkorr:                                        r t;rsa37a1 lt1js'ry
CmAl#,giofF&y:                                               Ha. rris Ct];tnty Dfatri+:t Ct)3_tr', TX
Om; fie4orerece No:                                          201958691
Jur9sdict';arr %rued:                                       1 eX<ss
fs3atg Saraord on CaC:                                       081261,2e19
Answea rsr ApprrarancE; Due:                                 20 Ui:ys
OrEg3naE#y Sa¢vee€ on:                                       C. s G
HOsu Server#,                                                Personc9 Servace
Sertder iii9arrnaiian;                                      ChftinpN~r S. H>~miftEsn
                                                             29 4-s34-7tGf!

1f11ptYF1a910Ef1 COr)18iirs3d p3Z ihIS tfaYi$i3311.4a1 ?+J.'i?t iS i63r.Ft`SY3E[f k?GC3?Elg, lSDiiEfCi3tlpr! aftd 4frfYdBd($Sr1g 1i7E al`taCt7Kd C{OCrl:mYlt~S;. It doP.s Eit)t
cnrrstitute a legaE GpinEGn. lhe rsr.ipiafit is. Paspansible fQr                            fhe ririctiments and taking agproprFale actior.

                                      7'o avot# pmentlsl e@etaY, p!eaae do raot scns9 your respanse! 3:a CSC
                        259 Li3iSa Falis Nue. W:trrFing,ozrt, Delawara 1, 9008•W74 (MS) ~9i?•2.Bt#'2. ; sop.@c.scglnt.+ai.:.orr:




                                                                                                                               Acdll£h;9DCI1t I
   Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 50 of 87




                                                            CAU~E NO. 201958891
;`.4F1' OF P~ w9DdNG E'RO? t..'fr~,"! B°f K.T

                                                .......             ~~~'~'T' ~~?: $~8~i~ '~'~d.c~~:~~i~i.F~Tt:4; 73~Z2  595~
                                                                                                                     ..:....~..._.._...   -- --
Pl~sE~sf~                                                                                     CaE `~
Nf.6,tDONADO.i F*MNUSCO                                                                       ltxiiCaat T.14Saict CcxEat of
V.s.                                                                                          Hards CvusE ty, '1°c:¢as
Def, aFdstnt:                                                                                 201 CAROLNE
XTO ENERG1 lNC
                                                            CITATAON CORPORA.g°3?.
°CU.-STA'I°E OF TE)c;:A s
C€sunty srmaros

To:    XTO FNERG'Y FNC (A DEZ:AWARE +CORPORAT$;ON) BY 5ERVING I'TS PXI GISTERED AIGENT
C°flRPORATION SERirICE COUPANIV 1:3IWA CSC-LAWYEF..~ INCORFORATING.SFxYICIE t"OmPANY OR
WHFREVER IT N   ,1AY BE FOt~`~
ZILE 7'X'*H STREE'T StATE, 620o AUSTfN'I'X 797691

      Awexd is a copy Of: P3.AIN- Mn O-RIO~~€AL ?FTM OX I"L3R'k` DEMAND A N€7 REQUEST.Ft3R
DIMCtwOS€3RF S

This it~,muutent w o filest or, Augmt: 24 2019 'sn 6c iivove +..`iwd came numbe at:d coure. 'Ilie insmEmenc aaEacEEecl deserites
Che Ctazm E}gainst ycaEa.

         YOU HAVE PEEaN SUED. 'Y ou may em7€oy £3n atiomey.. ff you or ym3r tkteflanr:y do t:ot fde EE wr;eEoiE anstv.er .vith
the Dsstrict. Cfes1c who is,st3ed ibis s.imEion by I1~E~E;,~ tk.m oai dw. Nfozac?ay paxe followang the eAph•ntian date r,f 20 dtsys af=
Yaeg Wcre.seavr4 d,t.s:a:.is,ataon aE3d prtifiE?at, a &ffEU1CJWg1TEE;11t 3?1fEy lX i?AICi:%1 PtgliE3152 ypEB,

          '£'~'ss cz€a(ion was isswd ora Atigost 23, 2019, usEder my hmd imd seai of V.W rolul.


                                                                                                IN-ir" &p,
~ssrr~ Eie rhe z~i~C o~;                                                                        1vi3itilyta Burgmr Disticr CIaE•k
                                                                 44A1~
                                                           ~~~~ ... . ~~ 0
Yiam'ltort, i F~°i,Y~~~E4 x €.                                                                   i'lAms Cnanfy,.Ts xEE.4
32..1 K St. PauI Stxee,   , Sitiw, 3300                   U~ i     ~ ~                          2,01 t"..kROi.idr`F.. HoEzfitotE.'I°exAs ;7W2
ballu,.g"X 75201                                          ~          z~                         (I~ l a3~ ~~tis~, ~~mu~tor'~c~a~ J`I2~O).

BEtr Kltmik,e:r: U960€3
                                                                                                Ge:E3ntx.ta:cl i3y: I~"EL.SUP`dC UERO



                                                z3               t ,




                         ~
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 51 of 87




                                                                                            &.22rM 9 4,1315
                                                                    Mao~:Yr. gLagew - DsWct C!Pxk 143nis CoLinly.
                                                                                        EnvekN No. 36=475
                                                                                            Ew. Nnlqm Cuem
                                                                                       FW.'8P22120194:W. F'M

                          CATJSE NO.

    FRANCIS.CO MAIDONTADO,                                DsJ THE DIS'TRICT COURT

           piain~,                            §
    VS.                                       §          —.—JUDICIAL. DISTRICT

   XTO KNERGY,.INC, and. IVIEC
    SERVICES, LLC,                            §
           Defendants.                                    HARRIS CCIUINTTY, TEKkS

             PLAINITFFS ORIGINAL PETITION,.JURY DEMAND,
                   AND--REGUEST FO&MCIMEM

   TO THE HONORABLE JUDGE OF SArl) COURT:

          CON'IES NOW, Fmncisco Maldonado ("PhdnUff.') and files th-Ls Original

  Petition, Jury Deniand, and Request for Diselpsure against Defendants XTO

  Energy,Jnc. amil MEC Senices, LLC(collectively "Defendants") a-nd aReges as.

  follows:

          Plaintiff Maldonado contracted coccidioidomycosis, a disease also known

  as "Va)ley Favor," while performing work for Defenaants in Texas and N~w

  Mexico. Coccidioidomycosis is an infe~tion mused by the fangus Coceiclioides,

  As a resuit of Plwi_ntiffs particularly sevei-a infectior-, Plal'aitiff Maldonado has

  lost hisright eye and appears to have aged several yesys over an incredibly

  short -time-pei-iod due to t-he mve-rity of. his i-nf-ection. The progression of

  i'laintiff Maldona-do's disease is Nrirtually impossible to describe in words. For

  th:L9 reason, these images are inuluded for illustration:

  FWNT-1F-PB ORIGINAL.YRTITION, JURY DEMAND                                         PJAGE I
  AN'D REQUEST FOR DISCLOSURE, 6'
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 52 of 87




                         Fxan+ciPea Mald.oraado while. tivorldrag gsrzmr to: the infection:




                      FAancisco.MaIdclnado during the grogressi4n of the infectin~a.




                                                         Francisco Maldanada today:




                                                                                                                                                           .
   ,...V ..............y......~......__...~........__...._...,.....~.,...~...:....................~,..>.~.....,,,._....,. ~. ~.. ........ ~., ~... ~,.. . ~...,......~~.~.
   PLAIP!'I'IFF'S ORIGINAI,.I°E'I'I'1'ION9 ,ILTR5t' I3EMAND                                                                                                 PAGE 2
   ,m ~'+,QuEs'1 $'OR D&SCLOSUR +~~
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 53 of 87




         Franci.sco: Maldonado developp(l a particulaxly serve form of the disease.

   through his excavation work. As a. result o't' the foreseeable, preventable

   infecticin be contracted diaing his excavation work for Defenfiants, he in

   permanently disfigured due to the loss of his eye wrid some of the bones around

   his -matith. Plaw
                  itiff spent months in the hospital, and will. require, additional

   medical attention related to the infection for the remainder of his lifs.

        This horrifiG trapdy was entirely preventable. Defendants knew and

  should have know-n of the risks of contracting Valley Fever, which ic,known in

  some instances can be so severe a6 to catise permanent impairment, and even

  death. Defendants nevertheless intentionally 4nd with reckless dis.regard

  failed to tak.e adequate precautionb or provide sttfficlent warnings, appropriate

  training, axid failed to provide proDer protective gear to Plaintift which wotilcl

  ha
   ,ve prevented bis. permanent disfig urement and impairment.

                                   11 1.
                          DISCOVERY CONTROL.PLAN

        1.     Plaintiff ii-itendB to condiiet dis~:overy tinder Level 3 of Texas Rule

  of Civil Procedure 190.4.

                                   M
                          AMOUNT INCONTROVERSY

        2.     As required by Texfis Rule of Civfl Procedu-re 47, Plaintiff states

  that he is seeldug moneta-ty relief of over $1,000,000.00.



                                             ........................   - - ---- - ----- . ........... .
            ORIG'WAL PEMION,JURY DEMAND                                                                    PAGE3
  AND REQUEEW FOR DISCLOSURFIS
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 54 of 87




                                          ...
                                          M
                                        PARTIES

          3,    Plaintiff Francisco Maldonado is an individual.residing in Glint,

    Texas. The la-st three digits of M~. Maldonado's soefid skurity number are 740)

    and the last. three digits of bis driverI s license nutuber are 777.

          4.    Defendant XTO Enerp,y,. Inr- is a Delaware corporation authorized

    to do business in. the State of Texas and whose pn'neipal place of business is in

    -Spn
       in-g, Texas. Defendant XTO Energy, Tric. may be- served with process by

    serving its registered agent, Curporation Service Company Ala CK-Lawyers

    Incorporating Sendee Company at.211 & 7'h Street., Suite.620, Austin, 7%

    78701, or. where.ver it mEiy be found.

          5.    Defendant MEC Services, LLO is a foreipi limited liabihty
                -
    wmpany doing business ill the State of Texas atid does not have a designated

    agent of service in Texas. Defendaxit TVIEC Services, LLO m4y be served* with

    processtbxough the Texas Secretary of Sta-te filTough its registered. agent,

    Mark- Comer, 3791 Southern Blvcl., Sitite 260,.Rio Rancho, New Mexico 87124.

                                             TV,

                            JURISDICTION AND V-ENUE

          6.    Venue is proper i-n Harris County pursuant to Tex. Giv. Prac. &

    Rein. Code § 15.002 be-catis® Hwmis Cai-inty is where Defendant XTO Eiiergy,

    Inc. maintains its princip~ office.,


    PLAfNTIFF'S ORIGINAL PETITION,JURY V8MAND                                 PAGE 4
    A3'3-.6 REQucsi- Fop. imsciosup'M
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 55 of 87




        7.     The Court has subject matter juxisdiction because the amount in

  controversy exceeds the. minimurn Jurisdictional lin-iits of Harris Co'Lmty

  DiArict. Courts,

        8.     The Court has persamd jurisdiction over Defendant YPO Energy,

  Inc. because it.. is a resident of Texas amd it committed torts, wl-Lieli a-re the

  subjedt of this suit, in whole or in   paxi-,   in Texas.

        9.     The Court has personal jurisdidtion over Defendant MEC Services,

  LLC because IVIE 0 S&rvices, LLC purposely availed itself -of the piivilc, ges aiiti

  benefits of coiiductijrig biasinese, in Texas and it committed torts, which are the

  sqbject of this suit, in whole    or in part -in Texa&

                                             V.,
                                  STATEMENT OF FACTS

        10. To the extent not inconeistent herewith, Plaintiff incorpurate6 by

  reference all of the.above facts amd paragraphs as if set foith ful-ly herein.

        11.    From approximately Augtist 2018 to Ianuaxy 2019, Plaiiitiff-

  E'rancisco   Maldonado was        doing const-uction and excavation work for

  Defendants in Texas and iNew Mexico.

        12.    Wlule perfbrraixig wark for Defendants, Plaiaitiff was exposecl 0

  the soil. organism Coccidioides and contraded Valley, Fever.
        I&     I'he area where Plaintiffwas working is endemic for Valley Fever.



                 . ............                        . . . . .. . ... . .............
  PLAINTIFF'S OTUGINAL PETITION, JURY DFNIAND                                             P.AGN 5
  AND REQUEh -T FOR DLSCLOSL'RES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 56 of 87




         14. Defendants knew of the rir,"
                                        , of contracting VaHey7ever and'knew

   that* Coci.,idioides funguawas found. or could reasonably be expected. to be faund

   in the area Plaintiff was working'and was exposed to Coedtiioides fungus.

         15. Defendants fafled to provide Plaiiitiff with the proper prote~five

   equipment to protect Plaint'ff fi-om,'Coccidioldes,

         16. DefendanLq failed to uso best practices to protect Plaintiff from

   Coccidioides in an.area Defendants kiiew Coccidioides were.endemic.

         17. Defendants fafled to pTovide proper safety training or w.arnm
                                                                        igs

   about the risks of 9-xposure to Coccidioides f-tmgus, and to disclose, the

   possibility of contracting.4 severe case of coem'dioidomycosis.

         18,   Defendant XTO required MEC Servicles to comply with itz safoty

   regulations,and those sa-fet-y regulations increased the probabihty of Plaintiff s

   harm, and Defendant XTO fafled to appropriately investigate, screen, oT

   supervise ME C to easure that. Plaintff
                                       ' r, han-n would not occur.

         19. As a result, Plaintiff has ~uftbred a-nd will continue to suffer

   serious and debilitating iiqjuri~a atid damages.

         20. Plaintiff has eadureeL months ia a liospital and has undergone

   multiple surgeries. due to the ipfection which cauged tbe. removal of his right

   eye and portions of.his jaw.




   PLAINTIFFS OEUGENAL PETMOM 4119V D'CWlk-ND                                 PAGE 6
   kkNO REQUEST -FOR DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 57 of 87




         21.    Plaintiff Fr.ancisco Mald6nado must now be fed through a tube.

   His medical eaxe as a restdt of his infection is anticipated to continue for the

   rema-inder of his hfetinie.

                                        V-1.
                                 CAUSES OF ACTION

  A.     Negligence

         22,   Tti the extent. not inconsistent berevnth, Plaintiff incorporates by

   reference all. af the above facts, and paragraphs as if set, forth fuUy herein.

         23.   Defendaiits had a duty to exarc.ise ordinary ca-re, tbat is, to d.o what

  a person of ordinary prudence wavla have done under .the same or similar

   L-ircumstances.

         .24. Defendants breached tbLQ duty, by, among other thixigs,       engaglng




   in thefollowing intentional acts and omissions, without just cause or excuse.,

  that. were reasonably expOeted toresult iri the ihiunes suffered by Pla'mtiq.
                                                                       I




               a.     Failing to protdde proper sa.fety equip. ment;

               b.     Failiiig to warn about the dangers.of Coccidiaides;

                      Failing to properly investigate, screen, or stipervise
                      subcoatrador8;

               d,     Failing to provide proper 6afety trair-ing,

               ev     FaWng to implement appropriate control measuxe-s; and

                f.    Failing to have proper policies and procedures in place
                      regardixil g 8afety, including policies- and procedures related
                      to Coccidioides and/or. Valley.Fever.

                                                                                PAGE 7
  AND R'9QUEST FOR DgSCLOStJRES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 58 of 87




         25,   Defendanta expected tht- foregaing acts ancl omissio.ns tb resialt'in

    the inj.iaies su&red by Plaintiffand/or utterly dinegarded the consequen-tes.




    PLAIMHFIF'S OMCINAL PETITION, JURYMMAND                                  PAGE"S.
    AND RleQtl"ESTFOR IDISCLOSLIRES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 59 of 87




         26.    Defendants. are jointly and sevexaBy responsible for the acts a-ndior

  omissions Of its respective agentz, employees, servants, ustensible agents,

  andlor representat.ive.s tliroligh the theoxies of employment, agency,

  respondeatsu. peyior, oateensible agency, appuentgen,
                                                    a cy actual agency,and/or

  other apncy and/or vicarious resparisibility prindples.

         2T    Defendanta' acts and omissions described he.rem
                                                            ' proxamately

  caused P.1aintiff to suffer serious injury and. Amages, including but not lin-Lited

  to past axid futu-re paiii axid. sufferitig; pasf and future mental anguish: past

  and future ni-edle-0, pharmaeputical, 1-i1'e care, tlierapy, and tieatment

  expenses~~i pAst and -future lost earnirig capacity, past. and fu tu-re lost income;

  Past -and future lom- of enjoymont bf life; past and 'k-uture disfigurement; ancl

  past and future pbysical impairment. In addition to each.of these damages,

  Plaintiff also seeks prejudgment and post-judgment interest as well as all

  compensable coint cost.s.

                                         VIL
                                       MWAGES ,

        28. To the extent not inconsistent herc-with, Plaintiff incorporates by

  reference all of the above facts and paragraphs as if seit forth foEy herein.

        29. As a consequence of Defendants' wronghl conduct described

  herein, Plaintiff has suffered actual, compensatory, oonsequeati4 and special

  aamages, including but not limited to the follniving- past and futiLye pain and

                                                             . ............
  PLUNTEFFIS 0AXtfNAL PkTrrJ61q, JLTRY I)EIsIAND                               PAGE 9
  AND REQUEST FOR DOSCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 60 of 87




   suffering; past and future mental ariguish; past and future -niedical,

   pharmaceutical, lif~ care, therapy, and treatment expensee; past and hiture

   lost eaniing capacity; past and fut:ure lost income; pfkgt and fi.-ture loss of

   enjoyment of life;. past and future diAgurement, and past and future physical

   itapairment. Plainf,~ff set-ks damages in an. amount within the iufiadictional

   Jiinits of this Court,

                                         I VM1.
                                     XURY DEMAND

         30.    P.19rtiff d'emands a itiry trial 9-nd:tenders the aprjropriate fee with

   -this peti~ion.

                                     ix.
                            CONDITIONS PRECEDENT

          BL     All conditions   precedent to Plaintiff s claims for reliiDf liave b-een

   perfbrmed or have ocetuTed.

                                              m
                            REQTIVS'I'FOR         DISCLOSURE

         32,    Under Texas Rule of Civil Procedure 194, Plaintiff requesta that

   DefendantEi d3i.SCIDSO, within     50   days of the service ©f this request, the

   information or material desciibed. in Rule 194.2.




   PLAINTIFPS ORIGINAL PEUTON,MY DEMAND                                          PAGE 10
   AND REQUEsr FOR DISCLOSIAMS
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 61 of 87




                                           3a.
                                         PRAYER

         33.    Fnr these reasons, Plaintiff asks that the comt issue citation for

   Defendants to appear and answer, and tbat,Plaintiff be awar(Jed a judgn-ierxt,

   against Defendarits i'or the&Uowing:

         1) Pa8t axid future pain. and suffering;

         2)    Past aiid future mental ang-uish-

         8) Past atid future -i-nedical, pharmaceutica.L life care, therapy, and
              treatment expenses;

         4)    Past ancl future lost earriitig capacity;

         5)    Past and.futurelost iiicome;

         6)    Pazt and Nttire "ioss of enjoyment of life;

         7)    Past and futuxe.disfigurement'-

         8)    Past'and futuxe p4ysical irapairment;

         9)     AR other economic damages allowed by law;

         10) Exemplary damages;

         11) Prejudgment and post-judgmeiit hnterest at the maximum rate
              aEoivable by law;

         12) Costs of Couxt; and

         13) AR other relief to wliieh Plaintiff may be justly entitled, at law or in.
              equft—y..

   DATED the 22nd day of.August, 2019.


                                       . . .......
   PLADMFFIS ORIGINAL PETI'TION, JURY DENIA N
                                            ID                                PAGE I I
   AND R-EQVFSr.00R DISCLOSURES
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 62 of 87




                                                Respectfully submitted,

                                                  sl Christoghgr S. Hatnilton
                                                Christopher S. Hamilton
                                                State Bar No. 24046013
                                                chamilt,on@ha.miltonwingo..com
                                                Stiephen T. B.1ackbum
                                                StateBar No. 24043565
                                                sblackburti@hamiltonwingo.coni
                                                Ray T. Milrallah, Jr.
                                                State Bar No, 24060091
                                                r.khi.raflali@harnil.tonwingo.com
                                                Anclrea L. Fitzgerald
                                                State Bar No.. 24081982
                                                afitz,.gerald@ham.ittonw-ingo.com

                                                EL-kma,ToN I WINoo LLP
                                                325 N. St., Paul Street, Suite 3300
                                                Dallas,. Texas "15201
                                                Telephone. (214) 234-7900
                                                Facsimile: (214) 234-7300

                                                ATTORN-EYS.FOR PLAINTIFF




                                - - - -------
   91.AINTIFPS: ORIGINAL PtTITION, JtrRY VEMAND                                       1'AG9.12
   AND REQUEST FOR D1SCLC6UR.ES
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 63 of 87


t~cctl~ csr FityyutVE)a lE7. B'r i tEp36 G;A~,s-1 F:t::;' •BLt~-.? :•3 7 41:: ?;'35.1 k?:




                           TH€S MA,.~iTEFk S;;:RVi;C.E A€rR.F:F;Mk,N'T E:'EBNT.rL;i:'YS IN13x:MN1F3s.ATlON pROi.'6:+g£3NS,
                         RE'r.E?caE CAF IA,iBILITY A°@D AL9,OCA'i'IC9N Or R.I's'K Bs! FS&'C€1'['YN€:~ TwS NirS„o'€'FR
                         SE(3VQCE A€"sREEs"cSEN'i' ,3E4'[BdO?:$ i:O;5iillEiVf'ING "i'+<$E W€BR1€,. X7'C3 EN'r,RG4' iN€.;. r1ND 61'S
                         LISI'E€3 rb,FFIl,t;s,7'ES AND CONTI€.?kE;TiBR A€:aR;;:E TO BE BOUA;D BY ,i€..L f3F 't`IIESE
                          PR£sVISTOPaS.

                                                                                   P,'%AiTER SFRVICE >tGPEEMENT

                         TH15.NiASTE€t 4~:RV€CF AE::RE:.:MFiNT aH tmtie H¢sd estE;rrd hnt9> ;sn Marcls 8,2{)87                          between XT'D
                         ENERGY If@C. astd €€~; a.ffif;akes, BARNE'f'T Gr1mI•:€;I:LsG9 L'<,C; ENr;;[:iSti BA4' €'.EF€:E.:3f@'8,
                         €.L.€:; ;"Fa1')ST'I':J'4''$LI..E GATHERl!G CCFio1F_~.,'~il': MOLNTAIF3 GtkT'HE}diN{s, l.,Li,, NESSON
                         GA'Ck.£I:RINf_'e SYST€:(gPf Lg.:€:; RINGWE:if3D GATHER9N€9 C:£3MPe`>tKV; €'I£FND $.eA'i"fi'`;<ERIP01'x,
                         & 7'REA'TiNG, L I,C aatd TIMk3E12~ ~ND CA8'li&:RIN€x, & PRf:f£:::t:SSENex C€3MPANY, L.L€:
                         (iridividesul9y and f:o:l:Ct.Yt:l37 • Xd''O"), I~VtE Ctlt3f::.'5 {'67.VEf:fi l'hCir pr3nc3paJ pl3:.L4 C}f .}'iLEStfiCCS i~3 810
                         Housta,r Sz.. Fwt Watlii,TX 76 1 f32. ac3ti MoR.C. Serv€fm3
                         nL. L11:             Rtavitib its iSrisACtp2l pfacC E)f bEt.SEn4% aE 527 vV.: i:iems<>c Strz:ei 471  -1, 173rlsirrd,14M. HH220
                         ~"t.vrtEztctaT"1. ~d~ anci t:oe3trssctt~r a,rt re:̀4r-M.d to hcrcan issci'st'EilutE)a~+ as aa "}'aety" EEttd .colit:E:3ive #y as thc
                         ~'}bSt~tlL""s."'                                                                                   •

                         I'Ise Paoit°n szciceiaw#z<<3g 3rit# astrt-t' 3s €ofioivs~

                                        i"rCafsSlrlc. Tht5 irta5tcr Setv7c< <agcc.tltc}}t cossSrt-sis atEti bovicms iisc Work {as dcfisseal LsBow)
                                        pE.•S"e0ETF3td b y contruc;aisr Gtot:p (us •Lcsitscd bc?ov;} i'or ?C'1'0. ;t srtaybe! t~;cti fss cort;ut)s;tsa:i tsith
                                        ori3l C?i btiTlEf cr l'~'nrk t;zrdet:~ (<}a; flCfirtt°!; bi^lo,~•) t3ctwccts ths:' ~a;lrtics. d:}n9e' fli)e pttnicu{ssr terr.ic
                                        it-tr3tlticti itt ;tt't.s Mastc.-r Servias Agrer.meseE E)}at }ovc appiicatinrt ,o the tgpc of tt•'ork ;9sat fs
                                        cOvered.by a pattiiniwrkYt)rk Ordcr %aa{l epiriy. Ti7is h9a."tFr wervicc! ,Qgrcvrnes:i dtses r:ot oblsgatiz
                                        XTO ti) 9>;t.fct'                    cEssrtracsor :3sii3 sioc5 tx)f ~Mii;:at;;..C.o?ftraGtot to act:i.,pt : riisr<< for tVot6t'
                                        #iotsa. X'T".t"t.

                         31,            Dc :roiflit7tEH.

                                        2.1            ".~ffili~tc" ~sitens, Mti) tc~rrs..t iv cfii3ct' Yrtnu, i£r.y ft3tiienduai t i:attrer:tEsip, ioint v::ntt<ac,
                                                       i's;39E, i:Elr(JoB'q titsn,            flt'YtSt iir t1tl1Ci c)SEE1}' diraxdRy ot ntdsrcctiy c+)tf:rol6s̀stg,
                                                       cnr.txwlled Lv, pE nraci:r coEtzrtsof3 corttir}l svith, such 1'arEy

                                        9   2          "Agrccn:ctst" sncaszs tltis M..sicr Servics AgrcLtrEca,t ;ztqd aEiy otn@ aE writEt:a Wi7fk- Otdct's
                                                       >~.etweett H9sc €'atzi+ah.

                                        2.3            "CeEitrartmr t";s•oup" '3hafi msars individEtai§.Y ot an ar,y corrnbinaEiorE Conts^.actzir, it5
                                                       ?iffiiliatci, ,as,y Subt:orasract~.~r i3! ~ur.taactsxr, arwJ t#Ecis- rppCl.tsve tiirccftJrs, officcrs,
                                                       ;cr~t9~ay~ es, seprtt~ntatEc s, a::cnE.~, iieet:;U!;:s, tnvtsecs alnc€ a.~sslg3is:cS.

                                        2.4            `°Ma,fiCr SL'S"t`3cC :bgri:en5ui3t" arieirazs t.l,is:iot:uftiest: scaEtdE7tg IslQrtc;

                                       2.5                                     i,lc ior.tttsotf 4r locaf:ons ttt tm'iticlt c,stEr:s:tar i?i perforrtEi:t;;t~e wa,zrb; fo.
                                                       XTO,

                                       2.5                                          rfEeaE7S aparf:~ tLtst t"rsntractnt engage°> :n perfortn a!1 ot- s p:trt or thr.
                                                       L)brt)rk.      RCf'£rci1ceS Ec} Ci}3:4f'dC6t7f ItS th1S AgrSifYf&4:t 45'ttl StFcltedC, Wf3CYC appfopr63Ei:,
                                                      :..tir3f3Y4G1c1t''?i ~.'~'~(1('7£Ql1Eri2wtCi?'S.


                                       2.7            ''SusSsidiaSy.' mcans, ~ciEts respcct tv eiYhcr Pam-, nny ittdi><RdzinE, parmctsiEip, jaint
                                                       venl'n3rE, E1rszF, CiSq3otA9it}tE, :lstoC31tic7t,, (3u5E or C3E:~ter Cl:;ir V' dsrccEly o3' n3dlrectly
                                                      d;4til;~ilcet 1?V ;i3bct) Pi3rty.




                         Hii3 !i'ifJ: ~.i.`,'fE::l i:.•`,i,r̀Illlfl.'.t E'f {:ti:?1} .~..' {t'?~~ri ~'e t'.'i ~)                                         i'Mgi- i oE'? i



                                                                                                                   Attasbmerat 2.
       Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 64 of 87


JRcitSEgr. EnVelopa 1p; Eit.tEt'AS•DiRn-9F~2-803 C,3 3XEtt.363~A,




                                              °X-170 GrofElt'° shal: rroean o£tdividtaa;Ij' 06' in ':. £ty carribiaustior£ XTt), its A#'f£liates, ccr>
                                             ow;rers ar (:+r-Iecsees ( rvhethsr ef a 1'er', leaew, tnie3erti kase orpthea'wisC) at dlle .Ciite; jo.inf
                                             ihtdrz;st              ;eint vcrtixtrets, pa¢tner=., eop,:r<EctQrs asid stfE?Cr;3D Er-sctocs other than
                                             CarfiiMctor, COntraCtGr {rrcl9T, or iqs 6r £hC1r st IScoritr3Ctors e3rtil f3lE of• th6ir respactiwe.
                                             dirs.,utv:'s, (;fiiL4r•s, etnt?Euye.s, r: ¢ri:5Cf1t8[1i'ri, u gents, ti Gnsccs arld tnki:ces.

                               2.9           '`Wark'' mc•1F..,;s c►'crythillgr SU bd: p(oVICEsd or p;drtorancd lZgc the Co£btral:tUr Clroup fr4m
                                             t'tmc 10 flirne tander ihis te4asEcr Scrvir,c ,4grscinent, ar tivktic.ts hrss bu:en provicicd or
                                             l+erfalMed 4sy CotflraeYris ~'isYrup., whetiler bvitl'e or tV0EDtF s•a partscular 'wr+ttc£t or esrxt
                                             ;rVork t7rder.

                                             `°L4'ork Orde.r" rrEeasxs thG a€ira:ctEorts f'rzr>bl XTE? fo Contsnctor, wtiich ttaay he orriE (whicl)
                                             in(£y bc Paliow'e(3 by a ul-itinb withirz tc9t (If6) tlf9y^5'of thc k)ra[ rcquesE} 01' writssrr, io
                                             pr:BY£d4 or fiunish XTO watk£ ec;uipEncnt (in£:lu(3fr;g, witho£:t l6n:lSQi9oC, <gEitpinT;nt
                                             fabrecatE°d by I6iC C`JlitraCtor ZiSqFS1Z), SF]i3tCrtFl1 or sC9'VitiC5 3t Ed S13eCEfii: tlrrtC, plal;z: and
                                             cose,.sucit d6rec>:;tzns are ins:orporatcd an tbis ;r9aster Sertiicc ~sttmcrncatt by referr££ce.

                  Eti,.        Co£ic#uct tZf qhlorl .

                               :i,!         C'~[ne(l,en~er£i pf"~4'~>r1:, ltltEen tite tattns oi'a.Wark.f7rcEer fex tkte £rateriaEs, services
                                            atx€ior cyuiptneti,R dcsircd hy..X"t'tJ aEe adrecc! upon, E;ontractor EviEl crat7unenr;i: t's>rniskt¢tig
                                            sarne at 11t(: agreed titax:, aiid ccjntinue suefl oherations s£ifety, dsiigenEEy and witltont
                                            aleltty, en st:l'c.t rcrnfartality wetll Ehe stft;.iiocat;aras Elnd reciuiEire:ents cort(aitted her.ein:and
                                            in such Work c,?rdcr tnitil co;r,plr.£c:

                               3?            TE1YlG iira(I E)E3JI£ty. T irrte nttd quality oi wprk slia;6 be l;te essetr.,c: o f thiS AgreCiS3t;ttt:

                  f V;         ~.~t'~i t~{?tl~e£E30.IiFfss 9f ISic P iZ3"tieS.

                               ~.I          3 onttactor's (tccJjr:rzsa 3                consractor, ut its.sole s:r3st, fisk and experisc, leil;.:•

                                             4,1,>         Furraish EIU: scrvi;:es oE' 11E f,s:rsomscf tcqstsred to rierform a£sd cornplsEc tlsc
                                                           6t!ork.

                                             4.I:2         5npp;y nll rYEncltiinery, celttiprncnt, tooEs; anatera(s and cxpenslahic cs+tlstritctkv
                                                           itcrns, trar£ spo[w5£Cil1, and stlppiles Ehat arC'tCqt3,Sred tL' pCr(UrBll iJr1£1 Ct3l7611lCiC dtC
                                                           Wark, urlless X'f£D hrss 1dre.ed it1 iwr[tttBg. tE3 sttpp@y stich m2terials S#d
                                                           cqtti;nnssnt.

                                            4, f.3         Pravide a'_l necissary saf'E gis„rris for the ptcseetion o!" a!b astf+icts ;:f thr; Wvrk
                                                           and a'I persons cmploycd dirrctly or indirertly lry t€se {:'arntr<icdor Grovp ar th'ra•d
                                                           pan:(:s.

                                            4,14           t)btrEril ind                    Ea XTt) ofatl pirtriEis :tfF:1.I1CL'nicS tli::£ :ire reqatired
                                                           to (?Rrf6EYn'Y13C Work, escept frir r:;r lx:d€rtits an4 EF'1>: permite.

                                                           Pay        Etny ,?CC{313ilFiiJn or S£E3it)zt taxeS WhEi.h artsC frilrfA EIIC wi1r~C at7d 16'i71Cl1 ar+:
                                                           required nnder t3ze law cxr !or evhir.h ;{`ffJ has cEectecl itot to riivt- tfte Contrlr:dor
                                                           il td1rCCE })ay =(fl£t3;3tc or othbr va19d cxes13p4aos: serErticatc ; ;ii jall pzyroE! 'taxcs,
                                                           (il) :axcs rncasurcr: by pa}~.o!!s, a!1 55SCSRrit4mE8 a1r c11argf:S fUr 5oetiif finClFrftV
                                                           pLlCpr35CS, IAr6t:reljSloy£:Ient cUtTipCns<8t'lori, C?Id-agP. [JC1S9£ort's Or bCitefBtS, C`,.tEElS6tiL'§
                                                           :,r ot`isr chargcs that arc'rcquirc(i to tac.'made Fvith m—sl3ect lo or rncasured by Stse
                                                           tv:;l;es myd : sa;;3ries of persons empfayed lsy t13e C,'ontrac£os• LiraEap thaE ars
                                                           lrnpc?st'd by (?r U(9der Elle Et3Ws £if Ci115C8 tI1c 1.Jriiteil StaBeS r3r thE SI3£e in v1P7(c h
                                                           the F•broxk is pssrforerte;.~; a:rid (aii) i'c.)r a34 lahor ilnd £nrtterisls !';rrnislred by ttic
                                                           CotSl.r.rctar C'srouqs for £ltc W oek, i::i3ntrac9nr shal3 prdrtett, c@e6cazc(, ulciernrdfy alts3



                          £s'ifh P.F,titetl itfl<i1Q(es.                                                                                          1'sHe 2 oF21
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 65 of 87


   tJpB I D :Ei','# 4EF'G~;l f')3AL,bFf:? R0E:C.:?75 1 z-'i ➢ 3S1E~.,.




                                              llo1+;, hartrticss t€sc X'1'(3 Gi+aur firom and agamst tFc fttilu:E Of ait}' IYEc:ri't[2E,`;: Cfftlt4
                                              c4ntTSctt-Ir CiR'143p t6 I)fty S°JCii til;CG", f'tittimC9uf' Etgrixa iE1 rC.:iJft'^ ilkf!+ 'viiSC
                                              at;,CCit3eitt ]YDi?t CBGIt E3Jc:Ri17i`.r f3f S1;C 9<JfS;rm:tar CJrs}t p Y1C3d Eit 191deE;SE1CiFb' 41Jg
                                                                   (E8J5' 3Dre;3ffl oF €i3)13Jx~ :EJ : bt7;f; s.3s S1 BrrCerf;~[ ~.

                                 4.1,.6        I1m37L°6ai3t0€y I36tiiy Y3t.S f?i':`.i!y 1:lCidCl:t .?Iist(ty Ufiit Ctf iTr rC€atifit, t.l t11C WtJ;rl::
                                              f'cS i1tE31Y 13S i#Cftih ilE' pCr'>ufb1R ltijlEJ'y tt ? iSriV p+:i';y2al d7r prc7N:'ry it;imui*,e 4P 1C*s'3,.
                                              :EP(:1lE,~EFl~, :filt R23t 17ElAlECc'€ ti3, C~iES'irf111rTA,^.i13:,€ ~iF3:;Ff~:.c Eer €DSSG'a, 'vFld `,i'?Il SFJFPtislf
                                              :iT() +3 i4riitc:n rEpori t4`Eii?SF 7? ?)iit3rs Oi i;1C ;hC4dCFiE L:°t.3E{1Y2s 81i,rClCv-afit faL'LS
                                              Contraetpr evi11 fiEa:isli XT£) :ivitEt n i:tE1>y €1t :a:€ sloctarttmtsE ttza<€E: ll f C:ot31>r3CWr
                                              t>p P.:it4 irt`lirL'P Ctr t;ob'('t^IS3KiE:JttIl1 ;JittitQ9rE3y rep6Z#it3.g, siEC1; %3c-Cis3Ct3tS Y



                                 y.           BC Ytar'.{i31sibI4 Rt)i': i.i1 S`,)(a it'St3lit3k!, StEpk:Vd9lml 2+EHl                 41 ;31.€ pwrSilns V'1t1tE?t
                                              tlle i'.E33.(ral:tor Or<tilp Svllt! <E3'C ner.t"s3'EJlt3ti tlte W*91k, (ii) the Wcirb: perCQmPed
                                             a3nte ;#ii} aI€ matbr ial.s> scrvic,.s afJd ,.n33ipPref;t pr:ividcd by tkEl; £;G;ttloetSZY 4't1oiFp
                                             . r 1ltty 3ttcrl;Ler 3;lircul" a3aJ aitS' rc±td:sr t3r supiAI1G3' £Jf 11'!E: t;;ofit:3C.t(Jr <Sr1)tPtJ
                                              isicidcrtial t:t t9se %Vt,tl;..


                                 k1          1f 3ppFicabl;,, it; azcoJ•dalscr. w'rtlt R)ae omipatrtsetal Satety ;sstE# Hca1t€3
                                             AcIt31i6str:llilYfB"s H:k.z:tl C<J(rifElEiF?li:IfiM1l4 StlEtiditrd, 29 t"FR, €430.1200.
                                             CotJt.acttir sh:P11 prtl>'iE#c ta XT(3 a11 ; 1ata:riti; z;af"c:y `€3ata Shccts (MMS)
                                             t:pp€3cab1e EU tl! :i~lE7p•T,ent tI113ssials '3ITCIi3SC(~ aI r3r b'cfvm tlPe t€axEf: ef tflo
                                             I!lEi;al shipl3zc.Yts. A11 ttpdrite.s to sEJc;t N25MS sltc€I bc pr:.~vidt:E# i.l> XT{:? tvttlt tl;r.
                                             f~Ps: ~Ilillrrtl ixi at"cl tf€JdtiEiisl.;.

                   4.2          .+i.TO 5 R        vsl~. tbE€iE;f:s,_ XTL) ,h?[€:

                                4.2.I        F1t;31t:i€3 fti1JYC3'E(313 itP3C€                 thAf XT(I }t<6.5 agTe..d. tCS E3afi11s,i..

                                4.1;2        1-''rtit'€d#e arceBS i6 t11c. SIEL..

                                             `:'rci;°ide! 00b4r giJol#s atlaYur st:rrvi ,'~ts ;ts xgree(1. €:1 writirg I;J titt: °'tit:ii:s.

       V.          p~~mcn t~Pzcl ~t~~tit t~;1lts.


                   5.. R        i.~ti ttl twt. e~ic~. ?;T(} za•sIi pZy 4.andraLsor 4+aE' tht? Worl; ETased Fs31 t<lc <ais; ,^,f:d it:F71Ia' n1 ?he
                                1@resrt; tJrf3uPs. u?!1L`Ss 0014f4i'i+i: pY;}b'idCd ct6 9:-ii3 AgfC!'i37}:Eit atSif suI)jm 4 tcs :i.:si;.€+; t1i
                                hctt;ot astd ,cttotio31 riglE;s Iic Jx.:tts t by 1m4. E)157fiC:fl LYEIl >i:'. Elz;c YO d(tys ;ERcr `C.TUs
                                rr,*ccipt 0i'a C3trtz:k invoal:t? ;Jz(I slEp1"z3rPih1; i4,xlamstttafitsn tlic:atoe.

                   5:2         A it _1~1;xE9Lf. 3~(DYit1'ui te?r 1s ild prCSCtt'C t~UCLEt73CtBt0.t)ofi t'eIiE9Ci€ ifJ ;t 1S e,rk E~rr3er f~tr t:ltr..e
                               y?~ ri aP'4'C CCf?SlpE rtieret ca9 !#ts: W3:b: Order. ?{.T't.? map <u€]i; CrtE?trss.tcir's iuEt,p+€iaEt e. it itlt
                               tMs Agrbf<trtcsit tlttd aiiy Wc:k Oi-ixt lic:rc,un:iot alid Lourtracsur vri!€ p:d>i'id t X'€'s.1 twiess
                               tu                   ilnctmcfitutitll;, ;Jc;•so¢iriel Gilr# faci€ii-Ws 9n ;;1~};p;trt ttf ;3r1y st3cli tzaEclit aEtd
                               evi11 perr:ait X70 3E1 ri:pioc3urt: any ai' tllc. dME3(r!er,i;siion. ` esntractrr `.vil€ csElsc ar.y
                               sEibE::3ntritt_ft2?s it1 jarCsr..n a dml3fxtentnticztl 1e3d tt€Eotv X'i"C5 tt7 alJdit to tki>• usixt~.• rxtclYt.
                               X iO avi9€ bear ot5 nwIt costs ta peFf;ar t;t fiii midii, bEit et'iflE rif7t IJe lia€?le t'csr C'orEixsc.tor's uP•
                               Su~l.4Stflt2':1CtfS: `S C6JSt,k rL`.sult(?ti; fro9J➢ .Et'3 :t93dE1,

      v1.          wr.F€c ~Slaadrr~ -!nzrr: RtM&,E~4ta~~it~

                  6.€          ~V'~s3~k~                  All Wrrk by t1Ec CoEsi.rastrlr t_sroup wi14 bc pCrfOf:tli:ti %vitll dtPe
                               f€llig>'.ttitr, ir, t t;ood, satc. aEyc1 wurkP:lflPili#;c Y13DrU3c;Y, L`.siEig. skaifed, 4tlrttr;etent a:ld
                               11 ?(p;<_6(:PJic(! J'OESti.1's 3:4E# s17(itirY)s€i3S aPle1 tit Flt:i:or(1R61Ce SVi:€3 #,fYi>d f3FIIicId Sv;rVPf.E1`.L; o5
                               vti>cc :tppfk.l;ilc i3asilJKsa tir I.zrofess4t33;. I 1:raE:3;t;cs. h18 r3lawini5, i:saE3iptfirtE4 sal,tpiaes: or



     !t%f.S'4! irish t.i.stcr,1:ffyit;:xha.s #%<.rsia;:.i:'                                                                                     t';iGc 3 t>f?I
       Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 66 of 87


L~ocv"~ig~ Env~'.apif.9;7:97t.4):FEB:G'3~6~4FLz2•BJE3;•~733>=91~~tRA




                                         tnarFttfaactares9 ttrtic3es €'utnis€)cd, fabricatetl or uscd by the Co£atractut• Crrot£>t iet Ehi
                                         perfc,:mar)r;e >;r tfie. YJork -wtli Lw sclectsd aa)d £ssc:d tivitt; go.ctd vilfctd or (ather aaptclic49G
                                         busseyess or pYt7deSs1o91a1 iSt'aCtYcr.• C; ft?r the7r' rC."ip6ct)ve pt6rpos:s, attai s3ei3f be ni dirst
                                         t3uality. Conttactot tBviCa 10 aScertain. F?t ft3r6 peri'oattiatg i-ony Wotk, whetStcr any
                                         dr.tcyings nAtl 5pecii3c:sti<tn:> STrt: £it y'£6rinnCC'tv ith npplie;ablelaw.t£rtd good enginc:cring and
                                         3peratinnal prnc.tices, Itotify XTO of sucil vattat)cr.s, and with X'rr'.}'s agrec:rttent cil:sura;
                                         tht:t aany1 necessary cif££ngcr: ara £F)t?dt;.

                              b,e        XTO P:C?•v1ded. LqE£ip3rlCt}t Coriractor a&rces to inspect all materials ar£d, aqUlj3rElCtti'
                                         ft:miSllc;d~ by XTO t7Y)[1 1Y£41 iiUt£fy XTO t)f t:rty apt:;sren t dCfc:LtS tllCrclF) E)Cr-or4 ta3in€; the
                                         tna4c:ri::€3 a;nla iqUtpFSlt:a.t. S2x.iu€t# tt)c Ct:ntratctcir Groul) usr :tuclt rea)tcria#s izntl cttptpntcrit
                                         witbouf nrttifyiatig X"€'{} o€' a£ay such dc#'ect, Cotttractesr ;vetl be dce£rtc.E to i?arc £tsstitncd
                                         p91 ris<i i9rSQI 1StibFlkty ior,tfrty tl9isetap'C}Eat attad Q3CCt3r trt olie6•8t3t7nS cflrhd£BctCd JtCYc:tiei'EL'r by
                                         reason of failsre or dci'ccts in suct) rtla:terial at)d eqt)lpmea)t, Ctantractor wiil: £tot bz R€a3b1>;
                                         fiit•.claials.dt+e sGiciy eca laten6 defcc:t:s..

                              63.

                                         6.3,1      Scrvicss. Ft3r sctviccs prtividod, C.'eDtltrtft:tCFr vfarratlt,4 )lu7t tF£C W£)r}C, wi;l bc nnd
                                                    hzs ~er£ t:t)rniilcteai ia ascorchr,ce vritl; thbs Agrcerneat, th.e app8icable Work
                                                    Drdcr, a3ratf ttte most curisnt applicabic corlcs arad it)dustry sttit)dards, asEttg OtS
                                                    bes', p:ofes;tirynn€ cflorzs atsJ i)r asc.co)'ttatrcc with tE)e mt3st ;attre?tt gcticPally
                                                    i1Ct:CptCd stctY£dflitis )n ttiC iBp,{1liG<Eb€L It14fust?'v, iFi-mtrF£',s5 of prt3P.:463n.

                                         6.3 a      ~~uit mcntlt~it~t~rat~;s•. Fo*.cquiprrtcnt and rrtatcrials purcltased or lcascd by XT[l
                                                    ifons t4te Gnntractar Gto£ap, Cetztractar , in adr~itiotl 10 tile t)da:`r provisi:~ttw
                                                    laercol: ivarr;ittls (i) tit, t tl iC CFjlf!??rE1L`nt Y!t£tE nlaterli3€s wil1 be iiec an;€ cicttr+af a1l
                                                    lic))s, t:ir£^,I, scctFrily intcrest;y br £:r)cetmbranccs; (iij good and n)crcl)antable title
                                                    ttr (€st; t;p£tipmrlent and In;rtt,^riasls; Q,S£1) )httt tiSE; c;i{tnpttScr~t aitd )Ftatt;rtIIls wall be
                                                    frcc frori3 dc9•+;cts in )xlaatcreai rtt;d 4ild)rkl3lansi'it17 for u q)esit?d of 1; triffntli;i
                                                    Ao.Il4wing il)c datC Df inst£dlia(dt)11, .Cr t}te CoRtri£6;tCFt' ot' r'£a1lufacturCr 's standard
                                                    wtirE:l£S1V, wlY)Cl'iLVer )s 10?Yyi:r; (t'V) EFat thC` eqUtpI71GnF 1nd nialCrtials 51'i:l
                                                    uce€'z3r£n tc) rlppEi£:ab€£; ;sp CCStiuxZi3Uns, asn)>h;r£t;s, tfesigns,.. )rt:i s,trr)ples; (v) 't?tat
                                                    the E;SitB)prfie@t t£rtc€ nuatc.rials wili bc..fit .for the.ir uslaal, c£tstetnary, and genets€9y,
                                                    tntendCd fUrpose;.t9ntE (vt) witl3 respCct t(! rii?n•CYfwtdJrn C:6{uFptnCt)t £t3td matcrial>;,
                                                    titat sciclY Cqul1>IttCYt at1d t7lwin-6z1s wyll :15C of'no €a:,ii t1Eari t)rdan,lry qUalidy.

                                        6:3.3       Ita addition to t€)c c.r'pres5 wurrisntics sci forh allove, thc War`: at£d al€ 6qk:?p£a:c.~t
                                                    ar;d rrKntccials will be.covercd by all i)rtaliei€              availa171e at larv:

                                        6•3,4       lF) ad4tt;on to a3€ rigilt5 md rCP:3t'Ci9cs avaiFgbtC itl :'iT0 by lIIw,_a€l Jf YFhich tlrti
                                                    resenmc§, ii Xq'C7 r3iscovers any dcfei=t or dcticicrtcy ;n thc ttJtark witttirt tbs:
                                                    za;;9ir-urtty period. atts} XTC} h aS tibtSfBt;d t.flntrat:toF" of t€9e, <Sf°fOCt or defec'secioy
                                                    witl~in a ce ast?)eaf?Ee period of tirtFc £tflcr its il£sct)vary, t"stntrazctnr, ai itt soEe
                                                    exflen6e ani€ ris(t, slt;3€'s at XTC3 `S o}ttae)tt eithcr (1) proenptsy rc}•air, rc-perfern9;
                                                    or repl<)cc the d1cicctiv c or dertCi,-:mt Work (ai)d sB;all prov?dt: a6l iabQr, etwtetYals,
                                                    cc;wip)r)ct)t and t?th el' sCrviGCs ItL"cCSstttily inCf4lCtital Yt) c1-fCCYlni; slEt:Jt cotrt.°i:tit)n
                                                    of tf)e defect t)r da,Ft`IC'nC5';1 or ( w) ref.it£tf asny pa)ynrents rt)<•sde 3ry XTt:1 for ibc
                                                    Wt)r9t, 'T1tt; repairuJ, r£:-pa:r1'arm+:c€, tyr rt.pl£tscta 14ror€r shall bc watzantcd ctn t€)e
                                                    31F➢Xc. 19:isIB :l.s provadt*r1 Itbcvc for ti)e iCtng+.r, oC tlti:• E?t£latiCS:'oi tiie applicablr
                                                    warrar.,ty pr.riod Or Fi E➢k7F)tt)s. frCt)). S€1C d,2&e XTC.7 aCZCj>t6 ti)C FCpa9r; rS:.
                                                    per#brsnancc or rcplaccenins.

                                        F,.3.5      '4Yarraatties rsf Others. Cosltractnr shail £:st: its beSR CfforiS tt? enstarC tba; utay
                                                    warYanties at-aitablC                                   Fn:Ytltefiicturcrs wC asStgP)e2E 'o)r
                                                    otl3c.rwise mai3C avaEl+Ib1C io XTO; :tlttl 3itatl: npf)n ret2y lA4':i t dslivcr ti :XT'f) a aupy



                   RVd wrdlt I_i.e7eca:41lEffuit.s d'er.crritt 3? (61 Y/L,4;2016)                                                            €';s}?t;4 o.f":Z.€
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 67 of 87


iittt:t.t4,iic:t Ftis101,n.{:7 iEa: E377 €.EF4t?,1)a",%~.'i=ti2•at3                YnimA




                                                                      oi..acfi wri¢Icet v,rarranty 1?ruvitSes€ #ry 5ttba:anttactors, ri3attufh3;tEsrGrs, or any
                                                                      otltel' El:ird paiYses. I: awarr3nEy i'rE3ri3 4ttbc:>:tirri;,Cor, rrt Ei:tEfa; :urcr ar th€rd
                                                                      pany ra:inrit,l;e a:s:iigtizri to:`f'➢"U, Gvntra:to,r sli;tll ocing nstd.diligeril€y pursue a
                                                                      14'iitT"tstSt.Y Ck3Ftl: ftir X7(}"s bt~3tetit il':XTt.~ so reyussis.

                                        6.4           Tis -' R;si; of Lgss, T it#e to .anb' ec€ist€33rt>:m und :nnie;tEtls (c+tclf:r3Erik C:tlnrractcrr`s ttio#s,
                                                      gqitiprnenr a:x# rented i6e;rts) prouitfed tindt:r t€tis AgTet:riaent w-ilt p:tss to XTO; (i2 u}xitt
                                                      Pt:yrneatt th~,~eefor by ;CTO; ar (ii) upep, de#ivel-y to X'TUs pre.3nises, agenE as' cidter ,'sti
                                                      desag}aated €3} XT{J, ta'Fiic€tcver r:;cut•s ca3-#ier. RiA- ;z€*#i:s;; t3r wnEna,e to ecjuirntE•itt n;tt#.
                                                       E3ASEteritt€S S#1iii1 €3:3Sa Si7 K€{.? Elpt3t3                tf3 .Sa.TCYs (,SrcfXti51:5 flr Mt3 agcilt t€i;si.gil,3:H. by
                                                       XT'C.}. 1Vt}twtiflh:siurstDinj~. fi: €'s,regui3tg: iftc traE;sl'er aC t:tls ar risk of lass to XTO iors nc3t
                                                       caast?ttita k'; t?'s accziltaitoc. of ar}v cqt:i flrt t r€t artd n:atca-ia#s.

                                        ro:5           tit_oFa~o intl lizilrn nt s3f ?iTi?'s [n~ziPrt3rnF a3rii3 PvBatrri_:# s.. ##' i nrsirae&csr sEores atty aF
                                                       :`~~'~1's r.ia;firi:t#s at;d,'vr eqtiipQnettt titider c;Ze c~r anare ~Jork
                                                                                                                             *       ftrdirs, C.ot3tracit3r slta€l
                                                       4z;p artt€ QrEIvpdc t#iesc s•c;acrds that ri3ay br reqttLstc;il by 7s:'rO it}cludistg..bt3t.rooi €its}it+.c!
                                                      'ttY,         iti'ICC91fsE]~- JE sti(,'#1 F61;terE:1#s tltiC'€/i)r ei€tttJ7rtl:nt, by (E)CaElPEi, at t:3~ Cttd i3f eac€1
                                                       c:aleitdar ys:ar, sar mttrt-. €'r•::qtt•:ntly         by X x{). Coiitrar.tar tnay chttrge XTO ;3
                                                       fct° for sictri}lg ihe ri3aicria€s and%csr cqt:i€ts73eett c:;ly i€' t13at €ec is at;•sre;i tt3 ;,y XTO #n
                                                       J.✓ fTtiYt,sy. cQn137zC1t7r .F'r3a#1: 161 9twT£ 4'tEt:#t 3Yf£t1C°ial:i &fi3:'i>C et;i;iprmCt9 t31 tt c6e3n, f5ry, ititd
                                                       gCC:f3rEt €Ck;at3c7C1, i1n!Cs36 C}ihi`rSVisC BtL;k`ed en W'i'Et.trig b; XTf,}, (,'ti) vbraipmc stac(i rttaier:ais
                                                       8t2(~fCr. F'.qttip'riCt:f #rf?r}i tteiYts bl:lUngittb tQ CP9Fttil`.5 fD1iC3 t€1t7.rE XTO, t3` tls^ IS1iEier13h ll:e (ft
                                                       M R.''tttre wh6Lh Terity #?C 5C1_;ri:gaSeL#, u'~..n<1 {ltlp Fit•Ck-, 4t3' ot174tYvise litijiC'CEt£ tti £E 13triitI'tt:'r tfT
                                                       riLRke:; It (?•VitlCrtt''it3 t.:Jrfit",9l:ttlr~S t'rv#iii3rs, i#3Ltt st7C€i't7:aIt:rial5 Etn;€(nr EdEit1jJ17hcE71 #Ss••lC)Etg tiJ
                                                       X;q"O. :iC't'O sba€#:,Itave aat:e:i; tb sut:fi ttsrit..raals titEt4frsr et€iiipn:t:nt da3ring •Ce-tattiavter`s
                                                       it ."I31a#               lNS4tr5, aiii€ l;S7t?t a'tCior sha#3 :iS4: rw;33s6tii3ble CCt?'tt3nL'rGibil cfi6ttS iCi pri)S'1C#t'
                                                       si.TC3 access to such rrEatcCSals, w#te<) r3:questet3 by XTfi. :#ttnq nart•husincss hnttrs:.
                                                       DcBivt:ry of ;X aQ's rttaeLrials ar:d.li3r equipaxrent as cansidl+:rs;u by both }sart'ic.s to bt; z
                                                                                                - it;rlY}5 a11if i;C}n(ittinr:8 4f thC Ui:iffiri32 CLtrt3iYEs1'L:i;3( CodC f3r
                                                      b:fi€trt:flt i9nd n.''.t sti~€t.i:w to 1a1.
                                                      Sir13il,ttP €aw, 1.5 t#3e SCaiBti it4ay #?e COdifiCc? 916 Et#:p€BCE!€Jlt" strat8r litw .pCrtMitlttiL? 10 Eea1C_s Clt3f1l9)C
                                                       sr:ctased traa3s;tctiot3s. Ef riE:tteria>s ai3d/ar eqttipmssilt stEzred _by Contractor ;xlttfer oz;e or
                                                       rns?re Worit t3rrfcFs are #ost. 3tU#ers nr dzsnttgezl, Costtrac3ctr sha#€ be rospransib€i; ii+r flttr fu€#
                                                       repluct;tatinit vt}1tE:;..,1f sut;€t mn4erist#;; ist3t$Jer equipeYu;i)t. €f tif;; (:isaltraclsr stcss'cs nray cs#'
                                                       XT`ti1~s. 6ritlbeF'3a#s tilt_dfY33' S.q'1i9pETtCE31, t.`Ut3trilctQC ;:sslteitt:x' Et#1 riy)!: i53i.d lta#)El,:iY epF Ett}.,r
                                                       pt'a}sctty daina€;i: to the mut3 ra€ t}tat#!eF etittiprneni dsErritg t#te pericid'rif sttr.h stoi'agc,

                          V#[,          ~~Eenss,_5v9ftwsrc_aa}~_IraFryta~v'm~.,r,,t.

                                        7.€           6::a3r:tra> tnr rr€icmc:nts and w:irvan#s .3irit Chc: usa ar cvrastruCtioit Ur aEty and a#'s tt3tils.:'
                                                      t:quipincitt aesd tzt,hcr ri3atzrials fitsnisher3 by the Cotrtr,tct.sr Grtiup 2rEc# used iat tkc WfSxDr
                                                      dt3es tiat ini'rirE@;e s3n tiity lics;nyc ttr ptztent issucd tU, a?r aiiplicd #.cr bv, a third rsarty.

                                       7.~             ~# ei~tsi~triaeut t;r ietatr;ria€s                                          isic#uds:s3 sattwarc t:: f:rrnwarc.,
                                                      Whethcr crc:s3et€ by Cart>rae.ttar or a thii'd Brity, t:onitticttlr grani:E [i> ?C'i'() a pCrPcinai.
                                                      cayalt,} frce..:w;>r1sDz.it4c ;irtil irre4ucttbie rig€st iCt f,se t#trr >itrft.war, drs cunrtcctirsn wft3t usc
                                                      ra: t#te.~qrti#7metil cr ati:itiria#s, te33ii t rig9tt is PxtsEldab#e te nia1` #m.rson uY citijtv peClYtitt~.*c€
                                                      by X'1'O to use the eqtsiE3aient ar rt}atcritE#s aiX€ wllicll is Ptitl#x' I371Ei:iFCE'ah1C in cOt7in'Ct?of3
                                                       witSi aray sa#e :tr titEier tratMcr ttf t€i.e 3;qtiipirte nt r,r m;ac:ria#5. i£' acci.ui?; t<, r.r ii.e czf tht
                                                      :itD[t4Vi9re qr rlt7ltiv7Ax5'. F4qit6rC.s }:TC5 to "accept" terr.zs arid- curstlitiarls t13rt.~u};it use oi`
                                                        i#it r-ttie'ts;~<, "s€ltirtk•wrt3p oi aa3y crilicr 3f6L` 17i5, 3{1'c3 i3z:ty°.a;;cs:#:t" tii c+rlis:r t'v aCteti ;~r
                                                       E3se Ehe sa,Yw;3r',: trr nxizMirt;, hawt'ver stEa:h retxt3s aE3d cnttdEttt)n5 }vi#'a 4c ttf na tctece t:r
                                                      Cf1C3:: ean4€ `fTO's tist' r€ithty Ch+iA`' bd: gov'AFqie:€ S6#ely by t>16s ?+grcetitt:itt. EEYIbCdCaed Cie'
                                                      ai}c€irdci3 saftw;ere or firrrlwari: sha3€ bc trt;ati.d :as "3;quil+i7tenr vr rttattritt#s" fr?r ail
                                                      fturtmt:ses.




                         :WS,t t:`:;it   l.i,rE:>c6.:. 11.                                                                                                           p t#;:.S of 21
                Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 68 of 87

.   •       ~   '         ,
        niCti5:gn Er!v.t4tOPe 10; t371 1EF46-Q3At)-4FU2•NEC•37S1 t;'t't:il;S,.ZA,




                                          e.3                             ,
                                                      ~rt€ atUanent faotiee                                      If atty nterttber o@'tlte XTi} Gr(irtp; or at➢
                                                                                _artd _l~nafeation.
                                                                                          €€s+ssi
                                                    ._l€3i@istte, is rrude the suWcsi mi' uny cissitu or in-wssait hmseri on thi rsiEeced
                                                     xnfringeenea34.asr snsssspproitriatiott of any tlhlrd-prsrty pmBenl, smpyrinht, trsde see•re€
                                                     or +atiztr prritlrfie9ary mr ;alte@Iectasat prmperty rlgfat Iry reasort sr9` 2nv asp(tct e➢f tEse
                                                     Worl: iarovidca3 bg• tlae Cor➢irYacttar Gratasp €sereuttr,4er, d:esrttractcsr shraRt defextd,
                                                     itac3eetat4ify a¢ad €fald 3trlt'tta6lss the XTO Cratatp aguEttst atty and s➢ It claIms (➢r IamvsuIts
                                                     arSsing Qud cif r3r 3➢akied ort the Actata!l mr ullege€€ falfa'ingenleet'€ oP atiggainpr(aprlali©A m#'
                                                     artti suc€➢ thlyd-par4y giglsd by CaDl[fYl➢stor Ga'mvlB. '6'he IrtdeStlnifiYs set t'nrih in @ipis
                                                     ;#C+1;tPfYA3 3bIIiI.1t1CI13ile, ➢!'iiltat8i Iln3Ft33ti81dF, ail p(:rpaItics, u9aceri€s;azed. jaidgrff➢c!aks; all
                                                     6;flldtrt a6Bd.fmr . £3,rkPDgrtd[itcn COits; llgril cs?so:s ftnd tI'iC C4tSt8 oi` 4cfeHsh9y artd tbther
                                                     rrttss!m~hle .mc(t~oi"isetc$tea cas9s, fees rar e?cpenses €ttetsrrLd iri, eon➢aKtian Switia slet~t
                                                     ela;€ms or i:twsiaits. Contrar.tclr slial: hrivc th,c rigllt to co3it9ol thC Menic of arty
                                                     lttigttttan, arsrf to yettle or cotYiprorttise all claitm 6rttd Iawsutts stibject to its i¢zdcrclnity;
                                                     however, L"ontrtictor tnuy not scttle rrr, q;nmyrramise suc.h claim or tlawsuit withoa!t ths
                                                     wi•'itten consen:c!f'X'Ti:i ii'aiay :Qtt9em-nt nr Cornaromise (a) reqtaires X'i"i:D to adn➢it Cau9t
                                                     o.r wxo;tgdoinn, or Yo paxt vii9h auy propca~i riot arr interestr asstirii;e ;stiy vbingation or
                                                     makc atty paynlcrat not inrlett•nlifBeci, rlr (b) snbjccts ~S.'TCI oi :YTo A.ffiJiutt;. lo an,y
                                                     injurCtii~n. Subjcci tu Ytae foregoing, ~ f~ shul; havr, t9le ri~:ht; ct its option anai expc.nse,.
                                                     titdt 3tot t,he obl'i.gaiion, to r(;taln ;idvisory co;tnsdl ko represcnt iis intcrws ill dcfcridiug
                                                     at3!' $IICh Cg+3lttl t)r IDwS19iE.


                                                     Ii` aaiy ticticsn results an ;tn injuncti(➢n aeatu:ti any rts(:stsber ttf XTCD Group taitll nspcci to
                                                     !llc Wclrk perforrncrl urdar arty 'bVe:rk E)rcicr, f°ontrtli,tor agrecs thas it shr,Il, !➢1 its solc
                                                     cxI?cnsc; citllar (1 ) prociarr: for }:"l-O lhc rig6tt to c.ontielUe ustili; t3le infriuginfi s!ab.ycct
                                                     maYter, or (2) rcplace or modity tllc s.trF3c sil that it becorns:s non-infringitig svitil
                                                     sttbstantia€ty equivalen: perfotzc!ance.. lf nciit➢ rr ( I) t;ot (2) are possib'W, E;o;itractor shakt
                                                     refatnd to 7C7"£? <s@l iirtNJikiits pa!Cl 4!lld:`-5" tl1C appltcablc b'dcrrk f3rdor,

                              N'I1I.:    9ttnfgclaaiialetY, i`.tin2ractcir well trcat, an+3.wiil catasc t#te Crmtractor Cirouf3 to trcat, xil infornrustdon
                                         ot+tu;ned ir the.perfot~nailee of thc Wor•k as coti fldentirsl, tlrtEl C_'(ln€rttctor ss~iU t➢(tt, ttnd wiI l ralsurc
                                         that the Contractor iiro(tp wil3 not, divltlge'suc:ll itfifr:rmation to ;xny Isersort or entity wiihont the
                                         prior svrittan cc3tlscnt of X7'f.). Contractor 3vill noe, an(l Cor?tractor tci31 ctlsuri tllat ti,e Contrastu2'
                                         Group wi€i rtot, ilsk iiBly S93Cll RPl'iSYFfEation CYv;CPt ;ki SotEAlection W7t11 t(lC WorlC ari(I w iil not diyrlos(:
                                         cEciails of tllc ti%orK tiz tuiv third party exccpt to those who ar® tq perl'atxn the Work, and thr°n on0y.
                                         to 6hc eutellfl tEtilt it is reqt9ired to p(;rfotYn thc`lsaciie!slar portion oi dhe Wo.rk: Contr'tsctor will tukc,
                                         and Cetalttactor tAlt ot➢s;tra tftat tlic t'nntractot C;ruup will take, nll rcasonabic prec.auiicrss to
                                         saft~$uard any :locumenta contaitlinb propriFttlry infbmlation. Th,e restrictinns in this Secti(rn VI.I!
                                         shal8 hUt apply to uny inEso YlYtatiotY: (i) 65'iliCh rS ;3t €hG ttnlc of6.li;;CIDSlBrC ial..Or i~Cr (iisC~OSUT{ 1.a1Ps
                                                                                                    .
                                         tnto, tllC pn3lltc :l4TITFQt91 ti'tr(➢(lgil fiU.rAttlt fY,l itiotltr'JCI(Dr (lr ilny m4mI'Ier of thG Cpntr'ilctor Grotbl3; (tij
                                         1G'hicll iS fr5t rL`CCtVt;(f bV {,.tTitti"di:tCf." 14i)rn a tt57ril pail j' ti6'49, p7S'so.frir 35 Es, kn[ls,t'n to CorltTaCltlr; Iti
                                         lawflaliy tn pMession *f ,uch infnrntation ttnd a3ot irt brcac#1 of any cotttravt^t;a9, Icgal or (fdnciury
                                         oFrlig,ation 'to h'Tt) or thc .KTO Gtoup; ancl (iii) disclns(!rs; of witicil, ttpor tttivicx o'e aoslrlsO,
                                         E~sa!ltractor reasanvbly de..tns tazcessary to t:ompfy with any leg;il or rera-ltory obligation whacil
                                         4;antractclr belicvts ir good 3'asif< it has. If ciihcr E'arty or anyo;te to Nhclm it tluY}Snitts
                                         e(!tlf!iietltial inForrtltlt:on p(trsuant to tJlis t`tgrccnicnt beeotrtcs legally tvquircc€ aci di.~ lose atty such
                                         inii?rnlatipn, ihtit Party shuli'provide the p!her Party v. tl➢ Irrornl;t wrst(ctt noticc so t:lat it m:ay.soek.
                                         a pratact3vc c4dcr or otlscr a;lptapri:zte tctttcdy, if su,^.h . protcd tivc ord(er nr other rerrtedy is iictt
                                         olltained, tlle disclosittg 1'arty s'hull fnrnsstt only tliat portinn Afthe confid.ential ettforarsatioil -wIlich
                                         is lel;;llle: rcqniretl to bc 9'a(rr!ishcd in ttts opirtion of t8lc disclos'irag Party's c©utiset a!id !:o m(3rc.

                                         I::irns. C.onftactor wil; t➢va1cC titricly aild f'ull fsayment.~t to a€1 worl':rnen. rtlat6ri,llrnct; tlnti
                                         SlsYbcmntractorx, insurz tilttt afi mcrnlh:rs of thc C;ontractnr Grcai f+ nulks tirricly and full payrtlents c(i
                                         zll workr!zerc, r➢aterittltt3er anti Subborttrsctors, anri !a.kc sil othes.action neccs-sary to ketp tlte Sitt
                                         and thr: u'ork i7--e nf lacns, ContF3ctGr agrees to indetTitlrl'y, pro9ect, defeiid and h(;.d ;turnlless the
                                         XT'O Grotip                        n@l srrcta clwrgcs, claims ai➢d. )iens unleis cat;s--d.lzy ?{1`£3's iaiiute to.
                                         pay Canttac tor: XTO rtlay witlalold p,ay rn:tl9 uf .!muunts. duc to ally m,:tnfxr t!f t}le i: otttractoi



                              464 !i•fth E:i,saed Alfilicties I'ersPr7.3. Z (1f?s1 i,'i, :?(itfr)                                                           I'af;a 6:o3 21
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 69 of 87


F3Ll ~~i~?t~> ~>i}1zEad 3E3:Ea7`:>~t Ct"s•DS, L-i~~c•3l                    t.Ai.




                                     Ciruup Eander t€ris Al,r's'crr:ent (Tnc:tst#ing the nppiibahic Work t:irder atad an,y ather Work Ordcrs)
                                     ans€ an,}% crther. corE:r: s:t hi:t,N-2en kTi.3 arEd Cc•;ltracto= isEEtEI %"f O hsls keeE fUtnislle:l wi3h prsiof
                                     satisfacio:y tc'iB that eatliar all:smo,tn;s h_v:r bceaz f,aid a;r Cottt:actor has ptovideit 11arsatis€icdory
                                 pa}'iE1CIES. 1.f3 i.l6:31_ELr)si0g, t£'oF3] dw. wt}rk aIi:2c16es ta ihf; siEK i;; dk. Wnrk, XIO F3S8.y, ilt iLS 501c:
                                 c)ptli!iS, BY1a€iC:;B3y €T3,virif`.Ri RCci::is£4?'y f:9 dEfE:ld7r,:,C thu €9t;n, i1nt3 It Bkiil..v OIfsCt tbC arnount of t3B~: @icr.,
                                 SC3gt`.r13P.r Wi3eT.'dt7133ae:s aiFd S:ost:5, 9Yi%€t5d1SFg Ci]tS,'t CLlsEy and seasonalzle atto:lze,s' facs, c1Eat ii
                                 inCSlrs }at5i:£.'l1Sc Of tl}e 1;eTi of ils CitSC;IEuP.ge tlgw131-v a3nY }ut}'I<3C:FE Q945'B)Sg oB' EO 12e FSlVCEi ESC CArSt7IIctOr
                                 or ;3ny tiEl}CE' Ihe£rl`DC!r nf I;FN CCF3Ytr-_S:Et>t 'GBY1's37. (.i?nEr'af:ior Wi€1 fi.li"rlEi.;h, on reZbBlCst ~}% XTd,
                                 receif,ts and relea.aas lviBh rr.spcct to th~ W,ark th:s€ s€tosv that c.osti and expenses of ehe Work ha4e
                                 SccEa p:aid and.Bh1E w z:lairEts, lietts, or rsglrts tu :ieEls ez9si ag;sinst tibC XTO Ci)'Uup crr B'.s laro¢aE:rty,
                                 CuniractOr agrccs [o reqt£3re €fhi:e satt;c at;ree7zti:nt frpnl eaB;h of it:; Suhcor7Bractnrs and lo s1c€end
                                 acEd indemctify t.P4e.7t;T{3+artiup for irny E7te~Yt:h oi tiuch agneements b;y any uf'3ts Subeontractars.

                     X.          RELEr1SF k3EFENS1 I'wt€FE-NtN@T'a' /a'VD fitltl~1 FiR`cRA'fiwESS.

                                     &€9.t     Crsettrbctrar`a f)ii€4grttiaFEa.

                                               i#@.I.I    Cs}srotraBctrxr hbrctcy ngs-ces tsf reterEse, det'tweid, itBda:Batn9fy uBrd haEd t3nr XTO
                                                          €:otTarup.hztrmless t'ttrm arad ug£rirrst nity aBCd 99€3 clF3lnrts, de;rra:tttda, artst c:3eases
                                                          Fsf 7ictPai➢ t}f 4:YSB"S' k3t7d f£iYf3` C'18668'aedt'1r €itI£lt8Z1iB8g ii'32h01flt' 1€3TE€t;S1i0B3, rit9e5,
                                                          pS61Illties, Y'd:6t1zdie31 Ob€itttiIS?Ss, COtFB"t ci}?its :46Bd te35iFita>;Jje 2tt63rFbeb"+' few's,
                                                          9ti€iusling ztdtarraeys' t"ess ar3starratd itt the erBfoa-eem6rBt cof this inderaRraitvl
                                                          (t•.tsRective&g+_ &ttc                    CEaierEs") 2sisi£Bg aau€ o6, rE'ithtprst Jieriatatiaea,-
                                                          any pfEys#cs8 aE' sI¢eeifal .¢ttjuay, ilJewss asidfiit deatls fff asriv tane os- rsaurE
                                                          YF3C'r43beF£ {2fthi CB3lftr£3Ctt14' Z;,rBzr£p, aB;its`aec €d3ss an„'or tlasnagc tm pa®perty ¢rr
                                                          'srtteB"ests 9n.prc+pertt• of sbnv sBsab ar anore aerc:caabers af thc Caratructor Gs•mI£p
                                                          6es arry tatataeser incisBerEt tu, Cdini3ECtL`d 9S'Et13 or ari5i92g tTE2t taf ti3e p£3'ffBY'r92£fdiie
                                                          CD( Ote Wr3rL
                                                                      , 'Fhis of3€iy3ti63rF iS Q'k'€t€36B1t regl9rd tPB thC CttSSY£ itr cIIirSes Qf
                                                          xtec€s p#sysfsu€ .ssr raeca>,tu€ irsjury, it€aaess, r9ea4h, pr Fr,ss esf or dsBmage ta
                                                          proper-tb' trr hetorc,sts Ira pa-srperfly sand inclsads:s, bart as raat lianated ta,
                                                          &.BaaEeaasat€flrbSe C€airaaa FeS83ith3t; fd'9rr1 aE]!y' XiD1e, grOss,.J2s6ilt tPD' C(PncB,Lr3"£ng'
                                                          nEgiGgex6cc,. wiN€#'BBR misriPnei,e3et, strict lsaf?ilit,p', ar EatEter aB;t nssdit:r EDrsatssiten
                                                          o9'atty ore.e EZr saaEsre enessebea•s of t9ae! X'€'C9 Gro4£p.


                                               10.1.1    "Tr£ thE extetrt r€Eat €irves'esf irr Se4-tius; 1€3:3, Cantt•actaar het'eiqy €txe'#€aet' tag!•ses
                                                          tm €irsater:t, ri^iez4se, defenrE, €aadectirBif}' atas9 hrz9eil'tiat? X7'9.7 Grvatp 4ssrm3ess
                                                          R'rsaras and RgaiE;zt ursy ran(l rBil liideubrat;fiab€e d':;lra€azis me•isEtsg aaat rsf ttte
                                                          casaass€oaa,:descBvas•ge ©r a•dtease ©f pssElEatranfs rar sEaEfsstaats:e:s pro€eElRftetl b); 8nev,
                                                          €o tiie ez4eiBt tit>3d stac#a eaniislaBz, cllsc}BarBge ot• rei+:nse :ar§ads aaat of ihtr sufc,
                                                          grrsss, jaian> or r.urzstarrette rael;lit;z`rtce. Wi91€ui naWtaBdtict, str-lct li::fon€ity, 01•
                                                          atbez act arrtlfr,r taztafssiaBt:af zYBlv one car taaaE•e rraPsrsbers iaf thx Cstatractor
                                                          Gruup, w@9ac8z !s irt aft,g' amrErt3ter 'rs?,C€dktz# !o, s:FasaraectcE3 vrith Or urlses 4d3t aR'
                                                          the pert'iirzrsatace ssf the wisr€c.

                                              1£3.1 -3   Caraf3'actor mgrees $llaY iFs id3desr>n9tv aebligaitags berrarr Se'B#3 be. supgaro.t'9ed by
                                                         ieEsuraltee im'ith as €e.ast the rrsit6itsrttm aruOlEnr.s p.rnyided ias Artic3r XI,.4vhich
                                                         lBt.sttrastee wi6t be pr#mar-v to an}' Other @resur;a3ece frraavid£sl b4' ar availab{e
                                                         to :rt£By C+H9c a'£` ariae'e nasasrbs¢'s riB't€ae X"1'O GB'aup attd skia8': prOx'Bda rv'atvers
                                                         af ss.aCs r(D~,+UtSS}fA ag6ilts6 £8ll S&SCfl3beY5 ilf thd' r4.TO fi"pB'O'{ElA, '1'o i1Fe rqdent chs£t
                                                         alrp3ica,b@e €2,1r praleibats ttBs arasat;t.tnB-y liat3its af iisssB¢•attce r°squf,rd;d 01• tfae
                                                         i,ndelainitiew vra€Falit£r.ralb .:aiss£trBed #ser'etaEEd£r, Plie cs:E;talrearrB;rrts wi€E
                                                         aufametacaeE€y €ae revisesl ti3 coprferrra, to #lse rrtAxsneurn eseeEsi pB:rmitta:d,
                                                         ie•#th uppittis9t€e Bsarr.




                    ,tff/! ir:iif>                       Mer,,itni3,'l?t'tY'y:`i?t~i                                                               1'itatc? C.M'
       Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 70 of 87


QocUSign EnvsEdpa It7:.t;M, f FF46.<fi3A0-4FO?•8rEG379': E,; 06MA




                            0.2      ~:'f'd~'s SZiD~siiions.

                                     191.1 X'1'Cl hers:by agress ta reteise; deSend, itsdnagirtiCy iarid 9ioiot fhe C4>rttrdctgr
                                             GrYRasla lturrtiless, frurqi artti ugAinst sany asnd asl& tr:deaa3 riifiab@e Ckairsis ur3sing
                                             Out Of; Nvitbmait lira'stnticsax, asiy physicAl ot• rteentul iojun% iiisiess urrdiaar
                                             desath vl' mrsy aer:e or morc titcmilrers of the X"f'f1 £arov;p, aa3dit6r toss bf or
                                             daivaage ta property ar €rtterests i[t prolsertl' 4sC ariy +DCte t7r ri4are i31Cb34bers 4E
                                             thg WdD GroFlp irt aE4S' rt9anner i:xcideni 6o, c.aoriecEed sr+itla or urising oait of
                                             tlie per Fr,rriY4kTAc6? of tdc Work, 'Clais oLelig.oti.asrs €x wtt}batft regard 0 the
                                             Cat9sa. abr £.EeCpSes r)€'SP3e;li j?hysi4:aI or itDetEt:Dl irljitr~, illsiess, alesetls, nr ioss arf d3r
                                                daiiES9gC da propert}° flr Ir6fer0..°ats I!Y pri3pe3'ty SYttd AtlClE3dCs9 EA9it IS 9lot.1ir4iitL`d
                                                ta3, lrie9eissezi~iab4e Cluims rcs+a8d'irtg frarrn aaty sale, grasss, jeaint or cancttrrets6
                                                tsegligea3ce, w4•illkttl miscandaFct. sQriet Slaliiiity. aSi' Otber ffict aridior oinissios0
                                                ctf aiay ome or rrtore tztciztbers.af tiie Castttractor Groiap,

                                     39.2.2 'i'o the extent riast Crot'er'e41 1t4 St!CtiotS I0.3, XTO 19Frebd Ik9rtlflCr agrLe3 ta3
                                              protect, relesase, daB'etsd, iitdesnnify Rttcl hold tlie t 4ratrartar Qraup
                                              @aartnia"ss Croirs zinal tigniffist aoy at9ti iill 168tPQ'friNi9fdni171G CI49iraisi £6rCSiFBg o&#t lYf
                                              teia: caz3issian, alisehasrge rtr relcmwe mf pailtttiarats ear subRtsaaia:es pr€bh8bited by
                                              iativ, t,u tEae extent ffhrit such ern€s'siizaa, aiischprge or relcasE msises oeat ob'tiie
                                              sale; graFaa, jtFBnt csr r.nnctarrettfl taegligericar, evllifztl t92iSCor8t39Yct, strict
                                              iaabll€ty, isir otlaer art aodlor orielssi4n taf arey oaie or tasore ;rterr4berx of the
                                              X'CLA Graatgt , { YhiCIP is. in giHu trirarnrner incitjeatt te,, coatrat:cWd wit@a aror arises
                                               gDttl a[ d#ae perfortitsa3tse iif tPre'SWor4-.                                     I


                                     10.2.3    ?a;TO aagra:ss #taat its iricie¢ri4aity oka€igsetisasss laere'iea sbill eitirer be sfipp£BrtC^d
                                               by s' nsurunsc •rs•€tb at leryst tlte iaxittitxittsrg uat'iotttsts a+aresided 'itu Artir:lc XT,
                                               -whish insurance w€11 bc prrimary to ariy ofher iitstarance prt2Q•ided bv or
                                               avtailable to ait}• one or ttfore inembers af the Casatkrac~or Gramp as3d s6iml1
                                               prctvide tiviiivcrs iDF 5f6brCC~atian ugainst oi€ rrscrEibers E39' ths: Coe~trdeitir
                                               Groas€e; or }C'i'd} iaiay Ise se€f-ieisi~red. 7'o tit~r ex4ei3t thut 'sefrp€icable istos~
                                               praiPailsits tttuuetsry limits: o#' instsraiice realtylrad aa- the indemraities
                                               voltiiatsrily assusaaed hererfwE3er, ibe .r~~laz4rirtseatts aa€11 a:9torEaatically ire
                                               revised t4 stirttf€~rm, to tiie rnaxirtauia r.xtcttt pertets'tgcd, watEi applicable:law,

                           10,3      iPrilli7i~ tbf C~~E_OY .Gi45 %'Veil, Nvtwitldst64ridtCtg d6t4y prai'19ilDFb Fp til€4 ArtBSle ;la tdS tbe
                                     carstrary (btit expressfy sttbjeci tu Sec:tion 10:14 heretaf) #4te l'lal@dtiwing proi-isions will
                                     apply to uperatioa;s #nyolved in t6e drelling ofaei oil or gsFs wellt

                                     1€k.3.Y   7i."l`C> Iaereby~ ;relenses arsd ugrees QFa defstroai, irtdell4re€f5~ strid lamld tlae
                                               Caiatraclt;r Group lbitrriiless frLFMYi aYid nga€itst uriy rind zall iiaderrsni43abie
                                               Claiins arisirag H`ratrt pallaitinsi axr rorttuaroinataati bcla4a• llac saar- fttt•.c of tlsc
                                               liziad, sial3ed or e3•uter, resu€tirs.- from biaiwattt, ftire, cr:xtcriing, Stfli2lM e.@r
                                               a¢sy rather t6tacarntrml€ed Eiuev of mii, gns t► r m€iaerul s,itbstaiace during fhe
                                               prrforntiaiice of 3be k%'urk, except tu tiac .exten9 si3cli lttss or dasnsge Ls
                                               ea3aased by tbe f:oistractor Graups's gross rtegligcnce or evilil'ttI sisim:atsdust:

                                    10.3.2 A'Cd7 ltcrebg' ra:laa3scs arad agreess tu iBs9'epd, iradeerataiCy >trid htytai ttte
                                            C+antrac6or Group fiarrrless #'ra¢m areri sigaio5t tht loss or dam-egg (1) grs aaty
                                             R&i31EBgi£f3b 1'artTltktlo3A, strast.a .air oil tsr gsas resa;rvotr pi' trtlttct<aB,s. resaaurr:e
                                            6eiaeatb tlie surfaec o8 tHe Irstad ®r s5ruter, (i#) fcsr dhe Ioss al" ar tiatnaage to
                                            aasy ha► lfi(s) or vrcilisj, 17i1d (ii5) ffi?r FSr9y f3YElDF}IraB3eB3t dTf £Ftky pro€7erty 7'igllYS ar
                                            astlir.r isetcrests iea aer to aury oal, gas ar rssiacrul.s resaturces res4nitniig Pruiav
                                            b.I4PSYoa}t, Blre, crigterirsg; or ony ti4hes dsuatse, :vtElcli rtiay resvit titsrytti; tlte
                                            pit•fkarmancc of the F3'ork eticept io tlte ea6end sucla 8os,a or dunnnge s' s
                                            suutwd by the Cosatr:ietur Grvup's gross a;eg$igena:e or sv€1tEul m€scoiadsact,


                 U&l                           Vcr.rr.'nr3 3.3 q!)X:'fl;:'F1ih)                                                       i'ns!e S.of 2t
           Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 71 of 87


GMa:S: 3rt E~va>at,~ €L~; F371 i i:~4&..:~~.<:L' S-©2•L~t~£~~ s~9 i~ i; ih .a;i




                                                       10.3.3         3€ etllafgtszelat ae° €nstraairsen€s of the Ctsaitractar C;rnlagl ibesainr. €ast ixa tE9e
                                                                      wetl, X'ro bY'EIE tit€3L`i' riCdivet' 9tBelBl iL'Itbl3d8t ci2St ti3 dtbC C32F3tr13C8or G3'AaBp 4a'
                                                                      pssy t€ae C4ntractcar Group for 131e r.yla€prtsetat nr isastsur¢selsts (d £pr£fiiAted t0
                                                                      ala6e n8' Irsss); €'ROVIf3ED. HOWEj'E&t, fF 'i'1•5E LOSS bS trAEJSELI BY
                                                                      I'E:iE GItOS; NEGi.lCENi,.Eu OR WbLd..1:C1?'. M1.St:[PNIPI;d~"1' f11~ '1'EIl^
                                                                      (:0'Tp'fU%C7'017 G13.t31:)Y, M'0 1;VI11, t@fT'd' BF .1..€AB1.:E T'0 AINY
                                                                      &:A`.TE'.41T FOR THE Lg?54 APdD T'HE COF4`TRr$CTC3R G1;2OLIE" '$$'€L.L
                                                                      }dE.Y.EASE, IAEFEN13, 11'dDEMN8FY A.ND H63L,D E€:4,RMLESS THE ?C'1'O
                                                                      Eal€OUlb F'R63NI ANL9 foGAINrST ,BEVY I.CAS4, CiiS'l' OR 6:XPFsNSEi:,
                                                                      1N€:k1E!X31NtX 4:€Jf€JfiT C:E)STS A1N93 Rk Afif)NABI.,E. AT^kfb82NEY'S
                                                                      1;'EFS, SttFFERirD O6t 3NQ;iJRREI9 B4' I'HE X`I'd:? GROUF' 1"EiAT
                                                                      ARiaES OR RESUI.TS THEREFROM. Culatractur w(ll he requ€red tn
                                                                      f'fuo•siislb f.o;acEtsap 19uctatxiendation do sugrpllrf the ca)clsint•iaasa fs£' reiln€9ursnt3€e
                                                                      CqS3-,S'£7r e1lfAlpment 2r )P153F93Y3}ePati E€I.xi t ira the E3nl0;

                                                      I.O..31 A       '1'I➢ tktC SYEent a1Ry prQ4?isifda3 i41 th9s SfCt€634 I,0.3 applkc;BhEe ffl tlli t€filllIdDg f{f
                                                                      13Y8 fi2€€ 43r gES.e IYejE IS EIB C0I31I.C4"Ft'€th &Yiy I7ther prtFvl.f€iDll dff Ih€S tS.r9i+LE4' X,
                                                                      the31 sRSFti}A pI'fAv€Sire[i QIf th4s S!?cti(III I0.3 wilt larevr331, §as3t af tiacre €s na ssacEs
                                                                      d;dDISfl9et $Ele eFStSt'C ArtfclC X 4b'ilii'!'31Dp1y.

                                      30A            SPECIR,.i, P1tO3VfSLON I'OR NK•:W M€:?fICd:€ AiND WYO If14'Q.                                                   'Y'HE.
                                                     FOLg:OWRNG tx€d.OtilSdd)N A3'3'1.:IEG'4g'1•aE}RE WOE2K €,s', T'+C3 BF PI;RFORtIIFf9
                                                     3N" :edEW ?diEXiCt3. OR ZVI63PstlE?e'£;, NOTWITHST'ANDTNG AN4' 1'RQ3VISICD€RS
                                                     TN 'pIIIS AGREEMEN'€' T() TFlE CON'E'fEh€t4'. '1'o tl*e euterat 9his Artic€e X€s
                                                     gIFNCr3AF.'d lDy N6'tti SRlL`X3C£6 (xr W>•naallsag Imsa9 thefl tf36 pa•iFvisimlas ttsc.r£€a shali bc resaaS
                                                     esat tI? slzc:Elaake
                                                               '          €IAt3.eZIII3Mt`.S3t3nP1 n't70.' d1.7lf.''{ 4IiYn B3egE1v
                                                                                                                                 gc21s4. grllss IIcgtEgmrsct flr arlf€S'esl
                                                     m€scrnladtast.

                                     10.5            's~~6.c..ERfl3VISt0'~S .k;t9R. LOUiSIAN~1. 'TNE P'CtLLtb4Y~,'~G PRElVFS1ONS
                                                     APP1..Y Wi€1:..~~~ ~~Or~l~.l~ I~J '~6.~ ~~ €~~.'.s-Z%'~~{.€~~F1~ UN OIf`. OF1':tIIO1'1.E
                                                     a..OUISIANA, NOTwi'mSTANDINca AINY mov Brilon iiV "b'FitF
                                                     AGkEEIMEN`a' TO rIIr t~O1wTRAR.Y.

                                                      IiE>5;~ "€'o the extelst At-tdcEe A, ►s gI34'f:rXked bw E:.onisenIla 3nw, tYaes3 4;9.b the!
                                                             prasvisdcrns BEisrfre€n aha3l EDe reael eaot Io incEzads° istdcalaalif3s~tit3n Caaa tronl'.S
                                                             reas•aI Ibcgligence aesal (2) the latdssatnetelltsle e BIt€arss [ar tQ•hich iagafctasanit3• bs
                                                             tesved, gairsava,nd.tz? Artfe€k 1E3.1, alid 101.1, sbal9 nnc€aadc cllsit3t.s ur€s9n1; ntat
                                                             of eaarntructa3al 6a3t1era3rlatY abiiga3t3aaxs stvvell s© CPf33trA&ttFr C'irroE3p >pr XTO
                                                             GrIlu fI, ;R3 ii(1p1€l;FSbqe.

                                                     I0.5.2          Thf' Part9£s S7tECISdtaWledge fa3ad dbg8•6:Y thb6t 3l€ "'clrbc per613rrt3etl by Ccrntraxtmr
                                                                     Issaal its elsaplazye3;a IZlarsrassnt tn fh€s Agrcr.mens is an €Iategral pstrt BC usnd 'as
                                                                     asa,:3ztin$ tf3 the alz€latt• o{ X'F'C,} tss gerIu>tite XTL3's goads, ESraldltcts ter
                                                                     s£F'b'aGc`S. Wltht3FIt lIrI61tiT8e tEAe fOregtlEl9g, P&O d9R4d 03t3trTc90r agrec t.€6a#
                                                                     XTO €M1 ;Aiad FY3I€ bk deefnELE SY St&14attPKF' £NtBplt?yi:r fa.t $r EBE3tY:tttd)P's eC(Iplo}'£e5
                                                                     fE3F• pa;rpnses af La. R.S. 23:1061(Apb"3~, as thx sarl&e irr:ay be ailBtelided fr12aBY
                                                                     t€rtse ?a> tita2c. €s3 1'urt@;ea• c£alatEdcr:etiasll uf tSnr Iamaaarafls tu be rcccivea€ by.
                                                                     Cr>Iatrarsor pasrsaealat tsa t11is ritgreerlsctat, XT4;F ttRt3 a:;tslaR3's3cBtrr agree iEBlag
                                                                     Ccatatracta3r w61E 13e respl3lts€bEe far tEae puyment ©f a€1 coarlpensation b£ne€sts
                                                                     patd 4a or fer the belze~It tsf C;?IaEractar'3                         C.QMtraCtOp' S9if1lflK
                                                                     t.:uletractar's ISladerwr€ters agrce tbat t3aeg• •sg•ES€ Enlsve no t^sglit ttI 5ee€s Isaad
                                                                     w€9l ntlt .seeEs any caaaltril3uticat3 atr ilsffealsn€t;• i"rosn XTSB 1'or Rny
                                                                     CGAY7€T3?t]9t3tlF?C6 belaef¢tg ps3id by t~rsaltractaxr artdJor t;.'otaeractur'a
                                                                    l3d4t'tSr9YratGrS.




                     r~~).rYv r1 FS'lllf ;.,1.F9; Sit .~ f fl~ f(7t2?;~ f'i.'r.tlr ~?3 _'. ~!.():~:`~rYi~~ } t~f                                         ~3ht '~ 0~'2 1
       Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 72 of 87


oQrrjSign Fitvekuori. tD: E; i1t~F4&. Ct3A7~taU~.~{~~i :,;7~1 E99361AA




                    X1:         1Ebsairanc.r..


                                11.1         Coverakes. SuhjE°ct tti the grovisiot3s oi Sectiolt 1).2, t:ontractws wi13 sect3rc ;tnd
                                             rt3apiitatr;, 3Zi1 v,ri€1 rCq4tEre its $tfbcol6tiaCfo6'3 to SCSUrf' a!1d 7F4ai.ifit31!l;.; C19friRg thC. k6r3Yi Qf
                                             thtw ArrLez?d:nt I€tie followitlb ElBsur=znct:'ct3fr.ra;lt.v. w!t€3 ltrtlits not less than thc ata3uunCs
                                             sficcifird, and with ct3mparics a;;3ti:t1'actory to XT.P vvlio ar.e atttl3otiac.d i'a dfl tlusit3oss 'in
                                             efie jurist3iciitln where the Wtfrk as to bc perforat9cd:.

                                             l i,i..l     Worist r's Cati3pe33s3tiot3 €nstfrat5ce wtth ltnaits of ;3at less tttaes $1;WJ0,C>dB(l.or tlie
                                                         StattftUf'y B'c.'qiSreCEnCIi6s ol' Slaie ltsm fas well ~s Fcderal latw;;, if ;3pfJtica.b`:u3,
                                                         w€itctle•:er is ~7cat3:r, whiats shall inciude Eratployer's ;i.tahx€ity Insfirancc with
                                                         €ilt3its of not iCss iilflf6 $500,000 per incideflt, 11'tha? Work is ta5 bc pe:rtormed i!t
                                                         the states o[' l+ayftft IJahca>a, Olfiici, wlishtnl;iot9 Qr wyctfrifog, "5togs-Gap'.
                                                         Eittgaloy.r's Liabi9it.y t.ns3rarlt:'; wtth litnits nf 3bot less tltan SstlE?;Ot)Lt per sncidcttt
                                                         t33tLst bt protittred. Sstch Wcrd;i;r's CofaSpPn,a?it7t3 il3sttrarice firat59i 1',c ea3c7orsad, if
                                                         ap{JlietlblW, 9ra cc?vcr olaircfs uadcr thc tJarntld Stzttns Long.shnre sfirfd H:irbot•
                                                         workcrs' Cotr:,pei3sutioa3 Act, tlne t3tlter (,.otttfr:t;atli9n Slisli' Lastds ;4ct, she Jcliaes
                                                         Act knd -ent:rul ntaritiena: law, wiih at3 "fa rctit" eaidorsstrfert statt93Z tPaat tirt
                                                         ,ict'sost 'tir; reln°' Lvi11 bc treas:;d as a clain3 agtiirtst t€!e aitstrreal 'tiai plrsonatri..'

                                             11.€,2 E:otr3lnca•cilsl f:icncral 1-633b0ity 1nsuE"aace iNC.LUD1Nts t~'ONTR4CTUA1...
                                                      LtFt131[.F7'Y; wit€3 fnirlitnu3n l;traats or fiatstiiiy fur ir:jatry, i9s:a3h, or lJrops•rty
                                                      tla3mqgc of $ 1,C1b0,{}0{1 corrlbirted sirEg€c lirnit per occtirre33ce, tt;id ate ap,en.gat:c
                                                      tinitua€ limit of eltat lcss thatr ~2,000,000.

                                             141;3       Auiotsfobile Liabi11ty dat.,uraaf:G cczvering ovt'f3ed,. €tit Vd, altd norf-ow-.fvd.ve€ticii:tt
                                                         used by Coi9tractor, witla rnis3ut3uin limats of €s4Elilaty d'ar 'trt_iusy.. t€a:at€:, or
                                                         't9rfYpert'y daFitzgC of S 1,0100.00 Cn371€]Jfle±t stng1t: hKYtlt tier CN;cL1rCeitCi:.


                                             1 1..1A U3nb.rel4a Erf;atraitc:e (vrith covc,al;c at lcast as itrz7ad f!s (he uttdcrlyiitt;;5alicy.}
                                                      uver that required in 1 i.1.:: :trtd 1 1.1.3 wlth ratinintuftt Eln3Hiti o9 *:i,il(3d,t3fHi, and
                                                      SF3ect~t;iiIfy 1Flcltldtnjy f.'Utlti'FJctlff(l 1i:1bilfty ,

                                            11_E.S       If tiic Work rcqtlirc:t tlu: ts,e nf ra3arine vessals or atiter wata:rcraf;, E'oittras:ta;
                                                         w311 carry, c+r ;e:tuirc t6tts ows3ca of i€`w u'atcrcrtstl ?fJ calzYl: i:i) all ris{c htli€
                                                         ftisuralnec tn a;t att3atia3t equ:l1 tc tlfe vissal's declaretl va€uc antl (€i) protcc3(scrn
                                                         rir;d indn,ti9nity )r:surffnce, irtclticling, bal: not lorsti!erf to. cotlision liability,
                                                         rentoval of de15r"is, 9owFtfg liabitity ai<tt1 ctyvcrage fcr Adaniralty bcncfits arrsl
                                                         clalnagcs urxticr t,ic Ji>fu s:1ct ilntl e+:sterat rrwrittFine law, ia a rsiittirr.un3 aanoutxt.
                                                         of S€;000;000 co:t3biated s;ts~lc 1l13Ytt per cx:curi~ct;ce, asid that in u1l .s:eclt
                                                         ittstxrsincc tlic ';zth:.r t~tt o!vnC: cgausc"' wili br dctewEi.:

                                             19.1,b      )f the W¢frk rrq3atres :hf: tise of atrcras`k, Coa.tractor wil1 carry, ot realt!'are the
                                                         ownz`r,Jf dile <airbraR to c:srsy.; ti5 :tfl resks htJll il3sltrarfca fl3 tlt:a a,ts3ount ctllra€ tt3
                                                         the replacctnetti valut: of QPie aiimfi 3,"tt1 (1!) 17(3dily t63jE8!?' ltitbi3 ity, includirtg
                                                         passengcr liabilaty ttiid fJrc'rperty das3a•tgi:, alf';rot less t13,r,iro S 10.fIC0.0:JQ cortibia3cr€
                                                         sing3c litnit per t3ccttrrcztc:.

                                1 1,2       ?tc,fla EtaasJf-incc. 1dof:.'tihsEaf3dfati i13t ti3:csirf3usi3 tt.ecra~3s spGsofi;il irt S..ticJrfS 11.1•3
                                            ! I..1,5 abovc, s€uauid Ct3i:ta'acti>r tnatntain i3ti ;i gcncral, blanket. cnrreprr.€!^nsivc cf' sii:tit, r
                                            b[iSaS t3rly irtsfd3'@ncc:i irfi:li3J.1(t3b bf3t noi ll7FY1(Ld fn S2Scc,5s liabiliCV instirartCG t?r CGfi3tt`JCtlia.l
                                            lt:fbt36tY~ Iri$iFrAB3CC,, itt II(?Yoti32t"; grs:atCr t}fa11 Suclt rfl.rfirfll9rlts, °i3Cft ih(f, ni:iti:31 firr,SltraFEt;S:
                                            w€ixCl) 0nt5tr7Ct•t3r Sltall }SrovEdC 9lircElndCr 1i'fl1 1?C uiiC}h l3tgCr u31d>tErfts c.ttrr€ed by
                                            Cirntracior ;or indicateu iff any ce:ttifcaic of insttraftce fi:rEii:sheai. Fiy tt3ittrac-mr)<ai:d not
                                            th-- 1n633if37u.Ms ret'er£nCed tt3 Secttoais 13.1.1-1 E.1:5 above,




                   MV: tt:itr''a { fxaed :3 rl:i+ru t: s( rt:sir>rt 3,2 (fT; i< ;8s?{; i ti)                                                        F:!}fv 10 c= f 2!
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 73 of 87


f:+:.4;t£5   ~Eatv8?JP'.'d ;+3 i t 9EN £;03 :                             133c, t t`R




                                       € 1.3     '' nst Adimitivrits, XT•C} t?Eay ;1@ 3ny, tfmc t:pntu pt`icr; ;aTaacit nbtied require: Contr.3;.for tc
                                                i;zcrct:se thc fiatt€is set tortF tz, sticlt effrots3sts as £' atfai9on, it3dfastry pra;rEicc o)• 01I3cr fae:tuc's
                                                E-Mtcatt; are reasarab€c.. •l-lle fQregai C£g l3tS`.3tar3..t t'CCft!£8'C`•t3JC£3tS wi€I uf.p€y _Tuhett£i°r i)r t£i)t
                                                FC.C{:3tR:d €5L' 0t5}' i;t€3er ~7FOV~S£fJt7 Gf £e]q'.~ ~i.~?'(:t".):1S:~9Jt ~n.d fld3C dlC33:£5~Oi c(Js~~:Fanc fic~ r.c£t allcr
                                                €.le trf:Iet3T.tl3t£v:; 2n6 a€I<>(:i3#ion                              J l th:5 .A F( cros nf.

                                       i 1.4    ~'€1lTi~~ ~~tti~€?~~fF3tc{ -• rqeUi~:tt6E3 ]€nsiEr cis. Rl.€.. €NSURANi: E, 4'C3I_3C€Eti AN;)
                                                C:(?V;:PLAG€:S I-IS'CF:B `\ '17HIS ART'lf.'I,ki ;tT w_€. 1?X'€T:N.3,~3 T D ANt3 PRiBTF..C"€'
                                                a Hk: XT'0.f".tltt3Ja TE3 "€'i•1E FULt.. EX i'EN"€'!1:'-;i3:1.NO€.iA a OF S3€1CP CO1FERAf'iF,
                                                IN4:LE;DiNG E?:i:ESS OR U'~II-IRELLA €??SURA;•sat:,ES. ALL €NStJhANd
                                                PO€.zCI@iS i.1S"€`ED LN Tii1S AE?TIC,.E X€ W€fl.t. FiE I'RtTv:A€tY 'i'C,, APql? RI;E:E&V:;;
                                                N?;1 E:f:3c3TRI>3t1T€£3N FROM, ANY OT"€fER. I''dSUAF.f4Nt:E OIZ. SEI-.I"-€NSURf4N;r'E
                                                PROGRA:i€S Iti;:hiPdTAINiD 81' CJP,. i,N ESEHAL> f?F O€t SLNFF€T'ING T?IE X3't3
                                                CJ:ZO(_:'P. THE L€ll;l i S Ai ttJ {..OVFKA£:+ES OF I I€E €NSl1JIANCU 41I3TA1lwED I37
                                                COKUEtAt;Tr3EtW1L€. iN tl{.?'3'rrt1Y !.€N$€ ?. ,€•I€[: I.IAB€I.ITdd;w f:ilT. ()BE,€t.eA1'€ONS
                                                ASiis?MED ?.~Y i..s'?NTdt,hC.T'C}€t. t1I'Ii3;_:R TH.€S A(:RI;.1:N'le;~'T.           1i1,.,1., Oi~
                                                COI;"3"R,ttC.I"C?R'S LFf4:-BILITY NS:.rRANCE i'fl°s,sE:9ES iZ HLI.. Ni3NIE TE€L ?(7':?
                                                QRt=tUP AS'r'::v AC)Di T€ONAL. f[aS:.iRED. A€.€, OF i.t3NT'RACT OR'S €NSEi€iFe3!IC:;
                                                iTt3I..IC.1ES ,i/J€_€, (,:t)NTA€N 1h 4h'Fa€b'ER. tJdq. •I'€-€E' PART OF T€'IEI €\'Sl.iRER, BY
                                                SI.iF3ROCYAT€C3N O#T. O i I-tRRWISE, C3F ALI, R€GHI'S AGA€NS7"Tfzf" XTG CiRt?Ui'.

                                       € I..S   ~:s:rtifica`i: _et_.~rJ~irr~nE`~, i:istttr:Jcfar cci ~:atE3rt.~~•t;;r`s i;Jsttf~ttE;c ctttrtcr(s} uri@f !i£rxtish
                                                CetT£d'(t'im-S i)f                                  )0 XTO, "f•dI::LEBP.'ii Eh:• 3915£3£~Etice rqL;kdL`tttvFitS af il195
                                                Ar•iiCii: +Yp. 35 o,6'il7C.t3::C t€33f t?tC. rC.t3£elrcU' 17ESE3Yc7f3CC Ct}b'C;@bJ't'e €:f3a^ Mm Ctl:t'r3frFetl iSJ3d
                                                6Ji3333£.2Jt)ed, tlt.d't)fa                    tIJc We^,fk. Thc 6:S;rftftct4SC shid!€ be t>if a€tJt':'F3 qipr9)Vel €7}'
                                                :hc 'rCeit_S                        i7k°iE)J'i:t1C,^..


                                                .f~'~a `i.,--a£VCr Oi t€ti }rCtrSs33iJS CfflI5f5Mli€e Xi lVij] ilC';tSiCCi'eCI €1"fJYt3 aYi,.' €;3J€itfC Ct?3 fiiC-€)Jrt
                                                o€ XTf? ;ta Ezbjtti:Y c13' iutJ;pla£tJ ;sb€£fit WY taelia'c of {:cxfJ;ractor tJr Ct)n@ractnr's 6tss3 rznr.t:
                                                CEF87'i.CS fif> ptqtiJ ete su(:h ttmtdxcas3r. oi i?:sz£E•.er£(;e. t ntglracfiJE' sh(td1 prcviz{e ;C TO r?a4'sr.e acd
                                                el'Ed:t:s;e o!`a;ty fJSaris;;t3QtJ ta, nr extetJstoet af ti2tivad'tatiur( t3t. Gfl£ttrwctt?r's ret€ttireci
                                                !i£sS3t"<fitt:e C.av4r<lg.-


                       ;iiT.         tE (±n g_r••e,,,'( naract(~-. {:;(Jntrt£clas M€1 be ar£ mdepc:£dct-£t contra.,tor with a;sf3ect to t<)e Wi?rk,
                                   af>4 its t:€l c.3scs; icoaz@£ocBar st£aa!€ bi t€fc cEJ:;3lo•ycr ur cf)n3Jnq;£ Ia¢v vil€?lavt:r o1' adl lti'ctrkers
                                   €)cr9f2r3t1B3;g f€iS: Wi>S!C• NCifI1CC I.'f)tlt3h£:tFtF' 6}Ot'                     fiF E3XtV f3let3)l.lCr bft€£'.; @.•t3dltrAE:tttr,

                                   GdY3Up, IdfSr E}ICEr E'Cff-w@f o'u >>ditf.lCe.rS, ()ffiCerS, L'.it3p€d?yt:°9 Qr rAgeftt5; OJtll hP d>;L'iJ1Pd t3tL` itlgaYik,
                                   SFpt'c.~~ria3:vs, efatp€a;,~ea, carr:nvra 3;ss~~ em~t!ta}~<ra ur:art•,{J:t uf ~'TQ. Su€Jjesi t£, fi:;i pr:)vJSEcz3Ja i)f
                                   SccCi;e3l if7,5,"3, sY n€Spiicub€et f:aftJ::sctf)r, t€3e f.b:t;rttctar Grot<qJ ts3)d :).r(y (:f t@s aJ, ;€3v.ir
                                   s3.'t-cattiY:3i:t(33'a tiS'f I€ €F 3ve! cf3J:td:l£"?e :3nd s(:•)c cctfJu'o3 ab•e.r >acir rr,sRezaive wrskir, a;td ccJ;p€oyccs
                                   ttrd Ehc dmnils uf 3ha WnrR ll.erfa:n-3ed 1a3r; thr. nt::t€tods by :a'hicki. t€Ji Work is acce3np€€.,€3cd, if
                                   bc:iftb t9JFdt`rstcFr]d td'e3t ,~.'T'O fs krERCr(`Sted a3JEV £3) td:e re`;313R> 4}f ille w,";'rk. 3 6f8@rl3~s€{? 'S~£~ct3tCSShcp
                                   agret;s: @htt% it s€5,a9I emt•a tRafs9 £to ar•Jctas€(xr cr membcrS Q€' @he C'antt,actm• Grafap tJge
                                   9s"E.lprt➢pe4'€y cli95sffFi'•t6 a3 BtadFLPCPYA'€GBFT CC{n3@.f'tEe"tdiJ'.fa ±iY' S{3 t€3.; c6?➢7Bft6aE3 lF3W S°4Y`Fpli3i'ii'!i JJ€ @Iti'
                                   X'ii'O Gruta€3, antl sl)rt,l! tfefr:B3d, €anz€eterss€€'y 2t<t3 h£eIs€ hat'asz€esa t€a£: X"l O fia•E3up fe'F3nB a3it$
                                   a,g;a€zxs3 ;aity Indeta).re4€3x€s€e CWS535 655 am339i@ At" S8rIS3#Jg iFt9t 6)f t£3D}' tratdFtrP by the CiltYf9"aft!_tr
                                   Gfrorap fat catrt€J€y ve•6th t€3ds S(;ed€ur£ KH ns- SEre3nn ;iV s£#aoi'e. NotZd•€thstaniiiftc t€:e tneego"sng:

                                                                .'C"€•O retsirt:( t!;£: r;Wtt tcJ (a) rLY£t:tb'r; lEEE, iaJ a(#vtt?)ce i)€'ttt:; carntn;r,t:ctt3ct<3 ad'
                                                                ;he War€(, t)6 i;fG nntFr,s:s the t;amractar t;ra:Jg im•r.rl:a:rs t:€ta i+r.ild be
                                                                pc:r?orn-£ing `vctrk or3 :in X'fi.l €asatdori, at3d >ib3 re.fcs:, cnir;' to txi' requess tl:ut
                                                                fi3c c:r3ltS`SL'ft)r fTif'UE1p rcL'd:2cC 3z61}' iJt.BaflsrziC@SJry l'NS?rivcC t4'!lo £4 :fr IBk3y he
                                                    k           t)ett-i)rnlistg lvork a¢ an X•)T) &nct(?JL3t;. X'CO yl,ttil €3aivc a€ia rs~;hf cc,
                                                                1!3:.SYJe:I33dc:dY reYt1C{Vr {mS£.1 Ets €4CaK€Cfl a t4'4'ICer Cl6 Clie %:f)tEi3YiC9tit' lartT@tI3
                                                                t;h«se d+chav:::,r i~ uttscfe or ot€terw,ise ut3acce€)@ub€e, t;u€e> t£arzissit;g. or
                                                                tiueatctata~.



                      ,413.4 t::itf;                        Versinn f._` A§i'f;.L`%?!]16i
        Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 74 of 87


LtoctlSiyn ;i6tvetaps #b; Bi t t EF4f;-E]3AQ-4FOMGEt: •379= E: ; t."s61,4A




                                            E;?;           XTE3 shaB: rtilt be }1re61uderl frnt:l t3,sSertirtg any 3oByiDw¢:tt em}r€oyct e~r
                                                           staislccary ecnp@c?yer i}tiQ'etlse or ot#ter de#'ense f}iat i31a,y exist.

                                            (ii2')         All mtlte.ri>tls, a=ytsipctlertt ar:rl set's%ices sha€f an6c.t t€,e approva> of X'T'0 aal<l
                                                           sltJf€ Ere su}ijc::d tn a s;eotura€ right of ir.spection.



                                                       S s3s: operatsoYta are crf pztstl¢sl0tiflt fir6lpursancc lo k f0. Ac;;oFdt91g€y. X"I'O flas
                                            cstab€is}ted a saf~ty and.enyirnrittlorrt:il pr.ogi6a¢n fur if.5 ciwit eni~sl<ayectr nnd reqi.iires 9tt:zt
                                            ail ztte6ztiaers rf t}tc C3tatrac;Dr Grottls have act af;propr%axe. ti:lsity a6Yai ettv'lrort6riceltnl
                                            #1rogrtar5. Contractor urldccsGint3s Fh,tt She Vr't9r(< r63tly ittvp€vc r€an6er anc ris€t of injtnry,
                                           .and thc itlhcrertE tf:anUcr is nllder;>tood aIld asst3ri6cd by coilwaetor. Cnntractt;r ,shall have
                                            so3e respoetsitldlicy far tne safcty of the Co6itrartar 4;'roun erslpEoydes, ngent.s, and
                                            Fef res^,n1at:S'c s, snd ;:c#cnow€edges atrJ wgrces ¢Ilat J%"€'C} i:as no dttty to stlpetti'isc, tite
                                            werk ef, or so #.rrovida a sa#'e €:#ace Io tmor#c ft>r, the c6moloyc es, agerts or mprescntativG:6
                                            of tfle Corttl•acfor £xrnlip, {;ontractor sha€€ ndequately ilistruct al€ its emllEcsyecs +ane€ t#Sosc
                                            ot its Subc:oittra6a:tors ilr. othcr 6twntbcrs ttf ;€lc: t::on4racflilr Qoc9fr ¢n ihc ttse nf safcty
                                           eqtripsrwnt lsntl prrsger wr,=k prc)ceuures I.ar thc.7urpirse aF cfo6rSg el'e6'ything rc:asons€aly
                                            ftossib.ic to psofecq aa;tinst {}) p~!rs+>rt<tt inj;iry or i#fniss and {ii) damage to glroflerty or
                                            eqtiip¢nent. Cortlra;:tclr :aflatl nlftc ta;E reasQnttb#n irnsasures it;:cessary to ;rri7vidc sai'6
                                            warktr;g c()ndlfic;ais, f.°i3rttG:ictr,r 4hi€1 fairnts}: XTO S)rorn!)tly wi#1a a reporr of atty E9nd .al#
                                            acOd4f'!o i9i'b'o€'6'Eng tfle Wor€i (it'#1+;.Efxr lJtviD1VtFt'a' Cr!titra£:tnr i]r t€3e Contr2ctGfB• GrLjidp)
                                           znz€ sha;€ itodtty all gaverl:itlettt aEcenc¢es 6)f at:ciF3ents as n:q4li6'ad by lais•. CcinEr;3ctclr
                                           ugrees to picrvidr K'€Y3 with atty reaso6ltlbfe informaticlrt :luslut any 6tsember esf the
                                           Cclnttact+;'r £iroup t3rat X"€'t3 recltsesfis Enr its 'sntcsata# s6.se iil ec114r<ati¢tg thts sa:fcty and
                                           ctivirtltattlett¢a€ rcc:tltd of iiae Contractor csroup:

                                €:i;?.     ~~,T..4'~_Agg_::.          ~..urtd Pu#'scitrs. ::oittractor wi!€ .cotnp)y wi6h at:ci we#1 caust< the
                                           Corttra=tcir t.FrC9alp tel cnmisfy w6t#l.a€€ :sppl3cable R TC1 a'tl€es nrld regtdataons (as. rti;vised
                                           f3'or7b ti37fE° u, tirnc) tEittl rLfate trs thc sc6fe9y a£ttS 4ceerrity ot' rrersons 'and property';
                                           prdJtCC3Enn of t€iC t'ni'IY4n6a]1r61t, €luti.u:l;ec€littg sitd plant work €lours, if:clurftng, bt3E. rtot
                                           IirZ;tetl to, YTO'a €'33-u,;, r€lcollal., Ftrearrns, Vehic€c: Scsare.11 at:d i:anU'aG:lxt¢f IT<tl;cy
                                           attaclted 1terGto as Att,tGi rrtcnt. : nstd ATO's :Safety,. I-Ieati6l and i:aviror.mi:ntt:l Po€ic.y
                                           attac'sled hcretc,. as Atfac`ln-icnt 2, 6tlth oE w#ticft art* i£tco.rpora6cd hy refereitce €ler.eilt,
                                           :3ependitsg szpnal t9te scvrse aald natb,ire cat' t#te Wcirk tt) }ie perf.nrli6eaf, KTCt tnay reqttire
                                           Co6{trat,t8?¢' or atC coniEScior Groap io L'xl~t:iF1e oif1Cr X1,0 safcty Potis.ies or tn t:6lrnn#xw,
                                           policy questtoalitaiies CEr surveys. XTO rn,?y revise, atllet?d.or.;¢ltc.r ils ru#cs or F3S>€iev:s a)r
                                           ndofrt ztea,' or at3d€#><tltxa€ rufcs or go8icies and they will bi:c;lrile z pari of'tltis A.grcetrl2nt
                                           ivllen f;Csii[r'Ri, ettld rt;cLBYi;S 2J Co17Y Of t#1Cri6.

                                13:3                ;tlalee wi,le I..aws:: t>ntnta:tcir wi":€ rfltrtply.:tind Fe'ilE caitsc t41e Ca7rttractcir (iroi;p Po
                                            cclnu€y, witBt <tit fiticr;i:l, sttlEe, tdba1, and #o6:al I:1gVs, ru#G:<, ret{alEattoPis, e7rt}inar.lCL`s,
                                            ex!cuYsve ordcrs and oti3cr applicable rcq6tsratmGntc o9' fi.lE# govcrnmctital egerscics €tavatug
                                           ,jlarisd6ct,ion aker Ute 11!t?rk wh3c€1 nclw or irl the futttre tttiay be (4) ap¢llacab9e ta al# blrarl:
                                            perfarnled €lcrsuru3er or (i9) app#ioabls t« Condraetot''s or t€ac (:cll;ti•aclor 4iroilp`s
                                            business, eqtaigttnertt, warncirs or eilsfsloyees engaged in .or irct any manner connecte.d. watll
                                            its periLJrman>:c hCrca6Yldcr. Af€ ui tha; praavis€C1815 p(' thit Agrec:rrtcnt slla€# be exprt.-a,ti€y
                                           s93l?feCi ttY il€f a p}llicatsli 9pws, <rriiars, rl:lics arxl rcgliiaribits of al:y govcritlnenta3 b;x€y or
                                           agencgr havt:tg jurisilie¢.ictn over ehe gtrc inises, a;ld a€l Work continlp€~3tctl }icrctlnilcr sha€f
                                           be r.;lnsBua:t4d =rt cti»f't>rr£ait.y thr.rcwiih. tlny pr¢wision of tilis Pagr ecmt:it wflich is
                                           3:1ci17f;iF°i9eilr wlt}l 871}' s116 lawS, CfrdL'r5, rL;1L":i t3r £ep':talation:i s€3a #6.,'hc modiFicd sn as ta
                                           CS13➢ fOrrl'f thet'ewfi€l, ttnd thf!i.Agrei;ntCnE, c35 GO tr7C}a'flfit`U', sfia€€ Contliti,eL" 3n fl€€ f'QreC 3ttd
                                           Cfl:'Ct, eC6r tltL #nE£}7iDsC."of 3hC TirCE:edfi:Rg S±i59CJiCa;s, "€aWs, ordCrS, rt3les, Cti' regwlatfdiqi8"
                                           incl:iiies, 4stit. is fina4 Iirr6iied io, iflc duiy-eriasted 71irB effer;6eao regultf:tilrs ltnd 0edi6ln;iccs


                    :bfS,n ia'ltfr Lcstt:rli{(?oliute:s.!'vs:sirr, 3.' (03:7,i>'-101ti)                                                    a tfis c 12 uf21
                Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 75 of 87

t


    :;~cct3i'.~ae:~ F~°v4~33t?3;a it~•. t3iz tE;r~S•i?3~€?•:9i:C: •6E3~£,:..<iin3t:5 3~Ei~ ~v°,




                                                        .o£ atty 1crE~1'<iiy..rc CG~?,F917.1tj Bp7G3afi c+r Fiast ~`Girens ,ribe. X'1't3 s3nd .Cc3ttractt)r sh::il
                                                         czE;s ;k stxr.h dracaaEnr.t3ss, Ptarchi:se ordets aard oi€ter insts-Esr -rcrlts as Fleay bc re,:seaet2uly
                                                         reCd+l3(?.".d to cGnfcirrt3 tid•itti a31;< ¢ppiicnb'se is-wa <sr or>,?ets. Car9trar,:tr19° Airtil prote;t,
                                                         dL`I4:f8CI, lndet;sa3itf}' a3tdi €t0ld Uf P7A€t'?;.a ffhG .,~r,'TO G rot3p h-tom utad vgFFiFEzt rssas' aF7d ull
                                                        lGdl,9fflg3C!% t53' t'3ea.3166k SS?CEft'fit:d, ftsi°F fAr ftttes 73.5sCSSSd, iri' darS9agCS sE£ftrf'r"d:E3 ;is 99
                                                         ;?st2i)t 27C flI}L* NdStdSo r£3° 'COtaE3'FiCft3P' GE'4Y3}5 KL7 CeYti}fll' k%iE'4i e!;!r Sca:ssa andlur ttrty
                                                        oEpp'icI3i7li: l;3iP'4 (Bftdt8d33Ev. EYt3t tBtD4 ilF33id4d dt7, ilab< PatfE°rEi Praldt?s:tirn tttnd AlTiar¢€3a13ie
                                                        (:are Aei tand ihr: i€e-0Bii t uE•r: sr3at3 Edttca4€t)n ReaaEacfiitrxanta Aft), :'alr.~ rr:gt?IaS-fiml,
                                                        csr(€irtnsac>rs, ;:xc.a:utivc oa'dat's mtrf t:@;m' appiicW L rtt~4E9Yt r31t:f3Y3.

                                                43.4    Tii t;3e cxtm; O3tt1.AEt;1l;itrE3CEYk 3. Fd{tE3i                                 Ejl:Evis(Gri,'E.cE$iPTfi:atEil:F
                                                        oF                         i=aciii>ics, ard #:rttp€+>y3rEr:sii srf Qtarii€ticc Disabicd Iat<isoidaEa9s ants
                                                        dri'tk:tt3tiS, Ets;paics tu this fk~~rccntcn4, Ctitlt3~Fr,tcE3' wil€ aDirnc €;y' Att;sc€imtSt. 3, altd v.'Eii
                                                        ;.s3stare t}tat t;3e f:ontmcter Crouit ahidcs tly fsttasitrticnt 3.

                              xIv.          i!,fi~c!€a et2us.

                                                i4.I    f~tiral,tcys:. Fc~. [£ ti;e: P'aiFics beCn:E<c itEvoJvC(l Etd iYi3 s;ttaieEt, ari.icra:ior=. Gr metirtti.stz
                                                        arisils; `JE1i Gf c?r rei stcd E:3 ti:iv Ai;mcrla:3zt 'Er w€E3cI9 thC sCrv:t:t:s Gf ;lrt Mitnru:y sjr ri;ite;r
                                                        ezp<:t3 ;9LG" mi3:iQtE:3iJ€y ra::€;lgred, 9€3e prt:vaiiinE; Pxtxy tuiil be i'Etii;' carst£Seasatecf £ar i;ta; cos.t
                                                        ~f Sts pi➢rtici~~9€iotl :n sucll grt) cct in~s, iazclvc~:: ~ i l~aiY9 ctls s, cxi)etsscs anti t€3c
                                                        mtlsGrtnLtle cc5ts tGiVit3'rz.d £vr atfemcys' fccs .itsd experts' 4fEt:s. U£EJCSs JItcIgIT>;°3at gtics b}'
                                                        G€cftFellt, thC ilEtf!3'tPS:yS' fi'i' wW33rd w3!i rMlt he S:E1ris;Du9CC€ 3).'k ;3i;CCEI:i7E;t:E; :b'E3:1 ifi[Dy coS3rf
                                                        sdhct3uir:, ht3t wi3i bc sttcll a,s ta £tii.iy rcimi)ttrsr. a€i rrtl^~nnllclr attaF<tcys' £r_cs acEta:ll€y
                                                        insttl;cd by tiEc prvvas`:ing i'artL, rt:gard:45s of the                    of tiic jittigen:cr:; alld rev:trdicss il£
                                                        ;v9tetizer thc: ;l:ty3rEc:llc o.f' a;t --,r a i)asx'siyt: cEf ;=GctE £des WEas :.t?311iT1gt1Rt iE€K=n tiiz otiti:OfiTn oi
                                                        >he.az#;itrrt6iGr Gr. idtzl€ra►iGn.

                                                E4,2    14_m. 7hii= Mastc.r Scrvic,;. Agrcetalr;tit wiii ile Fv3• a fcrnt cF>' i vC1r 33'iiXIB t31C idttts: hCrE:33I
                                                        a31<€ fro3:9 b'i'a3' itti ti'eFir tilCCCaIl£:3' i33YilI t,^.I:T7in:3tC1i. avit F+:t• i'33rty mtl}' tsrmi3t.atc this hias4ce
                                                        S&V,1Ck'tOhr2tt73cK3t i3t i3TFy t913'..,, wat3l csr ;<'ithratat catEsA; Prov'isied , F30SSL'Vcr t1tit LOrliraCtG3'
                                                        0.V3:i pr05%tdo -A f,{^eh}'s 3tI3lF> 4YtttiCEl Y4Qteci: 9f 73fiy siSCi'3 li.'r?T!l31.1i3(7EB, ArY ?erT33.EFi3iF)7l SV3l€
                                                        Elt3E afyCf'•t 331}' r[.
                                                                              -Illts Qt' Gu17g1B;GrS 1i3.•i ila L 'L" avt;9'lti:il'. - i1pdL'r t!U;i Ai;.7CCIFlttlt.

                                                €4„1    3_i'",.~t'~.'~f„~f~e,[~., :d dS'itty E3! i7r Ei3tiU.re tG rrIGr3Ti Es,j ;3 }git£?V, lltl:e.; Ct;aE) `i"it' pi3)'f9lL`!EF iDf
                                                        E33QSt•.-y ','i'Eit tli3t C4C45titE3te tE kfttlth. ihu'.4 C:C()CrSL'S E4 t:F ifatlt€€ty i<13' nrCAE:i2. 3f G1irE to' t32C.
                                                        eXSc;:tS ;..~Ee dc!tFy or fiti€E3ri: 30 }7C.#0r37t is 3,aE3fElri?m1';1bi4 3rttf Es C atdSz:ir :ty im omttTeIi::i;
                                                        hfmbilt'3 t?i4 Yf.ils(311i<Uit; mlSFQi L•! thi: P3T:,f, 9riCtEiiiE(ta. 1LTEIE, [EOt I33YtitL°f.I tG an act G#'GGc{;zr
                                                        t_i5l:,[393he1t; CnC15'IV; CXrrf)p>"latiG3l Ur COft£tSce7tEoiI O~t $~ai3€it64;s; titYt3lp€05Utii: NS'f4h :1IEy Otd::F'-
                                                        Ur 3'r'~.~Et3rL',YlCitt ff.L ::tty ;OR'r.rrtElnr.t3::t! -tt3lthotyty th:4t `64E9!e f3r;!C1reSf.^tli1~C: iEl~f fF£ W'iTf,
                                                        FCitii:i~3UE9, tCrrofE~617, ~fErat:y Jr s.1~t<:f;C. Dr~ da3[;:agt: FL'.4il.itfrEi.', d~1rr.^ FTt1397; t3rC, i~G~ryl.~, StC:iYf,
                                                        hiEFF3eaFt6C, iCStFt3dt}, t:Xptosic7i2 Gr CcC3tteEit;         r,ats    6r a{rti:vs Or Gthf'r Ci;ri+:Ct'ieC€ acts t)l:
                                                        tS'Grkers, whCtltc'r di:tict or indireci; iaahiEity a1?E.°r riy€ig€ent ct(§cErt w. ohtai;t necesse,ry
                                                        €ic;!n'oe'; ff'>' p; t-Eli.s: <Er ssrry €>3hcrr s:33us1`s, Vvii:.ti:er t3r rc:l: tif the sattre ;;3ass t;r ki.ed as tllusr:
                                                        spz•cinEc:aliy al:+aa•e rta3ttcil, wi:iciE 'Fs nat wit€3irE the certro! n,- thC E?a3'ty wrt't sv't1SC93; 4t)' i€3c
                                                        cxsa'csse ot 3'ca5orEat:1e disigcttcc, Ieac E':;rty is u33~t;ic ;a Pt'ever.i ot rer:lecly. IE a c;GlatEition
                                                        G3 Ftlre;: M iljCEr'(: ri:'37ttSEItS. 31t <ffCti:t 3C'a` Et.Crti t:tuir9 tetE ; iit? liay,~, X": C; sh;3Ei, have the t-ight
                                                        tt^ ti:.`aFt4tiil:C il3tE tlp:llEci}beL' 1^fQrk- OrLter t;--iti£o4h f:.t; Gr }>Cr)aily, alad L,oFttiaclar SiY3li
                                                        rErfu3;d Erf XI,l.t :9E1y €3rCi3::E(a ElF31f30.1ftts Uaai97:i'sfLEd;i7 WCfrh OrClf,r.

                                            I iA.         c.ts3 c. ~,.1€ t,~aQrA: is tn b;~ pa:rrnrn:e:ci on ~sr, :s~rE's lbrt~rfi basis. Nest.iicr Cs'nti'aCti`r 31i3r
                                                        the :.Grt:-dc:or GrolEp M':i pay a:Ev c.a,l:rFr~s1G315, sa€ary or Fcl?S flr g3Yit3t :3rtV rc:F,att°<< Gr
                                                       othC'3' 1'Ci:E9i:2CE::tiG'n E3.r ft3'.'.Eitiiy t(3 4136' C^7p€i)ye~: Gi"XTO, airly Ccii33.Eve E1ra^.FT i•`FtA,piayeC rtf
                                                       ~5.~•Oy G3: 491IY re€?;A5Cnt:3:FYC 3r ;FgE'rt i)f .SS.i'o, i)thP.F 3ltF:31 gP!}~~ c~r >~nrEti3la! :'aitte MtAd
                                                       ~•:{t vr;aati:~r3s.r:3, E11i:3h, •'.Iid 30tldi Erv,tutEotls Eit:ll arf. ZIdSt6sIY8i5` art6i [?YttpC`.r tldi:€E:?' ih't'
                                                       r:ircur•~,~t ~lF1CC9 x`:tich d'G nat qriacc iilo te:ciisiu33f tuic€cr ;:b€ita3tiGn. 7€3;: t3rcgain9



                             ,'t'I3.! it`dt7f                        VV:Y::ln    3.2                                                                               tlagC 13 Of-2€
         Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 76 of 87


~~u~?glt.~?r~ale~a i~:.l;il : Y t<~'~o6~ C']3>~t3•+t^ Os•Ei~frC• 3'7s3 t~t 93& 1 rls4




                                                 pruhibititin wi16 rlot.alsply iv tiEe ;;ay'trsc.sil ef salaEics ti) crriplUycTs of Ctlrtractor or the
                                                 C. ot;tra ;tnr tarout' vrEltl , rc rilatt d tu XTt] crrlli€e>ycc , if cenpEcryrncnt +~t :h+' rc96tiYc is attlt
                                                 related ce XTtl':s bslsitEEa:ss r; latiottan9p tw'iti3 L'.C)ntrlletor- lf any emylloyt:e ut?C"fO Sllctuli$
                                                 sS?ficit a 0
                                                            64 t)r Kratt3ity frCttll.cofttractiSf 6r EiEC COntractor eirotlp, t~i7F?traCtf)r i}'~°m" lCs
                                                 ntztif}+ ttrr. C:antrotler of 5CTO of such act. 1t is furtllea' utEtfcrs,C+(l4 t1+Ett faiJum by
                                                 4:ontracirlr la cnrrEply wat}E this policy rcrai'dirig rebaEcs rrtav, 2rnutl~ atht r rerslcdics
                                                 result irE t#tc tetYtltitlatitlti of th;s :4 Lqc:cnlcrtt 'by XTC3 ibrxd nrttty preclude any €ittuee dcdliilgs
                                                 bat-wi°cn t,'u° p;drtie:>.

                                     tQ.~'       /~'
                                                  s+sS~RrilCflt~C ~ 1ta ri itfratcEQ9E-5. NG'It'Ltt;r Pi9rEy lStF6y';LStiI~F1 i}lEs f~t;r:;e.nt~71t ~,i'Et119ift S1bL'
                                                 priLr writicrt conntit af' t1E+: atrer .Pa;.sy. C;orstr:tctor r,lay not sEabcatlt. lct it:; fip;hts ot
                                                 ;3rttics under tlais AgrcerE3czlt, -axccpt to an Aiiiliatc, wtthutEt c§x: prior twit4arl caat;Eent oi'
                                                 XT0. F~riS' i3:o.''ri~~',t3.mCE➢iLlt:lS~~1:2f3C)f3 t7r SL6bCENltE:.= itt viala£iurt oCiliis SeQ'tten 14:5 evt:6 i1L
                                                 voW. Atly cs5nscttt givcEl bD' }iTt:t wili nut r:;lieve Cnntractor of respfllisibility for
                                                 Pe,rfarsnance -nf Et5 ESb@tl;atit7nc ,xtidcr tliis Anreemefat. A«y a.ssigrtee ar SEabcontrartor trf
                                                 th3& rlgf't`.Ct1SCEEt slBiill BXl)rt.isly Et5srBrrfi; all Obllgs,ti4nS of f.OtYtYaCttSr.lierCi3KEdi'r; titclf3dErlg,
                                                 IDtl: rSEJt ltmi3cC1 tU, cOt71i'actUr's lrEdcF;irliry 61)ll&atii7n?i, ttj7ftrl iEt;t:Ct'3d3ilcr; tIf a5.ifgYlTiitlt Qf
                                                 this A ;rect:retlt, or subcatitt^actinl; al- t.'tc 1rVot6t.

                                                 l:oniractrar ;E6ia1a ea:>Etrz flh;u iEs conZtrEbcls WFtll tts SUbL'SlntractorS Sn1Vi-airf ni05')5tG?i1S Wl1EClt
                                                 art; itl ctsraforn;ity witli arttl t:o lcss st rnlgS tIE t17a31 Eile €3rElvtsE0E3:i Df, tllis Agrc;:mcrtf and tlls
                                                 app-licablc tFlc,rlC Orsler.

                                     I4.6        Waive;•. "fEtc w;livcr by r°ithir Pariy of a breacl: er dcfattlt by the othcr i'arty wi(l atw bc
                                                 iiceme<I ;1 ew.uv6r ttf any differe;lE or latcr lrrcacll.

                                     14:,',t     Con ic        For contlict.s tsc9iv4katz or aimt9nv 7rtvrisEoas in ihl: Masaer Ss:Ei'icc: .4aYE stYb•.•.ttt
                                                 alltl' any cra•al tlr vritts;Et Wor3; Orclttr, tifis MEls?E:r Scrvice AtirCen:cnt cisEltrols t3vlr u.:ty
                                                 wt:€tcrt nr aral :zh'ark Ort€+:r. i: is t;kpress;y utldctsti,+t,Ntl Esnd agrecxl tlsttt na pftavisicn tif
                                                 ttny c!slivc:y: tickrt, int'flicc, cetlfirrtlatitlr: of purel;asc :Frtlt:r., publishr;d r:9te srllc;dule Qr
                                                 oillcr instrianli?:lt used tqr prisvklad bv +;'crntrastar avill sztpersetSe the provisio:t of tllis
                                                 Mr15'tt;r JLrVit:C
                                                            "       Ag rCctn.tst .3r a63ay i;dlicr agetsrnCnt Ifl itaiy ex.tCnt., for: any iTlfE}rt).St::

                                     14.:8       At7i?liCgblc La6g, TltBS AyrCCntCf9t .`u5'E11 .bi' gOVCrrlcd i71: tlle laiYs iDf tlif' State dff Tt3kas.
                                                 cxclE]dEEEg thC TGY.as r1FltS On COfifllct;; Cfl law. For Wofk }7er'1QrE}5:.'d tIffiQ3ot'C; the
                                                 (Jrtri'6s3t7Eis Oftt)ts ;'~L<"CL'?nt'flt ;;gi;i:€ bt`. CO[ltitrEted 1rE ac66rdAnCE wltll tttC GErJ:ufai M;2fttirfli:
                                                 Laiv a1 :ltt: 1)tl%ted btatr.s or,, if'rti3t applicable, witlt .tbe lais spf the S2afe kpp',icab3e t+l t;le
                                                 Wark.

                                     14:9        Cunsc~uCrEtr~f--~a;~ ~. !ri ttEl cb'cnt will vitktcr Fartv bc liable ta the t:lltcr ctrtdcr this
                                                 ri~*tcctticr i f+~f ialdireci, pc isat, iatciderttal, pEanidivc :ar carrseqttenY3;tl dartlalgns, i<tclud+ng,,
                                                 btst mat lirnitarl kn, lrlss o; lsro.rits, loss e+f tEse uf ;3ssc4s asr €oss aT prodl:ct e7r Cacilitics
                                                 Zjnw-rEtBrtic, T13fS Sec~tloil. €4 t1,. hcEwever, sfy:tl; in rtti wny lirrlit tzr .tlozlif}' .n PaEly'a.
                                                 B31i1CREntl.y t;1719g2itIED:Ys EEls;ladtn c,onset;t8:.t1tial JarraCqgvs itssocialed ~wt'ih stscla EtldetlYY1?fy
                                                 oblil;ntiorts tersticrArtici; X above..

                                     14.10       Cap9ai~~s., T6t: captiElna tsscd in t~his :~~tt~ctncrtt urc fbr ciyr,4crlit:r,cc t~al'iy attd v:ill i:l rEa
                                                 wzy detitte, titsiit or tlescribe tlw scopt' ar irrtYrtt of this Agrecmerlt or any pat-i thetea€:

                                     14,11       Nirtit;i°:t. Al! Elotices EEnci.otlu;E- cortomtattic:stiElrts tr:zauitcsl by ttits tagrswrrterll t:a bi iil
                                                 writierg Nvi'si br tieetrtetl dtily ;rven go ;3 l'arty tw'tl bu8trscss i9;sys a€td:r such slottcC or dather
                                                 r.ofrtiaEunictitiett i<,: scn; Eu sucb Farty by reg;stereal rsr c6rtified mail, rcttirtl rcce►fir
                                                 rsx}~esacd,.pctslagC €trGl.aitl, a4dr4ss,:d E0 thc Pndiv;tluaE anci Eseldr-ess in;iic;Etrt€ #tsr stEctt
                                                 4?stty ia :3 "tbPk C3.;der r;r st;cll nther person as a Patty :xtay dcsil;nate frtsrn t{mc t.cl lier'~ ;as
                                                 their r~rt:srntstit~e,. A Part y 3ri,3Y sCdt(~ a ttCtiicC: E)r CSEl7er ct3r11r;lt6r6ii:;+EEt7n i4 11143 otltCl' 1'ariti
                                                 usiab aE1y othr•r ancalls of dt:¢tvcry, sncluCtEnl> pt:rson.al e€i ltivcry, far.siniiic, tcfcx, orrl'Erary.



                        ;4M4 rtiiir Lrsted ~3fi,~iafc'.s b`.ea•siirn.~:::' (fl;Y:'I+Y>''7dlrfi!                                                      €';sgr 14 ut?i
                  Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 77 of 87

t
    ~        .
        VtocvSSc~r; ::rvf:3cqag 3o: R.7 ;1 ~R'u                                31;.5 t AA




                                                   tTSEiI€. CF?' i:lCcirtl3l;t:'p6:lS€, , i3? 3iC? +gtsi~ nutic;: ir co:nmurtFt.ts3-iun tv;€l (3c di:eani:d sza~,ca3
                                                   li3eEt5i 23iid 93.t1i!€ iC Ri(SiZI',y 1S rCCCSvelt hp j:3CSR o?€5Cf P:iE'IY. !'+ P>Zri)' F?:fiV C€'tfli2t.^. ihi;
                                                   iItl.dvIdif$l 3Eld-lor 3ddie!e?3 Fof ilcst?cuB €Sy A::'1i{g the. i➢E:tQ7' tjilFiS' 7ii?E(LC 92F Sfec€) CFf$i?L?(", (r:
                                                   E.'fL xS1;2t7:it.: ac£ fu3"t€1 11i:;•Ea3tY,


                                          14..12   ~:rE:rc~:4&celTrnt. ThiS                                        Apreert<elir, ti-sgc9€3cr tvifiy "Ets A9t3?iFfi?r:(?ts ;?xtd
                                                   :?ery :wa•ittet7 a3'.a:a€ Wosk Qrdcr;act>h<ct3 :KTC.' Et61d t"oE3r,;ZctG3r, r,s EE;cCasc 3r,ay bs:, arc thc
                                                              af:mE'•3Xlt'nE bC34t•t'-':lo ;€ic PliCtii~s (3;1 t€3C St3l,~jCct iF'3atti;6 rCfi:i.'Fcd to 1bcr.^.iro 871t€
                                                   mlipr-sedk' si€€ ;trior tsepsti:E3ic33is, ateecmeatt,&, discszcsioas a?:<< ::orrcspwnde:sce, 'fitis
                                                   Micter Scrvace Atir;crx:ttt my nzu be clta;i,;:.d ora€€y, bt:t. i3:ay €Sc c.'ra¢?kcii :i:#y by <»:
                                                    aE3k".tS`u£tEiCtft; ,t9gi?el'~ ~74'' i;)i?tSE ~j~:liL':1. ~Sr3tti3 sk,~'Cia i'..'~ £;1t clfidh~'i:, if(~<EiE(¢37t Of (ii-~ 33:7i. t'Z(3
                                                   i3C3"v:3r(€7Klt.Pi 3;Eiii ES S+(=3 SBi w3'Ett:ig 3S 6'i2ltj. Ti?DS 'N'€i33£y.F SetYSE.'i:.iZ,?;i;+;it'(,'nE, 4°t}::F3 c:<t;>;i1Etid
                                                   :'(y CDt33.;tictGt'. StSpC?'rwdi5 Z91y prt:vit3L1S i:QS7£Pac.(s t3C?Ltit:eF? t.?Y3S,S E iF;l:3ei'5 OvC.rfSti(?t;
                                                   i.ftE733::3f1j, ~.~Fts55 ~ ifri~:.i"S 3?3'~)dElt,ttOiE CS3lt3}!3f?)', i33 X~ C? :1eaS~ C:<t¢?tract(ir bdet3tlfYc(3 as it
                                                   T'`3Sts'?' ;Y~tl'ii;e Agrt'CE3?Ci:l fFP Ne;?Stc`.i' €"ttiitF S.'°.FvECt. eag        mCZ'C£?k4Ei£.

                                          €4, E3   S,.`j-g,7€)fl3E.y; .i€ t'.T3Y ¢}E"4i'iSltht C~f t'fEtS €~'~agti:C Scn <cc <~nrec£33c£St is €ti€~? ti? €?c.
                                                   It:iC62fOf~~7b€G, t313S .h{A4twC J±'3"VSCC :`it!?'CCiY3L'PSf W:€1 €7L` C€{:Ci:1Cd 3Cl bC <i3TEi:3:Ct!:d Et) il::.
                                                   CYICl?1. F14cf $Si1f•}' tC3. eT)Q€{1: 3t i:e!!s)t"CcaE)Ic, i?r,         t?}75 M.^,St:'.r SCt?'Pr(: Af;9-E:i;f15::t1t
                                                   will he dx:emed R7 i?e a;rsr:ude;€ ic, dc le;e i17t~ i9>Tel1forc-Z~ai.1€c pr6t^iSto;l a(' €;G7.-tit7r? Elat::oof €f
                                                   u3ty p!'r_ty'(w10t? !S ijClCSOd :.+r 3i-mrl&li, the iC:(Salt?irio j:rL`V3):03:S 11'!{l iC~:t3_3'.i3 E31 3E1N iot'ce
                                                   aiEc3 s:ffccf:

                                          14.:4    Cisc nfNam: aird' Nlarics, Csntractar s:~a€i t=Ut eis;. XTD's nr Exxo:i !Vti+btl Carpu+~Sac3r':
                                                   e(a>rt., ttacls. 3nai3?c, oe te~~dcet).1ri~S, i3r ;,~iuse uf a(;1` oS ~~TE?'s hF€`sEi:aEtv; e)r ;)i€ti: entit4
                                                   f24ti(St.d CP; fQE33Sil€1B<€ €FV E?:\f3ri Nliibi€ S,.i)q)tSl':fi3.i3ri, if3 tt3i)' i:€:"':F£(titag tif coRit}n:E?ftIltiL'iil
                                                   Ei3 Eh.0 pE31;€3c; l:C tR(SkS: f:t4b€7c1E>' ri:i[.3SCC ni ami>iFPIC;n?)CiE3.5 t:il?k:a:;;'iEfYi; 3;2c: Wf.1Fk Ot•dE;[,.
                                                   jft'V:i:~S, Oi: rihltoi€ :?t;83Yi;F+'.S.:f{ 3FtL' (r`rtT';,t l4't?lli3ilt XTO'i €?SFCf CxS):L`S:3 wt:t3C41 C6tE5ct:E.




                             Ml.l                              yt9fwFa3T .., ,                                                                                               €:1 o; ,~
           Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 78 of 87


t   Doeu5ign.Ertva~xaa ED: B7FiEIF"at}•D;tAO AF(32-80Ef.~,•3791 :3136t,~A




                        rNW177+~~:SS WffEREUF, t€Fe Purlie;s €;avaw eatEae4 this Master 5oMcc Agr•ectncat tu be s:xcctitiil by tFEeir
                        c.itsEy ~atFh4riz~d Ys prktiCstt 3klvC5 ttw ~€ t€s~ d:,Fe iirst abcsvc. u`Httc:tt.


                        XTO ENERGY 9@dC.                                                                                  NNt.e?.C, Sere'irrs
                                                         ..••O:cuStqnaa! Lg:                                                                          .......tlmu&A}neo: i.y:

                        [{c~sccesska+ivr;`--~_.....,.._._..______.._.__ ..:......:.. ..........                           FiCpr45eS5tat1'.•'C:]~ P~,~-,~nU' .:...................... ...


                                                                                                                          P.4aFsis:: Matf, Comer

                                                                         ..........<trasfs
                                                        . ..........................................._........            1'ifEC:        E3"'t3er

                        F3ato: -- lYlurch h, Z.fl.l7
                                                                                                                          ~ate:.....1~9arrh.K' 2017 ................

                                                                                                                          Fekni Tax I.I). ~ 45•52=y4333.
                                                                                                                                            .......................... .. ..............................


                        BriRN~: i"€' E`irleP$FKl:"dGf Ll:€:;                                                              TFtEPa'D GA3'EHERING & TidEA'1'1NG" LLt;
                                                              tkx~ C~n6q E•jr                                                                          :.•,•,•. Ets¢u5!pxa! i~Y:
                                                                                                                                                                            I~CL.°~~Fh.
                                                                                                                                                    ..l .. ..... ............:..............,..............._,_,., ........


                             .          K:iiiC Be~.~~i<                                                                   NSP?EC: ..............................................................................
                                     ...'.'-'........`-'-----'-------'----"--- ------------- -'----'

                       ~'Btic,:.         ~.Ff~1EE'V950F: s?r~:iSt~!' ~:C7ttlf.tf't:;                                      7'.itlC:       ~L€ ~1L'EiUt', )Z~ LS9t r.~'•!)T6t::ls ts.

                        ~ati:           Zi ikeh b ?i3I,7                                                                  D:lte:
                                   ........................._......_._.....,......,..................................V,



                        ENGI.iSIi ~eil' P ll'1:.1~€ii' E,1.,8ai~:
                        S'(Y. 9 LU'I 5     E Y7.a1.Sn
                                              a
                                              0.      `Y!`~ } A d6~iiiyl~+'L/ i.VIYL~~:O N SI
                                                                             y       ~1

                                                                         y
                                           ~R
                       i0'S0.5tJ17 R:i111 ~9.&RKe1lS l"C'l5s 0.ubsi..
                        tN1;SS+ISN GA7`E1EE31iVG.S'B'S'1'EM, UX
                        latiNGW{'!®91 GA'x'HERiNG E[>~'Sib91'4,lYB'
                       TiMBERl,A:°dD GA'1`ummG & PROCESslNts CON'iPANY

                                                      .~.---•.~~,stG~? a,•:
                        €~~~;es~ttt~ti~~.~      ~~$~a. ~-Q•~
                                       . .............................................................
                                                       r~~?t;~.~c~,,i~q~t~~r~taiivc S'sFnatvrel

                       NatQtE: Ks7t1C Baki's
                              ..........................

                       'TitEe:          Superjisor. .Master CctEitracts
                                                            ................... .._........._..,.........,.,..........

                       F)atc:           Pvl,'arc€; ~,?t}i7




                       ,43;M 10311                                           vef;FlfJlY S.       (FJ S;:';<4..>:si)P!i                                                                         PttF;i 16 Ea(:2 E
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 79 of 87


i:lc~s+~~t;t; k:ri~c(apa 3EJ: ~7 `• ~ ~H~6•1~~+"f~ ~3F~;~•87~G1 v ~m t'r. :1:,L~~.ryM




                                                                                            ?£7'f'9 ENERGY INC.
                                   LpRU-G A€.C~C1HOd, F IidEA RM, VEk'~~ICLF .s'sEa'a1t~.'.H A VD $:C:}:'c`'I'1^c,3"€3ANi3 MACD'

                         X'XE? }'Rs:}'1•rlkal'F'S •'s'I•}€: i1S?'., AAIt;C1FAC-FI7R.•:, 4A€..F:., i"itfsNS}'i:.I?., tfR F'C1SSI:.~.~S3ON OF
                         A):.coI-fo`:.{E:       F3E-1''i:}1'-ACi`~-,S,
                                                                  '.     il.:.EvAE. t1.NI•) iJE)';'e..F}tE:SCRI8E0      DREJ~'iS,     DROC;
                         PARA.+'€-iERNAL€A. uYF'E.OSIVES. F:REARMS. ANP, Q•ff-JER W'EA I'O'N;`s iIN A}`IY X"f'Ll PRHht1SziS
                         0R APdY W{:Frt§;: SI'€'~: bVHERE X"f'{:)'S EM€'€.(M;#'S, 4::)N"1'RACTORS, `vEN;7d.iFlS f,i.R
                         S1.3{3C'tPN'9'}tA{::'€'t?1{S Aa'tl:. F;?dGAf:'r1s1:3
                                                                                              .
                        9F PRESE~RfPT10N                            ;L'€LIS'l" GF B:fE3l1GHT €'Q :fiN-Y SIJCFf W{:3}21a: 1.0CAM0e1, TI-IE
                        Mf;:DIs::A'F`ti)Pa MMta•I' B}:: ar I'T IN €-Ca                       {:X}INTAINFR E1N'I'iL11SED. :1NY USE O,
                        A F'RESf;€;.I H`r'€7 ME-,IJI;r,;,TI£13`a k{C1ST' }?E €Ti STRi.{::T A0ti092FfrlAsi.E W# eH TI',}: PRLSC'}tiPTILZ'q.
                        Nt? C1NE tv4A4' WORI'b ON Alat 1i7'C3 WC)R,;C LrtCn.ATlC?N IF I•€<:;'SE€E 1Fì TAKING h10::t€CA'f'Ii)N
                        T3-Ii1T [N[TIERF'ERa S's§'I €'}3                              I"F.E"tFr?K:'b4 cilS:::F€I::I". JO}3 S!i}"f::. Y. i f{;:11SF O:'
                        AN e' NPE1>I{ AT:Cb;d '€'}•sA'€• MIC3H7 t ! 1'I:It} } }II; Wt'}"!I :t,N [IvDI4'IDUAL'S AE3ILIT Y TO
                        PL;R}?SJYtM MS;}•PLr.°e~' 3C}I'~ SA}'f`.L1' }1fL=`S'I" A}' REPO€i.TE~It TO T4t`L= ;:EidlO.t'+,° XT€.l iJ}'F•I:.IAL fSN
                        SITE, OR, Ir I`€O .XTd? C3i rI^EAI. IS .OI`! 5ITE, 'FO 1TiJ`S ENE'IfiOItiRdI;:NTAI.., frE:A{:f'I•! A`1iJ
                        SAFE':'l C3t~FAIdTMEi¢T.

                        A1AIY FEICSON WF-Fi) IS F'Ui.:'~D Di:s ART1hfC r1'TC1'S WORK LQC:.A'TIL?N ;:d Pt?SS}i'.:SIC3'N QF .`{'X't'..3
                        0R A}..ANDE3V-NER'S f'RQ•I'ERT`r' THAT iN PiC,~T AUT}{QR}tFZi I.hd kb'4\3T€NG Fr)Cr .{rE,°s'1OV.A.(.
                        I:'€cOIbd M)'S W{;}RK i3OC:rZTlO;I IS Si:'D1EC:T T€;t {>IS.:€3'I_.IidARY rkE".t€E)N, }Iv`CLYJDI;dC:
                        €MMEDi,4TIi DI:'sc:.9€A}2Cik 0°,•~'Eti;MC?VAI, ,•5,IN-€? €'UT iJRI•: PROI IIB€ T 1Q1 F€?OILS `€"f9E I'tCE.SffSI:S.

                        E -x'TM` I'`•1TE? iEt. i'£4FSE?`ICr C1N X'4•E3's 4,{)11 S[t'I: B?' ,kNY €'E::{.;iE3N IS                          l.Ipfl'Iv`
                        X•I'0'S iil.i.;r1 P TE3 SE:ARL1•1 '[•HE PE}2SC}N AND P€iC)P::RTI' OF ANY PL'RSON, AT ANY TIi49C,
                        feNl7 WITI•kf`.3UT ;101 a€CI:, rZN i PRRSOIJ, HdS.r#-I.LR `s%F•.1•9ICLG, E:3IE. FRRSOvAL PR€3PERTY IS
                        '•v"liBI};CT "}'.0 SEr'e{3:CIi. }'}tOf'EIfT:' :4lrisK .{NCLI.fL?F:, BUT IS NE3?' 4.ilv}{TI;F) 'I'Q, TFiE
                        {'E)[.€.i7WINCi:: #N.A1.6.1;TS; :'UIZSI;S, }..C.}E.".Ki'}?S; b:isZGi:xr'sUF:;. 01'}'4C'ES, D:'S.i{S, TQOF., }:iC37Ki:.S,
                        CL07'!i9N0, A*}ti€? b'{;'r'atC1.ES.> ANT'x }LLFGfiL, t_'C.1NTI'iABr\ND i?R UNAU''FiORiZFD P°1-QI'ERTI`
                        FC3E,+ND MAY f3L TI;R:~ED t-~V ERTrJ.THE APlifr,Ql RIt+TE ,~~.: F:IC>ICf C IE S-

                        ;L"TO €E3`&:I2b'E5 ; Ftl; PRATTTO Ri`Q:13Tt.@" ANY YT>—RSON rtN A;*d k70 I-.i:1(;;1'd'I{.)N TO SUF?,4€"F
                        TF~`~ A DRt.fCi s ES-1' C?R Tf2 REQt: [F~E A:`riY CQA, a R,4CTi7R, VE;vL`i?R, C'JR Se~L•t-C:?N F R,4C'1'£3{Z '}•E3
                        TEST ITS EA;I'I_QYE{::S.                                                           ,ts, C1?cUC.i l'EST W€I.I. RE:il.iE,.T
                        €t~`'I'#:}= IPs~1P'Y.E:CIIA"€'F•: I~I~:~TC3L'al. €<IiE):~I ."{1E;1,Ot.',raa `Ow~'.

                        CC3NTIL.aC."3'0kS. VENDORS, E-ih: SUB•CCsNTRAE"'I•C1RS M€.ATItv'O THIS 9"OI,tOY N-CA1" C$I`s
                        SUB:3EE;.i' TO A;+,+ €;4;ME#3TATI~ C'rONC;f:{.Lr'tT1{'1\ S?r THI'€R c::C}IEITRAC:'8',

                        !A€ T1-16 EVEitdT CO;''d'€'P 1CI'Qs'Z. V'E:PdI.1t`.:`4t. CiR. SU13-03NTsl'At:.'-(Oit ARI. }'kRFC7R`s3€NG UJ{;iR€C
                        5ME{ T Td I:tF,I'ART•'u€FNT OF 'I'}tAPvSI'{?R"}",k'f'Ia)N (DC171 REC}Y1LA'}'€E3NS, SU{:{•€ tTARTI}::;a
                        WILf, S}.JBM}.7' A E:(3I' Y E)€' 'C}•}I<€It. At.E;QE-.tid, ANI3 }-3:iUt; TFSTINE.t PROuRAIM:i PQR. REV€EW
                         AY X"I0. :SC'I'O MAY {_€5{;: A THIR.-~ PA}'.`1'1' TO 4tI:Vfl:.W T3•IE^ FROiP..A.M9. Aiv`D RN' TFi£ EVIE.N"T
                        '€'}iE I'}tZ?.f,'Ft4AdS ARr ht)7' SUI=F'ft;€,:N'T I3Y l:tQ'{' S'I`ANMA6€.i?S, 'Tt"sI? CY;S'I' C?F ANY
                        SUBS}:.Ql}{;Iv'@' I{*F`dTFW .I'O12 t:E3NYPI.?ANf.'F: S}3A1,L f3I:. t.A}I) HY .-~iUi`F€ F'R,€t'C}F..S,

                        SI-IOU:.D Yi.-1C;t }-IA iE :AN Y QFIESTICPNS €i:Eij13}"DMC+ T1-€IS POI.ICY, f'I,.1 ASF. Sk:E 'i E?UR XTC.1
                        i`_U}4`'TRACT }C1.F+RLqEN I'A'"1'4'E.




                        ~t;S.{ to:t13   Lis'tr.<~ 4•'',f;fs:tf~:r ~'se,riar; .i .'• ;~s:+:'i+X,;": ;tlri,•'                          riag:. 17 ;>€ ??
                Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 80 of 87

.   `    •
        ~~ci:~.~i~qrr~!ii~~EapEf;ID: t'i~3FEP~Fi•~'3A0•+3~t52,~~E);wG~3X9a;o~r~ftrus




                                                                                                                                                 AI:SA A 18cr4BrtveeN ?

                                             k'F+CI' 1<:NER V [NACt S19FET1' HEAi."3°lit ANIB ENVW)PdM~:1V'T'~4I P011ACY

                              X'T01s'eotriFtlttS£d to pratt;cting thc ot➢ vtt"oetrrsent and the hcalth at➢s3 snfety Of cmf:luycCs; cotttractors, iocs31
                             COr:t!Y1L:iiSC:Cs, affii f¢f7CKSE 'WIlC7 iE};7y hL` t,¢7BjHSck;d by its busi3tcss activitics. `{`Fi) requites its cott¢rtctctrs to
                             actaYely'par3aciptt;e;. artsl to c-tase i1s afliliates, suf Caeitraciuc:q, and lbtner rreunbcrs of the Cuntcactof'E'ieaup
                             -tt2 mt.'Jely partFcipate, i6i;thC CSta171lB11i11Cikt 6ra S3(C litSKiktt3g I;iSVirt➢ nit3Aitt as rRllows:

                             CCgN'1'RAt:TCbg ANP ILIE_CON'fRr'aC''fOR GRt3R1P"S RERtBMiLiC.HTiFS

                              b    P6;rfUFgFt J1B W3rk III 3 Sare, ert5¢rOt1FYFCnIaIly set3533i'J6, nR6i wH)fkItl;3ttaqke f[3afitElCr ?d:d pd'f3VtiFC r}CCi.`ss3Y'j
                                   r.a(~Yy precat;timtzs an;? cquiptauftt for                                             eanstll.tanis, and otl;er persottnet.

                              ~    RepdSrt :311 3SiJ4irk;s aI7d lnt;tdC(fiS rEilCltEdti)g, pr(}pCfty t1ttlAlikgej t7➢1rflCdi;Stc.ly {4YSf ttldi(1g awr9ttf't1 rCpi3rt
                                   whhtiT, .j2 ht]urs (3f thL; i3CCtdCf[I) t0 th4 XTO std(3Crb'(5t➢ r oY dv'sigtlatL`d a1tC6T:21C.


                              ~    RLpfF?$ a{B F13t.(1,s aFsd rC1C;➢3Cs flF9il3eEjlFlte1y I;tEClt9i3`#)g i Ll'71tti`t1 rCpoB:'b'S`it,➢ t3J1'/ry fsoStrs.of the ia:cidentj.
                                   Ilt thc XTO GupePS'€st:9' S_1K dtsigrl3tCd alt£rI1ate 3lti.i Cr1fi33TFB1nti:7¢e t:' XTO aE9~p (3thP.r P,;ti+Iror7tSSCrfita1.1'tS~SS
                                   iSr 6Xpo51Br6:s..                                                                                . .                        .     .


                              4    Itl.%¢tx,ct t€s empv5ye"es'lE9 t13e 313p(3cable y;TU wialFi3ards ;tt➢d prtsa:ttces.

                              ti C~7tsduct Bt:i FZpr=i'1LiClnS ;n a manne,> that pfi•:rtc;as hutultt 41i:alth as;d safety., reiirirn:7e ac;vrlsa
                                   et:vit'a»rtt+i:2~tss1 Fraip,zm ZRd a'Iatigatr;t ttnav3ldal➢!c ztstpucta uti t6se 4E)vEr.!91ft)l'f.2t:


                              aCotttpl}' with rll aqp3icab!••_ safcty, l;caftlt. an:l enY¢rotittlt3lEte➢ t l,:txs irttl Kdgul:ttions, noad app.Iy
                                 resporEsible statsdarf4s w9lerc Eaav orrqul wf3U93a <lE3 Elf)t v x.ist.

                              0    Hayc;, t71 plac>? a33 3tt3ve tl1ju'ry at3d li;s3 PrCVent➢ Rri pTLlgrtlti3, at9d aiid'!sl !lrtd tY36n 13rii' ITlx8l'Jge£s. ISt
                                   s:sfety, ltcafth, artd cr,virr➢¢trc➢etataE rctitjirerrict➢ ts.

                              $    I'rsivtdc iO4. G¢rrpfayews vrttirt tt¢1cquat;; train:Eig ti3 sat`'ety, faealth, at3d cat'it'oroma°TitfBl m3ttvrs, artd holti
                                   cach eraig➢ Bavcr. ;scco.tsntat.➢le Fnr coraipEi:tnr.i wite➢ tEtis P;)l'st;_y.

                             +     Frov€dc tcchrii::al and fegal stsppe~tt tiS tliC7st° 16iG ET1aFEagCrs Tb's potssibEc far r;onYplialice "Vith this poiicy,

                              0    Resltaifit timeiy ~prnr¢tratiicatitrn. bei"k~ccst cfrapf4iyacs ttttcf thear sul?wrvisors reg;3rflitt.g sa¢i:ty, hhaE¢h, atttts'
                                   61S'Er(?f➢ tB➢CIfi3l SSSllCS.


                              +    Rc;luirc 6trtpioycrs to.cotia¢nuatscatc thcir cotx:c;rtts to s;➢aua,yc➢mes;t aIx➢ut ar,y Sinresolvcc; sttfcty, hcat3! ,
                                   anc9.t:nviro;ertaental t'as6ts they nsight have: idctititFe;f ir, t41e C'nn?rictcrr's afir;r'at.ii➢ r;S.

                              t    R4onitvr, c;valuat:; aE?ai.[epo:t Ps;rforttrincc it3 sui+:ty, ht ~slth. artd                           1➢ rotccisnl;..

                              0    €'rovide a cut:y QSf ':hf:: paelit:y ¢o ihi t_.ezwrftt:tur's corstractors aitd atolify illet➢t t3w ttt;:y and il➢eir
                                   StfhCiStltr3.C:Io€:i •ovall bc cr.•pmtev tc, ltir(ot-us al: wc7t'3c ratr shr: t:'.otitractor in Cor¢tp6iant;e with titis p+?licy.

                              0    Eartphitsizs thc impar<anic of lnaintasr?ing st➢fety and etsa'trc131mt;ntak stanr9ards in ecrs¢tosti,ically-
                                   catrr~::tit►~rc :s¢`t~tstit~t;3,




                             c,1SA 1141e1:ixlecl,iJJ:feale,r Yerelnn 3.2(084R."?t116)                                                                   P;;nc 18 of?i
Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 81 of 87




     €`Ot@'z'RAC"S'(3R _~;~_L1_mTF~~ ~;~~;~"@:E~_A€."€'{B R ft R:<3Ls~'_~ ~°~~N         ~~E <3I~'@~Y~~'E k.<
     SLf B~:O;~~"l~1ad~~"_
                        ~R 1 t:.O~`f'Rt~C°COR ? C~:sNSEJL,T't~.N'# ~€E.siP£~ '~ L.I3'$Ei:

     EBCi't eYt3p@ui'r,y, Sh'hI: tllCE3xF'r1aU:t tt: a pas£tivw at9itatf£.                                    ttnd :.'nvirorarie-mai pRtler.titt£t
     t£Zri..onzp:tnv propwr4v, t;sch enpi;;ym is respnrt:~'Nk: f0r;

     $    N':YbF'E1:iS1g 4hS:irjLAb 531`cly, fiF 11:i:ir per.,wal S:?fcfiV, lhi; 5ofo[v.O{ F!'II0 WttIE:e6'S, iB3:d £hi: p£•aiiZ:tlt7£3 t+i
          iYXe !'Fl\"sTollI3;elet aYld Ct7Er:pv.ro4' prop6'rt i. TltES 317Cjt3UL5 thC g1rCpCr u5t'-7of SSfL'EV C`qL9ipincF3I :t£td 51r2Ct
          aeil:erc= ta saEc wor6; rzr£t;;tic.e:s,

     ~    L~~tcicr,a#rzteii.ir>E, ~sil c,Ec:;, £,i.fl Cfk~3infflTEi:R:Ca f }~~lic t~5 ~crtinC£1i t~~ t}t cie;nh rcyFnnsiniEi9'sr.s..

     ~    Pcrfalntang saf:.£y tend cnvir~nttsntaE as~is&st~L tts,

     ~Ar;'svciy partic:;patine En safct;Y urtd                                   srtecrings.

     ~?te.pgrii:tb Eiror:iptly ::l1 uxrsafc co£adi;i£+tzs anti i3racticG.s fiI9t-lU£J:ttg, eh+>sc s5f ttmtrai 3cFsc;, £n t,ttbia
          S1avC£'vasS33'.                                                                                                 .     .


     4    ~v~til'Ei3tb ~4'Cf~ S~;iP~;iL'~L`.^.SL` ta t75Ci3' Stl~S:'.['l'iS~I.




    A1SA wdtd:                 illwi••s Me,z.P;i r.?                                                                                . acv 19 e3 s` f
        Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 82 of 87


RectlSigrb >"riva9one 10; B711 EF4B•£33rti0 •4F-t32~8bEC 3?9 1E t 1;'1Si AA




                                                                                                                                               MI£ Artzachreaesa6


                                            _ m YPrfE_\T,;f3FPORTUNf'TY PROV@S&43:4, C3.r,R;"TIFIf:.;4,'t'lf7N:OF
                               G ll , EMPT.f~'
                             NQY:sEGREt:.R.TETB;:',~.~'gFfT€ES ATali~~Art'i(D4'i~T~NTt3F_C~~~$:f~ifi~D1SABI.k.T3
                                                                      lNT9E3'€D4,A;i:5,i.iND 4-'i;'ff;;RAN5

                                  i lic tertn "CCS3)ttSlcttl r" as usc(f h«rci11 shall sneaarthc parry dLsi.gttlltct3 as Cortxaatz:f , of Fv}aich tttis
                      Attachanetlf.is a pat4. '["E)c tarrn "Agr(enee;ilt," as used hcre.in shafl 1nt^an ihi: fzrsgt,ing agrecincnt tu whiclt
                      (Eais Att;lcltinet3t is aptsr:. Thes AgreAs-oeiTt, atld all af:tivittos or opertatiasa.,~ ctatidsactCd' by t#?e Parties dtlds;r.
                      ollis Agra,rtt3CF1t, are bxpress:y sul,jc(;t 1(a, at1i3 slt.z@1 corrtply with, atf .:aws, orders, rtales,, a.~lF3 ecf;tl3irtiuns of'
                      till fedet•ai. s3ati;, at;il 8c+ca1 gtavetxtEnentsil initfloritics tailving iarisdictioas cv,;r tlle LYtyrk., inciiaa#it1g Ntl not
                      9imitcd to Exs=C>;tavc T)rdcr 1 l246.

                                 F2
                                  .t)AL EfeEPi;OY1bI17:TQ'I' tBf'i'O@2T£3N@'I`k' i'ROVrSION_.

                      6f tltc value kii'th;s ~~resrr~nt excccc,s ,~; O.tjEl{1, thcrF tiur;nt~ tllc , i rFtirrr~t?t c t1f Ihss ~"s~t~t rrscrst, ~ on;ra tar
                      agtc-cs a.s Y::llobvs:

                                 R,.        'The.suntrFa::t elrtuse )?a':hca-ibc~ in 3E?ction 202 i3f fxecu(iu;, QriiGw• Na.                                        1965
                                            {49 £"Ft{ 6:3.? j, is inCorT+(lra9re b f r(fcrcrFce iwo this hriachanent.

                                               t.(H6t1i7>:1fAr iltr[licr etgmCs 3n:€ ce(lifaCs th7t, 7f ilF(' Y3ttl9C :16 6s A2;a'cCrr•a[tt is S.°i~ o;000 or mGrr. aC'.:1
                                               Ct3tEn:5CYqr h.^.s 50 Qr mpre eMi7)oyfiss, Wad is ttot etflcPweso cYCPtipi; COrcfraci:lr t!•i}i:.

                                            ;!) Chrcti111 ;, .virittan uf."FiatrmtivV aCtetcr; cs+tt:p(i'sncL f,rottesrn fizr cac+h a, his t:titnhlislunetlts irs
                                            accorrtancc wi)!t thc requirerstt7aa: ot'41 CFIt 60-3 ;fl arid 60-2. This prograsn that3 bc il;;i•cEopcd
                                            .witllin t?Q daqs of tlie cJnuncncclnr111 of <i CUvi:tc4# CCFT) $'acs, aRFt S}aRil fj, rriaint;iaacd as lc~nb.as
                                             reclllomd by iaw t~r.rct;ClaEiim.

                                            (?) Fitc anniFntJy, coFnll7ctc aF?d accuratc rcpitrts o;} Staaxi;arc9 t'ur2YF iJQE, Eqaaf l mpio,yvtcstt
                                            f3pporYurFity infbwswt'ton Rcpora Et:W, in accorctance v/ith ttic riyut;rrnrnts.aF+df G:FR 6E14,7;
                                            aFt t otEarswisc ccutq-.dy sv;tE: aad tiii: auGli r,thex r:ssaaio#iaaaec a'cpaits as ir.sy ise fcqu"tPed trradCr
                                            Executive.fhrter 11246. as arav,rsded, u:tic! !tis?c-:s nrFd tirgo:aiic,au adupted the:euncfer.

                      s         d'&:kT"f'1~fC.~~"~t3~ ~FE P~63)ti~t3~.t:bf-id~:5x~~'I i7 ~ACIf.FTF~S.

                     CCiTlt$'aL'tiDr.ccr$(ttt;s ti•iiit 1t dQi's 1Pt31 riGiFritain 01' P rov)de ft;r its czt3tDlsiyecv arty segrenaded ,¢acfltttss at.;a31p al..
                     3t8 CSt,11•Sii§hE3At!r3iS, iaOtI ti3e~t tt daCS itOt Pe:1:Ftt 6tS UrftlllUyces to pt:rforFrf t11Cir seCdiCCS nt ,TTi.y if)Ca-tiUn i:rtder
                      itti cor.;roE 4v4ere yegrsgstcd fris9tiii>:s nrc insantaimd, Coaltrttetar ct;rtifics irtirtllcr t@i;it it sniiE nut naaintain
                      tir providc for i;s c:r3lployccs ar;e cl res;aterj fociEit.ics at ,^.ny o( its            t1ts, .ttaf tJE:st it -will ttot permit
                      its crrspioyees to perf+>rrrl tl;eir serviccs r,t any loca(s(1ii, tnlder its E:ontrci<, wltr.re seg:-eg.; t.ed. fat;:li¢ies :;re
                     ;T3ait511iait'.d, {.L3rltt'aCtor ibj?rC~.s LEttt a i)deRCl3 ~1f th9; t:t.rI1~ICat1(tn i3 a l')~7Eali4ri L~t li1C Et~tiJl O€Djlf7rtUtatty
                     1:1:ai35ts 7a this Agt>,C3F}rnt. T13L if'rt)2 "SCm,tigittCd f1S:tlitaE 5" atlt:ans i3ti3' waSEtitly 1'G{2tt1, w6t'1,; air6ils, rCstr(lfSa98
                      r1ni1 wash roon-i,, icstaur 3r Es antl oihre Geiing                     tinic clocks, lotikcr rcicalns tFlid a,tllcr storage or tiressiatg
                      arcns, iJafkit1g 1:Fts, 61r1tkECCLFty. Cellntairts, r.?C?CaaFiaYB :Qr cYltcrt:3ttE115i.'tl; 73I~;1s, 3r:ttsgofBatEQat; arid hUlising
                     ;ac'slitie.s prasw.itled for etxtp[oyit.s ull=.irtt arc                   exT,lic:i9 dlrct;tivc or ore !a5 fa«t scr;raAntccl t1n tltc
                     busis of rticc,. t;a[or., r6iiga(lt1 Ur ?T3t:ai8:11 (Frlg;ti, bec,•;us;•: of tiabit, I(1cal mtoaYt t1r tFtiu:rsvisa:, Cuntrac.tGr
                        rchcr agrees iha4 (4xccpi wht±rc it bas obt;t;ncd .idcntica! certitiC.attUiBs r1'orifi propiSs;:d ;;ubevntre stors for
                      the spex.iF.c tirtle fst'ri;)<f3 il wi1i trbtain i(ieratical CcrtificttGofl frotn prePlx7sC:a3 subcoettractoa5 grtYtae tu tllc
                      llwtird of Sk.tbCC`tttTi3Ct5 e,cct'(~c#ialg S16,000 lvflich zirc nnd exLmpt fr>3m tlae provisina:s Of thE: f:;slc:al
                     tJppomtnity c)aasc; tEiat ii tm'f)1 rt:iiin st:c;a eertEtir.ations in its fali:s; a nd tYiat pt *will ftlnvard tfic soiloiYing
                     saotice tb su,c€t lunposcd suh:,onsratctars (e accf+t tivleere ihe proposed subcc!ntrac:tom hisvc stlbmitlezf idcntic.al
                     certifica6d?ats rcar thC spi.:cif'7c titszc periotl;..




                     l,I,SA wE1!a Lt:sreu rii i<irer: r i'az+:si<wn t.:? (0,f:l 4: -l)f6,)                                                             Pal
                                                                                                                                                         oc 34 ef 3 11
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 83 of 87


Dctt`.t;sig;1 EItvelat=o iL3:                                                      r361 AA




                                                    «
                                                   NO'€'Ti:.'}::'i'f3 i'RtpSPT::C")'.b'E W.IN€?OR:i AN€:E S::B,`:Y3N7'RA(;TC?IZq
                                            [2F-Qt.ld€ziFW€;NI• t•0€i CER.T€e €t:.ATfON t3F Nt?:tSEC7ftE=,CAT€;•..", F;eCiLtT€k.~~.

                                       A i.CMai[n R5 Nea31:S.::;r:.f.atei€ FaciEiEic..-, ss req;.7IFCd by 41 C€".ti. fiQ.•E.X, T, us; l;c suhr3J;;tec1 pritw ;u :tse
                                       Rwaeu Qf IIn}` cCs'iti'ai f                                   3mi11;tT cch7<;h is 3tul enar€lE £t'r.:it: ?lir krru.iieo::J€• i}:e £;quol
                                       f.l;ii;at4u:tfis f::lut:Sc. 01 Cr"l;. (71E..4 T€Ir f.:.33ii'!r,':tliott IS1itY' k, 50rrst;icd 6ti3CY EfSt'                        of €atr
                                       all subc«ttsrart: dtiTinc a gcriad €ib.,                                         ar an ~ally). Ei t~ ['~: "€ #rtc per•a:t Raa rrakmy.
                                       Fa€S~ .~c9~i4:tl3t~;}:s is pY~,~iciibet€ in €S (U:S,f.:. €01:0."




                         i:.iJ;FETae:.10' li'Ii€ 3.QE diSerfiBliriBEa agF1IZ5f 7~t'y ',3fiFIJ€E)Vt'.f' 4`T d3€lp€ic:ailE €F}3' m1ployC1tCE3i bC.t:aSISt, e8 €5}?3°3tGaJ iJd
                         13Ji:Plib€ titSabI1,Elti 312 Lq?3rd 90 a.Py 13G33t94r: Et7T w€3fC€6 tE'sS CFB?17~ti^.}'i;c Ltr a2Jp31ei#I3E fod' E3M€J:: YftiL'Kif ;s qtlAitad..
                         TU .c.af3loy 14•t1..E"t ++~€ CFR 60 —Ill ,(:.`CL'0Et3fI 50 UE t3.e RWIif;3EEEJn At:6 E?{ 197;,.`, Iks ;37t7i:ilkd), ;3rS.
                         ton1Emi:lpE' 1`F'F9€'f 2. Ca31;mct i9ve£' $j?f;{}i?:P i?S i'a€93C IA6i1Sf C.S;Sfbi;i?I i3fi ;tiE?Il;itly'i: nC€I13T1 aJYQ4;XSf,J l(i CE92N(7b'
                         anc€.ac€vr,ar.c iar e:Tt~ioymnztE iju3J.i~~it IlJsa€s:ec! ;nisiv;zBfaals.
                         1..i3F4EYat:.w i<7d6 TiQi LCSc•rdFTfir?iiC aegii•eI1s4 :tnV L'IE3jJl.^.• fe:'C t"1T' %5ppltlZ:IEi:€ rR± e:EitT 8o;3YEe3t; TY7L';:ntIC;- ;tc e7C 5i3C 3.1' Ct
                         5}gL-4;13ll SlisiTb)t'.d S'C°Eer3."f. 1`i'1Cr:1:f tYl" S€7t' v9L`Bi;J:F3 @rR,. Yi:Cffti€V $epu;S.€Ct: Vi:€4.fITIl. E4T <?Eh4r p3'Cs€:.r-tid b'i=t6F:i31
                         iG! Tt`.pxd €i'y J2"tV F3i)S.E36E3 30C W)Sii:h 1'tJir I:.BF)p€EiYE'i: CtT £S€?rkt::Ilit le3e                      ?."> :IUA€i€3l':€. TQ C<TT[3pI.E` tc.`1#bl
                         4€ C'a`R. 60-25E1 ,St:a,l.ion 402 ns?he. Zj€eEna.spt 3:r.a t&crans Real:3,Eant-'FtE AcV af 1974, as tfmslJJeL?. e:z::€i
                        C9EJIF'3G;t3E' Si'Sf€f ,3 culfSYaC.E 4'?+Ia 3100000 fYl41SI EI]kt= 1Ti3C6riatbvC uCEiQ;t it; et?TtW FF7➢d .iidVtlSiCC. €Ti
                        i;STF€1ltlj'f?it:ffl qLlWi13CE3 s€'K:cEI9€ d6:flllii°i1 veiE'TFE3i;i,                           S'i;iCr;)KIJ, Vi.'3ermlti ol €Kte' 1f iCE;?l3721 }_.S,l,
                        6'fi3tfr)i.:iS 1'Yi3q SKr1::ti £3t1 3c@94',- C€i3P,,V IR 1.€w ATFll,-d F4i'C.e"s 4€L•rE?`.i; EF ii'IJ.T ::S i>; a             fJ6' ct€3Ctiiri(?17 i1r
                         to:?Jic;i n c~i r•tp;F;en hi dp has E,ci:I3 ISu3€3or:anc€; t's:ta;raFfs :v}:o. ~,t'fssie scovat5g ori at:;te•c ;4avy aI3 €hc A3•Ir,cr3
                        ForsCs, €?ai`tic7pr3EEd I2t a L'fi1:Cd Wi;S :tlt€ei:iy Ot)CmE{i)if e0t Mi1e€L EiFl :3 J'ItiGd3 Ff3Ct;;:ti SCmt'i,c NgCf€Sd 61.:5
                        atb>irdeLE €1t3T VE<S3SlC Ii] FA;--`t:Ltivi: (ZrciG! iliff. E:484; ;)r <t0li'r f1ftJFCi:SCC€ !.^.E1:Taii15a3K€ 7t4E t+i}1€} 1pe U€tTtc^.3s: ?f?c:ll
                        cfTtEl;t}L7TfCiIf. SC,nvEix LtLT.iCt~ M: SIdEia'i1EL :,IT3plG`l'S1Fv;nE DpCF;ifJbS.

                        Thi: 3iitEEEf.1Fo-t.1 R6.31:r.^-~e{'CiBUS:.s prCSL'Tibt;d.dl3 4€ l:F R ,rs0:,'+:€I.4 i4dMISR4                    i31"ii^ i6Ct7E7p»%r;1ECtl SIV EC:FCre:nCC
                         IF1E€t EiS.AiFYd:>2tttfl.




                        <l.f9, -€ 1SY?', f..f;>ir,`~r~i+?>`i:l~i:,t €~i',` ~if!FI.i.~ j~i~;3~ii~fi;?i31hi                                                       iJugC 21    tJ€',:e
             Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 84 of 87




                                                                                                                                                                                                                                                   Docu5;iP%

    ... ' : .'::;:>r.x•a::; ,,.:;:. >?~..::   ,::,,. ., ...:.                                       . .:.:. ....: : ...::..<;
                                                                                 ; ~: .. }:: '' . . •::'                                             ..,,..,..
    •• .:.;......                                       : . ,.,,; :::-:<•;>:.;•:
                                                                    ,...., s._:     •                    .. .          ........ ::.: ::                                ..                                         , •                               ~/ ~~~•:;':;{?:i::::^:<:a•::~'~
                                                                                                  . . . v:..+LF:..:'~::{•.
                                                                 •..:••,:••:.:.. ....... .:,:(:':'??:.                         . . .. ...:• .~. .. :.. :s..:~
      . ~o"3aG{tP5.1~~.Q.J0~01'<                   tic ~6F~•..:::.::;.:~...:.u:.
          :..... ....:...:..:....:.'
          ......      .    . .                     .... .:.. ...
                                        .::.... ..:::...
                                   . . ...                      . . . . R .. . ..?:{k-. i.. ;:n.... ..Y.: ... ;.... . . .:.:..   .. . ... . ..Y. .. ..         . :. ..Y. . iF~'~?. .,.
                                                                                                                                                      v .::.. ...                                .
                                                                                                                                                                                   .Y ..:..........n... .. . . ..     ~                 ..... .v . ,+... .....:.J. ,...

    Envslope fd: 87 S 1 E t` 46p3A0d8F0280EG3791 E 11361 i4A                                                                                                                                          Statlus: C.anspteted
    Sub;eCt:'XTO Ene gy Master 5ervlia Fegreffmallt xi9h Ml:G ;;t?mces, ;1.0
    S631rC€ Onb'@tqpe:

    ~Q3CrXil~tlt ~6~'ES::`~g                                                                            aft3tiatiEess:.5                                                                              FniYe.'Opa fJiS~tu~atot:
    Supplemen9atl t)acumo-lit Pi;gas: fl                                                                ln:tiat t: 0                                                                                  S;ja K~~
    Cerf iiicate.pages. 3
    ltutaNav tenab;sd                                                                                                      tt                                                                         siaa„tailxa@xivar•erky:corn
    F:nv®bopetd Stamping: Enat~3ed,                                                                                                                                                                    F AtiEi,ross: 1 b8.26.65.965
    T;mo Znne: (UT0,06;0E1) Cenua3 Tt!!ta #US ~
    Canadaj
               .: .,.. ..:,......:..: •}:;        ..:...... ... ..:.~
                                           ;::' ..;                                                                              ::.. :...      ,.             .....;                                                                                               .              ,,.
                                      .. ...:      ;:r.     ...... . nh•:~:n..,..,...      ~. • :::. ... :.':.;:
                                                                                   .:::. ;}:.:•..,:
                                                                                                                    ..::                :.. ~ .%
                                           ..       ..: ~.:.~.:•
                                                  ....                .                   ,..,...r'.v
                                                                                                    .. ::  ,..:   ........:.:..
                                                                                                             ....,~::J•:..
                                                                                                                      , ...,,    .. . •:i.,,
                                                                                                                                          :.F..;.y.: .
                                                                                                                                                           ;~xn~:;.:i:~.       ..5.: ':'{::~'
                                                                                                                                                                                  .
                                                                                                                                                                                              ~::;:.:;,.:                                                     t;t.:f~          iL:':S
                                                                                                                                                                                                                                                                      :h%°':;~:::.:
    ~~~csrd~T~a~k(n ......                                .... ...
                                                  .. .:....              ........:...,..,..}.>::•.;::...,:.,.:.:..:<:
                                           ~:r;::t•;•v•J.r:..::+~:..,.;.;.....                                                         :.:.  ..,;...   .. . , .::. .. ._. ::.h.... .. :.... ,. ... . ..
     _ . . . ........:............. .....,..,..,:a.      ~,..J..:.,     . ,:......:.
                                                                  ....::.   ,. . .. ..:......    ,:.,:w ..             :....,.
                                                                                                                             ..:                .                                                                                               ~`.-'~~~~..,,:,.....: ~:......:....: .
    Staf.Us: UdS7inak                                                                                   Hotder Su® King                                                                                          t:oclaSlgr!
              3 6f2p37 rs45;48 AM                                                                               :;rus. ,?dng@x.toeMfgy,Cmrn
    SecurSly       Appliance 5taftas:. Gonnectod                                                        Pcof: XTO
                                                  .......          ....... ~                                                                                                .                                                                                •
              ~ s€ ~€tt~                                                                                                                                                                              7Et~e st!amp. ..
                                                                                                                                                                                                                                                                            v.
    Marh                                                                                                                                                                                              &ent; 3;W201? 9:40:44 t13N
    3t~arhea or~~rC~yln~il,ct:m                                                                                  ~~ ~t1a 4•V                                                                          `d+a:vad' 3J7'2017 2::3CI:;sk PM
                                                                                                        ~...•aY:a•::ra:a:.aca
    OL4nb!                                                                                                                                                                                            4'.yated; 31P>20'E7 5:56:✓7 4hA
    tVE,f:Ev'. S8ttitC,BS
                                                                                                         USitlg IP AOK1r 855: 199:1 95it69.d6
    yecurtty ievst; irrna;l, necourFt Autheroil-atlais
    tNonel
    5-lactrodc. AacOrlS 3nd 54rtattare t3is6usiiry
          G`:cae~ted:.8r!'20s7 2':3~5:34~Ph,~
          ICJ: 7t?2 it3& ~ scc ~SaS ~b4o" ~Sfi31 16;~052
          Cprttpan} Name: Exxortvtot A PrndiicKion 10

    Kalie Ba6cer                                                                                                                                                                                      &e.nt; 3;6.`2017 9:5£:O6..Ak9
    katie„baketC+~xlo~i7eryy: ann                                                                       t        ~~~ ~~``"                                                                            u:3tueti: 3;&341,710:16:CQ AM
    Su~ry ser, iJlastsr {:,cntrects                                                                                                                                                                   SipeiseS: 3,i8>2fl17 s0:46:38VA
    x''i7
                                                                                           IP.~lddr~55:
                                                                                                USlitg  '158 26.e".1 b5
    S•eCur:ty Lo-vs1: Emsii, AccsaunF AutherltiCation
    ;Nune)
    £tactrxlnic 94Cord Rnd SigYbtAtt:ra DiSC•.@s3r8:
-         Ae,^,ep8slt: 3,18f201716 f 6:a 3,3h9
          3!~ : 36~53;8.rt •29'~2-~saidt•865~,-f~3c~~&45eir~f
          G'omp~wy.Natne: ExxanARobi! f?roEtaotisn 10
                                                                           , . .
    In Per~$tast          SIOAer Events:.                                                               ~t~at~tpr~                                                                                    fi tt~Wstamp


    tditor Detivery ~ven                                                                                                                                                                              Tltvi+ast$r'itp
             ;.:...:.,::. ::.... :...:..                  ..
    ~g~FS$ t7at ~`~B'y Eve91ta : :                                                                       sfaYus                                                                                       Timestatolp
         " .. :.: ..          ......:. . .:. .
     @FOte~'i73~dIa9 j~.ID t6~'6i'j~' EiPes~Y3 '                                                         S~~Et,tS                                                                               Tlvot8s1aR9(~
                                                    ..f~ .                                                                                                                                                                                             .
     ~ertifE~itt.#~I~ery~vrQsiY~' x<<:; '                                                                ~3zatus'.                                                                                    TIrraf~tai~rp:
     :.:.;.:..,. .. ...::.. . ..::. •:. :..
                                        .....~:..:.,.                         ..... .
           . . <.;..:.: .:..:. ...           .: .,;,:.                       ;.:.::                                                                                                                                                              ::F ..
     ~arban
     .. .:... ...
                  ~. ~7':.
                         ~u8~9t~
                        ..  ..
                               ~p
                                .. .
                                                             w.
                                                          } ry3. . . ..
                                                                            •:.                : n„
                                                                                                 •
                                                                                                         ~ta4us•
                                                                                                          .L  ...                                 .                .   ..       ~ ..   + .i ~         TO~estarasp
                                                                                                                                                                                                             . .                    .           ~:L '~ . ,
                                                                                                                                                                                                                                                            • : •:   .      '~      ..           ,
                                                                                                                                              .
                                                ....::.
                                                  v..             ..              .                   . ..
                                                             `'        :                                : ~~.~                                             ,
     N6t$~/,~u~tl~                         .. ' :.::.,                      _:         .         .                : . ::            ,    ., :                      : . .:. :
                                                                                                                                                                           :S                               stalYlp ~
                                                                                                                                                                                                 : ~ TlCTttl!"                              _                                            • ~ !.•

     ....;~~      ~,    .::;.,       ...   ;.:::. , ..o-;                                  .   ..           ..;...                                     '                                                                     _~..                                    .           ::...• 4 .
                                                                            ;.                                                                                                   ~ - , :..                                                        .,                     ' . -.:`f';•o.: .e}
                                                                                      ,'                                                                                                                                                               ':
     ~3g19~C?
              .~.~'
                          ~Jt,~6g9~$,
                                 ~     ...~.
                                                 ~id,tWDY9~-
                                                   •                                   ~
                                                                                                         ~t~ltU~           .
                                                                                                                                ~
                                                                                                                                        ~~~       ~~': ~ ~.    ~
                                                                                                                                                                       ~          ~
                                                                                                                                                                                 '''~  '...       :   ~~t~8~11')
                                                                                                                                                                                                       ,    .   ~$           -          •
                                                                                                                                                                                                                                                             ~...,
                                                                                                                                                                                                                                                                .            .;,.        .,#..
                                                                                                                                                                                                                                                                                                 :.
    ~                                                                      :.
     F-nwal0roo 5ani                                                                                                                                                                                  3:6;?ry 17 9:56.N! AFt.
        Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 85 of 87




Enveloi)eSuthihary
; .— .               .
                                "-.-,
        - :w — . ..: Evenb'-'-'--          .:.           S:.           . .:,.   . p                               P-5
Czvlift'd Dvffxaf;i4.-3                          SMAJ
                                                    . , CtHSC '. , :                                    IV-
                                                                                                          2011
                                                                                                             , 10'16:04A.M
 . ,
&jpim
OonnpliMed                                                 cho6o'l
                                                                                      X..'s.:   :-w-N
         ent vents;*-'K —::~                                                                              nms M
                   aca:;d
                       r:, n
                           ::d
                             : St haturd'Disdoitire
         Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 86 of 87
1       ~
    ♦


    E3or<tnarac Ftecr,rd and S ynat;Jia DEWosu.m crawl+3c on: I2,i3012.01 Q 6t30:07 AM
    Pttrtlea agraad lo; Maric Comee, t€ati~ Ratcso




                 EI.,ECTRONIC RECORD AND fiIGNATURL.11[SCLOSURV
                 Exxon Mlibil Corpor•at6act (ExxcanfvIcai:ti€) [€? lt,.es t€ae DocuSigtt.servicn. to colles.t signtatatres,
                 endurscaoe:nts;.asae4 aap€aruvals €'~.~r ctjrgs3rate ptaaposas. Dth;uSiglx rnay bzr lfsud. by Exxa.anMcsbia to
                 et.~aaduct c0rpora€e baasitat;ss sndcr,:sements anc€ approvttls or ta gather electc'otiic signatlares fi'mtxt
                  srt~ parti~s far ta~~irt~ss plat~ose.s. ;€*icase read !€re iatg~rm at~s~~ f~lo~v anci"sf yoia c~ nccsss this
                 intbrtxi-a€ic}et ~€ectronicaily tta yolir ;;atxstaction arad agree €o these terrsas and conditions, please
                 cosxfinrt yrilar agreerrtent by c1ickiaag t€<v'l 4Plee' baatwtsn,
                 Ackaiowledg€rag yattar aacms and consent to ;re€:cive materia€s electa°afyicat.€y
                 k3y cht;ckittg t€tc 'i ak;ce` box; I conf-irni that:

                     Y    T cafn aCcess ared read #his Electronic CONSENT TC3 ELECrRCrNI C R.ECEIky"€" i7F
                          FLEt::TROKJ~:, RFC®fZit? AND SI"t:4NAT€.!RE DIS~.".LO5U€ZES doGumeraa; and
                    »     i c.iina prin€ oti paper tha disc.€osurs~ c)r sati>e or scesd ttje.dist;€osure .to a plat!e wherc Ccatt
                          pritlY St, foY tl1lt_ire TelereTai'EY,
                     ~    IaTza iauthe+riz€d tla do the specffiw typc of work (appa•o:vc1, er.dor5e, c te.) i.l) th.e coualtry
                          wherc 1 aan p€aysi€ atlly lob:ata'.cl whc.ta tasing 1<3c}car §s'gn
                 Gettdng p$per cops"
                 You wFIJ Eitave tiae ability tU daa.wnload atid pa-inl doc.lsrtaerats we seatd fl6a yoaa throtbg€a t€ac DoctaSign
                 systesia during.anti imrnedi:atcty after sigrtins-, ttie docaaarBeatt.
                 Haev'8® ccaa9taact Exxora M€sbi.€ Ca;FrpeDrat€€aaa.
                 Fa~r c,anzail..:;c3dre:as cftaar3ges or i€' yo4 hava qliestion.8 abou€ zz,dvcuriaent yoaa.receivG pleeise coaatnct
                 ttae seradirt2 Exxort'Mobil Bttsirtess organi7ietic:n.

                 € l J trzxon;vtobat.aatailor I:xxoFaN9otsol Afdititatcs fnQ-an (a) Ex.xOn A4ot56E C'orpot"1i>otB nr izt3y paruit; or Exxon Mobil
                 C4rpiZt:;lriln, (b) atB y L:f)OIB78nV (yT p1,rt7Ft:rst4ip 361 i6'Jnct9 EAxt)(B t~S)bt) {.`i3r€N?r4tDn flr an5' p3rC7n Ol~ E?(X(+81 (~i()t~dl
                 Crnp~~,:alic~n ntyw s~r It~:rc~attcr, ciircc;tyor ptBdifectly' (1) ~ievns or t2.j cantr:ils, titore tftair, fr~ty~ per cen: (50 Rr) ol' t3a.^.
                 t7w31L`r$t15p tnlc:r>+St. B3av917g ttfC r3gtfl liD VotG Ctr il€9Qotiat pls d.tirCcl6PYS C7r (U:lcl.110nihl i:qt3FVFfilCmS- ("Al't"tll;itCCt CC?rtFp:lity")
                 a91d.4c) ritF}' JEIiFlt ve{it9tte 1B3 Wt9FCtt:EXXolt Mobll Ci7f3Xn'a43Q3ns,.it91!l parlsnt CSC EX:4on Mob#1 t.'.vrgKTC:6BCi3ti C)r i3rd
                 zlft<taated C'ompteny t}ibs.dayto day otxrationatl contsal.
            Case 4:19-cv-04214 Document 1-4 Filed on 10/25/19 in TXSD Page 87 of 87



                                                                                                                                                                                                                                             8Z                      im
                                                                CERTIFICATE OF LIABILITY INSURANCE                                                                                                                                  I              &4Wlfz0.'iq
  THIS CERTIFICATE iS ISSUED AS A MAM,k OF INFORMAPON. ONLY AND CONTEM; NO RtWTS UPON TNO CPER'"FiCATE HOWE& THIS
                             ----- --------- -
  CERTInCATe DOES NOT AFFIRMATIVELY OR NEGATPJELY AWM9, F-xTgRfj OR Al,TER THE COV9R.44GE -ArFORDED OY mc.paucms
   ULM% THM CERT.WWATE OF i§MRA,~ic.&' UQ~S NOT CONS-iMtTE- A ConTiMCT 8M              , 1ZEN TRE (SSUiNC. WWRER(SB, AUTRORrzeo
                   OR PRODUCER, AND THE CERTWfCATE 4=ek.                       ;~T ...                                    w .......
  I MPORTANT- It ft caMfka6i kaisSor 4an ADDITiORAL W31irREV,                I  t haw  ,PX01TORAL WSIMED prolAsOams *r
  WWOROGATION 15 WAWEDsubject lis thig tems md ton4ftlisnsl of *m pwicy, oaftitj PpWp-n mzy mqk3fge Nit             A autmtng on
  this rc-mgate e"S not -0*nfer 4ghti- to, thq mrfIfimam hofd*r In 1W.4 afwuh

Ar', hiI r J. G a ilaghe-             C, o.                                                                                                                                                                                               — — ----------
Six De!so- Dr., Ste.*                                                                                                                                           .................. ........ .. ........... ..... ..... ....... ... ('V~.
                                                                                                                                                                                                                                   .     ftj~66-40~-7371 .......
midlimd'Vx 79705

             -- ------ --                                        .......                            ............................
                                                                                                                                                                 . . .....    ... ...
NIEC Sarvines. LLC
6613 Ruby St NE
Albuquerque NPA 87 M                                                                                                                                                                . ........................... ..........I...............
                                                                                                                                      ......................... —                                                                    ... . .... ...—
                                                                                                                                        —~                                                                                                             t
                                                                                                                                            -4-R4A—
                                                                                                                                                  F1 1—-------

 'FK5 iS TO         T51A7 THI:- POLICIES Or- INSfiRANCE          BELO'S Tk—
                                                                          v-F --             T Tii~ :t~Jsuk-: I Nman' AEiOVE FORTHC poucy.pFRIOD
                                                                                     13sun-5 .0
  lNnc'ATEv'.                    A"""( Rmuwcl,,4 ERT. Tf-iW- OR CON')?TIGN rW. ANY 1---W3iACT ~Ik 01- 4ER VC-0,UMENT VKH. R=113PFCT 7i3 W'Alcm MIS:
  CEWIFICAIE MAY. UZ. FSSI,~EiV OR -MAY P.IFRTAIN. Tf4E INSURANCE AF-RDROED bY THE PMIOES OrSCRIeED HERON IZ 5UWFCT TO Ail THF TEWS,
  FXCUMONS.,UqI) CiaNtqT:0PJS.dF',WC-H N -LIC'Irg t.1643TS SisOWX KIqY PIAVE OEEN.RWMEII BY. FAZ 03S6NiS.


                                                                                  y                                                                       m"10 I k
                                           x                                                                                                                                                                                                           W.


       X    .......................................................
                                                                                                                                                                                               GAM~Rzki. AGCPV~-ZAT::
                                                                                                                                                                                               ..............   ...... n—t--
           P0                   PRe
                                                                                                                                                                                                                        .. i.............
                                                                                                                                                                                                                                2.144-00  w.............
                                                                                              --------- . .............. ....... ................... ........
 A                                                                         Y      v                                                                                                                                       LiMiT
       V ANNY AUTO                                                                                                                                                                             aor)II.V fNJ'-.;qy '
                                                                                                                                                                                                                  - Vez
                                                                                                                                                                                                           ...................
            AUM$ C4,- I y
      '
      X                               X     NON-C-A'ZO-0                                                                                                                                    :--ir---- ---------- ........
                                                                                                                                                                                                                   .. ....                                    ----------
                                                                                                                                                                                                                                             ...........................
       X                              X
 4.    X WMMUA U44               x
            tXettt,LAb
       ... ..... ....  ........... ........................                                                                                                                                                                                       . .. ....... . .
                                                                                                    ...............
                                                                                                                                                                                                     P-HR           :      : ~.'
                                                                                                                                                     7inn                    7jaxwl-~


      (Mm4a"IN XNI,                                                                                                                                                                            ELL
                                                                                                                                                                                              .................... EA Z.WKQl'9d iANX1,00
                                                                               ....... . ........
                                                                                                     5cm I oAk'                                                              1414;7VI3      I P'Opmmy   9'. VMbkiv>                      I
                                                                                                                                                                                                                                             $.W5,0W
                                                                                                                                                                                                                                             K5.0m


"C-dikate PWer is                                  raNpec!s            Uab:14y, AWOF:;olile, mi umbMI:0                                                                            purwam to and r!jbj~:ct to ;
                                                                                                                                                                                                              ")Q pliic.y% lafznx.
   n)U o tis mindiflons and e)(cl L-sions. G!10k'+ Q, 104 1 ZI Avic, AUW~7-7' 13)
W3kwr of domqaikml applies to mr1lif"caw hoIrser, mi m5pects Genr-m!                          "evo(kem 0mlp And ;Jvlbfe!4i pn:ides-                                                                                                                                        io
M polky '& Earmsj definillom, knnclltiwis afid exclusions. 0;L62W2 014 Q) & AL40 AU U"'7 -'Ql 13); y,V cVV 6,
Tho Genemf L:oblzky puIJ,-v is pdm~Fv and nomIc-onVibutury.
-Re-nI*LULm;e
            , d r-quiipmerrtt 'Urnif WO.OW Ced, s t,W
                                                   ,0



                                                                                                                                          3WK0 AN'f OF THE ABOVE                 RE
                                                                                                                                          "V EMqAW'N DXT~ Tt40IZO6, UM110E MLL M 00113VIRWO IN
                                                                                                                                                          MIL'POIJCY PfIOVIWDXS.
                  XTO Erlergy
                  22-777 Sprjngnwood~                                                                                                                                                                                        .........
                  Spring Tl( 77389


                                                                                                                                                                     11M.2A15 ACORD CORPORAT0% M dqhup metvod.
ACURD.25(201610)                                                           M& ACOM nwna wd iiqo &m mq13uzrpd mu~Sz of ACURP
